Exhibit 10.1

CONTRIBUTION AGREEMENT

by and among

SUNOCO, INC. (R&M)

SUNOCO PARTNERS LLC

SUNOCO LOGISTICS PARTNERS L.P.

SUNOCO LOGISTICS PARTNERS GP LLC

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

SUNOCO LOGISTICS PARTNERS OPERATIONS GP LLC

AND

SUNOCO PARTNERS MARKETING & TERMINALS L.P.

Effective as of July 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS AND INTERPRETATIONS      2      Section 1.1   
Definitions      2      Section 1.2    Interpretations      2    ARTICLE 2   
BASIC TRANSACTIONS      2      Section 2.1    Series of Capital Contributions   
  2      Section 2.2    Contributed Assets      3      Section 2.3    Excluded
Assets      5      Section 2.4    Assumed Liabilities      6      Section 2.5   
Excluded Liabilities      7      Section 2.6    No Assignment If Breach      8
     Section 2.7    The Closing      9      Section 2.8    Deliveries at the
Closing      9    ARTICLE 3    REPRESENTATIONS AND WARRANTIES CONCERNING THE
TRANSACTION      10      Section 3.1    Representations and Warranties
Concerning the Contributor      10      Section 3.2    Representations and
Warranties Concerning the Acquirer      11    ARTICLE 4    REPRESENTATIONS AND
WARRANTIES CONCERNING THE CONTRIBUTED ASSETS      12      Section 4.1   
Representations and Warranties Concerning the Contributed Assets      12   
ARTICLE 5    OTHER COVENANTS      15      Section 5.1    Further Assurances     
15      Section 5.2    Retention of and Access to Books and Records      15     
Section 5.3    Access to Assets      16      Section 5.4    Employee Matters   
  16      Section 5.5    Environmental Matters      18      Section 5.6   
Foreign Trade Zone      22      Section 5.7    Termination of Other Agreements
     22      Section 5.8    Contributed Meters      22    ARTICLE 6    REMEDIES
FOR BREACHES OF AGREEMENT      23      Section 6.1    Survival of
Representations and Warranties      23      Section 6.2    Indemnification
Provisions for Benefit of the Acquirer      23      Section 6.3   
Indemnification Provisions for Benefit of the Contributor      24     
Section 6.4    Matters Involving Third Parties      26      Section 6.5   
Procedures      26    ARTICLE 7    TAX MATTERS      27      Section 7.1    Tax
Preparation      27      Section 7.2    Access to Information      28     
Section 7.3    Transfer Taxes      28   

 

i



--------------------------------------------------------------------------------

  Section 7.4    Assistance and Cooperation      28      Section 7.5    Tax
Indemnity      29      Section 7.6    Tax Indemnity Claims      29      Section
7.7    Tax Refunds      30      Section 7.8    Certification of Non-Foreign
Status      30    ARTICLE 8    MISCELLANEOUS      31      Section 8.1    Press
Releases and Confidentiality      31      Section 8.2    No Third Party
Beneficiaries      31      Section 8.3    Succession and Assignment      31     
Section 8.4    Counterparts      31      Section 8.5    Notices      32     
Section 8.6    Governing Law      32      Section 8.7    Entire Agreement and
Amendments      33      Section 8.8    Severability      33      Section 8.9   
Transaction Expenses      33      Section 8.10    Waiver of Bulk Sales Law
Compliance      33      Section 8.11    Arbitration      33   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Definitions and Interpretations Schedule 2.2.1    Contributed
Assets – Tangible Assets Schedule 2.2.7    Contributed Assets – Miscellaneous
Assets Schedule 2.3.2    Excluded Assets – Tangible Assets Schedule 2.3.3   
Excluded Assets – Claims Schedule 2.4.1    Assumed Liabilities – Guarantees
Schedule 3.1.2    Authorization of Transaction – Contributor Schedule 3.2.2   
Authorization of Transaction – Acquirer Schedule 4.1.2    Licenses Schedule
4.1.4    Environmental Matters Schedule 4.1.5    Litigation
Schedule 4.1.6(A), (B) and (C)    Employee Matters Schedule 5.4.1    Current
Employees Schedule 5.4.5    Contributor Benefit Plans Schedule 5.5    Refinery
Site-Wide Licenses

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into as of
this 29th day of June, 2011 to be effective as of July 1, 2011 (the “Effective
Date”) by and between

 

  •  

Sunoco, Inc. (R&M), a corporation organized and existing under the laws of
Pennsylvania (the “Contributor”);

 

  •  

Sunoco Partners LLC, a Pennsylvania limited liability company (“SPLLC”);

 

  •  

Sunoco Logistics Partners L.P., a limited partnership organized and existing
under the laws of Delaware (“Sunoco Logistics”);

 

  •  

Sunoco Logistics Partners GP LLC, a limited liability company organized and
existing under the laws of Delaware (“SLPGPLLC”);

 

  •  

Sunoco Logistics Partners Operations L.P., a limited partnership organized and
existing under the laws of Delaware (“SLPOLP”);

 

  •  

Sunoco Logistics Partners Operations GP LLC, a limited liability company
organized and existing under the laws of Delaware (“SLPOGP”);

 

  •  

Sunoco Partners Marketing & Terminals L.P., a limited partnership organized and
existing under the laws of Texas (“SPMT” and together with SPLLC Sunoco
Logistics, SLPGPLLC, SLPOLP and SLPOGP, the “Acquirer”).

RECITALS

1. The Contributor is the owner of the Eagle Point refinery and certain tanks,
terminal and logistics and other related assets located near Westville, New
Jersey (the “Refinery Complex”).

2. The Contributor wishes to contribute and SPMT wishes to receive, as a result
of a series of related inter-company contributions more fully described herein,
certain tanks, terminal and logistics assets and other related assets located at
the Refinery Complex, all as more particularly described in Section 2.2, on the
terms and conditions set forth in this Agreement.

3. In connection with the contribution of the Contributed Assets, SPMT and the
Contributor (or its Affiliates) will enter into (i) a terminaling and storage
agreement (the “Tank Farm Agreement”) setting forth the rights and obligations
of the parties thereto with respect to the receipt, storage, measurement and
delivery of refined products and VGO at the Tank Farm and over the Docks;
(ii) an amended and restated lease agreement (the “Ground Lease”) amending and
restating the 2004 Lease and Access Agreement, which provides for the lease of
the Premises by SPMT from the Contributor, to include the additional lease by
SPMT from the Contributor of the Leased Real Property and provide SPMT with a
right to purchase the Premises and the Leased Real Property; (iii) access
agreements (the “Access Agreements”) setting forth the relative rights of the
parties thereto with respect to access by such parties to certain assets



--------------------------------------------------------------------------------

owned or leased by the other party at the Refinery Complex; (iv) an agreement
setting forth the rights and obligations of the parties thereto with respect to
certain services to be performed in connection with a portion of the Contributed
Assets and the Cogeneration Plant (the “Utility Services Agreement”); (v) an
agreement setting forth the terms and conditions pursuant to which the
Contributor agrees to perform certain services for SPMT to facilitate the
transfer and contribution of the Contributed Assets to SPMT and SPMT agrees to
perform certain services for the Contributor at or related to the Refinery
Complex (excluding the Cogeneration Plant) (the “Site Services Agreement”);
(vi) a temporary support agreement (the “Temporary Support Agreement”) setting
forth the terms and conditions pursuant to which SPMT agrees to perform, on a
temporary basis, certain services for the Cogeneration Plant; and (vii) an
agreement setting forth the relative rights of the parties thereto with respect
to certain electrical interconnection equipment at the Refinery Complex (the
“Tenant-in-Common Agreement”).

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Section 1.1 Definitions. Unless the context otherwise requires, the capitalized
terms used in this Agreement shall have the meanings set forth in Section 1.1 of
Schedule 1.1.

Section 1.2 Interpretations. Unless expressly provided to the contrary in this
Agreement, this Agreement shall be interpreted in accordance with the provisions
set forth in Section 1.2 of Schedule 1.1.

ARTICLE 2

BASIC TRANSACTIONS

Section 2.1 Series of Capital Contributions. Subject to the terms and conditions
contained in this Agreement, at the Closing, the contributions described in this
Section 2.1 shall be consummated and effected in the order and manner described
herein.

2.1.1 Contributor Contribution. The Contributor shall grant, contribute, convey,
assign, transfer and deliver all of its right, title and interest in and to the
Contributed Assets (collectively, “Contribute”) to SPLLC, and SPLLC shall accept
the Contributed Assets as a contribution to its capital and shall assume and
become liable for the Assumed Liabilities and in exchange for which SPLLC shall
issue to the Contributor additional membership interests in SPLLC with a fair
market value on the date of Closing equal to One Hundred Million Dollars
($100,000,000.00) (the “SPLLC Membership Interests”).

2.1.2 SPLLC Contribution. SPLLC shall Contribute the Contributed Assets and the
Assumed Liabilities to Sunoco Logistics and Sunoco Logistics shall accept the
Contributed Assets as a contribution to its capital and shall assume and become
liable for the Assumed Liabilities and in exchange for which Sunoco Logistics
shall issue and deliver to SPLLC Deferred Distribution Units with a fair market
value on the date of Closing equal to

 

2



--------------------------------------------------------------------------------

Ninety-Eight Million Dollars ($98,000,000.00) and an additional general partner
interest with a fair market value on the date of Closing equal to Two Million
Dollars ($2,000,000.00). It is acknowledged and agreed to that 2% of the this
contribution by SPLLC is in satisfaction of its obligations under Section 5.2(b)
of the Third Amended and Restated Agreement of Limited Partnership for Sunoco
Logistics, as amended, and results in a continuation of SPLLC’s 2% general
partner interest in Sunoco Logistics.

2.1.3 Sunoco Logistics Contribution. Sunoco Logistics shall Contribute the
Contributed Assets and the Assumed Liabilities to SLPOLP (an undivided 0.01%
interest of which shall be contributed on behalf of SLPGPLLC), and SLPOLP shall
accept the Contributed Assets as a contribution to its capital and shall assume
and become liable for the Assumed Liabilities in exchange for a continuation of
the respective interests in SLPOLP held by Sunoco Logistics and SLPGPLLC (the
“SLPOLP Partnership Interests”).

2.1.4 SLPOLP Contribution. SLPOLP shall Contribute the Contributed Assets and
the Assumed Liabilities to SPMT (an undivided 0.01% interest of which shall be
contributed on behalf of SLPOGP), and SPMT shall accept the Contributed Assets
as a contribution to its capital and shall assume and become liable for the
Assumed Liabilities in exchange for a continuation of the respective interests
in SPMT held by SLPOLP and SLPOGP (the “SPMT Partnership Interests”).

Section 2.2 Contributed Assets. With respect to each Contribution described in
Section 2.1, the following described properties and assets, except to the extent
that such properties and assets are Excluded Assets shall be contributed,
transferred, assigned and delivered as part of the Contribution (such assets
collectively, the “Contributed Assets”):

2.2.1 Tangible Assets. The equipment, tanks, spheres, bullets, pumps, pipelines
(including river water intake structures, the 16 inch EPRF-Wood Pipeline and the
8 inch natural gas pipeline that runs from Woodbury terminal to the Refinery
Complex (the “Natural Gas Line”)), and fixtures, Related to the Tank Farm, the
Wastewater Treatment Plant, and the Power & Boiler Houses, including those items
identified in Schedule 2.2.1, and the buildings (including the main
office/administrative building, firehouse and river water pump house), rail
lines and rail system located on the Leased Real Property (the “Equipment &
Facilities”), but excluding (i) power lines, pipelines, telephone lines and
other improvements and fixtures owned by public utilities furnishing utilities
to the Leased Real Property and the Refinery Complex and (ii) rail lines,
pipelines and other improvements and fixtures owned by Third Parties and located
on existing easements for such purpose which encumber the Leased Real Property
and the Refinery Complex, including any such improvements and fixtures owned by
PSE&G and Sunoco Power Generation, LLC.

2.2.2 Licenses. To the extent transferable or assignable, all of the licenses,
permits (including Environmental Permits) and consents in favor of the
Contributor from any Governmental Authority to the extent applicable to the
Contributed Assets and which are necessary to and used in connection with the
ownership of the Contributed Assets, including those identified on Schedule
4.1.2 (collectively, the “Licenses”).

 

3



--------------------------------------------------------------------------------

2.2.3 Books & Records. All of the records and files Related to the operation of
the Contributed Assets, including, plans, drawings, instruction manuals,
employment records Related to Continuing Employees and similar items, including
all personnel files and, with the consent and release of the affected employees
(to the extent legally required), employment related medical records Related to
the Continuing Employees, except to the extent prohibited by applicable Law
(provided that copies, but not originals, of said personnel files and employment
related medical records shall be included in the Books and Records), operating
and technical data and records, whether computerized or hard copy, Tax files,
books, records, Tax returns and Tax work papers, supplier lists, reference
catalogs, surveys, engineering statements, maintenance records and studies,
environmental records, environmental reporting information, emission data,
testing and sampling data and procedures, data related to the pipelines and
tanks associated with construction, inspection and operating records, any and
all information necessary to meet compliance obligations with respect to
Environmental Laws and any other applicable Laws, in each case Related to the
Contributed Assets and existing as of the Effective Date (the “Books and
Records”).

2.2.4 Warranties. All of the Contributor’s right, title and interest, if any, in
and to unexpired warranties and guarantees from Third Parties to the extent
Related to the Contributed Assets and to the extent such warranties or
guarantees are transferable to the Acquirer, including warranties set forth in
any equipment purchase agreement, construction agreement, lease agreement,
consulting agreement or agreement for architectural or engineering services, it
being understood that nothing in this paragraph shall be construed as a
representation by the Contributor that any such warranty remains in effect or is
enforceable.

2.2.5 Trade Name. A royalty-free, non-exclusive license to use the name “Eagle
Point” in connection with the Contributed Assets.

2.2.6 Third Party Claims. All claims, demands, causes of action, choses in
action, rights of recovery, rights of set-off, rights to refunds and similar
rights against Third Parties (including indemnification and contribution) to the
extent Related to (i) the ownership or operation of the Contributed Assets after
the Effective Date, (ii) any damage to the Contributed Assets not repaired prior
to the Effective Date, or (iii) the Assumed Liabilities, or any portion thereof,
if any, including any claims for refunds, prepayments, offsets, recoupment,
condemnation awards, judgments and the like, whether received as payment or
credit against future Liabilities, in each case to the extent Related to the
matters covered by clauses (i), (ii) or (iii) above.

2.2.7 Miscellaneous Assets. All those miscellaneous assets, including any
Contracts that are assignable or transferable, identified by category on
Schedule 2.2.7, and any assets necessary in order for SPMT to provide services
under the Utility Services Agreement and the Site Services Agreement, and all of
Contributor’s right, title and interest as a tenant-in-common with respect to
certain electrical interconnection equipment at the Refinery Complex as more
particularly described in the Tenant-in-Common Agreement. For purposes of this
Agreement, any Contracts identified on Schedule 2.2.7 are referred to herein as
the “Assigned Contracts”.

 

4



--------------------------------------------------------------------------------

Section 2.3 Excluded Assets. The assets to be contributed by the Contributor
shall include only the Contributed Assets. For the sake of clarity, the
Contributor and the Acquirer agree that the Contributed Assets shall not include
any of the following specifically enumerated assets, rights and interests
(collectively, the “Excluded Assets”):

2.3.1 All of the equipment, pumps, tanks, towers, transformers, and switch gear
Related to the Cogeneration Plant that are owned by Sunoco Power Generation, LLC
or PSE&G, including the high voltage lines, breakers, relaying and metering
equipment located at the area commonly referred to as the “substation,” “breaker
station,” or “switchyard,” and the two pumps located at the river water pump
house (which pump house is a Contributed Asset).

2.3.2 All of the processing units, all process unit piping and equipment, all
raw materials, intermediates, products, byproducts and wastes contained in the
process units and process unit piping and equipment, and all wastes generated
from the Contributed Assets or Excluded Assets that is stored in containers at
or prior to the Closing, located at the Refinery Complex, and any other assets
and properties of the Contributor that are located on the Leased Real Property
and described on Schedule 2.3.2.

2.3.3 Claims, demands, causes of action, choses in action, rights of recovery,
rights of set-off, rights to refunds, Creditable Emission Reductions and similar
rights in favor of the Contributor or any of their Affiliates of any kind to the
extent Relating to (i) the Excluded Assets or the Excluded Liabilities or
identified on Schedule 2.3.3 or (ii) the ownership of the Contributed Assets
prior to the Effective Date (other than any damage to the Contributed Assets not
repaired prior to the Effective Date).

2.3.4 Subject to the license referred to in Section 2.2.5, the rights of the
Contributor to the name “Eagle Point Refinery” or any related or similar trade
names, trademarks, service marks, corporate names or logos, or any part,
derivative or combination thereof.

2.3.5 All cash on hand and cash equivalents, including bank accounts, money
market funds and temporary cash investments.

2.3.6 All of the Contributor’s and any of its Affiliates’ right, title and
interest in and to all accounts receivable and all notes, bonds, and other
evidences of indebtedness of and rights to receive payments arising out of
sales, services, rentals and other activities occurring in connection with and
attributable to the ownership or operation of the Contributed Assets prior to
the Closing and the security arrangements, if any, Related thereto, including
any rights with respect to any Third Party collection procedures or any other
actions or proceedings in connection therewith.

2.3.7 Any and all of the Contributor’s and its Affiliates’ rights arising under
any outstanding receivable or payable between the Contributor, on the one hand,
and any of its Affiliates, on the other hand.

2.3.8 Any and all accounting and Tax files, books, records, Tax returns and Tax
work papers not Related to the Contributed Assets.

 

5



--------------------------------------------------------------------------------

2.3.9 All assets Related to any pension, profit sharing, stock bonus, stock
option, thrift or other retirement plan, medical, hospitalization, dental, life,
disability, vacation or other insurance or benefit plan, employee stock
ownership plan, deferred compensation, stock ownership, stock purchase, bonus,
benefit or other incentive plan, severance plan or other similar plan relating
to the Contributor, its Affiliates or their respective employees.

2.3.10 All rights, titles, claims and interests of the Contributor or any of its
Affiliates (i) under any policy or agreement of insurance, (ii) under any bond,
(iii) to or under any condemnation damages or awards in regard to any taking or
(iv) to any insurance or bond proceeds.

2.3.11 All rights or claims by the Contributor or any of its Affiliates to
(a) any Tax refund relating to the period prior to the Effective Date or (b) to
any refund, claim for drawback or other claims relating to imports, exports,
customs or the Subzone relating to the period prior to the Effective Date.

2.3.12 Any equity interest held by the Contributor or its Affiliates in any
Person.

2.3.13 Any hydrocarbon inventory located at the Refinery Complex, including
linefill.

2.3.14 Any Contract of the Contributor or its Affiliates not listed on Schedule
2.2.7.

Subject to the provisions of the Site Services Agreement, for a period of two
(2) years after the Effective Date, the Contributor may remove at any time or
from time to time any and all of the Excluded Assets from the Leased Real
Property (at the Contributor’s expense, but without charge by the Acquirer for
storage), provided that the Contributor shall do so in a manner that does not
unduly or unnecessarily disrupt the Acquirer’s normal business activities.
Notwithstanding anything to the contrary in Article 6, the Contributor shall
indemnify, defend and hold harmless the Acquirer and its Affiliates from and
against all Adverse Consequences to the extent incurred as a result of the
actions of the Contributor or their Representatives in removing such Excluded
Assets, in each case other than to the extent resulting from any gross
negligence or willful misconduct of the Acquirer, any Affiliate of the Acquirer
or any Representatives of the Acquirer.

Section 2.4 Assumed Liabilities. Except as provided in Section 2.5 and the other
terms and conditions set forth in this Agreement or any Ancillary Agreement, the
Acquirer shall assume and pay, discharge and perform as and when due, the
following Liabilities of the Contributor or its Affiliates (the “Assumed
Liabilities”):

2.4.1 Except for any Liabilities of the Contributor that arise under this
Agreement or any Ancillary Agreement, all Liabilities that accrue, are caused
by, arise out of, are associated with, are in respect of, or are incurred, in
each case, at any time after the Closing, in connection with the ownership or
operation of the Contributed Assets or other activities occurring in connection
with and attributable to the ownership or operation of the Contributed Assets
from and after the Closing, including all obligations of the Contributor which
arise or

 

6



--------------------------------------------------------------------------------

accrue under the Assigned Contracts after the Closing and any other Liability of
the Contributor or any of its Affiliates (including those related to letters of
credit and performance bonds) that is in the nature of a guaranty of any
Assigned Contract and that is specifically disclosed on Schedule 2.4.1.

2.4.2 All Liabilities for which the Acquirer is liable pursuant to Articles 5
and 7 hereof.

Section 2.5 Excluded Liabilities. The Parties agree that Liabilities of the
Contributor or its Affiliates that are not identified in Section 2.4 as Assumed
Liabilities are not part of the Assumed Liabilities, and the Acquirer shall not
assume or become obligated with respect to any other Liability of the
Contributor or any of its Affiliates, including the Liabilities existing as of
the Effective Date whether or not described specifically in this Section 2.5
(collectively, the “Excluded Liabilities”), all of which shall remain the sole
responsibility of, and be discharged and performed as and when due by, the
Contributor or its Affiliates. The Acquirer shall not assume nor have Liability
with respect to any Excluded Liabilities, including any of the following
Liabilities of the Contributor or its Affiliates as the same may exist at or
after the Closing:

2.5.1 Liabilities in respect of, associated with or arising from the Excluded
Assets and the ownership, operation and conduct of any business by the
Contributor or its Affiliates or their respective predecessors and successors in
interest Relating to the ownership, operation or use of the Excluded Assets.

2.5.2 Liabilities to Third Parties (including employees) for injury, death or
damage to person or property of a Third Party occurring at or prior to the
Closing to the extent arising out of the ownership or operation of the
Contributed Assets or other activities occurring in connection with and
attributable to the ownership or operation of the Contributed Assets prior to
the Closing; provided, however, that Excluded Liabilities under this
Section 2.5.2 shall not in any event include any Liabilities resulting from
negligence or willful misconduct of the Acquirer, any of its respective
Affiliates or any of their respective Representatives in connection with any
inspection of the Contributed Assets at or prior to the Closing.

2.5.3 Excluded Environmental Liabilities:

2.5.3.1 All Liabilities under or pursuant to ISRA arising from or related to the
assignment of assets under this Agreement and all transactions involving the
Refinery Complex that occurred prior to the Closing, including ISRA Case Nos.
E84158, E20030519, E20030520, and E20030521;

2.5.3.2 All Liabilities arising from or related to the NJPDES DSW/DGW Permit
issued June 30, 1989, Permit No. NJ0005401 for closure and post-closure care of
the hazardous waste land treatment unit at the Refinery Complex;

2.5.3.3 All Liabilities arising from or related to Contributor’s failure or
alleged failure at or prior to the Closing to comply with Environmental Laws
applicable to the Contributed Assets, including the matters disclosed or
required to be disclosed on Schedule 4.1.4;

 

7



--------------------------------------------------------------------------------

2.5.3.4 All Liabilities arising from or related to the CAA Consent Decree
attributable to: (a) the ownership or operation of the Refinery Complex at or
prior to the Closing, (b) the ownership or operation of the Excluded Assets from
and after the Closing, (c) the notice or transfer obligations of Contributor
pursuant to Paragraphs 6 or 7 of the CAA Consent Decree, or (d) the termination
of the CAA Consent Decree; and

2.5.3.5 All Liabilities arising from or related to the presence of asbestos on
Boilers 1, 2, 3 and 4 and Tanks 62 and 63, including the cost of any remediation
or removal of such asbestos that may be necessary.

2.5.4 All Liabilities for which the Contributor and/or its Affiliates are
responsible pursuant to Article 7 hereof and any Tax that may be imposed on the
ownership, operation or use of the Contributed Assets on or prior to the
Closing.

2.5.5 Any fines, penalties or costs imposed by a Governmental Authority against
the Contributor or its Affiliates, the Contributed Assets or any activities
occurring in connection with and attributable to the ownership or operation of
the Contributed Assets resulting from the violation of any statute, ordinance,
rule or regulation promulgated by a Governmental Authority and attributable to
actions or omissions at or prior to the Closing with respect to the Contributed
Assets or any activities occurring in connection with and attributable to the
ownership or operation of the Contributed Assets at or prior to the Closing.

2.5.6 Liabilities which accrue at or prior to the Closing pursuant to the
Assigned Contracts and Licenses.

2.5.7 All Liabilities for which the Contributor and/or its Affiliates are
responsible pursuant to Article 5 hereof.

Section 2.6 No Assignment If Breach. Notwithstanding anything to the contrary
set forth in this Agreement, this Agreement shall not constitute an agreement of
the Contributor to contribute or assign any Contributed Asset to the Acquirer,
or cause the Acquirer to assume any Assumed Liability, if the attempted
assignment or assumption of the same, as a result of the absence of the consent
or authorization of a Third Party or failure of a right of first refusal or
first offer notice period to expire, would constitute a breach or Default under
any agreement, Encumbrance, or commitment, would violate any Law or would in any
way adversely affect the rights, or increase the obligations, of the Acquirer or
the Contributor with respect thereto. If any such consent or authorization is
not obtained, or if an attempted assignment or assumption would be ineffective
or would adversely affect the rights or increase the obligations of the Acquirer
or the Contributor, with respect to any such agreement, Encumbrance, or
commitment, so that the Acquirer would not, in fact, receive all such rights, or
assume the obligations, of the Contributor with respect thereto as they exist
prior to such attempted assignment or assumption, then the Contributor and the
Acquirer shall enter into such reasonable cooperative arrangements as may be
reasonably acceptable to both the Acquirer and the Contributor (including
sublease, agency, management, indemnity or payment arrangements and enforcement
at the cost and for the benefit of the Acquirer of any and all rights of the
Contributor against an involved Third Party) to provide for or impose upon the
Acquirer the benefits of such Contributed Assets or the obligations of such
Assumed Liability, as the case may be. If the Acquirer and the Contributor

 

8



--------------------------------------------------------------------------------

cannot agree on any such arrangement, or any such arrangement would not be
reasonably practicable, to provide the Acquirer with materially all the benefits
of such Contributed Asset or materially all the obligations of such Assumed
Liability, as the case may be, then such Contributed Asset or Assumed Liability
shall be excluded from the transactions contemplated under this Agreement and
shall be deemed to be an Excluded Asset or an Excluded Liability, as the case
may be, and the Parties hereto shall negotiate in good faith an equitable
adjustment in the Purchase Price, or resolve any disagreement respecting such
adjustment in accordance with the procedures of Section 8.11.

Section 2.7 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 1818 Market Street, Philadelphia,
Pennsylvania, commencing at 10:00 a.m. local time on the Effective Date. Title
to, ownership of, control over and risk of loss of the Contributed Assets shall
pass to the Acquirer effective 12:01 a.m., local time on the Effective Date.

Section 2.8 Deliveries at the Closing. At the Closing:

2.8.1 SPLLC shall issue the SPLLC Membership Interests to the Contributor in
accordance with Section 2.1.1 of this Agreement, and shall amend the SPLLC
Limited Liability Company Agreement to reflect the issuance of the SPLLC
Membership Interests to the Contributor;

2.8.2 Sunoco Logistics shall issue the Deferred Distribution Units to SPLLC in
accordance with Section 2.1.2 of this Agreement and shall deliver to SPLLC
certificates for such Deferred Distribution Units;

2.8.3 SLPOLP shall issue the SLPOLP Partnership Interests to Sunoco Logistics
and SLPGPLLC in accordance with Section 2.1.3 of this Agreement;

2.8.4 SPMT shall issue the SPMT Partnership Interests to SLPOLP and SLPOGP in
accordance with Section 2.1.4 of this Agreement;

2.8.5 the Contributor shall deliver to the Acquirer the certificate required by
Section 7.8;

2.8.6 the Contributor shall deliver to the Acquirer all approvals and actions
of, filings with and notices to any Governmental Authority necessary to permit
the Contributor to perform its obligations under this Agreement including, if
required, ISRA approval, and all required Third Party consents or novations (or,
in lieu thereof, waivers), but only to the extent the Contributor has obtained
(i) such approvals or actions of such Governmental Authorities or (ii) such
consents, novations or waivers of such Third Parties;

2.8.7 the respective parties to the Ancillary Agreements shall execute and
deliver the Ancillary Agreements; and

2.8.8 the Contributor and the Acquirer shall deliver any other documents,
instruments or agreements that are reasonably necessary or appropriate to
consummate the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES CONCERNING

THE TRANSACTION

Section 3.1 Representations and Warranties Concerning the Contributor. Except as
set forth in a correspondingly numbered Schedule delivered to the Acquirer, the
Contributor represents and warrants to the Acquirer as of the date of this
Agreement as follows:

3.1.1 Organization of the Contributor. The Contributor is a corporation duly
organized and validly existing, under the Laws of the Commonwealth of
Pennsylvania. The Contributor is duly authorized to conduct business and is in
good standing under the Laws of each jurisdiction where such qualification is
required, except where the lack of such qualification would not have a Material
Adverse Effect. The Contributor has the requisite corporate power and authority
necessary to carry on its business and to own and use the Contributed Assets
owned or operated by it.

3.1.2 Authorization of Transaction. The Contributor has full corporate power and
authority to execute and deliver this Agreement and each Ancillary Agreement to
which it is a party and to perform its obligations hereunder and thereunder.
This Agreement and each Ancillary Agreement to which the Contributor is a party
constitutes its valid and legally binding obligation, enforceable against it in
accordance with its terms and conditions, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws from time to time in effect that affect creditors’ rights generally
and by legal and equitable limitations on the availability of specific remedies.
The Contributor need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Authority or any Third
Party in order to consummate the transactions contemplated by this Agreement
except for the prior approval of the applicable Governmental Authorities and
Third Parties listed in Schedule 3.1.2 or previously obtained by the Parties in
connection with the transactions contemplated hereby.

3.1.3 Noncontravention. Except for the prior approval of the applicable
Governmental Authorities and Third Parties listed in Schedule 3.1.2 or
previously obtained by the Parties in connection with the transactions
contemplated hereby, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated under this Agreement, will
violate any Law to which the Contributor is subject or to which any Contributed
Asset is subject, any Licenses or any provision of the Organizational Documents
of the Contributor, or result in a breach of, constitute a Default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice or trigger any rights to payment or
other compensation under any agreement, Contract, lease, License, instrument, or
other arrangement to which the Contributor is a party or by which it is bound
that is included in the Contributed Assets or that could prevent or materially
delay the consummation of the transactions contemplated by this Agreement.

3.1.4 Brokers’ Fees. The Contributor has no any Liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Acquirer or any Affiliate of the
Acquirer will be obligated.

 

10



--------------------------------------------------------------------------------

3.1.5 Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar laws with respect to creditors pending against, being contemplated
by, or, to the knowledge of the Contributor, threatened, against the
Contributor.

Section 3.2 Representations and Warranties Concerning the Acquirer. Except as
set forth in a correspondingly numbered Schedule delivered to the Contributor,
each of SPMT, Sunoco Logistics, SPLLC, SLPGPLLC, SLPOLP, and SLPOGP individually
(the “Acquirer Representing Party”), represents and warrants to the Contributor
as of the date of this Agreement as follows:

3.2.1 Organization of the Acquirer. The Acquirer Representing Party is duly
organized and validly existing under the Laws of the state in which it was
formed or incorporated. The Acquirer Representing Party is duly authorized to
conduct business and is in good standing under the Laws of each jurisdiction
where such qualification is required, except where the lack of such
qualification would not have a Material Adverse Effect. The Acquirer
Representing Party has the requisite power and authority that is necessary to
carry on the business in which it is engaged and to own and use the properties
owned and used by it.

3.2.2 Authorization of Transaction. The Acquirer Representing Party has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of the Acquirer Representing Party, enforceable in accordance with
its terms and conditions, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect that affect creditors’ rights generally and by legal and
equitable limitations on the availability of specific remedies. The Acquirer
Representing Party need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or any
Third Party in order to consummate the transactions contemplated by this
Agreement, except for the prior approval of the applicable Governmental
Authorities and Third Parties listed in Schedule 3.2.2 or previously obtained by
the Parties in connection with the transaction contemplated hereby.

3.2.3 Noncontravention. Except for the prior approval of the applicable
Governmental Authorities and Third Parties listed in Schedule 3.2.2 or
previously obtained by the Parties in connection with the transactions
contemplated hereby, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated under this Agreement, will
violate any Law to which the Acquirer Representing Party is subject, any of its
licenses or any provision of the its Organizational Documents or conflict with,
result in a breach of, constitute a Default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or trigger any rights to payment or other compensation, or require any notice,
approval or consent under any agreement, Contract, lease, license, instrument,
or other arrangement to which it is a party or by which it is bound that could
prevent or materially delay the consummation of the transactions contemplated
under this Agreement.

3.2.4 Brokers’ Fees. The Acquirer Representing Party has no Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the

 

11



--------------------------------------------------------------------------------

transactions contemplated by this Agreement for which the Contributor or any
Affiliate of the Contributor will be obligated.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

CONCERNING THE CONTRIBUTED ASSETS

Section 4.1 Representations and Warranties Concerning the Contributed Assets.
Except as set forth in a correspondingly numbered Schedule delivered to the
Acquirer, the Contributor represents and warrants to the Acquirer as of the
Effective Date as follows:

4.1.1 Ownership of the Contributed Assets. The Contributor has good and
marketable title to all of the Contributed Assets and such title to the
Contributed Assets will be transferred at the Closing to SPLLC free and clear of
all Encumbrances.

4.1.2 Licenses. Schedule 4.1.2 lists each License that is material to the
Contributed Assets. The Contributor possesses all material Licenses necessary
for its operation of the Contributed Assets at the location and in the manner
presently operated.

4.1.3 Compliance with Law. Except where the failure to be in compliance would
not have a Material Adverse Effect, the Contributor is and has been in
compliance with all, and to the Knowledge of Contributor is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of any, applicable Laws and Licenses related to
the ownership and operation of the Contributed Assets.

4.1.4 Environmental Matters. Notwithstanding anything in this Agreement to the
contrary, the representations and warranties contained in this Section 4.1.4 are
the sole and exclusive representations and warranties of the Contributor
pertaining or relating to matters arising under or with respect to the
environment, Environmental Laws, Environmental Permits, or Hazardous Substances.
Except as disclosed or referenced on Schedule 4.1.4 and except for matters that
would not reasonably be expected to have a Material Adverse Effect:

4.1.4.1 The Contributor’s ownership and operation of the Contributed Assets as
presently owned and operated are in compliance in all material respects with all
applicable Environmental Laws and all Environmental Permits.

4.1.4.2 The Contributor is not a party to any outstanding order, injunction,
judgment, decree or ruling that arose from the Contributor’s operation or
ownership of the Contributed Assets and relates to (i) the Contributor’s
compliance with Environmental Laws, (ii) Remedial Work required to be performed
by the Contributor, or (iii) any Release of Hazardous Substances or presence of
Hazardous Substances.

4.1.4.3 Since January 1, 2009, the Contributor has not received any written
communication alleging that, with respect to the Contributor’s operation or
ownership of the Contributed Assets, the Contributor may be in violation of any
Environmental Law or may have any liability under any Environmental Law.

 

12



--------------------------------------------------------------------------------

4.1.4.4 To the Contributor’s Knowledge, there is no investigation by a
Governmental Authority of the Contributed Assets, pending or threatened in
writing, that would reasonably be expected to result in the imposition of any
material liability pursuant to any Environmental Law.

4.1.5 Litigation. Except as set forth on Schedule 4.1.4 and Schedule 4.1.5,
there are no actions, suits, claims or proceedings pending with service of
process made on the Contributor (or its Affiliates) or, to the Contributor’s
Knowledge, threatened or pending without service of process made on the
Contributor (or its Affiliates), against the Contributor (or its Affiliates)
relating to the Contributed Assets at law or in equity, or before or by any
Governmental Authority.

4.1.6 Employee Matters. Except for such noncompliance as would not have a
Material Adverse Effect on the operation of the Contributed Assets, Contributor
is in compliance in all material respects with all applicable federal, state and
local Laws pertaining to employment and employment practices, terms and
conditions of employment, wages and hours, payment of unemployment benefits and
taxes and workers’ compensation, including Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act, as amended, the Fair Labor Standards Act,
as amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act, the National Labor Relations Act and
the Code. Contributor is not a party to, nor is it negotiating, any collective
bargaining or other agreement with any union or other association of employees
relating to the Current Employees or the Contributed Assets. No labor union or
employee organization has been certified or recognized as the collective
bargaining representative of the Current Employees. There is no labor strike,
slowdown or work stoppage or lockout pending or, to Knowledge of Contributor,
threatened against or affecting the Contributed Assets. Except as set forth on
Schedule 4.1.6(A), none of the Current Employees have a pending or, to
Contributor’s or its Affiliates’ Knowledge, threatened claim against Contributor
or its Affiliates. Except as set forth on Schedule 4.1.6(B), neither Contributor
nor its Affiliates have pending against them related to the Current Employees or
the Contributed Assets any unfair labor practice charges, other administrative
charges, claims, grievances, proceedings or lawsuits before any court,
governmental agency, regulatory body or arbiter arising under any federal, state
or local Law governing employment. Except as set forth on Schedule 4.1.6(C),
Contributor has no Contracts of employment with any of the Current Employees.

4.1.7 Limitations of Representations and Warranties. NOTWITHSTANDING ANYTHING
CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
DOCUMENT DELIVERED BY THE CONTRIBUTOR IN CONNECTION WITH THIS AGREEMENT, IT IS
THE EXPLICIT INTENT AND UNDERSTANDING OF EACH PARTY HERETO THAT THE CONTRIBUTOR
IS NOT MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, BEYOND THOSE REPRESENTATIONS OR WARRANTIES EXPRESSLY
MADE BY IT IN THIS AGREEMENT OR ANY DOCUMENT DELIVERED BY THE CONTRIBUTOR IN
CONNECTION WITH THIS AGREEMENT, AND IT IS UNDERSTOOD THAT, EXCEPT TO THE EXTENT
COVERED BY SUCH A REPRESENTATION OR WARRANTY EXPRESSLY MADE HEREIN OR ANY
DOCUMENT DELIVERED BY THE CONTRIBUTOR IN CONNECTION WITH THIS

 

13



--------------------------------------------------------------------------------

AGREEMENT AND WITHOUT LIMITING SUCH EXPRESS REPRESENTATIONS AND WARRANTIES, THE
ACQUIRER TAKES THE CONTRIBUTED ASSETS “AS IS” AND “WHERE IS” AND “WITH ALL
FAULTS.” WITHOUT LIMITING THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE
OR ANY REPRESENTATIONS OR WARRANTIES EXPRESSLY MADE BY THE CONTRIBUTOR IN THIS
AGREEMENT OR ANY DOCUMENT DELIVERED BY THE CONTRIBUTOR IN CONNECTION WITH THIS
AGREEMENT, THE CONTRIBUTOR HEREBY (I) EXPRESSLY DISCLAIMS AND NEGATES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT COMMON LAW, BY STATUTE OR
OTHERWISE, RELATING TO (A) THE CONDITION, USEFULNESS OR ADEQUACY OF THE
CONTRIBUTED ASSETS (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR OF CONFORMITY TO MODELS
OR SAMPLES OF MATERIALS), (B) ANY INFRINGEMENT BY THE CONTRIBUTOR OR ANY OF ITS
AFFILIATES OF ANY INTELLECTUAL PROPERTY OR PROPRIETARY RIGHT OF ANY THIRD PARTY
OR (C) THE ACCURACY, SPECIFICATIONS, QUALITY, FITNESS, MERCHANTABILITY,
REPRODUCIBILITY OR CORRECTNESS OF DATA, PRODUCTS OR RESULTS OF ANY INTELLECTUAL
PROPERTY; AND (II) NEGATES ANY RIGHTS OF THE ACQUIRER UNDER STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY THE ACQUIRER FOR DAMAGES BECAUSE
OF LATENT VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING THE INTENTION OF
THE PARTIES THAT, SUBJECT TO THE TERMS OF THIS AGREEMENT OR ANY EXPRESS TERM OF
ANY DOCUMENT DELIVERED BY THE CONTRIBUTOR IN CONNECTION WITH THIS AGREEMENT, THE
CONTRIBUTED ASSETS ARE TO BE ACCEPTED BY THE ACQUIRER IN THEIR PRESENT CONDITION
AND STATE OF REPAIR.

4.1.8 WITHOUT LIMITING ANY REPRESENTATIONS, WARRANTIES OR INDEMNITIES EXPRESSLY
MADE BY THE CONTRIBUTOR IN THIS AGREEMENT OR ANY DOCUMENT DELIVERED BY THE
CONTRIBUTOR IN CONNECTION WITH THIS AGREEMENT, THE CONTRIBUTOR MAKES NO WARRANTY
OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO ANY
ENVIRONMENTAL CONDITIONS, ENVIRONMENTAL LIABILITIES OR OTHER ENVIRONMENTAL
MATTERS, INCLUDING WITH RESPECT TO THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
MATERIALS AT, IN, ON OR UNDER, OR DISPOSED OF OR DISCHARGED OR RELEASED FROM,
THE CONTRIBUTED ASSETS. FURTHERMORE, WITHOUT LIMITING ANY REPRESENTATIONS OR
WARRANTIES EXPRESSLY GIVEN BY THE CONTRIBUTOR IN THIS AGREEMENT OR ANY DOCUMENT
DELIVERED BY THE CONTRIBUTOR IN CONNECTION WITH THIS AGREEMENT, THE CONTRIBUTOR
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
WITH RESPECT TO THE ACCURACY OR COMPLETENESS OF THE INFORMATION, RECORDS, DATA
AND INTERPRETATIONS NOW, HERETOFORE OR HEREAFTER MADE AVAILABLE TO THE ACQUIRER
IN CONNECTION WITH THIS AGREEMENT; INCLUDING ANY DESCRIPTION OF THE CONTRIBUTED
ASSETS, PRICING ASSUMPTIONS, POTENTIAL FOR PROFITS, PROJECTED COSTS AND, ANY
ACQUIRED OR LICENSED DATA, ANY ENVIRONMENTAL INFORMATION, OR ANY OTHER MATERIAL
FURNISHED TO THE ACQUIRER BY THE CONTRIBUTOR, ANY AFFILIATES OF THE

 

14



--------------------------------------------------------------------------------

CONTRIBUTOR OR ANY DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE, COUNSEL, AGENT OR
ADVISOR OF THE CONTRIBUTOR OR ANY AFFILIATES OF THE CONTRIBUTOR.

ARTICLE 5

OTHER COVENANTS

Section 5.1 Further Assurances.

5.1.1 From time to time after the Closing, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully assure that the Acquirer owns all of the Contributed
Assets and to more fully and effectively carry out the purposes and intent of
this Agreement.

Section 5.2 Retention of and Access to Books and Records.

5.2.1 As promptly as practicable and in any event before thirty (30) days after
the Effective Date, the Contributor will deliver or cause to be delivered to the
Acquirer, at the Acquirer’s request, the Books and Records that are in the
possession or control of the Contributor or its Affiliates and that relate to
the operation of the Contributed Assets. The Acquirer agrees to hold and
maintain the Books and Records so that they may be reasonably retrievable and
not to destroy or dispose of any portion thereof for a period of three (3) years
from the Effective Date or such longer time as may be required by Law, provided
that, if it desires to destroy or dispose of such Books and Records during such
period, it will first offer in writing at least sixty (60) days before such
destruction or disposition to surrender them to the Contributor and if the
Contributor does not accept such offer within thirty (30) days after receipt of
such offer, the Acquirer may take such action.

5.2.2 The Acquirer agrees to afford the Contributor and its Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
the Contributor or its Affiliates (other than for reasonable out-of-pocket
expenses); provided that such access will not be construed to require the
disclosure of Books and Records that would cause the waiver of any
attorney-client, work product or like privilege; provided, further, that in the
event of any litigation, nothing herein shall limit any Party’s rights of
discovery under applicable Law. Without limiting the generality of the preceding
sentences, the Acquirer agrees to provide the Contributor and its Affiliates
reasonable access to and the right to make copies of the Books and Records after
the Effective Date for the purposes of assisting the Contributor and its
Affiliates (a) in complying with the Contributor’s obligations under this
Agreement, (b) in preparing and delivering any accounting statements provided
for under this Agreement and adjusting, prorating and settling the charges and
credits provided for in this Agreement, (c) in owning or operating the Excluded
Assets or Excluded Liabilities, (d) in preparing Tax returns, (e) in responding
to or disputing any Tax audit, (f) in asserting, defending or otherwise dealing
with any claim or dispute, known or unknown, under

 

15



--------------------------------------------------------------------------------

this Agreement or with respect to Excluded Assets or Excluded Liabilities or
(g) in asserting, defending or otherwise dealing with any Third Party Claim or
dispute by or against the Contributor or its Affiliates relating to the
Contributed Assets.

Section 5.3 Access to Assets. From and after the Closing, and subject to any
applicable provisions of the Ground Lease, the Access Agreements, the Site
Services Agreement and the Utility Services Agreement, the Acquirer and its
Affiliates shall permit reasonable access to and entry upon the Contributed
Assets by the Contributor and its Affiliates and their respective designated
individuals, without charge, as necessary (as determined by the Contributor in
its sole but reasonable discretion) to conduct and complete any other matters
for which the Contributor shall be responsible under this Agreement, including
any corrective or remedial actions relating to any Excluded Liabilities. The
Acquirer shall use commercially reasonable efforts not to unreasonably interfere
with the Contributor in connection with the exercise of such rights of access,
including ingress and egress, to perform any corrective action.

Section 5.4 Employee Matters.

5.4.1 Current Employees. Schedule 5.4.1 contains a list of all active employees
of the Contributor who are employed in the operation of the Tank Farm or have
been designated by the Contributor as having skills which could support the
Acquirer’s operations of the Tank Farm after the Closing, including employees
who are receiving short-term disability or are on family and medical leave or
military leave (collectively, the “Current Employees”). Schedule 5.4.1 shall
include each Current Employee’s (a) name, (b) current job title or position,
(c) service dates recognized by the Contributor, (d) current base salary or the
base hourly rate, (e) accrued but unused vacation benefits, (f) status (e.g.,
full-time, part-time, on leave) and if on leave, the type of leave (e.g.,
vacation, short-term disability or Family and Medical Leave Act (“FMLA”) leave).

5.4.2 Employment Offers. Unless the Contributor and the Acquirer mutually agree
to a later date, by no later than six (6) days after the Effective Date, the
Acquirer will offer (or will have offered) employment to up to eleven
(11) Current Employees it selects based on skills, experience and/or
qualifications. Unless the Contributor and the Acquirer mutually agree to a
later date, all such offer of employment shall be effective as of ten (10) days
after the Effective Date (“Offer Effective Date”) and on such terms and
conditions determined by the Acquirer in its sole discretion and as required by
any applicable collective bargaining agreement to which the Acquirer is subject.
The Acquirer will provide the Contributor with a list, as soon as practicable
but no later than three (3) Business Days after Acquirer has completed its
employment offers to Current Employees, which shall contain as of that date the
names of the Current Employees the Acquirer made offers of employment to, the
rate of pay the Acquirer offered, and whether the Current Employee accepted the
offer. Any Current Employee who accepts the Acquirer’s offer of employment and
on the Offer Effective Date is (a) actively at work or (b) on a holiday,
scheduled day off pursuant to his or her regular schedule, or a vacation
authorized prior to the Offer Effective Date by the Contributor and returns to
work as scheduled shall become or be deemed employed by the Acquirer as of the
Offer Effective Date (the “Employment Date”). Any Current Employee who accepts
the Acquirer’s offer of employment and on the Offer Effective Date is on a leave
of absence or short-term disability leave consistent with the Contributor’s
established policies and practices which was authorized by the

 

16



--------------------------------------------------------------------------------

Contributor prior to the Offer Effective Date, including any FMLA leave or
military leave, and returns to work at the end of such authorized leave, which
shall not be longer than six (6) months after the Offer Effective Date, unless
applicable Law gives the Current Employee a longer period for returning to work,
shall become employed by the Acquirer as of the day of his or her return to work
with such date being deemed the Employment Date for such employee. All Current
Employees who become employed by the Acquirer shall be referred to herein as a
“Continuing Employee.”

5.4.3 Retained Employees. Any Current Employee who is on long-term disability on
the Effective Date and those Current Employees who are offered and do not accept
employment with the Acquirer or do not become employed by the Acquirer shall be
referred to collectively as the “Retained Employees.” The Contributor or its
Affiliates may retain the services of any Retained Employee or terminate any
such Retained Employee’s employment on or following the Effective Date. The
Contributor shall retain Liability and be responsible for and indemnify and hold
harmless the Acquirer against all salaries or wages, severance and benefits and
all other claims, costs, expenses and Liabilities related to or arising out of
the employment or termination of the Retained Employees by the Contributor.

5.4.4 Continuing Employees. The Contributor will terminate its employment of
each Continuing Employee effective as of the date preceding each such Continuing
Employee’s Employment Date. All Continuing Employees shall become employees of
the Acquirer as of their Employment Date and, at such time, the Acquirer shall
assume and be responsible for and indemnify and hold harmless the Contributor
and its Affiliates against payment of all salaries or wages, severance and any
benefits provided by the Acquirer and all other claims, costs, expenses and
Liabilities related to or arising out of the employment of the Continuing
Employees that arise on or after their Employment Date. The Contributor shall
retain Liability and be responsible for and indemnify and hold harmless the
Acquirer against all salaries or wages, severance and benefits and all other
claims, costs, expenses and Liabilities related to or arising out of the
employment or termination of the Continuing Employees by the Contributor prior
to their Employment Date. Notwithstanding anything in this Agreement to the
contrary, Acquirer shall assume and be responsible for, indemnify and hold
harmless the Contributor and its Affiliates against any costs, expenses and
Liabilities incurred by the Contributor or its Affiliate which arises out of any
selection process applied by the Acquirer to the Current Employees to determine
which Current Employees it makes offers of employment to. Except as set forth in
this Section 5.4, nothing in this Agreement shall limit the right of the
Acquirer to terminate the employment of any Continuing Employee following his or
her Employment Date, at any time, with or without cause.

5.4.5 Employee Benefit Plans. Schedule 5.4.5 sets forth a list of employee
benefit plans maintained by the Contributor for the benefit of the Acquirer’s
employees (“Contributor Benefit Plans”). Effective as of their Employment Date,
Continuing Employees shall continue to participate in Contributor Benefit Plans
but such participation shall be pursuant to the terms and conditions of
Contributor Benefit Plans applicable to the Acquirer’s employees. There shall be
no interruption in Continuing Employees’ participation in Contributor Benefit
Plans as a result of the transaction contemplated by this Agreement. Contributor
Benefit Plans shall recognize years of service with both the Contributor and the
Acquirer for purposes of

 

17



--------------------------------------------------------------------------------

eligibility, vesting and benefit accrual except to the extent that such service
recognition results in a duplication of benefits with respect to Continuing
Employees.

5.4.6 Vacation. The Acquirer shall assume all Liabilities for unpaid, accrued
vacation benefits of Continuing Employees as of each Continuing Employee’s
Employment Date. The Acquirer shall permit each Continuing Employee to use his
or her unused vacation entitlement accrued as of his or her Employment Date
under the terms of the Acquirer’s vacation policy or practices or any applicable
collective bargaining agreement during the remainder of the calendar year 2011
or until such later date determined by the Acquirer. After the end of calendar
year 2011, Continuing Employees will be entitled to vacation under the
Acquirer’s vacation policy or practices or any applicable collective bargaining
agreement, which will recognize service with the Contributor, its predecessors
and the Acquirer in determining a Continuing Employee’s vacation entitlement,
including eligibility to participate, eligibility for the forms and levels of
vacation and vacation accrual.

5.4.7 Workers’ Compensation. The Contributor shall retain all Liabilities for
workers’ compensation claims with respect to any Continuing Employee or his or
her beneficiary if the incident or alleged incident giving rise to the claim
occurred prior to his or her Employment Date. The Acquirer shall be responsible
for any workers’ compensation claims with respect to any Continuing Employee or
his or her beneficiary if the incident or alleged incident giving rise to the
claim occurred on or after his or her Employment Date. In the event of doubt as
to the date of the occurrence of the incident or alleged incident, the Acquirer
shall process the claim; provided, however, that the Acquirer shall inform the
Contributor of the existence and nature of any such claim promptly; and provided
further that failure to so notify the Contributor shall not affect any Liability
of the Contributor hereunder. Unless the Acquirer is found to be liable for the
incident in whole, the Contributor shall reimburse the Acquirer for the payment
of the claim and reasonable expenses of processing such claim in direct
proportion to the percentage of the Contributor’s Liability to the total amount
of the Liability paid under the claim.

5.4.8 Employee Information. The Contributor agrees to furnish the Acquirer with
such information concerning the Current Employees, and to take all such other
action, as is necessary and appropriate to effect the transactions contemplated
by this Section 5.4, subject to any applicable restrictions under the Health
Insurance Portability and Accountability Act of 1996, as amended, and other
federal and state privacy laws. As soon as practicable after the Effective Date,
the Contributor or its Affiliate will transfer each Continuing Employee’s
employment records to the Acquirer.

5.4.9 No Third Party Beneficiaries. Nothing herein express or implied shall
confer upon any employee, Continuing Employee or any legal representative of the
Contributor any rights or remedies, including any right to employment, or
continued employment for any specified period, of any nature or kind whatsoever
under or by reason of this Agreement.

Section 5.5 Environmental Matters.

5.5.1 Refinery Site-Wide Licenses. From and after the Closing, the Acquirer and
the Contributor will cooperate and use their respective reasonable best efforts
to cause the

 

18



--------------------------------------------------------------------------------

applicable Governmental Authorities, to the extent allowed by Law, to separate
the Contributed Assets and the Leased Real Property from the coverage of the
licenses, permits and consents identified on Schedule 5.5 (all of such licenses,
permits and consents listed on such Schedule 5.5 being the “Refinery Site-Wide
Licenses”) in order to provide for separate licenses to be held directly by the
Acquirer with respect to the Contributed Assets and the Leased Real Property. To
the extent that, at and after the Closing, the Contributed Assets or the Leased
Real Property remain under any Refinery Site-Wide Licenses or other licenses
held directly by the Contributor, the Acquirer will comply with the requirements
of such licenses that are applicable to the Contributed Assets and the Leased
Real Property, the Contributor will comply with the requirements of such
licenses that are applicable to the Excluded Assets, and the Acquirer and the
Contributor will cooperate to provide complete and accurate reports,
correspondence and other communications with Governmental Authorities under such
Licenses.

5.5.2 CAA Consent Decree.

5.5.2.1 Notice to the Acquirer. The Contributor has provided notice to the
Acquirer that the Refinery Complex is subject to the CAA Consent Decree and has
provided the Acquirer a copy of the CAA Consent Decree as required by Paragraph
6 thereof.

5.5.2.2 Notice to Governmental Authorities. The Contributor has notified the
United States and the state of New Jersey of the purchase and sale of the
Contributed Assets under this Agreement in accordance with Paragraphs 6 and 192
of the CAA Consent Decree.

5.5.2.3 Condition to Closing. This Agreement is conditioned upon the execution
by the Acquirer of a modification of the CAA Consent Decree which makes the
terms and conditions of the CAA Consent Decree, except for Section VIII
(Environmentally Beneficial Projects) and Section X (Civil Penalty) applicable
to the Acquirer.

5.5.2.4 Modification of CAA Consent Decree. The Contributor, with the assistance
and cooperation of the Acquirer, will modify the CAA Consent Decree as required
by Paragraph 7 thereof. Contributor will use its reasonable best efforts to
modify the CAA Consent Decree such that, to the extent allowed by Law, only
those terms and conditions applicable to the Contributed Assets become
applicable to the Acquirer.

5.5.2.5 Termination of CAA Consent Decree. The Contributor, with the assistance
and cooperation of the Acquirer, will use its reasonable best efforts to cause
the applicable Governmental Authorities to terminate the CAA Consent Decree as
early as practicable. Prior to Closing Contributor will submit a notice to
terminate the CAA Consent Decree to facilitate the termination in accordance
with Paragraphs 196-198 thereof and provide any additional documents or
information that may be requested by the applicable Governmental Authorities
after the Closing.

5.5.3 ISRA Compliance.

5.5.3.1 Prior to Closing. The Contributor shall, prior to the Closing, prepare
and submit to the NJDEP, or cause a LSRP to prepare, certify and submit to the
NJDEP, as the case may be, all ISRA Submissions and otherwise use commercially
reasonable efforts to

 

19



--------------------------------------------------------------------------------

obtain an ISRA Approval. Acquirer shall cooperate with Contributor, as
reasonably requested by Contributor, in order to obtain such ISRA Approval,
including by executing any documents requested by Contributor. The foregoing
notwithstanding, Contributor shall be relieved of any obligation pursuant to
this Section 5.5.3.1 upon delivery to Acquirer of an opinion of Contributor’s
counsel, in form and substance reasonably acceptable to Acquirer, that ISRA is
not applicable to the transactions contemplated by this Agreement.

5.5.3.2 Following the Closing. Subject to Section 5.5.3.6 hereof, Contributor
shall, following the Closing, comply with all requirements and bear all costs,
expenses and fees in order to achieve Compliance with ISRA. Without limiting the
generality of the foregoing, Contributor shall, to the extent required by ISRA:
(i) retain a LSRP to oversee Contributor’s compliance with ISRA; (ii) take all
action required by the NJDEP pursuant to ISRA to cause such LSRP to issue a
Response Action Outcome, as defined and used in ISRA, N.J.S.A. 58:10C-2 and
N.J.A.C. 7:26C-1.3, or the NJDEP to issue a No Further Action Letter and
Covenant Not To Sue as defined and used in ISRA, N.J.S.A. 58:10B-1 and 13.1 and
N.J.A.C. 7:26C-1.3; (iii) prepare, certify, and submit to the NJDEP, or cause
such LSRP to prepare, certify, and submit to NJDEP, as the case may be, all ISRA
Submissions; (iv) perform all Remedial Work required to achieve Compliance with
ISRA and do so in a good and workmanlike manner, in accordance with all
applicable laws and regulations, including Environmental Laws, and so as not to
unreasonably interfere with the Acquirer’s use of the Contributed Assets or
operations of the Acquirer on the Leased Real Property; and (v) establish and
maintain a remediation funding source in the form and amount required by ISRA
and N.J.A.C. 7:26C-5 and the LSRP until such time as Contributor is permitted
under ISRA to release the same.

5.5.3.3 Remediation Standards, Site Access and Utilities. Notwithstanding
anything in this Agreement to the contrary, the Contributor and its LSRP shall
have the right to employ remedial standards for non-residential use and to
select all remedial actions necessary to achieve Compliance with ISRA, including
without limitation, Institutional and Engineering Controls, so long as such
controls do not unreasonably interfere with the use of the Contributed Assets or
the operation of the Leased Real Property by Acquirer. Upon reasonable advance
notice as required by Acquirer, Acquirer shall afford Contributor, and its LSRP,
personnel of the NJDEP, and all employees, agents, consultants and contractors
of Contributor, with reasonable access to the Leased Real Property in order to
perform all Remedial Work, including without limitation, reasonable space for
the storage or staging of equipment, for temporary storage of excavated soils,
extracted groundwater or other waste materials, for the installation, sampling
and maintenance of groundwater monitoring wells, and for the installation,
operation and maintenance of remedial equipment. Acquirer shall execute any
additional agreement, instrument or other document reasonably requested by the
Contributor, but subject to the terms and conditions of this Agreement and the
Ancillary Agreements, to ensure access to the Leased Real Property to perform
Remedial Work. Acquirer shall provide Contributor with sufficient power, water
and other utilities to operate any remedial systems installed on the Refinery
Complex, including the Leased Real Property, and with access to and use of the
wastewater treatment plant on the Leased Real Property for the treatment of
extracted groundwater or other wastewater generated by Contributor in the
performance of Remedial Work so long as such use of the wastewater treatment
plant is in accordance with Environmental Laws and applicable Environmental
Permits governing such plant (as the same may be amended to

 

20



--------------------------------------------------------------------------------

authorize such use). Acquirer shall cooperate with Contributor as reasonably
requested by Contributor in applying for and securing any amendment to any
Environmental Permit relating to the wastewater treatment plant to enable
Contributor to employ such plant in connection with treatment of extracted
groundwater or other wastewater generated in the performance of Remedial Work.
The Contributor shall reimburse Acquirer for the reasonable and incremental
out-of-pocket cost of providing such utility services, including any use of the
wastewater treatment plant as provided in the Site Services Agreement.

5.5.3.4 ISRA Submissions. Contributor shall provide Acquirer with a reasonable
opportunity to comment on drafts of all ISRA Submissions prepared by Contributor
or its LSRP and Acquirer shall have the right to submit comments as to the
potential impact of contemplated Remedial Work on Acquirer’s use of the
Contributed Assets or its operations on the Leased Real Property. In the event
Acquirer does not submit comments within ten (10) business days of receipt of a
draft ISRA Submission, Acquirer shall be deemed to have waived its right
hereunder to comment on the same. Contributor shall promptly provide Acquirer
with copies of all final ISRA Submissions and all material correspondence to and
from the NJDEP relating to its efforts to achieve Compliance with ISRA and shall
make the LSRP available to Acquirer on a semi-annual basis to review the status
and progress of such efforts (or more frequently as Acquirer reasonably
requests, but in such case at Acquirer’s expense).

5.5.3.5 Institutional and Engineering Controls. In the event Contributor employs
any Institutional or Engineering Controls at any portion of the Leased Real
Property in connection with any Remedial Work performed by Contributor to
satisfy the requirements of ISRA and this Section 5.5.3, Acquirer shall
cooperate, as reasonably requested by Contributor, with the recording of a Deed
Notice to establish such controls and the securing of any remedial action permit
required under Environmental Laws, including N.J.A.C. 7:26C-7.1, et seq. and
shall at all times observe, comply with and not impair, alter or disturb such
controls (except as permitted by Environmental Laws). Contributor (or any
successors) shall be the lead permittee on such remedial action permit required
to facilitate the ISRA requirements arising from Environmental Liabilities set
forth in Section 2.5.3.1, to post and maintain any remediation funding source
required by such permit, and to perform at its sole cost and expense all
inspection, maintenance, recordkeeping, biennial certification or other
requirements of ISRA or Environmental Laws, in each case in relation to such
Institutional or Engineering Controls.

5.5.3.6 Releases After Closing. Anything in this Agreement to the contrary
notwithstanding, in the event of a Release of Hazardous Substances on or at the
Leased Real Property following the Closing, Acquirer shall perform at its sole
cost and expense all actions required under Environmental Laws, including the
performance of Remedial Work, to investigate and remediate the same. To the
extent Contributor is required, in connection with satisfying its obligations
under ISRA and this Agreement, to perform Remedial Work in relation to a Release
of Hazardous Substances occurring after the Closing, Contributor shall give
written notice of such circumstance to Acquirer and Acquirer shall bear the
reasonable cost and expense of such Remedial Work and shall promptly reimburse
Contributor for the same. In the event of a dispute between the Parties
concerning the existence or extent of a Release of Hazardous Substances as to
which Contributor asserts Acquirer bears responsibility pursuant to this
subsection or concerning the nature or cost of Remedial Work performed by
Contributor in

 

21



--------------------------------------------------------------------------------

relation to such Release or the Acquirer’s share of such cost, the Parties shall
resolve such dispute as provided in Section 8.11.3.12 hereof.

5.5.3.7 Transfers After Closing. In the event of a “transfer of ownership” or
“transferring [of] ownership or operations” initiated by Acquirer in relation to
the Contributed Assets or the operations conducted by Acquirer on the Leased
Real Property or “closing [of] operations” by Acquirer on the Leased Real
Property, as such terms are defined at N.J.A.C. 7:26B-1.4, including the
expiration or termination of the Ground Lease or the exercise by Acquirer of its
option to purchase the Premises and Leased Real Property together with the
completion of such conveyance, Acquirer shall, at its sole cost and expense,
prepare, certify and submit to NJDEP, or cause a LSRP to prepare, certify and
submit to NJDEP, as the case may be, all required ISRA Submissions and perform
all actions, including Remedial Work, required to achieve compliance with ISRA
in relation to such transaction or event.

5.5.4 Compliance With RCRA. The Contributor shall take all actions at its sole
cost and expense, including the performance of all Remedial Work required by the
NJDEP in order to comply with the requirements of the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 and the NJPDES DSW/DGW Permit in relation to the
closure and post-closure maintenance, soil monitoring and detection of
groundwater monitoring of the hazardous waste land treatment unit present at the
Refinery Complex, until such time as the NJDEP terminates such Permit or
otherwise confirms in writing that the Contributor has satisfied its
requirements or is no longer subject to the same. The Contributor shall perform
such Remedial Work in accordance with Section 5.5.3.5 hereof and the Acquirer
shall comply with its obligations under Section 5.5.3.5) of this Agreement in
relation to such Remedial Work. Acquirer shall be obligated to bear the cost of
any such Remedial Work resulting from Releases of Hazardous Substances occurring
after the Closing as provided in Section 5.5.3.6 hereof.

Section 5.6 Foreign Trade Zone. The Refinery Complex is operating in the Foreign
Trade Subzone 142C (the “Subzone”) under a valid grant of authority from the
Foreign Trade Zones Board and has been activated with the U.S. Customs Service.
From and after the Closing, the Contributor will take all actions necessary,
with the cooperation of the Acquirer, to allow the Acquirer to own and operate
the Contributed Assets and utilize the Subzone in the conduct of its business at
the Refinery Complex, including, if necessary, notifying the Foreign Trade Zones
Board and any other applicable Governmental Authorities of the transfer of the
Contributed Assets from the Contributor to the Acquirer; provided, however, that
the Contributor shall remain the operator of the Subzone from and after the
Closing and shall provide FTZ-related services to the Acquirer pursuant to and
in accordance with the Site Services Agreement.

Section 5.7 Termination of Other Agreements. Contributor and Acquirer agree
that, on the Effective Date, the 2004 Site Services Agreement, the 2008 Dock and
Throughput Agreement, the Eagle Point Dock Agreement and the Master Tank Lease
and Operating Agreement shall terminate and be of no further force or effect.

Section 5.8 Contributed Meters. Within sixty (60) days after Closing, the
Contributor shall, at its sole cost and expense, undertake a calibration or
testing of the meters and instrumentation included as part of the Contributed
Assets (each, a “Contributed Meter”). SPMT shall have the right to participate
in any calibration or testing of a Contributed Meter. The

 

22



--------------------------------------------------------------------------------

Contributor shall give SPMT timely notice of the results of calibration or
testing. If SPMT disputes the result of the calibration or testing with respect
to any Contributed Meter, SPMT may have the calibration or testing undertaken by
an independent qualified third party mutually acceptable to the Contributor and
SPMT, and the costs of such independent calibration or testing shall be shared
equally by the Contributor and SPMT. If any Contributed Meter is out of service
or discovered to register inaccurately, the Contributor shall, at its sole cost
and expense, repair, replace or re-calibrate such Contributed Meter.

ARTICLE 6

REMEDIES FOR BREACHES OF AGREEMENT

Section 6.1 Survival of Representations and Warranties. All of the
representations and warranties of a Party contained in this Agreement or in any
Schedule, Exhibit, certificate or other writing delivered pursuant hereto or in
connection herewith are material, shall be deemed to have been relied upon by
the other Parties and shall survive the Closing under this Agreement regardless
of any investigations, and continue for a period of two (2) years after the
Effective Date, except that the representations and warranties provided in
Sections 3.1.1, 3.1.2 and 3.2.1, 3.2.2 shall survive indefinitely. Any claim
asserted in writing prior to the expiration of the representation or warranty
that is the basis for such claim shall survive until such claim is finally
resolved and satisfied, irrespective of the period for the survival of such
representation or warranty provided for herein.

Section 6.2 Indemnification Provisions for Benefit of the Acquirer.

6.2.1 The Contributor shall defend, indemnify and hold harmless the Acquirer and
its Affiliates and their respective successors and each of the respective
directors and officers (or Persons in any similar capacity if such Person is not
a corporation), employees, consultants and agents of the Acquirer and its
Affiliates and successors (each, a “Acquirer Indemnified Party”) against and
agree to hold each Acquirer Indemnified Party harmless from any and all Adverse
Consequences incurred or suffered by such Acquirer Indemnified Party to the
extent resulting or arising from, or attributable to, any of the following
matters:

6.2.1.1 any breach of any representation or warranty of the Contributor under
this Agreement or in any certificate, Schedule or Exhibit delivered pursuant
hereto;

6.2.1.2 any breach of any covenant of the Contributor under this Agreement or in
any certificate, Schedule or Exhibit delivered pursuant hereto;

6.2.1.3 any of the Excluded Liabilities as set forth in this Agreement (other
than Taxes, which are addressed in Section 7.5); and

6.2.1.4 all claims relative to any bulk sales or transfer Laws.

6.2.2 Limitations of Liability. Notwithstanding anything herein provided to the
contrary, the Contributor shall have no obligation to indemnify or liability to
the Acquirer

 

23



--------------------------------------------------------------------------------

Indemnified Parties pursuant to this Article 6 to the extent that the aggregate
amount of all Adverse Consequences indemnified against under this Article 6
exceeds an amount equal to the Indemnity Cap; provided, however, that the
foregoing limitation on the Contributor’s obligation to indemnify or liability
shall not limit the Contributor’s liability to the Acquirer Indemnified Parties
pursuant to this Article 6 for any Excluded Liability or for any breach of any
covenant contained in Article 7.

6.2.3 Exclusive Remedy. The Acquirer acknowledges and agrees that the
indemnification provisions in this Article 6 and the indemnification provisions
in Articles 5 and 7 shall be the exclusive remedies of the Acquirer, the
Acquirer Indemnified Parties and their respective Affiliates with respect to the
transactions contemplated by this Agreement; provided, that the foregoing shall
not be construed as limiting any right of indemnification or other remedy of the
Acquirer under any Ancillary Agreement. Without limiting the prior sentence, the
Acquirer hereby waives any claim or cause of action pursuant to common or
statutory Law or otherwise against the Contributor and its Affiliates with
respect to Adverse Consequences of any nature whatsoever that relate to this
Agreement or are attributable to the Contributed Assets, whether arising before,
on or after the Effective Date. Each Party agrees that the previous sentence
shall not limit or otherwise affect any non-monetary right or remedy which any
Acquirer Indemnified Party may have under this Agreement or an Ancillary
Agreement or otherwise limit or affect any Acquirer Indemnified Party’s right to
seek equitable relief, including the remedy of specific performance for
non-monetary relief. Notwithstanding the limitations contemplated by
Section 6.2.2 above, each Party acknowledges that nothing herein or in any
Ancillary Agreement (or in any instrument or other writing delivered in
connection herewith or therewith) shall be construed as an assumption by the
Acquirer of, or otherwise requiring the Acquirer to assume, any Excluded
Liability. Accordingly, in the event of any Third Party Claim relating to any
Excluded Liability, nothing herein or in any Ancillary Agreement (or in any
instrument or other writing delivered in connection herewith or therewith) shall
be construed as restricting any Acquirer Indemnified Party from taking the
position or otherwise asserting that (i) the Contributor (or its Affiliates) are
responsible or liable for such Third Party Claim to the extent that such Third
Party Claim constitutes an Excluded Liability, (ii) neither the Acquirer nor any
of its Affiliates has ever assumed or agreed to be responsible for any Excluded
Liability, and/or (iii) all Excluded Liabilities remain the sole responsibility
of, and are to be discharged and performed as and when due by, the Contributor
or its Affiliates.

In addition, nothing herein or in any other Ancillary Agreement (or in any
instrument or other writing delivered in connection herewith or therewith) shall
be construed as restricting any Acquirer Indemnified Party from asserting any
claim in respect of any Excluded Liability, Assumed Liability or other matter
against any Person (other than any Contributor or current Affiliate thereof),
including any prior owner of the Contributed Assets (other than any Contributor
or current Affiliate thereof); provided such Person does not have any right to
indemnity or other right of recovery from the Contributor or the Contributor’s
current Affiliates with respect thereto, except that the restriction in this
proviso shall not apply to any Excluded Liability for which the Contributor is
obligated to indemnify the Acquirer Indemnified Parties under this Article 6 or
Article 7 and have failed for any reason to provide such indemnification.

Section 6.3 Indemnification Provisions for the Benefit of Contributor.

 

24



--------------------------------------------------------------------------------

6.3.1 The Acquirer shall defend, indemnify and hold harmless the Contributor,
its Affiliates, the Contributor’s and its Affiliate’s respective successors and
each of the respective directors and officers (or Persons in any similar
capacity if such Person is not a corporation), employees, consultants and agents
of the Contributor, its Affiliates and their respective successors (each a
“Contributor Indemnified Party”) against and agree to hold each Contributor
Indemnified Party harmless from any and all Adverse Consequences incurred or
suffered by such Contributor Indemnified Party to the extent resulting or
arising from, or attributable to, any of the following matters:

6.3.1.1 any breach of any representation or warranty of the Acquirer under this
Agreement or in any certificate, Schedule or Exhibit delivered pursuant hereto;

6.3.1.2 any breach of any covenant of the Acquirer under this Agreement or in
any certificate, Schedule or Exhibit delivered pursuant hereto; or

6.3.1.3 any of the Assumed Liabilities as set forth in this Agreement.

6.3.2 Limitations of Liability. Notwithstanding anything herein provided to the
contrary, Acquirer shall have no obligation to indemnify or liability to the
Contributor Indemnified Parties pursuant to this Article 6 to the extent that
the aggregate amount of all Adverse Consequences indemnified against under this
Article 6 exceeds an amount equal to the Indemnity Cap; provided, however, that
the foregoing limitation on the Acquirer’s and Sunoco Logistics’ obligations to
indemnify or liability shall not limit the Acquirer’s liability to the
Contributor Indemnified Parties pursuant to this Article 6 for any Assumed
Liability.

6.3.3 Exclusive Remedy. The Contributor acknowledges and agrees that the
indemnification provisions in this Article 6 and the indemnification provisions
in Article 5 and Article 7 shall be the exclusive remedies of the Contributor,
the Contributor Indemnified Parties and their Affiliates with respect to the
transactions contemplated by this Agreement. Without limiting the prior
sentence, the Contributor hereby waives any claim or cause of action pursuant to
common or statutory Law or otherwise (except as provided in this Agreement)
against the Acquirer and its Affiliates with respect to Adverse Consequences of
any nature whatsoever that relate to this Agreement. Each Party agrees that the
previous sentence shall not limit or otherwise affect any non-monetary right or
remedy which any Contributor Indemnified Party may have under this Agreement or
otherwise limit or affect any Contributor Indemnified Party’s right to seek
equitable relief, including the remedy of specific performance for non-monetary
relief. Without limiting the prior sentence, the Contributor hereby waives any
claim or cause of action pursuant to common or statutory Law or otherwise
against Acquirer and its Affiliates with respect to Adverse Consequences of any
nature whatsoever that relate to this Agreement. Each Party agrees that the
previous sentence shall not limit or otherwise affect any non-monetary right or
remedy which any Contributor Indemnified Party may have under this Agreement or
an Ancillary Agreement or otherwise limit or affect any Contributor Indemnified
Party’s right to seek equitable relief, including the remedy of specific
performance for non-monetary relief.

 

25



--------------------------------------------------------------------------------

Section 6.4 Matters Involving Third Parties.

6.4.1 If any Third Party shall notify any Party with respect to any action or
claim by a Third Party (a “Third Party Claim”) that may give rise to a right to
claim for indemnification against any other Party under Section 6.2 or
Section 6.3, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that failure to give timely notice
shall not affect the right to indemnification to the extent such failure to give
timely notice is not prejudicial to the Indemnifying Party.

6.4.2 The Indemnifying Party, in accordance with the procedures set forth in
Section 6.5, will have the right to assume and conduct the defense of the Third
Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party; provided, however, that the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably) unless the judgment or proposed
settlement involves only the payment of money damages and does not impose an
injunction or other equitable relief upon the Indemnified Party. As provided in
Section 6.5, the Indemnifying Party may assume the defense of a Third Party
Claim, at the Indemnifying Party’s cost and expense, without also accepting and
agreeing to the claim for indemnification described in the related Claim Notice.

6.4.3 Unless and until the Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 6.4.2, the Indemnified Party may defend
against the Third Party Claim in any manner it reasonably may deem appropriate
for the account of the Indemnifying Party.

6.4.4 In no event will the Indemnified Party consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party which consent shall
not be withheld unreasonably.

6.4.5 If requested by the Indemnifying Party, the Indemnified Party agrees, at
the sole cost and expense of the Indemnifying Party, to cooperate with the
Indemnifying Party and its counsel in contesting the Third Party Claim which the
Indemnifying Party elects to contest, including the making of any related
counterclaim or cross-complaint against any Person (other than a Acquirer
Indemnified Party, if the Indemnified Party is a Acquirer Indemnified Party, or
a Contributor Indemnified Party, if the Indemnified Party is a Contributor
Indemnified Party).

6.4.6 The Party who is conducting the defense against the Third Party Claim
shall provide each other Party such information possessed by the Party who is
conducting such defense as such other Party shall reasonably request with
respect to the Third Party Claim and the defense thereof.

Section 6.5 Procedures. The Party seeking indemnification under this Agreement
(the “Indemnified Party”) may make claims for indemnification hereunder by
giving written notice (a “Claim Notice”) to the Party required to provide
indemnification hereunder (the “Indemnifying Party”). Such notice shall briefly
explain the nature of the claim and the parties known to be involved, and shall
specify the amount thereof to the extent known by the

 

26



--------------------------------------------------------------------------------

Indemnified Party. Each Indemnifying Party to which a Claim Notice is given
shall respond to any Indemnified Party that has given a Claim Notice (a “Claim
Response”) within twenty (20) days (the “Response Period”) after the date that
the Claim Notice is given. Any Claim Notice or Claim Response shall be given in
accordance with the notice requirements hereunder, and any Claim Response shall
specify whether or not the Indemnifying Party giving the Claim Response disputes
the claim for indemnification described in the Claim Notice and whether it will
defend any Third Party Claim specified in such Claim Notice at its own cost and
expense. If any Indemnifying Party fails to give a Claim Response within the
Response Period, such Indemnifying Party shall be deemed to have disputed the
claim for indemnification described in the related Claim Notice and to have
elected not to defend any Third Party Claim specified in such Claim Notice. The
aforesaid election or deemed election by the Indemnifying Party not to assume
the defense of the Indemnified Party with respect to any Third Party Claim
specified in such Claim Notice, however, shall, except as contemplated by the
following proviso, be subject to the right of the Indemnifying Party to
subsequently assume the defense of the Indemnified Party with respect to any
such Third Party Claim at any time prior to settlement or final determination
thereof, provided that the Indemnifying Party shall not have the right to so
assume the defense of the Indemnified Party with respect to any Third Party
Claim which the Indemnifying Party has (or is deemed to have) previously elected
not to defend to the extent that the Indemnified Party would be prejudiced as a
result of such assumption. If an Indemnifying Party then or thereafter elects
pursuant to the foregoing to assume the defense of an Indemnified Party with
respect to a Third Party Claim specified in such Claim Notice, then, without
limiting any action the Indemnifying Party may have on account of actual fraud,
the Indemnifying Party shall not be entitled to recover from the Indemnified
Party the costs and expenses incurred by the Indemnifying Party in providing
such defense, whether or not the Indemnifying Party disputes or is deemed to
have disputed the claim for indemnification described in the related Claim
Notice. If any Indemnifying Party gives a Claim Response with respect to a Claim
Notice and fails to dispute (or reserve the right to dispute) any claim for
indemnification described in such Claim Notice, then the Indemnifying Party
shall be deemed to have accepted and agreed to each such claim for
indemnification as to which it fails to dispute or reserve the right to dispute
in its Claim Response.

ARTICLE 7

TAX MATTERS

Section 7.1 Tax Preparation. The following provisions shall govern the
allocation of responsibility as between the Acquirer and the Contributor for
certain Tax matters following the Effective Date:

7.1.1 Tax Periods Ending on or Before the Effective Date. The Contributor shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
with respect to the Contributed Assets and the business conducted in connection
with such assets for all periods ending on or prior to the Effective Date
regardless of when they are to be filed. Except for various intercompany
reimbursements, contractual obligations related to taxes, offsets and/or any
other miscellaneous items, the Contributor shall pay or cause to be paid the
Taxes attributable to the Contributed Assets with respect to such periods.

 

27



--------------------------------------------------------------------------------

7.1.2 Tax Periods Beginning Before and Ending After the Effective Date. The
Acquirer shall prepare or cause to be prepared and file or cause to be filed any
Tax Returns with respect to the Contributed Assets for Tax periods which begin
before the Effective Date and end after the Effective Date. Subject to Article
VI of the Ground Lease, the Acquirer shall pay or cause to be paid the Taxes
attributable to the Contributed Assets with respect to such periods. The
Contributor shall pay to the Acquirer within fifteen (15) days after the date on
which Taxes are paid with respect to such periods an amount equal to the portion
of such Taxes that relates to the portion of such Tax period ending on the
Effective Date. In the case of Taxes that are payable with respect to a taxable
period that begins before the Effective Date and ends after the Effective Date,
the portion of any such Tax that is allocable to the portion of the period
ending on the Effective Date shall be (a) in the case of Taxes that are based
upon or related to income or gross receipts or sales or use Tax, deemed equal to
the amount that would be payable if the taxable year ended with the Effective
Date; and (b) in the case of any Taxes other than gross receipts, sales or use
Tax and Taxes based upon or related to income, deemed to be the amount of such
Taxes for the entire period, multiplied by a fraction the numerator of which is
the number of calendar days in the period ending on the Effective Date and the
denominator of which is the number of calendar days in the entire period.

Section 7.2 Access to Information. After the Closing, the Contributor shall
continue to allow the Acquirer (or their designees) access at all reasonable
times to all of the information, books, and records relating to the Contributed
Assets within the possession of the Contributor, and shall afford the Acquirer
(or its designees) the right (at the Acquirer’s expense) to take extracts
therefrom and to make copies thereof, to the extent reasonably necessary to
permit the Acquirer (or its designees) to prepare Tax Returns and to conduct
negotiations with Taxing Authorities. After the Closing, the Acquirer shall
grant to the Contributor (or its designees) access at all reasonable times to
all of the information, books and records relating to the Contributed Assets
within the possession of the Acquirer (including Tax work papers and
correspondence with Taxing Authorities), and shall afford the Contributor (or
its designees) the right (at the Contributor’s expense) to take extracts
therefrom and to make copies thereof, to the extent reasonably necessary to
permit the Contributor (or its designees) to prepare Tax Returns and to conduct
negotiations with Taxing Authorities.

Section 7.3 Transfer Taxes. The Acquirer and the Contributor shall each pay
one-half of all Transfer Taxes resulting from the assignment of the Contributed
Assets. The Acquirer shall prepare and timely file all Tax Returns or other
documentation relating to such Transfer Taxes; provided, however, that to the
extent required by applicable Laws, the Contributor will join in the execution
of any such Tax Returns or other documents relating to such Taxes. The Acquirer
shall provide the Contributor with copies of each such Tax Return or other
document at least fifteen (15) days prior to the date on which such Tax Return
or other document is required to be filed for review and approval by the
Contributor, such approval not to be unreasonably withheld. The Acquirer and the
Contributor believe that the transfer of the Contributed Assets will be exempt
from New Jersey sales and use tax as a casual or occasional sale.

Section 7.4 Assistance and Cooperation. After the Effective Date, in the case of
any audit, examination, or other proceeding with respect to Taxes (“Tax
Proceeding”) for which the Contributor is or may be liable pursuant to this
Agreement, the Acquirer shall inform the Contributor within ten (10) days of the
receipt of any notice of such Tax Proceeding, and shall

 

28



--------------------------------------------------------------------------------

afford the Contributor, at the Contributor’s expense, the opportunity to control
the conduct of such Tax Proceeding. The Acquirer shall execute or cause to be
executed powers of attorney or other documents necessary to enable the
Contributor to take all actions desired by the Contributor with respect to such
Tax Proceeding to the extent such Tax Proceeding may affect the amount of Taxes
for which the Contributor is liable pursuant to this Agreement. The Contributor
shall have the right to control any such Tax Proceedings and to initiate any
claim for refund, file any amended return, or take any other action that it
deems appropriate with respect to such Taxes.

Section 7.5 Tax Indemnity. Notwithstanding any other provisions of this
Agreement, Sections 7.5, 7.6 and 6.2 shall apply to indemnification by the
Contributor to the Acquirer for, and shall be the sole remedy of the Acquirer in
respect of, the Adverse Consequences described in the following sentence. The
Contributor agrees to indemnify and hold harmless the Acquirer from and against
the entirety of any and all Adverse Consequences that the Acquirer may suffer
for any Taxes attributable to the Contributed Assets with respect to any Tax
year ending on or before the Effective Date or for any Tax year beginning before
and ending after the Effective Date to the extent allocable (determined in a
manner consistent with Section 7.1) to the portion of such period beginning
before and ending on the Effective Date. In no event shall the Contributor’s
obligation to indemnify the Acquirer for any Adverse Consequences under this
Section 7.5 exceed the Indemnity Cap. No right to indemnity shall exist if the
Adverse Consequence is the result of actions of the Acquirer or its Affiliates.

Section 7.6 Tax Indemnity Claims. The provisions of this Section 7.6 shall apply
only to the indemnification provided for under Section 7.5. If a claim for Taxes
is made against the Acquirer and if the Acquirer intends to seek indemnity with
respect thereto under Section 7.5, the Acquirer shall promptly furnish written
notice to the Contributor of such claim. Failure of the Acquirer to so notify
the Contributor within sixty (60) days of the claim being made against the
Acquirer shall terminate all rights of the Acquirer to indemnity by the
Contributor as to such claim to the extent the Contributor’s position is
prejudiced as a result thereof (whether due to an adverse affect on their
ability to contest such claim or otherwise). The Contributor shall have thirty
(30) days after receipt of such notice to undertake, conduct, and control
(through counsel of its own choosing and at its own expense) the settlement or
defense thereof, and the Acquirer shall cooperate with them in connection
therewith. The Contributor shall permit the Acquirer to participate in such
settlement or defense through counsel chosen by the Acquirer (but the fees and
expenses of such counsel shall be paid by the Acquirer). So long as the
Contributor, at the Contributor’s cost and expense, (i) have undertaken the
defense of, and assumed full responsibility for all indemnified Adverse
Consequences with respect to, such claim, (ii) are reasonably contesting such
claim in good faith, by appropriate proceedings, and (iii) have taken such
action (including the posting of a bond, deposit, or other security) as may be
necessary to prevent any action to foreclose a lien against or attachment of the
property of the Acquirer for payment of such claim, the Acquirer shall not pay
or settle any such claim. Notwithstanding compliance by the Contributor with the
preceding sentence, the Acquirer shall have the right to pay or settle any such
claim, but in such event they shall waive any right to indemnity by the
Contributor for such claim. If within thirty (30) days after the receipt of the
Acquirer’s notice of a claim of indemnity hereunder, the Contributor does not
notify the Acquirer that they elect (at the Contributor’s cost and expense) to
undertake the defense thereof and assume full responsibility for all indemnified
Adverse Consequences with respect thereto, or give such notice

 

29



--------------------------------------------------------------------------------

and thereafter fail to contest such claim in good faith or to prevent action to
foreclose a lien against or attachment of the Acquirer’s property as
contemplated above, the Acquirer shall have the right to contest, settle, or
compromise such claim and the Acquirer shall not thereby waive any right to
indemnity for such claim under this Agreement.

Section 7.7 Tax Refunds. Refunds of Taxes paid or payable with respect to Taxes
attributable to the Contributed Assets shall be promptly paid as follows (or to
the extent payable but not paid due to offset against other Taxes shall be
promptly paid by the Party receiving the benefit of the offset as follows):
(i) to the Contributor if attributable to Taxes with respect to any Tax year
ending on or before the Effective Date or for any Tax year beginning before and
ending after the Effective Date to the extent allocable (determined in a manner
consistent with Section 7.1) to the portion of such period beginning before and
ending on the Effective Date; and (ii) to the Acquirers if attributable to Taxes
with respect to any Tax year beginning after the Effective Date or for any Tax
year beginning before and ending after the Effective Date to the extent
allocable (determined in a manner consistent with Section 7.1) to the portion of
such period ending after the Effective Date.

Section 7.8 Certification of Non-Foreign Status. On the Effective Date, the
Contributor shall deliver to the Acquirer a certificate signed under penalties
of perjury (i) stating that it is not a foreign corporation, foreign
partnership, foreign trust or foreign estate, (ii) providing its U.S. Employer
Identification Number, and (iii) providing its address, all pursuant to
Section 1445 of the Code.

 

30



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.1 Press Releases and Confidentiality. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party, which approval
shall not be unreasonably withheld; provided that any Party may make any public
disclosure it believes in good faith is required by applicable Law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will advise the other Party before making the
disclosure). Each Party shall keep all information obtained from the other
either before or after the date of this Agreement, or related to each
Contribution described in Section 2.1, the contents of this Agreement or the
negotiation of this Agreement confidential, and no Party shall reveal such
information to, nor produce copies of any written information for, any Person
outside its management group or its professional advisors (including lenders and
prospective financing sources) without the prior written consent of the other
Parties, unless such Party is compelled to disclose such information by judicial
or administrative process or by any other requirements of Law or disclosure is
reasonably necessary to obtain a license or a consent. Notwithstanding the
foregoing, each Party’s obligations under this Section shall not apply to any
information or document which (i) is or becomes the subject of a subpoena or
other legal process, (ii) is or becomes available to the public other than as a
result of a disclosure by such Party or its Affiliates in violation of this
Agreement or other obligation of confidentiality under which such information
may be held, or (iii) was obtained or is or becomes available to such Party on a
non-confidential basis from a source other than the other Party or its
Representatives. Except as may be required by Law, the Parties shall seek
appropriate protective orders or confidential treatment for the Schedules to
this Agreement in connection with any filing with or disclosure to any
Governmental Authority. The Parties’ obligations under this Section shall
survive the Closing for a period of three (3) years.

Section 8.2 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns. Any Indemnified Party (other than the Parties
and their respective successors and permitted assigns) shall not be a third
party beneficiary of this Agreement and shall be defended, indemnified and held
harmless under the terms of this Agreement only to the extent that a Party
expressly elects to exercise such rights of defense, indemnity and hold harmless
on behalf of such Indemnified Party pursuant to Article 6. Any claim for
defense, indemnity or to be held harmless hereunder on behalf of an Indemnified
Party (other than the Parties and their respective successors and permitted
assigns) must be made and administered by a Party.

Section 8.3 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. Neither the Contributor nor the Acquirer may assign
either this Agreement or any of its rights, interests or obligations hereunder.

Section 8.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but which together will constitute one and
the same instrument.

 

31



--------------------------------------------------------------------------------

Section 8.5 Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given two (2) Business
Days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:

 

If to the Contributor:

   Sunoco, Inc. (R&M)    1818 Market Street, 15th Floor    Philadelphia, PA
19103    Attention: Brian P. MacDonald, Senior Vice President and CFO

With a copy to:

   Sunoco, Inc. (R&M)    1818 Market Street, 15th Floor    Philadelphia, PA
19103    Attention: Stacy L. Fox, Senior Vice President and General    Counsel
If to the Acquirer:    Sunoco Logistics Partners L.P.    c/o Sunoco Partners LLC
   1818 Market Street, 15th Floor    Philadelphia, PA 19103    Attention:
Michael J. Hennigan, President & COO

With a copy to:

   Sunoco Logistics Partners L.P.    1818 Market Street, 15th Floor   
Philadelphia, PA 19103    Attention: Kathleen Shea-Ballay, Vice President and
General    Counsel

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the addresses set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any Party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving notice in the manner
herein set forth.

Section 8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the state of New York without giving effect
to any choice or conflict of law provision or rule (whether of the state of New
York or any other jurisdiction) that would cause the application of the Laws of
any jurisdiction other than the state of New York. The Parties hereby consent to
the jurisdiction of any state or federal court located within New York County
and irrevocably agree that all actions or proceedings related to this Agreement
shall be litigated in such courts and each Party waives any defense of forum non
conveniens and agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each

 

32



--------------------------------------------------------------------------------

Party agrees that service upon it by registered mail shall constitute sufficient
notice; provided that nothing herein shall affect the right to serve process in
any other manner permitted by law.

Section 8.7 Entire Agreement and Amendments. This Agreement constitutes the
entire agreement among the Parties with respect to the subject matter of this
Agreement and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
have related in any way to the subject matter of this Agreement. No amendment of
any provision of this Agreement shall be valid unless the same shall be in
writing and signed by the Parties hereto.

Section 8.8 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

Section 8.9 Transaction Expenses. The Parties will each bear their own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby except as expressly provided
otherwise herein. Except as this Agreement otherwise provides (including
Section 5.5 hereof), the Contributor on the one hand and the Acquirer on the
other shall each be responsible for 50% of the payment of the aggregate costs
associated with obtaining the consents, approvals or authorizations necessary to
effect the transfer of the Contributed Assets to the Acquirer as contemplated
herein.

Section 8.10 Waiver of Bulk Sales Law Compliance. The Acquirer and Sunoco
Logistics hereby waives compliance or its equivalent by the Contributor with the
requirements, if any, of Article 6 of the Uniform Commercial Code as in force in
any state in which Contributed Assets are located and all other similar laws
applicable to bulk sales and transfers; provided, however, that, notwithstanding
anything to the contrary in Article 6, the Contributor shall indemnify and hold
the Acquirer and Sunoco Logistics harmless from any Adverse Consequences as a
result of such waiver.

Section 8.11 Arbitration.

8.11.1 It is agreed by the Parties, as a severable and independent arbitration
agreement separately enforceable from the remainder of this Agreement, that if
the Parties hereto or the respective successors, assigns, heirs or legal
representatives of any of the foregoing are unable to amicably resolve any
dispute or difference arising under or out of, in relation to or in any way
connected with this Agreement (whether contractual, tortious, equitable,
statutory or otherwise), such matter shall be finally and exclusively referred
to and settled by arbitration under the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”); provided that, the foregoing shall
not prevent any Party from seeking any court order in aid of arbitration. In the
event of any conflict between the Commercial Arbitration Rules of the AAA and
the provisions of this Section 8.11.1, the provisions of this Section 8.11.1
shall govern and control.

8.11.2 The arbitration shall be heard and determined by three (3) arbitrators.
Each side shall appoint an arbitrator of its choice within fifteen (15) days of
the submission of a

 

33



--------------------------------------------------------------------------------

notice of arbitration. Such appointed arbitrators shall in turn appoint a
presiding arbitrator of the tribunal within fifteen (15) days following their
appointment. If such appointed arbitrators cannot reach agreement on a presiding
arbitrator of the tribunal and/or one Party fails or refuses to appoint its
appointed arbitrator within the prescribed period, the appointing authority for
the presiding arbitrator and/or such Party-appointed arbitrator shall be the
AAA, who, in each case, shall appoint an independent arbitrator who does not
have any financial interest in the dispute, controversy or claim or bear any
relationship to either Party. If an arbitrator should die, withdraw or otherwise
become incapable of serving, or refuse to serve, a successor arbitrator shall be
selected and appointed in the same manner as the original arbitrator.

8.11.3 Unless otherwise expressly agreed in writing by the parties to the
arbitration proceedings:

8.11.3.1 The arbitration proceedings shall be held in Philadelphia,
Pennsylvania;

8.11.3.2 The arbitrators shall be and remain at all times wholly independent and
impartial;

8.11.3.3 The arbitration proceedings shall be conducted under the Commercial
Arbitration Rules of the AAA, as amended from time to time;

8.11.3.4 Any procedural issues not determined under the arbitration rules
selected pursuant to Section 8.11.3.3 shall be determined by the arbitration act
and any other Laws of the State of New York, other than those laws which would
refer the matter to another jurisdiction;

8.11.3.5 All decisions and awards by the arbitration tribunal shall be made by
majority vote;

8.11.3.6 The decision of a majority of the arbitrators shall be reduced to
writing; shall be final and binding without the right of appeal; and shall be
the sole and exclusive remedy regarding any claims, counterclaims, issues or
accountings presented to the arbitrators; any damage awards by the arbitrators
shall be promptly paid free of any deduction or offset; and any costs or fees
incident to enforcing the award shall to the maximum extent permitted by law be
charged against the party resisting such enforcement;

8.11.3.7 Consequential, indirect, special, exemplary, punitive or other similar
damages shall not be allowed except those payable to Third Parties for which
Liability is allocated among the parties by the arbitration award;

8.11.3.8 Any award of damages shall include interest from the date of any breach
or violation of this Agreement, as determined by the arbitration award, and from
the date of the award until paid in full, at the Prime Rate;

8.11.3.9 The costs of the arbitration proceedings (including reasonable
attorneys’ fees and costs) shall be borne in the manner determined by the
arbitrator(s);

 

34



--------------------------------------------------------------------------------

8.11.3.10 Judgment upon the award may be entered in any court having
jurisdiction over the person or the assets of the party owing the judgment, or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be; and

8.11.3.11 The arbitration shall proceed in the absence of a party who, after due
notice, fails to answer or appear; an award shall not be made solely on the
default of a party, but the arbitrator(s) shall require the party who is present
to submit such evidence as the arbitrator(s) may determine is reasonably
required to make an award.

8.11.3.12 Notwithstanding the foregoing provisions of this Section 8.11.3 of
this Agreement, in the event of any dispute between the Parties with respect to
their rights and obligations pursuant to Section 5.5.3.6 of this Agreement, the
Parties shall resolve the dispute as follows: the Party seeking to initiate
dispute resolution shall give written notice of the dispute to the other Party,
which notice shall provide reasonable detail concerning the nature of the
dispute. Such Party shall also propose an independent LSRP, which LSRP shall
have at least ten (10) years of experience advising private clients with respect
to site remediation matters and shall not have performed services, including
services as a LSRP, for either Party, to participate in the resolution of the
dispute. The responding Party shall, within ten (10) days of receipt of such
notice, propose an independent LSRP with the qualifications specified in the
preceding sentence. The two proposed LSRPs shall agree upon a third LSRP having
the qualifications required hereunder and such LSRPs shall resolve the dispute
by a majority vote (the three such LSRPs are hereinafter referred to as the
“Designated LSRPs”). The Designated LSRPs shall have the right to require the
Parties to submit such information as deemed necessary to resolve the dispute
and the Parties shall promptly respond to any such request. The Designated LSRPs
shall resolve the dispute in writing within sixty (60) days of retention by the
Parties. The Parties agree to be bound by the decision of such Designated LSRPs
and such decision shall be enforceable in a court of competent jurisdiction,
which court shall have jurisdiction and authority to review the decision of the
Designated LSRP in the event of any claim by a Party of legal error (including
error or the interpretation or application of the terms of this Agreement) or
manifest factual error. The substantially prevailing Party shall bear the cost
of any dispute resolution undertaken pursuant to this Section.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Contribution Agreement
as of the date first above written.

 

Contributor:

SUNOCO, INC. (R&M),

a Pennsylvania corporation

By:  

/s/ DAVID SEXTON

Name:   David Sexton Title:   Vice President, Strategy & Portfolio Acquirer:
SUNOCO PARTNERS LLC, a Pennsylvania limited liability company By:  

/s/ MICHAEL J. HENNIGAN

Name:   Michael J. Hennigan Title:   President & Chief Operating Officer SUNOCO
LOGISTICS PARTNERS L.P., a Delaware limited partnership By: SUNOCO PARTNERS LLC,
its general partner By:  

/s/ MICHAEL J. HENNIGAN

Name:   Michael J. Hennigan Title:   President & Chief Operating Officer SUNOCO
LOGISTICS PARTNERS GP LLC, a Delaware limited liability company By:  

/s/ MICHAEL J. HENNIGAN

Name:   Michael J. Hennigan Title:   President & Chief Operating Officer

 

36



--------------------------------------------------------------------------------

Signature Page for Contribution Agreement Continued

 

SUNOCO LOGISTICS PARTNERS

OPERATIONS L.P.,

a Delaware limited partnership By: SUNOCO LOGISTICS PARTNERS GP LLC, its general
partner By:  

/s/ MICHAEL J. HENNIGAN

Name:   Michael J. Hennigan Title:   President SUNOCO LOGISTICS PARTNERS
OPERATIONS GP LLC, a Delaware limited liability company By:  

/s/ MICHAEL J. HENNIGAN

Name:   Michael J. Hennigan Title:   President SUNOCO PARTNERS MARKETING &
TERMINALS L.P., a Texas limited partnership By:   SUNOCO LOGISTICS PARTNERS  
OPERATIONS GP LLC, its general partner By:  

/s/ MICHAEL J. HENNIGAN

Name:   Michael J. Hennigan Title:   President

 

37



--------------------------------------------------------------------------------

SCHEDULE 1.1

Definitions and Interpretations

Section 1.1 Definitions. Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement shall have the following
meanings:

“2004 Lease and Access Agreement” means the Lease and Access Agreement between
the Contributor and SPMT (as successor by merger to Eagle Point Terminals LLC)
made and entered into as of March 30, 2004.

“2004 Site Services Agreement” means the Site Services Agreement by and between
the Contributor and SPMT (as successor by merger to Eagle Point Terminals LLC)
entered into as of March 30, 2004.

“2008 Dock and Throughput Agreement” means the Amended and Restated Dock and
Terminal Throughput Agreement (Eagle Point) between the Contributor and the
Acquirer dated as of January 24, 2008 and effective January 1, 2008.

“AAA” has the meaning set forth in Section 8.11.1.

“Access Agreements” has the meaning set forth in the recitals hereto.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, actual damages, dues, penalties, fines, costs, amounts
paid in settlement, Liabilities, liens, actual losses, expenses, and fees,
including court costs and reasonable attorneys’ fees and expenses, but excluding
lost profits, diminution in value, punitive, exemplary, special, indirect or
consequential damages, except those payable to Third Parties.

“Affiliate” means, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person; provided,
however, that (i) with respect to the Contributor, the term “Affiliate” shall
exclude SPLLC, Sunoco Logistics, SLPOLP, SLPOGP and SPMT and each subsidiary
thereof and (ii) with respect to the Acquirer, the term “Affiliate” shall
exclude the Contributor, Sunoco, Inc. and each subsidiary of Sunoco, Inc. other
than SPLLC, Sunoco Logistics, SLPOLP, SLPOGP and SPMT and each subsidiary
thereof. The concept of control, controlling or controlled, as used in the
aforesaid context, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise. No Person
shall be deemed an Affiliate of any Person solely by reason of the exercise or
existence of rights, interests, or remedies under this Agreement.

“Agreement” has the meaning set forth in the preface.

“Ancillary Agreements” means the Tank Farm Agreement, the Ground Lease, the
Access Agreements, the Utility Services Agreement, the Site Services Agreement,
the Temporary Support Agreement and the Tenant-in-Common Agreement.

“Assigned Contracts” has the meaning set forth in Section 2.2.7.



--------------------------------------------------------------------------------

“Assumed Liabilities” has the meaning set forth in Section 2.4.

“Books and Records” has the meaning set forth in Section 2.2.3.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

“Acquirer Indemnified Parties” has the meaning set forth in Section 6.2.1.

“Acquirer” has the meaning set forth in the preface.

“CAA Consent Decree” means the Consent Decree issued in the matter of United
States of America & the State of New Jersey v. Eagle Point Oil Company, Civil
Act. No. 03-4625 U.S. Dist. Ct. N.J. (2003).

“Claim Notice” has the meaning set forth in Section 6.5.

“Claim Response” has the meaning set forth in Section 6.5.

“Closing” has the meaning set forth in Section 2.7.

“Effective Date” has the meaning set forth in Section 2.7.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Law.

“Cogeneration Plant” means the natural gas cogeneration facility owned by Sunoco
Power Generation, LLC, a wholly owned subsidiary of the Contributor, that
currently operates as a merchant power producing facility and is located within
the grounds of the Refinery Complex.

“Compliance with ISRA” means the receipt by Contributor of written evidence that
Contributor has satisfied the requirements of ISRA in relation to the Refinery
Complex in connection with the Existing ISRA Proceedings and any proceeding
required to be initiated pursuant to ISRA in connection with the transactions
contemplated by this Agreement, including without limitation, a site-wide
Response Action Outcome, as defined and used in ISRA, N.J.S.A. 58:10C-1 et seq.
and N.J.A.C. 7-26C-1.3, issued by a LSRP or a site-wide No Further Action Letter
and Covenant Not To Sue, as defined and used in ISRA, N.J.S.A. 58:10B-1 and 13.1
and N.J.A.C. 7:26C-1.3, issued by the NJDEP, in each case applicable to the
Existing ISRA Proceedings and any ISRA proceeding initiated in connection with
the transactions contemplated by this Agreement.

“Continuing Employees” has the meaning set forth in Section 5.4.2.

“Contract” means any written, oral, implied or other promise, agreement,
contract, understanding, arrangement, instrument, note guaranty, indemnity,
representation, warranty, assignment, power of attorney, certificate, purchase
order, work order, commitment, covenant, assurance or undertaking of any nature,
excluding (i) deeds and (ii) Licenses.

“Contributed Assets” has the meaning set forth in Section 2.1.



--------------------------------------------------------------------------------

“Contributor” has the meaning set forth in the preface.

“Contributor Benefit Plans” has the meaning set forth in Section 5.4.5.

“Contributor Indemnified Parties” has the meaning set forth in Section 6.3.1.

“Costs of Compliance” means all costs (including costs of Remedial Work),
capital expenditures, fees and expenditures of any kind associated with
attaining or maintaining compliance with any Environmental Law and all costs,
fees and expenditures of any kind required to obtain, amend, renew or otherwise
maintain any Environmental Permits.

“Current Employees” has the meaning set forth in Section 5.4.1.

“Deferred Distribution Units shall mean the Class A units units having such
relative rights, interests and entitlements as set forth in the Third Amended
and Restated Agreement of Limited Partnership for Sunoco Logistics, as amended.

“Default” means (a) a breach, default or violation, (b) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation or cause an Encumbrance to arise
or (c) with respect to any Contract, the occurrence of an event that with or
without the passage of time or the giving of notice, or both, would give rise to
a right of termination, cancellation, amendment, renegotiation or acceleration
or a right to receive damages or a payment of penalties.

“Docks” mean the Acquirer’s or its Affiliates ship and barge docks and
associated piping, manifolds, pumps, vapor combustion unit and other
appurtenances located in, on or under the Refinery Complex.

“Eagle Point Dock Agreement” means the Eagle Point Dock Agreement between the
Contributor and SPMT dated May 18, 2010.

“Employment Date” has the meaning set forth in Section 5.4.2.

“Encumbrance” means any mortgage, pledge, lien, encumbrance, encroachment,
charge, other security interest or defect in title, other than those for
(a) Taxes, the payment of which is not yet delinquent or which are being
contested in good faith, (b) materialmen’s, warehousemen’s, mechanics’ or other
liens arising by operation of Law in the ordinary course of business for sums
not due and which do not materially detract from the value of the Contributed
Assets, (c) statutory liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, or other forms of
Governmental insurance or benefits, and (d) liens or other encumbrances arising
in connection with Contributor’s idling of the Refinery Complex.

“Environmental Law” or “Environmental Laws” means all Laws relating to the
protection of natural resources, wildlife, or the environment or employee or
public health or safety, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq., the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901, et seq., New Jersey Industrial Site Recovery Act,



--------------------------------------------------------------------------------

N.J.S.A. 13:1K-6, et seq. and the regulations promulgated thereunder, N.J.A.C.
7:26B-1.1, et seq. (“ISRA”), the Site Remediation Reform Act, N.J.S.A. 58:10C-1,
et seq. (“SRRA”), the Clean Air Act, as amended, 42 U.S.C. Section 7401, et
seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251, et seq., the Oil Pollution Act of 1990, as amended, 33 U.S.C.
Section 2701, et seq. the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601, et. seq., the Safe Drinking Water Act, as amended, 42 U.S.C.
Section 300f, et. seq., the Federal Hazardous Materials Transportation Law, as
amended, 49 U.S.C. Section 5101, et. seq. and the Occupational Safety and Health
Act of 1970, as amended, 29 U.S.C. Section 651, et. seq. and the regulations and
Environmental Permits promulgated pursuant thereto, and any foreign, state or
local counterparts.

“Environmental Liabilities” means any and all Liabilities, including costs of
Remedial Work, assessments, liens, penalties, fines, prejudgment and
post-judgment interest, and attorney fees incurred or imposed (a) to comply with
or as a result of failure or alleged failure to comply with Environmental Law,
(b) pursuant to any order, notice, injunction, judgment or similar ruling
arising out of or in connection with any Environmental Law or (c) pursuant to
any claim by a Governmental Authority or other Person for personal injury,
death, property damage, damage to natural resources or Remedial Work to the
extent arising out of a Release or migration of Hazardous Substances.

“Environmental Permits” means all permits, licenses, registrations, exemptions,
authorizations, consents, orders, decrees, agreements and approvals (including
those entered by consent or agreement) pursuant to Environmental Laws that are
necessary for the operation of the Contributed Assets.

“Equipment & Facilities” has the meaning set forth in Section 2.2.1.

“Excluded Assets” has the meaning set forth in Section 2.3.

“Excluded Liabilities” has the meaning set forth in Section 2.5.

“Exchange Act” has the meaning set forth in Section 3.3.5.

“Existing ISRA Proceedings” means the regulatory proceedings pursuant to ISRA in
progress as of the Effective Date of this Agreement and relating to the Refinery
Complex, including, more specifically, the proceeding initiated in 1984 and
bearing ISRA Case No. E 84158, the proceedings initiated in 2003 as a result of
the transfer of the Refinery Complex from Coastal Eagle Point Oil Company to
Contributor and bearing ISRA Case Nos. E 20030520 and E 20030521, all of which
proceedings are being conducted under the aegis of the ISRA Remediation
Agreement, and the proceeding initiated by the Contributor in 2010 as a result
of the cessation of refining operations at the Refining Complex.

“FMLA” has the meaning set forth in Section 5.4.1.

“Governmental Authority” means the United States and any foreign, state, county,
city or other political subdivision, agency, court or instrumentality and any
self regulatory organization, such as a securities exchange.



--------------------------------------------------------------------------------

“Ground Lease” has the meaning set forth in the recitals hereto.

“Hazardous Substances” means (i) any chemicals, materials, substances,
pollutants, contaminants or items in any form, whether solid, liquid, gaseous,
semisolid, or any combination thereof, whether waste materials, raw materials,
chemicals, finished products, by-products, or any other materials or articles,
which are listed, defined or otherwise designated as hazardous, toxic or
dangerous under Environmental Law, including asbestos, polychlorinated
biphenyls, radon, urea formaldehyde foam insulation, and lead-containing paints
or coatings, (ii) any petroleum, petroleum hydrocarbons, crude oil petroleum
derivatives, petroleum products, or by-products of petroleum refining, and
(iii) any other chemical material, pollutant, contaminant, substance, waste or
item that, by its nature or use, is regulated by Environmental Law or for which
any Governmental Authority requires Remedial Work.

“Indemnified Party” has the meaning set forth in Section 6.5.

“Indemnifying Party” has the meaning set forth in Section 6.5.

“Indemnity Cap” means the Purchase Price.

“Institutional and Engineering Controls” shall have the meaning given to such
terms in N.J.S.A. 58:10C-2 and N.J.A.C. 7:26E-1.8.

“ISRA Approval” means an authorization pursuant to ISRA to complete the
transactions contemplated by this Agreement prior to the achievement of
Compliance with ISRA and shall include, at Contributor’s sole option, (i) a
Remediation Certification as defined in N.J.A.C. 7:26B-4.3 submitted to the
NJDEP, together with the establishment of a remediation funding source in a form
permitted by N.J.A.C 7:26C-5 and in an amount certified by a LSRP; (ii) an
amendment to the ISRA Remediation Agreement executed by the NJDEP authorizing
the completion of the transactions contemplated by this Agreement, together with
the establishment of a remediation funding source in a form permitted by
N.J.A.C. 7:26C-5 and an amount required by such agreement or amendment; (iii) a
Remediation in Progress Waiver approved by the NJDEP pursuant to N.J.A.C.
7:26B-5.4; or (iv) any other written authorization of the NJDEP or a LSRP
permitting Contributor to complete the transactions contemplated by this
Agreement prior to achieving Compliance with ISRA, together with the
establishment of a remediation funding source in a form permitted by N.J.A.C.
7:26C-5 and an amount required by such authorization.

“ISRA Remediation Agreement” means the Remediation Agreement between Contributor
and the NJDEP dated as of January 13, 2004 and encompassing ISRA Case Nos. E
84158, E 20030526 and E 20030521.

“ISRA Submission” means any of a General Information Notice, Remediation
Certification, Remediation in Progress Waiver Application, Preliminary
Assessment Report, Receptor Evaluation, Site Investigation Report, Remedial
Investigation Workplan, Remedial Investigation Report, Remedial Action Selection
Report, Remedial Action Workplan, and Remedial Action Report (as such term is
defined or used in N.J.A.C. 7:26B or 7:26E) or any other submission,
certification or report required to achieve Compliance with ISRA.



--------------------------------------------------------------------------------

“Knowledge” of a fact or matter with respect to an individual, means the actual
awareness by such individual of such fact or matter.

“Knowledge” or “knowledge” (or phrases of similar import) of a fact or matter
with respect to a Person, other than an individual, means the Knowledge of any
individual who, at the time such representation, warranty or other statement is
made, is then serving as a director or officer of that Person (or in any similar
capacity if such Person is not a corporation), and, with respect to the
Contributor, any other individual employed by the Contributor that was
substantially involved in the review, negotiation or execution of, or due
diligence associated with, this Agreement.

“Laws” means any law, statute, code, regulation, rule, injunction, judgment,
ordinance, order, decree, ruling, directive, charge, or other restriction of any
applicable Governmental Authority, including Environmental Laws.

“Leased Real Property” means the portion of the real property owned by the
Contributor at the Refinery Complex that, as of the Effective Date, will be
leased by SPMT from the Contributor under, and which is more particularly
described in, the Ground Lease. The term “Leased Real Property”, as used herein,
shall not include the Premises.

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, obligation, cost, expense, claim, loss, damage, deficiency,
guaranty or endorsement of or by any Person, absolute or contingent, asserted or
unasserted, accrued or unaccrued, due or to become due, liquidated or
unliquidated.

“Licenses” has the meaning set forth in Section 2.2.2.

“LSRP” means a Licensed Site Remediation Professional as defined in N.J.S.A.
58:10C-2 and N.J.A.C 7:26C-1.3.

“Master Tank Lease and Operating Agreement” means that certain Master Tank Lease
and Operating Agreement dated as of May 20, 2011 by and between SPMT and Sunoco,
Inc. (R&M).

“Material Adverse Effect” means any change, development, effect, condition or
occurrence that could reasonably be expected to (i) be material and adverse to
(A) the assets, properties, business, results of operations, or financial
condition, as a whole, when used with respect to a Person, or (B) the
Contributed Assets, (ii) subject the Acquirer to any criminal or material civil
liability or (iii) prevent a Party from performing any of its material
obligations under this Agreement or consummation of the transactions
contemplated hereby, it being understood that none of the following shall be
deemed to constitute a Material Adverse Effect: (v) any effect resulting from
entering into this Agreement or the announcement of the transactions
contemplated by this Agreement; (w) any effect resulting from changes in the
economy, as a whole, of the United States or the world; (x) any changes in
commodity prices or refining margins; (y) any effect on the Contributed Assets
resulting from changes in a financial rating published by a third party rating
agency; and (z) any effect resulting from changes (including any change in Law
or regulatory policy) that are the result of factors generally affecting the
specific industry or any specific market in which the applicable Person competes
and not affecting such Person or the Contributed Assets in any manner or degree
significantly different than such industry or such market as a whole.



--------------------------------------------------------------------------------

Natural Gas Line has the meaning set forth in Section 2.2.1.

“NJDEP” means the New Jersey Department of Environmental Protection, its
departments, bureaus or subdivisions.

“NJPDES DSW/DGW Permit” means the Final Major Modification to NJPDES DSW/DGW
Permit No. NJ 0005401 issued to CEPOC on June 30, 1989 and requiring closure,
post-closure maintenance, soil monitoring and detection groundwater monitoring
of a hazardous waste land treatment unit at the Refinery Complex.

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles or certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

“Party” means each of the Contributor and any Acquirer.

“Person” means any individual, corporation (including any non profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.

“Power & Boiler Houses” mean the areas and facilities located at the Refinery
Complex that house four boilers, three turbine generators and their associated
equipment.

“Premises” has the meaning set forth in the 2004 Lease and Access Agreement.

“PSE&G” means the Public Service Electric and Gas Company.

“Refinery Complex” has the meaning set forth in the recitals.

“Refinery Site-Wide Licenses” has the meaning set forth in Section 5.5.

“Related” means used or held for use in connection with the ownership, operation
or maintenance of, arising from, or related to.

“Release” shall have the meaning set forth in Environmental Laws, including the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601 et. seq., and any analogous state Laws, but
also shall include any threatened Release and the spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping
or disposing of a Hazardous Substance into the environment, but does not include
migration of Hazardous Substances already present in the environment.

“Remedial Work” means action of any kind to address a Release or the presence of
Hazardous Substances at, on, in, upon, over, across, under, within or migrating
from the Leased Real Property, including all investigative, site monitoring,
restoration, abatement, detoxification, containment, handling, treatment,
removal, storage, decontamination, clean-up, transport,



--------------------------------------------------------------------------------

disposal or other ameliorative work, corrective action or response action
required by (a) any Environmental Law, (b) any order or request of any
Governmental Authority, or (c) any final judgment, consent decree, settlement or
compromise with respect to any Environmental Law, excluding, however, (i) except
for Environmental Permits required to implement and complete Remedial Work as
described in this definition, the obtaining, amendment, renewal or maintenance
of any Environmental Permits, including permits for any “grand fathered” units,
and (ii) monetary fines or penalties for violations of Environmental Laws.

“Representative” means, with respect to any Party, such Party and its Affiliates
and their directors, officers, agents, consultants, partners, members, managers,
employees and advisors (including such Party’s accountants, counsel,
environmental consultants, financial advisors, investment bankers and other
authorized representatives).

“Response Period” has the meaning set forth in Section 6.5.

“Retained Employees” has the meaning set forth in Section 5.4.3.

“Site Services Agreement” has the meaning set forth in the recitals hereto.

“SPLLC Limited Liability Company Agreement” shall mean the Second Amended and
Restated Limited Liability Company Agreement of SPLLC dated as of April 30,
2002, as amended from time to time,

“Subzone” has the meaning set forth in Section 5.8.

“Sunoco Logistics” has the meaning set forth in the preface.

“Tank Farm” means the crude oil, refined products and intermediates storage
tanks located at the Refinery Complex identified on Schedule 2.2.1 and all
spheres, bullets, valves, pumps and other equipment Related to such storage
tanks.

“Tank Farm Agreement” has the meaning set forth in the recitals hereto.

“Tax” or “Taxes” means all taxes, fees, duties and other assessments, however
denominated, including any interest, penalties, or additions to tax that may
become payable in respect thereof, imposed by any Taxing Authority, which taxes
shall include any license or registration fees and all income, franchise, sales,
use, excise, motor fuel, petroleum, environmental, gross receipts, occupation,
stamp, import, export, real and personal property, transfer, workers’
compensation, payroll and wage withholding, unemployment insurance, social
security taxes and any adjustment made by any Taxing Authority to a Tax Return.

“Taxing Authority” means any federal, state, or local government or any agency
or political subdivision thereof in the United States or corresponding
governmental unit in any foreign country responsible for the imposition of
Taxes.

“Tax Proceeding” has the meaning set forth in Section 7.4.



--------------------------------------------------------------------------------

“Tax Return” means all reports, estimates, information statements and returns
relating to, or required to be filed in connection with, any Taxes pursuant to
the statutes, rules and regulations of any Taxing Authority.

“Third Parties” means a Person which is not (a) a Contributor or an Affiliate of
a Contributor, (b) a Acquirer or an Affiliate of a Acquirer or (c) a Person
that, after the signing of this Agreement becomes a successor entity of a
Contributor, a Acquirer or any of their respective Affiliates. An employee of a
Contributor or a Acquirer shall not be deemed an Affiliate.

“Transfer Taxes” means all transfer Taxes (excluding Taxes measured by net
income), including sales, realty transfer taxes (pursuant to N.J.S.A. 46:15-7),
real property, use, excise, stock, stamp, documentary, filing, recording,
permit, license, authorization and similar Taxes, filing fees and similar
charges.

“Utility Services Agreement” has the meaning set forth in the recitals hereto.

“Wastewater Treatment Plant” means the wastewater treatment system and plant
located at the Refinery Complex.

Section 1.2 Interpretations. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

1. Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine, or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa;

2. If a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

3. A reference to a person, corporation, trust, estate, partnership, or other
entity includes any of them;

4. The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement;

5. All references in this Agreement to articles, sections or subdivisions
thereof shall refer to the corresponding article, Section or subdivision thereof
of this Agreement unless specific reference is made to such articles, sections,
or subdivisions of another document or instrument;

6. A reference to any agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced, except to the extent prohibited by this Agreement or that
other agreement or document;

7. No waiver by any Party of any default by any other Party in the performance
of any provision, condition or requirement herein shall be deemed to be a waiver
of, or in any manner release any other Party from, performance of any other
provision, condition or requirement herein, nor shall such waiver be deemed to
be a waiver of, or in any manner a



--------------------------------------------------------------------------------

release of, any other Party from future performance of the same provision,
condition or requirement. Any delay or omission of any Party to exercise any
right hereunder shall not impair the exercise of any such right, or any like
right, accruing to it thereafter. The failure of any Party to perform its
obligations hereunder shall not release any other Party from the performance of
its obligations, subject to a right of set-off;

8. A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns;

9. A reference to legislation or to a provision of legislation includes a
modification or reenactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

10. A reference to a writing includes a facsimile transmission of it and any
means of reproducing of its words in a tangible and permanently visible form;

11. The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection,
Schedule and exhibit references are to this Agreement unless otherwise
specified;

12. The word “including,” “include,” “includes” and all variations thereof shall
mean “including without limitation”;

13. The word “or” will have the inclusive meaning represented by the phrase
“and/or”;

14. The phrase “and/or” when used in a conjunctive phrase, shall mean any one or
more of the Persons specified in or the existence or occurrence of any one or
more of the events, conditions or circumstances set forth in that phrase;
provided, however, that when used to describe the obligation of one or more
Persons to do any act, it shall mean that the obligation is the obligation of
each of the Persons but that it may be satisfied by performance by any one or
more of them;

15. “Shall” and “will” have equal force and effect;

16. The Exhibits and Schedules identified in this Agreement are incorporated
herein by reference and made a part of this Agreement;

17. The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement;

18. Unless otherwise specified, all references to a specific time of day in this
Agreement shall be based upon Eastern Standard Time or eastern Daylight Savings
Time, as applicable on the date in question in New York, New York;



--------------------------------------------------------------------------------

19. References to “$” or to “dollars” shall mean the lawful currency of the
United States of America; and

No action shall be required of the Parties except on a Business Day and in the
event an action is required on a day which is not a Business Day, such action
shall be required to be performed on the next succeeding day which is a Business
Day. All references to “day” or “days” shall mean calendar days unless specified
as a “Business Day.



--------------------------------------------------------------------------------

SCHEDULE 2.2.1

CONTRIBUTED ASSETS – TANGIBLE ASSETS

See Attachment 1 to Schedule 2.2.1.

 

1



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

8/11/2010

   Assets WWTP        

WWTP PUMPS

  

I

P-3116    PUMP    P-3116 WWT RIVER WEIR PNEUMATIC TRIDENT PISTON PUMP. MODEL
DT01 SERIAL 276    A P-1777    PUMP    WWT API SLUDGE PUMP WWT-PQ03 P-1777 PID
DWG WWT-16-14309-02 MIDDLE PUMP EAST SIDE OF API SEPERATOR    A P-1714    PUMP
   WWT API SLUDGE PUMP WWT-PQ06 P-1714 PID DWG WWT-16-14309-01    A P-1732   
PUMP    WWT API SLUDGE PUMP WWT-PQ07 P-1732 PID DWG WWT-16-14309-02    A P-1886
   PUMP    WWT API SLUDGE SUMP PUMP WWT-PQ04 P-l886 PJD DWG WWT-16-14309-01
SOUTH SIDE OF SEPERATOR    A P-2114    PUMP    WWT BACKWASH RETURN TO AEREATION
PUMP WWT-P12A P-2114 PID DWG WWT-16-14309-10    A P-2113    PUMP    WWT BACKWASH
RETURN TO AEREATION PUMP WWT-P12B P-2113 PID DWG WWT-16-14309-10    A P-3020   
PUMP    WWT CLARIFIER SCUM PUMP WWT-P04A P-3020 PID DWG WWT-16-14309-08    A
P-2112    PUMP    WWT CLARIFIER SCUM PUMP WWT-P04B P-2112 PID DWG
WWT-16-14309-08    A P-2109    PUMP    WWT CLARIFIER SLUDGE RECYCLE PUMP
(MIDDLE) WWT-P03B P-2109 PID DWG WWT-16-14309-08    A P-2110    PUMP    WWT
CLARIFIER SLUDGE RECYCLE PUMP (SOUTH) WWT-P03C P-2110 PID DWG WWT-16-14309-08   
A P-1746    PUMP    WWT DOCK DRAIN TANK PUMP WWT-PN032 P-l746 PID DWG
WWT-16-14309-04 SUBMERSIBLE PUMP    I P-3193    PUMP    WWT DOCK DRAIN TANK PUMP
WWT-PN032 P-3193 PID DWG WWT-16-14309-04 SUBMERSIBLE PUMP (NO PM REQUIRED)    A
P-3109    PUMP    WWT DOCK DRAIN TANK PUMP WWT-PN032, P-3109 PID DWG
-16-14309-04    I P-3146    PUMP    WWT ECRA WELL PUMP WWT-TK-141CS P-3146
REMEDIAL SYSTEM 4” GRUNDFOS SUBMERSIBLE GROUNDWATER PUMP    A P-2802    PUMP   
WWT ECRA WELL PUMP WWT-143-2 P-2802 (N.E COPELANDS COVE) NOT ON PIDS NO PM
REQUIRED AS OF 1-06    A P-2801    PUMP    WWT ECRA WELL PUMP WWT-CCOl P-2801
(COPELANDS COVE) NOT ON PIDS    A P-2879    PUMP    WWT ECRA WELL PUMP WWT-CC02
(COPELANDS COVE) NOT ON PIDS NO PM REQUIRED AS OF 1-06    A P-2799    PUMP   
WWT ECRA WELL PUMP WWT-D01 P-2799 (@ E. NO.2 PH OUTSIDE FENCE) NOT ON PIDS    A
P-2857    PUMP    WWT ECRA WELL PUMP WWT-D01A (@ E. NO.2 PH OUTSIDE FENCE) PUMP
P-2857 NO PM REQUIRED AS OF 1-06    A P-2809    PUMP    WWT ECRA WELL PUMP
WWT-F01 P-2809 (W. SIDE FURFURAL) NOT ON PIDS    A P-3139    PUMP    WWT ECRA
WELL PUMP WWT-GTA-1 P-3139 REMEDIAL SYSTEM    A P-2807    PUMP    WWT ECRA WELL
PUMP WWT-LF01 P-2807 (OUTSIDE EAST FENCE) NOT ON PIDS    A P-2800    PUMP    WWT
ECRA WELL PUMP WWT-LF02 P-2800 (NEAR COGEN RIVER P.H OUTSIDE FENCE) NOT ON PIDS
   A P-2808    PUMP    WWT ECRA WELL PUMP WWT-MW110 P-2808 (W. VPS CONTROL ROOM)
NOT ON PIDS    A P-2795    PUMP    WWT ECRA WELL PUMP WWT-RW01 P-2795 (@ RIVER
WIER ) NOT ON PIDS SUBMERSIBLE    A P-2796    PUMP    WWT ECRA WELL PUMP
WWT-RW02 P-2796 (@ RIVER WIER ) NOT ON PIDS NO PM REQUIRED AS OF 1-06
SUBMERSIBLE/AIR    A P-2797    PUMP    WWT ECRA WELL PUMP WWT-RW03 P-2797 (@
RIVER WIER ) NOT ON PIDS SUBMERSIBLE    A P-2798    PUMP    WWT ECRA WELL PUMP
WWT-RW04 P-2798 (@ RIVER WIER ) NOT ON PIDS SUBMERSIBLE / AIR    A P-3083   
PUMP    WWT ECRA WELL PUMP WWT-RW05 @ RIVER WEIR. NOT ON PIDS NO PM REQUIRED AS
OF 1-06    A P-2803    PUMP    WWT ECRA WELL PUMP WWT-S01 P-2803 (EAST OF TANK
NO. 118) NOT ON PIDS NO PM REQUIRED AS OF 1-06    A P-2804    PUMP    WWT ECRA
WELL PUMP WWT-S02 P-2804 (EAST OF TANK NO. 118) NOT ON PIDS NO PM REQUIRED AS OF
1-06    A P-2805    PUMP    WWT ECRA WELL PUMP WWT-S03 P-2805 (EAST OF TANK NO.
119) NOT ON PIDS NO PM REQUIRED AS OF 1-06    A P-2806    PUMP    WWT ECRA WELL
PUMP WWT-S04 P-2806 (EAST OF TANK NO. 119) NOT ON PIDS NO PM REQUIRED AS OF 1-06
   A P-2792    PUMP    WWT ECRA WELL PUMP WWT-TF01 P-2792 (@ TANK NO. 26) NOT ON
PIDS NO PM REQUIRED AS OF 1-06    A P-2793    PUMP    WWT ECRA WELL PUMP
WWT-TF02 P-2793 (@ TANK NO. 51) NOT ON PIDS NO PM REQUIRED AS OF 1-06    A
P-2794    PUMP    WWT ECRA WELL PUMP WWT-TF03 P-2794 (@ NO.2 PUMPHOUSE) NOT ON
PIDS NO PM REQUIRED AS OF 1-06    A P-3017    PUMP    WWT ECRA WELL PUMP
WWT-TF04 P-3017 NORTH OF TANK NO. 6 PID 15-1803-13 NO PM REQUIRED AS OF 1-06   
A P-3147    PUMP    WWT ECRA WELL PUMP WWT-TK-14CS P-3147 REMEDIAL SYSTEM 4”
GRUNDFOS SUBMERSIBLE GROUNDWATER PUMP    A P-3148    PUMP    WWT ECRA WELL PUMP
WWT-TK-14CS P-3148 REMEDIAL SYSTEM 2” GEOTECH/ORS GROUNDWATER PUMP    A P-3149
   PUMP    WWT ECRA WELL PUMP WWT-TK-14CS P-3149 REMEDIAL SYSTEM 2” GEOTECH/ORS
GROUNDWATER PUMP    A P-3140    PUMP    WWT ECRA WELL PUMP WWT-TK-47CS P-3140
REMEDIAL SYSTEM    A P-3142    PUMP    WWT ECRA WELL PUMP WWT-TK-51CS P-3142
REMEDIAL SYSTEM    A P-3141    PUMP    WWT ECRA WELL PUMP WWT-UPRM-24S P-3141
REMEDIAL SYSTEM    A P-2123    PUMP    WWT EFFLUENT SAMPLE PUMP WWT-P13 P-2123
PID DWG WWT-16-14309-14    A P-2057    PUMP    WWT EMERGENCY LIFT PUMP WWT-P01E
FLOW PUMP P-2057 PID DWG WWT-16-14309-02    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-2117    PUMP    WWT FILTER BACKWASH PUMP WWT-P06A P-2117 PID DWG
WWT-16-14309-10    A P-2118    PUMP    WWT FILTER BACKWASH PUMP WWT-P06B P-2118
PID DWG WWT-16-14309-10    A P-2115    PUMP    WWT FILTER FEED PUMP WWT-P05A
P-2115 PID DWG WWT-16-14309-10    A P-2116    PUMP    WWT FILTER FEED PUMP
WWT-P05B P-2116 PID DWG WWT-16-14309-10    A P-2119    PUMP    WWT FILTER
SURFACE WASH PUMP WWT-P09A P-2119 PID DWG WWT-16-14309-10    A P-2120    PUMP   
WWT FILTER SURFACE WASH PUMP WWT-P09B P-2120 PID DWG WWT-16-14309-10    A P-0443
   PUMP    WWT GAS OIL TRANSFER PUMP WWT-PN023 P-443 PID DWG WWT-16-14309-03   
A P-2762    PUMP    WWT HYPOCHLORIDE INJECTION PUMP WWT-P16 P-2762 PID DWG
WWT-16-14309-15    I P-2835    PUMP    WWT HYPOCHLORIDE INJECTION PUMP WWT-P17
PID DWG WWT-16-14309-15    I P-2862    PUMP    WWT LAB VACUUM TEST PUMP WWT-P19
P-2862 (LOCATED IN LAB TEST ROOM BEHIND DOOR)    A P-0679    PUMP    WWT NO. 1
WATER WELL PUMP WWT-WELL01 P-0679 PID DWG POH-16-14287-01    A P-0681    PUMP   
WWT NO. 3 WATER WELL PUMP WWT-WELL03 P-0681 PID DWG POH-16-14287-01    A P-1281
   PUMP    WWT NO. 4 WATER WELL PUMP WWT-WELL04 P-1281 PID DWG POH-16-14287-01
   I P-l799    PUMP    WWT NO. 5 WATER WELL PUMP WWT-WELL05 P-l799 PID DWG
POH-18-3226-011    A P-1287    PUMP    WWT NO. 6 WATER WELL PUMP WWT-WELL06 PID
DWG POH-16-14287-01    I P-l692    PUMP    WWT NO. 3 SERVICE WATER PUMP WWT-P3SW
P-1692 PID DWG WWT-16-14309-15 NOTE: SEE PAGE 6 “,COKE BREAKER ”    A P-0670   
PUMP    WWT NO. 4 SERVICE WATER PUMP WWT-P4SW P-0670 PID DWG WWT-16-14309-15   
A P-2849    PUMP    WWT NO. 8 SERVICE WATER PUMP WWT-P8SW PID DWG 14-    I
P-2299    PUMP    WWT OILY WATER CIRCULATING PUMP WWT-P15 P-2299 PID DWG
WWT-16-14309-06    A P-2851    PUMP    WWT OILY WATER SEWER BOX PUMP WWT-P18   
A P-2100    PUMP    WWT PRIMARY LIFT PUMP WWT P01A P-2100 PID DWG
WWT-16-14309-02    A P-2101    PUMP    WWT PRIMARY LIFT PUMP WWT-P01B P-2101 PID
DWG WWT-16-14309-02    A P-2103    PUMP    WWT PRIMARY LIFT PUMP WWT-P01C P-2103
PID DWG WWT-16-14309-02    A P-2102    PUMP    WWT PRIMARY LIFT PUMP WWT-P01D
P-2102 PID DWG WWT-16-14309-02    A P-2122    PUMP    WWT PROCESSED WATER TO
SCALTECH PUMP SPARE P-2122 PID DWG WWT-16-14309-10    I P-2121    PUMP    WWT
PROCESSED WATER TO SCALTECH PUMP WWT-P07A P-2121 PID DWG WWT-16-14309-10    I
P-0447    PUMP    WWT RGO PUMP WWT-PN027 P-0447 PID DWG WWT-16-14309-03    A
P-0667    PUMP    WWT SERVICE WATER PUMP WWT-P5SW P-0667 PID DWG WWT-16-14309-15
   A P-1686    PUMP    WWT SLOP OIL PUMP WWT-PQ08 P-1686 PID DWG WWT-16-14309-01
(API SEPARATOR SOUTHWEST SIDE)    A P-2108    PUMP    WWT SLUDGE RECYCLE PUMP
(NORTH) WWT-P03A P-2108 PID DWG WWT-16-14309-08    A P-2125    PUMP    WWT
SLUDGE STORAGE PUMP WWT-P10A P-2125 (OUT OF SERVICE)    I P-2126    PUMP    WWT
SLUDGE STORAGE PUMP WWT-P10B P-2126 (OUT OF SERVICE)    I P-1786    PUMP    WWT
SLUDGE SUMP PUMP WWT-PQ02 P-1786 PID DWG WWT-16-14309-02    A P-2130    PUMP   
WWT SLUDGE THICKENER PUMP WWT-P08A P-2130 PID DWG WWT-16-14309-09    I P-2128   
PUMP    WWT SLUDGE THICKENER PUMP WWT-P08B P-2128 PID DWG WWT-16-14309-09    I
P-2131    PUMP    WWT SLUDGE THICKENER PUMP WWT-PMC P-2131 PID DWG
WWT-16-14309-09    A P-2341    PUMP    WWT SURGE TANK 333/335/342 WATER TRANSFER
PUMP WWT-P15A P-2341 PID DWG WWT-16-14309-03    A P-2342    PUMP    WWT SURGE
TANK 333/335/342 WATER TRANSFER PUMP WWT-P15B P-2342 PID DWG WWT-16-14309-03   
A P-2143    PUMP    WWT TANK FARM SEPARATOR PUMP WWT-P14A P-2143 (NEAR TANK 117)
NORTH PUMP NOT ON PID - NEED TO BE DRAWN IN    A P-2144    PUMP    WWT TANK FARM
SEPARATOR PUMP WWT-P14B P-2144 (NEAR TANK 117) SOUTH PUMP NOT ON PID - NEED TO
BE DRAWN IN    A P-2058    PUMP    WWT TRAP OIL TRANSFER PUMP WWT-PQ01 P-2058
(API SEPARATOR PUMP HOUSE)    A

WWTP TANKS

 

TFA-TK 333       9370    40 TFA-TK-342   

IFR

WWTP LINES

   8700    40 N-142 (2)   

SLOP OIL /

WATER

   N-146 (2) or N-142 (1)    TKS-333 / 335 N-151   

WATER-OIL MIX

(4” & 6”)

   DOCKS & N142    DOCK DRAIN SUMP N-149    WATER-OIL MIX (6” & 8”)    TKS-333 &
335    PLANT TRAP (SEPERATOR) N-152    WATER-OIL MIX    DOCK SUMP / PUMP PN-32
   3” to TK-342 / N-150 / N-149 / TRAP N-146 (2)    SLOP OIL & WATER    PQ-6,
PQ-7. & PQ-8 PUMPS    N-142 (2) to TKS-333 & 335 N-442   

Light Slop Oil

Blowdown

   N-262, N-425, N335, N443, N-328    TKS-335 & 342 N-143 (2)   

SLOP OIL &

WATER

   TK-342 & TK-348    N-147 to PQ-1, PN-23, & PN-27 Suct Mnflds N-147 (2)   

SLOP OIL

WATER MIX

   N-143 (2) / TK-342    PQ-1 PUMP SUCTION MANIFOLD N-148    WATER-OIL MIX   
TK333    PQ-1 PUMP SUCTION MANIFOLD N-150    WATER-OIL MIX    TK-331    N-149
(BLINDED @ TK-331) N-150A    WATER OIL MIX    TK-332    N-149 (BLINDED @ TK-332
) N-154    WATER-OIL MIX    TK335    PQ-1 PUMP SUCTION MANIFOLD C-902   

SLOP OIL

WATER MIX

   N-143 (2)    N-147 (2) TO PQ-1 SUCTION C-903   

SLOP OIL

WATER MIX

   N-143 (2)    N-147 (2) TO PQ-1 SUCTION



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

N-204 (1)    UNLEADED GAS    TK54    BOOSTER PUMP, PN 127 & 130 N-147 (1)   
TRAP OIL    TKS 331 & 332    PQ-1 Pump (Blinded at tks- 331 & 332) Separators   
     

ASSETS

from

Finance

         wwtp    200442600031    COVERS ON API SEPARATOR/JUNCTI   
ON BOXES-REDUCE EMIS wwtp    200642600040    TANK 344 (T-1)-30” MANWAY/WATER   
STOP/REINFORCEFLOOR wwtp    200542600068    DOCK SUMP (T-11) MODIF FOR BEN   
ZENE NESHAP wwtp    200942600030    API-SEPARATOR HEATING - STEAM    INJECTION
wwtp    200542600020    P-106 FIREWATER PUMP SWITCHGEA    R REPLACEMENT      
WWTP TOTAL ASSETS    WWT       583    WWT-ME01E    AERATOR    WWT AERATOR MIXER
WWT-ME01E AT T2A PID DWG 14-5117-07    WWT-ME01F    AERATOR    WWT AERATOR MIXER
WWT-ME01F AT T2A PID DWG 14-5117-07    WWT-ME01G    AERATOR    WWT AERATOR MIXER
WWT-ME01G AT T2B PID DWG 14-5117-07    WWT-ME01H    AERATOR    WWT AERATOR MIXER
WWT-ME01H AT T2B PID DWG 14-5117-07    AR-2104    AERATOR    WWT AERATOR
WWT-ME01A AERATOR AR-2104 PID DWG WWT-16-14309-07    WWT-ME01A    AERATOR    WWT
AERATOR WWT-ME01A AT T2A PID DWG 14-5117-07    AR-2105    AERATOR    WWT AERATOR
WWT-ME01B AERATOR AR-2105 PID DWG WWT-16-14309-07    WWT-ME01B    AERATOR    WWT
AERATOR WWT-ME01B AT T2A PID DWG 14-5117-07    AR-2106    AERATOR    WWT AERATOR
WWT-ME01C AERATOR AR-2106 PID DWG WWT-16-14309-07    WWT-ME01C    AERATOR    WWT
AERATOR WWT-ME01C AT T2B PID DWG 14-5117-07    AR-2107    AERATOR    WWT AERATOR
WWT-ME01D AERATOR AR-2107 PID DWG WWT-16-14309-07    WWT-ME01D    AERATOR    WWT
AERATOR WWT-ME01D AT T2B PID DWG 14-5117-07    AR-2303    AERATOR    WWT AERATOR
WWT-ME01E AR-2303 PID DWG WWT-16-14309-07    AR-1304    AERATOR    WWT AERATOR
WWT-ME01F AR-1304 PID DWG WWT-16-14309-07    AR-2305    AERATOR    WWT AERATOR
WWT-ME01G AR-2305 PID DWG WWT-16-14309-07    AR-2306    AERATOR    WWT AERATOR
WWT-ME01H AR-2306 PID DWG WWT-16-14309-07    WWT-AR007B    ANALYZER LOOP    WWT
ANALYZER RECORDER, DO PROBE P/I, TRANSMITTER PID-14-5117-07 (CRITICAL)   
WWT-AR007A    ANALYZER LOOP    WWT ANALYZER RECORDER, DO PROBE P/I, TRANSMITTER,
PID-14-5117-07 (CRITICAL)    WWT-AI01    ANALYZER LOOP    WWT-AI01 CO ANALYSIS
AT THE EXIT OF CANISTER 1, LOOP INCLUDES: AE, AI, XAA, XAH. DWG. NO.
PID-14-5117-20    WWT-AI02    ANALYZER LOOP    WWT-AI02 CO ANALYSIS AT THE EXIT
OF CANISTER 2, LOOP INCLUDES: AE, AI, XAA, XAH. DWG. NO. PID-14-5117-20   
WWT-AI03    ANALYZER LOOP    WWT-AI03 CO ANALYSIS AT THE EXIT OF CANISTER 3,
LOOP INCLUDES: AE, AI, XAA, XAH. DWG. NO. PID-14-5117-20    WWT-AI04    ANALYZER
LOOP    WWT-AI04 CO ANALYSIS AT THE EXIT OF CANISTER 4, LOOP INCLUDES: AE, AI,
XAA, XAH. DWG. NO. PID-14-5117-20    WWT-AI05    ANALYZER LOOP    WWT-AI05 CO
ANALYSIS AT THE EXIT OF CANISTER 5, LOOP INCLUDES: AE, AI, XAA, XAH. DWG. NO.
PID-14-5117-20    WWT-AI06    ANALYZER LOOP    WWT-AI06 CO ANALYSIS AT THE EXIT
OF CANISTER 6, LOOP INCLUDES: AE, AI, XAA, XAH. DWG. NO. PID-14-5117-20   
WWT-AI16-1    ANALYZER LOOP    WWT-AI16-1 O2 DEFFICIENCY MONITOR 1 AT EAST SUMP
INLET    WWT-AI16-2    ANALYZER LOOP    WWT-AI16-2 O2 DEFFICIENCY MONITOR 2 AT
EAST SUMP INLET    WWT-AI17-1    ANALYZER LOOP    WWT-AI17-1 O2 DEFFICIENCY
MONITOR 1 AT EAST/WEST SUMP INLET    WWT-AI17-2    ANALYZER LOOP    WWT-AI17-2
O2 DEFFICIENCY MONITOR 2 AT EAST/WEST SUMP INLET    WWT-AI18-1    ANALYZER LOOP
   WWT-AI18-1 O2 DEFFICIENCY MONITOR 1 AT WEST SUMP INLET    WWT-AI18-2   
ANALYZER LOOP    WWT-AI18-2 O2 DEFFICIENCY MONITOR 2 AT WEST SUMP INLET   
WWT-AI19-1    ANALYZER LOOP    WWT-AI19-1 O2 DEFFICIENCY MONITOR 1 AT EAST
ACCESS OF THE CENTER BASIN    WWT-AI19-2    ANALYZER LOOP    WWT-AI19-2 O2
DEFFICIENCY MONITOR 2 AT EAST ACCESS OF THE CENTER BASIN    WWT-AI20-1   
ANALYZER LOOP    WWT-AI20-1 SLOP OIL SUMP PQ9 OXYGEN, LOOP INCLUDES: AE, AI,
XAA, XAL. DWG. NO. PID-14-5117-20    WWT-AI20-2    ANALYZER LOOP    WWT-AI20-2
SLOP OIL SUMP PQ9 OXYGEN, LOOP INCLUDES: AE, AI, XAA, XAL. DWG. NO.
PID-14-5117-20   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

WWT-AI21-1    ANALYZER LOOP    WWT-AI21-1 O2 DEFFICIENCY MONITOR 1 AT SOUTH-WEST
ENTRANCE    WWT-AI21-2    ANALYZER LOOP    WWT-AI21-2 O2 DEFFICIENCY MONITOR 2
AT SOUTH-WEST ENTRANCE    WWT-AI22-1    ANALYZER LOOP    WWT-AI22-1 O2
DEFFICIENCY MONITOR 1 AT WEST ACCESS OF CENTER BASINS    WWT-AI22-2    ANALYZER
LOOP    WWT-AI22-2 O2 DEFFICIENCY MONITOR 2 AT WEST ACCESS OF CENTER BASINS   
WWT-AIC20    ANALYZER LOOP    WWT-AIC20 CHANNEL GAS MONITOR ANALYZER LOOP LOOP
INCLUDES TAG: AT20A COMBUSTIBLE GAS DETECTOR/TRANS. SCOTT MDL: 4688IR PART #
4688IR-1-1-1-1-1-2-5    WWT-PH002    ANALYZER LOOP    WWT-PH002 API SEPARATOR
INLET pH METER, LOOP INCLUDES: PH, PHAL, PHAH. DWG. NO. PID-14-5103-06   
WWT-PH004    ANALYZER LOOP    WWT-PH004 AERATION BASIN INLET pH METER AND
RECORDER, LOOP INCLUDES: PH, PHAL, PHAH. DWG. NO. PID-14-5103-07    WWT-PH006   
ANALYZER LOOP    WWT-PH006 WASTEWATER EFFLUENT pH METER AND RECORDER, PH, PHAL,
PHAH. DWG. NO. SHOULD BE PID-14-5103-14 (NOT SHOWN)    WWT-API-01    BASIN   
WWT NO. 1 API SLUDGE BASIN WWT-API-01 (PRIMARY) PID DWG 14-5117-01    WWT-API-02
   BASIN    WWT NO. 2 API SLUDGE BASIN WWT-API-02 (PRIMARY) PID DWG 14-5117-01
   WWT-API-03    BASIN    WWT NO. 3 API SLUDGE BASIN WWT-API-03 (PRIMARY) PID
DWG 14-5117-01    WWT-API-04    BASIN    WWT NO. 4 API SLUDGE BASIN WWT-API-04
(PRIMARY) PID DWG 14-5117-01    WWT-API-05    BASIN    WWT NO. 5 API SLUDGE
BASIN WWT-API-05 (PRIMARY) PID DWG 14-5117-01    WWT-API-06    BASIN    WWT NO.
6 API SLUDGE BASIN WWT-API-06 (PRIMARY) PID DWG 14-5117-01    WWT-API-07   
BASIN    WWT NO. 7 API SLUDGE BASIN WWT-API-07 (PRIMARY) PID DWG 14-5117-01   
WWT-API-08    BASIN    WWT NO. 8 API SLUDGE BASIN WWT-API-08 (PRIMARY) PID DWG
14-5117-01    WWT-API-09    BASIN    WWT NO. 9 API SLUDGE BASIN WWT-API-09
(PRIMARY) PID DWG 14-5117-01    WWT-BL201    BLOWER    WWT UV LIGHT AIR BLOWER
WWT-BL201 PID DWG 14-6317-14    BLDG-148    BUILDING    WWT WASTE WATER TREATING
PLANT CONTROL ROOM BUILDING BLDG-148    S2B4-2    BUS    100A 480V MOTOR STARTER
RACK FOR SEPARATOR AT WWT AREA    S2B4-1    BUS    150A 480V MOTOR STARTER RACK
FOR SEPARATOR AT WWT AREA    S2B4-23    BUS    225A 480V STARTER REACK FOR
BENZENE NESHAP UNIT IN SLOP AREA    S2B4-22    BUS    900A 480V MCC FOR BENZENE
NESHAP UNIT    WWT    CEPOC    TRANSITION WASTE WATER TREATMENT PLANT COST
GATHERING ASSET    CR-138    CRANE    WWT OZONE CRANE CR-138    WWT-CT01   
CURRENT LOOP    WWT-CT01 FLIGHT BOARD MOTION DETECTION/MOTOR LOAD BASIN #1   
WWT-CT02    CURRENT LOOP    WWT-CT02 FLIGHT BOARD MOTION DETECTION/MOTOR LOAD
BASIN #2    WWT-CT03    CURRENT LOOP    WWT-CT03 FLIGHT BOARD MOTION
DETECTION/MOTOR LOAD BASIN #3    WWT-CT04    CURRENT LOOP    WWT-CT04 FLIGHT
BOARD MOTION DETECTION/MOTOR LOAD BASIN #4    WWT-CT05    CURRENT LOOP   
WWT-CT05 FLIGHT BOARD MOTION DETECTION/MOTOR LOAD BASIN #5    WWT-CT06   
CURRENT LOOP    WWT-CT06 FLIGHT BOARD MOTION DETECTION/MOTOR LOAD BASIN #6   
WWT-CT07    CURRENT LOOP    WWT-CT07 FLIGHT BOARD MOTION DETECTION/MOTOR LOAD
BASIN #7    WWT-CT08    CURRENT LOOP    WWT-CT08 FLIGHT BOARD MOTION
DETECTION/MOTOR LOAD BASIN #8    WWT-CT09    CURRENT LOOP    WWT-CT09 FLIGHT
BOARD MOTION DETECTION/MOTOR LOAD BASIN #9    API-GRND    ELECT GENERAL    WWT
API SEPERATOR GROUNDING GRID *****EHS***** 6 MO. INSPECTION    WWT-ELEC    ELECT
GENERAL    WWT ELECTRICAL - PROJECT TRACKING    WWT-LIGHT    ELECT GENERAL   
WWT EMERGENCY LIGHTING WWT-LIGHT ***EHS***    WWT-GRND    ELECT GENERAL    WWT
WASTE WATER TREATMENT PLANT GROUNDING GRID WWT-GRND *****EHS*****    ENG-1472   
ENGINE    WWT EMERGENCY LIFT PUMP WWT-P01E ENG-1472 PID DWG WWT-16-14309-02   
ENG-1980    ENGINE    WWT NO.7 FIRE WATER PUMP WWT-P7FW DIESEL ENGINE ENG-1980
PID DWG WWT-16-14309-15    BL-2876    FAN    WWT THERMAL OXIDIZER STACK WWT-TOX
BLOWER BL-2876 (SOUTH SIDE)    BL-2877    FAN    WWT THERMAL OXIDIZER STACK
WWT-TOX BLOWER BL-2877 (NORTH SIDE)    H-WWT105    FIRE HYDRANT    H-105
HYDRANT, WWT, EAST OF C.R.   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

H-WWT021    FIRE HYDRANT    H-21 HYDRANT, WWT, WEST OF TK-335    FH-028    FIRE
HYDRANT    WWT FIRE HYDRANT    FH-065    FIRE HYDRANT    WWT FIRE HYDRANT   
FH-105    FIRE HYDRANT    WWT FIRE HYDRANT    FH-029    FIRE HYDRANT    WWT FIRE
HYDRANT    FH-244    FIRE HYDRANT    WWT FIRE HYDRANT    FH-030    FIRE HYDRANT
   WWT MARINE WAREHOUSE FIRE HYDRANT    FH-032    FIRE HYDRANT    WWT MARINE
WAREHOUSE FIRE HYDRANT    HM-WWT022    FIRE MONITOR    H/M-22 HYDRANT MONITOR,
WWT, SOUTH OF TK-342    HM-WWT242    FIRE MONITOR    H/M-242 HYDRANT MONITOR,
WWT, BENZENE NESHAP WEST    HM-WWT243    FIRE MONITOR    H/M-243 HYDRANT
MONITOR, WWT, BENZENE NESHAP SOUTH    HM-WWT244    FIRE MONITOR    H/M-244
HYDRANT MONITOR, WWT, SOUTH OF TK-344    HM-WWT325    FIRE MONITOR    H/M-325
HYDRANT MONITOR, WWT, SOUTH WEST OS SEPARATOR    HM-WWT041    FIRE MONITOR   
H/M-41 HYDRANT MONITOR, WWT, BENZENE NESHAP NORTH    P-2697    FIRE PUMPS    WWT
NO.1 FIRE WATER BOOSTER PUMP WWT-P1FW P-2697 PID DWG WWT-16-14309-15    P-1893
   FIRE PUMPS    WWT NO.2 FIRE WATER PUMP WWT-P2FW P-1893 PID DWG
WWT-16-14309-15    P-1783    FIRE PUMPS    WWT NO.6 FIRE WATER PUMP WWT-P6FW
P-1783 PID DWG WWT-16-14309-15    P-2657    FIRE PUMPS    WWT NO.7 FIRE WATER
PUMP WWT-P7FW P-2657 PID DWG WWT-16-14309-15    POH-FT500N    FLOW LOOP    FCC
FLOW TRANSMITTER, TRANSCO (WOODBURY HUT) (NORTH) (2X YEAR) THIS AREA UNDER
DIRECTION WWT    POH-FT500S    FLOW LOOP    FCC FLOW TRANSMITTER, TRANSCO
(WOODBURY HUT) (SOUTH) (2X YEAR) THIS AREA UNDER DIRECTION WWT    WWT-FR03   
FLOW LOOP    FLOW RECORDER FOR PUMPS P3SW AND P4SW PT03, PT04, PY PID-14-3117-15
   WWT-FT05    FLOW LOOP    FLOW TRANSMITTER AT #5 WELL SOUTH OF TANK 102 PID
18-3226-01    WWT-AR004    FLOW LOOP    WWT ANALYZER RECORDER AERATOR
PID-14-5117-07 (FREQUENCY: 2 YEARS)    WWT-FIP7FW    FLOW LOOP    WWT FLOW
INDICATING TOTALIZER    WWT-FIP1FW    FLOW LOOP    WWT FLOW INDICATING
TOTALIZER, P1FW FIRE WATER FT PID 14-3117-15    WWT-FIC003    FLOW LOOP    WWT
FLOW INDICATOR CONTROLLER AERATORS RECORDER, I/P, TRANSMITTER, CONTROL VALVE
PID-14-5117-07 (CASCADE TO LIC2) (CRITICAL) (FREQUENCY: 2 YEARS)    WWT-FIC014
   FLOW LOOP    WWT FLOW INDICATOR CONTROLLER CHLORINE CONTACT TK FV
PID-14-6317-14    WWT-FIC104    FLOW LOOP    WWT FLOW INDICATOR CONTROLLER
FILTER BACKWASH PMP I/P, FR, FT, FV PID-14-5117-10 (OUT OF SERVICE) (STORAGE)   
WWT-FIC10A    FLOW LOOP    WWT FLOW INDICATOR CONTROLLER T2A BASIN RECORDER,
I/P, TRANSMITTER, CONTROL VALVE, FQ PID-14-5117-07 (CRITICAL)    WWT-FIC008   
FLOW LOOP    WWT FLOW INDICATOR CONTROLLER T2B AERATION BASIN I/P, FR,
TRANSMITTER, CONTROL VALVE PID-14-5117-07 (CRITICAL)    WWT-FIC10B    FLOW LOOP
   WWT FLOW INDICATOR CONTROLLER T2B AERATION BASIN RECORDER, P/I, TRANSMITTER,
FQ, CONTROL VALVE PID-14-5117-07 (FREQUENCY 2 YEARS) (CRITICAL)    WWT-FIC103   
FLOW LOOP    WWT FLOW INDICATOR CONTROLLER WATER FILTER P/I, FC, FT, SOVA,B,C,D,
FV103A, B, C, D, E, PID-14-5117-13 (FREQUENCY: 4 YEARS)    WWT-FIC101    FLOW
LOOP    WWT FLOW INDICATOR CONTROLLER WATER FILTER P/I, FR, FT, SOVA, B, C, AND
FV101A, B, C, D, E PID-14-5117-11 (FREQUENCY: 4 YEARS)    WWT-FIC102    FLOW
LOOP    WWT FLOW INDICATOR CONTROLLER WATER FILTER P/I, FR, FT, SOVA,B,C,D,
FV102A, B,C, D PID-14-5117-12 (FREQUENCY: 4 YEARS)    WWT-FIC002    FLOW LOOP   
WWT FLOW INDICATOR CONTROLLER WWT-TK344 TANK I/P, TRANSMITTER, CONTROL VALVE
PID-14-5103-06 (CRITICAL) 0-1000 GPM    WWT-FI03    FLOW LOOP    WWT FLOW
INDICATOR FOR #3 SERVICE WATER PUMP PID14-1203-03    WWT-FR017    FLOW LOOP   
WWT FLOW RECORDER CHLORINE CONTACT TANK P/I, FQ, UV PID-14-6317-14 (SEE:
CALIBRATION PROCEDURE, PAGE 6)+    WWT-FR008    FLOW LOOP    WWT FLOW RECORDER
T2B BASIN PID 14-5117-07 FT,FR,I/P,FV (CRITICAL) (CONTROL RM PANEL 2)   
WWT-FR009    FLOW LOOP    WWT FLOW RECORDER, T02 AERATION BASIN PID 14-5117-07
FT,FR,I/P,FV (CRITICAL) (CONTROL RM PANEL 2)    WWT-FR8    FLOW LOOP    WWT FLOW
RECORDER, TOTAL SERVICE WATER FLOW PID 14-3117-15 FT,FR (INSIDE SW WALL OF RIVER
PUMPHOUSE) VORTEX METER-INSERTION TYPE-EMCO MODEL V-BAR, - PN. D0 5295   
WWT-FIP2FW    FLOW LOOP    WWT FLOW TOTALIZER P2FW PUMP INDICATION LOCAL, ANNUAL
BAR, DP CELL PID 14-3117-15    WWT-FIP6FW    FLOW LOOP    WWT FLOW TOTALIZER
P6FW PUMP INDICATION LOCAL, ANNUAL BAR, DP CELL PID 14-3117-15    WWT-AS019   
FLOW LOOP    WWT TORQUE SWITCH PID-14-5117-09 (STORAGE)    WWT-AS011    FLOW
LOOP    WWT TORQUE SWITCH WWT-AHH011 ALARM PID-14-5117-08 (CRITICAL)   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

WWT-AS012    FLOW LOOP    WWT TORQUE SWITCH WWT-AHH012 ALARM PID-14-5117-08
(CRITICAL)    WWT-FT15    FLOW LOOP    WWT ULTRA SONIC FLOW METER FROM P15 LOCAL
INDICATOR PID 14-1203-03    WWT-FI04    FLOW LOOP    WWT-F104 NEW FLOW METER
FROM WWT-PN32 DOCK DRAIN TANK PUMP PID-14-4103-04    WWT-F114    FLOW LOOP   
WWT-F114 NITROGEN FLOW TO API SEPARATOR    WWT-FT030    FLOW LOOP    WWT-FT030
#1 FIREWATER PUMP FLOW INCLUDES: FQ-030 FLOW TOTALIZER - FOXBORO 030 FLOW
RECORDER - FOXBORO    FR- WWT-FT031    FLOW LOOP    WWT-FT031 #2 FIREWATER PUMP
FLOW INCLUDES: FQ-031 FLOW TOTALIZER - FOXBORO 031 FLOW RECORDER-FOXBORO    FR-
WWT-FT032    FLOW LOOP    WWT-FT032 #6 FIREWATER PUMP FLOW INCLUDES: FQ-032 FLOW
TOTALIZER - FOXBORO 032 FLOW RECORDER - FOXBORO    FR- WWT-FT033    FLOW LOOP   
WWT-FT033 #7 FIREWATER PUMP FLOW INCLUDES: FQ-033 FLOW TOTALIZER - FOXBORO 033
FLOW RECORDER - FOXBORO    FR- WWT-LEL    GAS DETECTOR    WWT LEL (6-SENSORS)
API SEPERATOR    EG-11    GATE    G-11, MANUAL DOUBLE SWING GATE.    GB-2753   
GEAR BOX    WWT NO. 1 FLITE BOARD GEARBOX WWT-API-01 GB-2753 PID DWG
WWT-16-14309-01    GB-2754    GEAR BOX    WWT NO. 2 FLITE BOARD GEARBOX
WWT-API-02 GB-2754 PID DWG WWT-16-14309-01    GB-2755    GEAR BOX    WWT NO. 3
FLITE BOARD GEARBOX WWT-API-03 GB-2755 PID DWG WWT-16-14309-01    GB-2756   
GEAR BOX    WWT NO. 4 FLITE BOARD GEARBOX WWT-API-04 GB-2756 PID DWG
WWT-16-14309-01    GB-2757    GEAR BOX    WWT NO. 5 FLITE BOARD GEARBOX
WWT-API-05 GB-2757 PID DWG WWT-16-14309-01    GB-2758    GEAR BOX    WWT NO. 6
FLITE BOARD GEARBOX WWT-API-06 GB-2758 PID DWG WWT-16-14309-01    GB-2759   
GEAR BOX    WWT NO. 7 FLITE BOARD GEARBOX WWT-API-07 GB-2759 PID DWG
WWT-16-14309-01    GB-2760    GEAR BOX    WWT NO. 8 FLITE BOARD GEARBOX
WWT-API-08 GB-2760 PID DWG WWT-16-14309-01    GB-2761    GEAR BOX    WWT NO. 9
FLITE BOARD GEARBOX WWT-API-09 GB-2761 PID DWG WWT-16-14309-01    GB-2535   
GEAR BOX    WWT NO.5 SERVICE WATER PUMP WWT-P5SW GEAR BOX GB-2535 PID DWG
WWT-16-14309-15    GB-1747    GEAR BOX    WWT NO.6 FIRE WATER PUMP WSY-P6FW GEAR
BOX GB-1747 PID DWG WWT-16-14309-15    GB-1981    GEAR BOX    WWT NO. 7 FIRE
WATER PUMP WWT-P7FW GEAR BOX GB-1981 PID DWG WWT-16-14309-15    ECRA- GRNDS   
GROUNDS   

ECRA WELL MANAGEMENT GROUNDS WORK ONLY (ALL ECRA PUMPS HAVE NUMBERS - SEE
EQUIP.TYPE

ECRA WELL PUMP)

   WSY-GRNDS    GROUNDS    WSY WATER SYSTEM MISCELLANEOUS GROUNDS WORK   
WWT-GRNDS    GROUNDS    WWT MISCELLANEOUS GROUNDS WORK    WWT-HT010    HEAT
TRACE    WWT #5 WELL    WWT-HT016    HEAT TRACE    WWT CARBON SKIDS 1-6   
WWT-HT007    HEAT TRACE    WWT P03A, B & C @ TANKS 345/346    WWT-HT008    HEAT
TRACE    WWT P04 PUMPS AT TANKS 345/346    WWT-HT005    HEAT TRACE    WWT P06A &
P06B PUMPS    WWT-HT006    HEAT TRACE    WWT P09A & P09B PUMPS    WWT-HT011   
HEAT TRACE    WWT P14A & B PUMPS    WWT-HT003    HEAT TRACE    WWT PIPING ON P07
   WWT-HT004    HEAT TRACE    WWT PIPING ON P12A & B    WWT-HT014    HEAT TRACE
   WWT POLYMER TO AERATOR BASIN OUTLET    WWT-HT009    HEAT TRACE    WWT PQ03
PUMP    WWT-HT013    HEAT TRACE    WWT RIVER WATER PUMPHOUSE - EAST SIDE   
WWT-HT015    HEAT TRACE    WWT SAFETY SHOWER @ TK 331    WWT-HT002    HEAT TRACE
   WWT SLUDGE WASTE - WEST SIDE OF BACK ROOM    WWT-HT001    HEAT TRACE    WWT
TANK #9 & #10 SOUTH WALL - PANEL 2L2    WWT-HT012    HEAT TRACE    WWT TANK 342
- DOCK DRAIN    HTR-1057    HEATER    WWT-H01 HEATER NATIONAL TANK CO. ASA B31.8
1963 COIL SIZE 4IN. STD. DWG A-25033 S/N 61511 BUILT 6-65 ITEM 1-5    DOC VAH441
   INSTRUMENT GEN    DOC-VAHH441 HIGH VIBRATION ON BLOWER BL405 VSHH
PID-1-13689-D (YEARLY)    BNS-SC101A    INSTRUMENT GEN    SPEED CONTROLLER FOR
B101A VAPOR BLOWER PID DWG 31-1117-08    WWT-UVSYST    INSTRUMENT GEN    ULTRA
VIOLET TREATMENT OF FINAL EFFLUENT TO RIVER PID-14-6317-14 FINAL EFFLUENT TO
RIVER   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

WWT- AAH014    INSTRUMENT GEN   WWT API SLUDGE THICKENER TANK WWT-TKT10 HIGH
TORQUE ALARM PID DWG 14-5117-09 (FREQUENCY:24 MONTHS)    WWT- AAH013   
INSTRUMENT GEN   WWT BIO THICKENER TANK WWT-TKT09 HIGH TORQUE ALARM PID DWG
14-5117-09 (FREQUENCY:24 MONTHS)    WWT- AAH012    INSTRUMENT GEN   WWT
CLARIFIER TANK WWT-TK346 (ALSO KNOWN AS T3A) TORQUE HIGH ALARM PID DWG
14-5117-08 (FREQUENCY:24 MONTHS)    WWT- INSTRU    INSTRUMENT GEN   WWT
INSTRUMENTATION COST ROLL UP    WWT- AAH011    INSTRUMENT GEN   WWT SECONDARY
CLARIFIER TANK WWT-TK345 (T3B) TORQUE HIGH ALARM PID DWG 14-5117-08
(FREQUENCY:24 MONTHS)    WWT- AHH019    INSTRUMENT GEN   WWT TORQUE ALARM FOR
ME08 MIXER PID DWG 14-5117-09    WWT- AHH018    INSTRUMENT GEN   WWT TORQUE
ALARM TO ME7 SUMP MIXER SWITCH TO ME7 BIO SLUDGE DRIVE PID DWG 14-5117-09   
WWT- LOOP    INSTRUMENT GEN   WWT UNTITLED MISCELLANEOUS PROCESS INSTRUMENTATION
(—DO NOT USE FOR ROUTINE WORK ORDERS. TAKE THE TIME TO FIND THE LOOP DESIGNATION
YOU ARE TARGETING FOR SERVICE.—)    WWT- LIC002    LEVEL LOOP   WWT LEVEL
INDICATOR CONTROLLER API SEP RECORDER, TRANSMITTER, LAL, LAH, LS, PS, CV
PID-14-5117-02 (FREQUENCY: 2 YEARS) (CRITICAL) CASCADED WITH FIC003    WWT-
LIC014    LEVEL LOOP   WWT LEVEL INDICATOR CONTROLLER FILTER FEED PUMP LR, LT,
PS, LAH, LAL PID-14-5117-10 (FREQUENCY: 4 YEARS)    WWT- LR015    LEVEL LOOP  
WWT LEVEL RECORDER BACKWASH TANK TKT08 I/P, TRANSMITTER, LI, LAL, LAH, PS
PID-14-5117-10 (CRITICAL)    WWT- LS020    LEVEL LOOP   WWT LEVEL SWITCH
HIGH/LOW TKT9 SLUDGE THICKNERS HIGH/LOW LEVEL TO CONTROL ROOM PID-14-5117-09
(THIS IS NOT A LOOP - SEE LAH/L 20) (STORAGE)    WWT- LS021    LEVEL LOOP   WWT
LEVEL SWITCH LAHL (THIS IS NOT A LOOP - SEE WWT-LAH/L 021) PID-14-5117-09
(STORAGE)    WWT- LT013B    LEVEL LOOP   WWT LEVEL TRANSMITTER INDICATOR TK345
CLARIFIER LI, PS, LAH, LAL, LS (PUMP ON AT 38%) INTERLOCK TO LT013A (NOT A
LOOP-SEE ALARMS) PID-14-5117-08 (CRITICAL)    WWT- LT002B    LEVEL LOOP   WWT
LEVEL TRANSMITTER TANK 344 I/P INDICATOR (FREQUENCY: 2 YEARS) PID-14-5103-06
(CRITICAL)    WWT- LT013A    LEVEL LOOP   WWT LEVEL TRANSMITTER, SECONDARY
CLARIFIER TK-346 SCUM SUMP LEVEL LT.LI.PS PID-14-5117-08 (CRITICAL)    WWT-LI07
   LEVEL LOOP   WWT-LI07 PQ-6 SUMP LEVEL    WWT-LI08    LEVEL LOOP   WWT-LI08
PQ-7 SUMP LEVEL    WWT-LI09    LEVEL LOOP   WWT-LI09 PQ-8 SUMP LEVEL    WWT-LI10
   LEVEL LOOP   WWT-LI10 PQ-9 SUMP LEVEL    WWT-LI11    LEVEL LOOP   WWT-LI11
PQ-10 SUMP LEVEL    WWT-LI12    LEVEL LOOP   WWT-LI12 PQ-11 SUMP LEVEL   
WWT-LSHL119    LEVEL LOOP   WWT-LSHL119 BENZENE NESHAP, GAS/WATER PRESSURE TANK
D-104 LEVEL ALARMS, LOOP INCLUDES: LSH, LAH, LSL (OPENS SOV TO TANK MANIFOLD
HEADER) DWG, NO. PID-31-2528-05    CH-183    LIFTING DEVICE   SAF RIVER
PUMPHOUSE BLDG-150 CHAIN HOIST CH-183 MANUAL    CH-213    LIFTING DEVICE   SAF
RIVER PUMPHOUSE BLDG-150 CHAIN HOIST CH-213    TRL-496    LIFTING DEVICE   SAF
RIVER PUMPHOUSE MONORAIL SYSTEM TROLLEY TRL-496    TRL-337    LIFTING DEVICE  
SAF SAFETY RIVER PUMP HOUSE BUILDING BLDG-150 MONORAIL SYSTEM TROLLEY TRL-337   
JIB-129    LIFTING DEVICE   WWT OZONE JIB JIB-129    TRL-519    LIFTING DEVICE  
WWT OZONE JIB TROLEY SYSTEM TRL-519    CH-162    LIFTING DEVICE   WWT WASTE
WATER TREATING MAIN BUILDING LIFTING DEVICE CHAIN HOIST CH-162 ELECTRIC   
TRL-228    LIFTING DEVICE   WWT WASTE WATER TREATING MONORAIL SYSTEM TROLLEY
TRL-228    JIB-114    LIFTING DEVICE   WWT WASTE WATER TREATING OUTSIDE BY
BASINS JIB JIB-114    CH-164    LIFTING DEVICE   WWT WASTE WATER TREATING
OUTSIDE BY BASINS LIFTING DEVICE CHAIN HOIST CH-164 AIR    MX-2124    MIXER  
WWT BACKWASH TANK MIXER WWT-ME06 MX-2124 PID DWG WWT-16-14309-10    WWT-ME06   
MIXER   WWT BACKWASH TANK MIXER WWT-ME06 PID DWG 14-5117-10 PM BEING PERFORMED
UNDER MX-2124    WWT-ME02B    MIXER   WWT CLARIFIER MIXER AT TK345 (T3B)
WWT-ME02B PID DWG 14-5117-08 PM BEING PERFORMED UNDER MX-2136    WWT-ME02A   
MIXER   WWT CLARIFIER MIXER AT TK346 (T3A) WWT-ME02A PID DWG 14-5117-08 PM BEING
PERFORMED UNDER MX-2135    MX-2135    MIXER   WWT CLARIFIER MIXER WWT-ME02A
(NORTHWEST) MIXER MX-2135 PID DWG WWT-16-14309-08    MX-2136    MIXER   WWT
CLARIFIER MIXER WWT-ME02B MX-2136 PID DWG WWT-16-14309-08   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

WWT-ME03    MIXER    WWT SCUM SUMP MIXER WWT-ME03 AT TKT09 PID DWG 14-5117-09   
MX-2137    MIXER    WWT SCUM SUMP MIXER WWT-ME03 MIXER MX-2137 PID DWG
WWT-16-14309-09    WWT-ME04    MIXER    WWT SCUM SUMP MIXER WWT-ME04 AT TKT10
PID DWG 14-5117-09    MX-2138    MIXER    WWT SCUM SUMP MIXER WWT-ME04 MIXER
MX-2138 PID DWG WWT-16-14309-09    WWT-ME07    MIXER    WWT SLUDGE THICKNER
MIXER WWT-ME07 (WEST) AT TKT09 PID DWG 14-5117-09 PM BEING PERFORMED UNDER
MX-2139    MX-2139    MIXER    WWT SLUDGE THICKNER MIXER WWT-ME07 (WEST) MIXER
MX-2139 PID DWG WWT-16-14309-09    WWT-ME08    MIXER    WWT SLUDGE THICKNER
MIXER WWT-ME08 (EAST) AT TKT10 PID DWG 14-5117-09 PM BEING PERFORMED UNDER
MX-2140    MX-2140    MIXER    WWT SLUDGE THICKNER MIXER WWT-ME08 (EAST) MIXER
MX-2140 PID DWG WWT-16-14309-09    S4M4-MEI5    MOTOR    480V 1 HP MOTOR FOR
SLUDGE CONVEYOR    S4M4-EF7    MOTOR    480V 3/4HP MOTOR FOR EXHAUST FAN #7   
S4M4-LP1D    MOTOR    NO DESC    M-1204    MOTOR    WWT AERATOR WWT-ME01A MOTOR
M-1204104 PID DWG WWT-16-14309-07 50/22HP / 1775/885RPM / EB365T FRAME    M-1205
   MOTOR    WWT AERATOR WWT-ME01B MOTOR M-1205 PID DWG WWT-16-14309-07 50/22HP /
1775/885RPM / 356T FRAME    M-1206    MOTOR    WWT AERATOR WWT-ME01C MOTOR
M-1206 PID DWG WWT-16-14309-07 50/22HP / 1775/885RPM / 356T FRAME    M-1207   
MOTOR    WWT AERATOR WWT-ME01D MOTOR M-1207 PID DWG WWT-16-14309-07 50/22HP /
1775/885RPM / 365T FRAME    M-1430    MOTOR    WWT AERATOR WWT-ME01E MOTOR
M-1430 50 HP / 1770 RPM / 326TC FRAME PID DWG WWT-16-14309-07    M-1431    MOTOR
   WWT AERATOR WWT-ME01F MOTOR M-1431 50 HP / 1770 RPM / 326TC FRAME PID DWG
WWT-16-14309-07    M-1433    MOTOR    WWT AERATOR WWT-ME01G MOTOR M-1433 50 HP /
1770 RPM / 326TC TE FRAME PID DWG WWT-16-14309-07    M-1432    MOTOR    WWT
AERATOR WWT-ME01H MOTOR M-1432 50 HP / 1770 RPM / 326TC FRAME PID DWG
WWT-16-14309-07    M-1002    MOTOR    WWT API SLUDGE PUMP WWT-PQ03 MOTOR M-1002
PID DWG WWT-16-14309-01 15HP / 1760RPM / 254T FRAME    M-0894    MOTOR    WWT
API SLUDGE PUMP WWT-PQ06 MOTOR M-0894 PID DWG WWT-16-14309-01 20HP / 1745RPM/
256T FRAME    M-0941    MOTOR    WWT API SLUDGE PUMP WWT-PQ07 MOTOR M-0941 PID
DWG WWT-16-14309-02 15HP / 1745RPM / 284U FRAME    M-1058    MOTOR    WWT API
SLUDGE SUMP PUMP WWT-PQ04 MOTOR M-1058 PID DWG WWT-16-14309-02 15HP / 1765RPM /
254T FRAME    M-1555    MOTOR    WWT BACKWASH RETURN TO AERATION PUMP WWT-P12A
MOTOR M-1555 PID DWG WWT-16-14309-10 5 HP / 1750 RPM / 184TP FRAME    M-1213   
MOTOR    WWT BACKWASH RETURN TO AERATION PUMP WWT-P12B MOTOR M-1213 PID DWG
WWT-16-14309-10 5 HP / 1750 RPM/ 184TP FRAME SINGLE LINE NO. 11-13911-D   
M-2222    MOTOR    WWT BACKWASH TANK MIXER WWT-ME06 MOTOR M-1224 PID DWG
WWT-16-14309-10 15HP / 1800RPM / 254T FRAME    M-2068    MOTOR    WWT CLARIFIER
SCUM PUMP WWT-P04A MOTOR M-2068 PID DWG WWT-16-14309-08 1.5 HP / 1730 RPM/ 145T
FRAME    M-1553    MOTOR    WWT CLARIFIER SCUM PUMP WWT-P04B MOTOR STARTER
M-1553 PID DWG WWT-16-14309-08 1 HP / 1735 RPM / 143T FRAME SINGLE LINE NO.
11-13911-D    M-1557    MOTOR    WWT CLARIFIER TANK MIXER WWT-ME02A MOTOR M-1557
PID DWG WWT-16-14309-08 1HP / 1730RPM/ FRAME    M-1558    MOTOR    WWT CLARIFIER
TANK MIXER WWT-ME02B MOTOR M-1558 PID DWG WWT-16-14309-08 1HP / 1750RPM/ 143BC
FRAME    M-1569    MOTOR    WWT DOCK DRAIN TANK PUMP WWT-PN032 MOTOR M-1569 PID
DWG WWT-16-14309-04 3HP / 1730 / 182T FRAME    M-1850    MOTOR    WWT ECRA WELL
PUMP WWT-143-2 MOTOR M-1850 (N.E COPELANDS COVE) NOT ON PIDS 1HP / 3450RPM /
K56Y FRAME    M-1849    MOTOR    WWT ECRA WELL PUMP WWT-CC01 MOTOR M-1849
(COPELANDS COVE) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1847    MOTOR   
WWT ECRA WELL PUMP WWT-D01 MOTOR M-1847 (@ E. NO.2 PH OUTSIDE FENCE) NOT ON PIDS
1HP / 3450RPM / K56Y FRAME    M-1890    MOTOR    WWT ECRA WELL PUMP WWT-D01A (@
E. NO. 2 PH OUTSIDE FENCE) MOTOR M-1890    M-1857    MOTOR    WWT ECRA WELL PUMP
WWT-F01 MOTOR M-1857 (W. SIDE FURFURAL) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME
   M-1843    MOTOR    WWT ECRA WELL PUMP WWT-LC01 MOTOR M-1843 (@ RIVER WIER N.
WEST) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1844    MOTOR    WWT ECRA WELL
PUMP WWT-LC02 MOTOR M-1844 (@ RIVER WIER N EAST) NOT ON PIDS 1HP / 3450RPM /
K56Y FRAME    M-1845    MOTOR    WWT ECRA WELL PUMP WWT-LC03 MOTOR M-1845 (@
RIVER WIER S EAST) NOT ON PIDS 1HP / 3450RPM K56Y FRAME    M-1846    MOTOR   
WWT ECRA WELL PUMP WWT-LC04 MOTOR M-1846 (@ RIVER WIER S. WEST) NOT ON PIDS 1HP
/ 3450RPM / K56Y FRAME    M-1855    MOTOR    WWT ECRA WELL PUMP WWT-LF01 MOTOR
M-1855 (OUTSIDE EAST FENCE) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-1848    MOTOR    WWT ECRA WELL PUMP WWT-LF02 MOTOR M-1848 (NEAR COGEN RIVER P
H OUTSIDE FENCE) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1856    MOTOR   
WWT ECRA WELL PUMP WWT-MW110 MOTOR M-1856 (W VPS CONTROL ROOM) NOT ON PIDS 1HP /
3450RPM / K56Y FRAME    M-1851    MOTOR    WWT ECRA WELL PUMP WWT-S01 MOTOR
M-1851 (EAST OF TANK NO. 118) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1852
   MOTOR    WWT ECRA WELL PUMP WWT-S02 MOTOR M-1852 (EAST OF TANK NO. 118) NOT
ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1853    MOTOR    WWT ECRA WELL PUMP
WWT-S03 MOTOR M-1853 (EAST OF TANK NO. 119) NOT ON PIDS 1HP / 3450RPM / K56Y
FRAME    M-1854    MOTOR    WWT ECRA WELL PUMP WWT-S04 MOTOR M-1854 (EAST OF
TANK NO. 119) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1840    MOTOR    WWT
ECRA WELL PUMP WWT-TF01 MOTOR M-1840 (@ TANK NO. 26) NOT ON PIDS 1HP / 3450RPM /
K56Y FRAME    M-1841    MOTOR    WWT ECRA WELL PUMP WWT-TF02 MOTOR M-1841 (@
TANK NO. 51) NOT ON PIDS 1HP / 3450RPM / K56Y FRAME    M-1842    MOTOR    WWT
ECRA WELL PUMP WWT-TF03 MOTOR M-1842 (@ NO.2 PUMPHOUSE) NOT ON PIDS 1HP /
3450RPM / K56Y FRAME    M-2063    MOTOR    WWT ECRA WELL PUMP WWT-TF04 MOTOR
M-2063 NORTH OF TANK NO. 6 PID 15-1803-13 1HP / 3450RPM / K56Y FRAME    M-1218
   MOTOR    WWT FILTER BACKWASH PUMP WWT-P06A MOTOR M-1218 PID DWG
WWT-16-14309-10 150HP / 1780RPM / 5006P FRAME    M-1217    MOTOR    WWT FILTER
BACKWASH PUMP WWT-P06B MOTOR M-1217 PID DWG WWT-16-14309-10 150HP / 1775RPM /
5006P FRAME SINGLE LINE DWG # 11-13912-D    M-1556    MOTOR    WWT FILTER FEED
PUMP WWT-P05A MOTOR M-1556 PID DWG WWT-16-14309-10 100HP / 1775RPM / 404TP   
M-1215    MOTOR    WWT FILTER FEED PUMP WWT-P05B MOTOR M-1215 PID DWG
WWT-16-14309-10 100HP / 1775RPM / 404TP          FRAME SINGLE LINE NO.
11-13911-D    M-1219    MOTOR    WWT FILTER SURFACE WASH PUMP WWT-P09A MOTOR
M-1219 PID DWG WWT-16-14309-10 30HP / 1750RPM / 286TP FRAME    M-1220    MOTOR
   WWT FILTER SURFACE WASH PUMP WWT-P09B MOTOR M-1220 PID DWG WWT-16-14309-10
30HP / 1750RPM / 286TP FRAME SINGLE LINE NO. 11-13911-D    M-0002    MOTOR   
WWT GAS OIL TRANSFER PUMP MOTOR M-0002 FOR PN-023 PID DWG WWT-16-14309-03 (40 HP
/ 3540 RPM / FRAME)    M-1474    MOTOR    WWT NO. 1 FLIGHT BOARD GEARBOX
WWT-API-01 MOTOR M-1474 PID DWG WWT-16-14309-01 .05HP / 1725 / 1425RPM / FRAME
K56    M-0214    MOTOR    WWT NO. 1 WATER WELL PUMP WWT-WELL01 MOTOR M-0214 PID
DWG POH-16-14287-01 100 HP / 1775 RPM / 404 TP WPI FRAME    M-0329    MOTOR   
WWT NO. 2 FLIGHT BOARD WWT-API-02 MOTOR M-0329 PID DWG WWT-16-14309-01 0.5HP /
1725/1425RPM / K56 FRAME    M-0567    MOTOR    WWT NO. 3 FLIGHT BOARD GEARBOX
WWT-API-03 MOTOR M-0567 PID DWG WWT-16-14309-01 .05HP / 1725 / 1425RPM / FRAME
K56    M-0207    MOTOR    WWT NO. 3 SERVICE WATER PUMP WWT-P3SW MOTOR M-0207 PID
DWG WWT-16-14309-15 125HP / 1770 RPM / 6323P FRAME    M-0216    MOTOR    WWT NO.
3 WATER WELL PUMP WWT-WELL03 MOTOR M-0216 PID DWG POH-16-14287-01 (100HP/   
M-1568    MOTOR    WWT NO. 4 FLIGHT BOARD WWT-API-04 MOTOR M-1568 PID DWG
WWT-16-14309-01 0.5HP / 1725RPM / 56 FRAME    M-0328    MOTOR    WWT NO. 5
FLIGHT BOARD WWT-API-05 MOTOR M-0328 PID DWG WWT-16-14309-01 0.5HP /
1725/1425RPM / K5 FRAME    M-1034    MOTOR    WWT NO. 5 WELL PUMP MOTOR NUMBER
M-1034 PID DWG POH-18-3226-01 125 H/P    M-0326    MOTOR    WWT NO. 6 FLIGHT
BOARD WWT-API-06 MOTOR M-0326 PID DWG WWT-16-14309-01 0.50HP / 1725/1425RPM /
K56 FRAME SINGLE LINE DWG.11-13913-D    M-0579    MOTOR    WWT NO. 6 WELL PUMP
WWT-P-1287 MOTOR M-0579 PID DWG POH-16-14287-01 125 HP / 1770RPM / 405TP FRAME
   M-1570    MOTOR    WWT NO. 7 FLIGHT BOARD WWT-API-07 MOTOR M-1570 PID DWG
WWT-16-14309-01 0.5HP / 1725RPM / HP56 FRAME    M-1906    MOTOR    WWT NO. 7
WATER WELL PUMP MOTOR WWT-WELL07 M-1906 PID 18-3226-01    M-1567    MOTOR    WWT
NO. 8 FLIGHT BOARD WWT-API-08 MOTOR M-1567 PID DWG WWT-16-14309-01 0.5HP /
1725RPM / HP56 FRAME    M-1566    MOTOR    WWT NO. 9 FLIGHT BOARD WWT-API-09
MOTOR M-1566 PID DWG WWT-16-14309-01 0.5HP / 1725RPM / FRAME    M-1768    MOTOR
   WWT NO. 1 FIRE WATER BOOSTER PUMP MOTOR WWT-P1 FW M-l768 PID DWG
WWT-16-14309-15 60 HP / 1775 RPM / 364TP FRAME    M-0245    MOTOR    WWT NO. 2
FIRE WATER PUMP WWT-P2FW MOTOR M-0245 PID DWG WWT-16-14309-15 150HP / 1750RPM /
6324P FRAME    M-0208    MOTOR    WWT NO. 4 SERVICE WATER PUMP WWT-P4SW MOTOR
M-0208 PID DWG WWT-16-14309-15 125 HP / 1775 RPM / 6323P FRAME    M-0219   
MOTOR    WWT NO.4 WATER WELL PUMP MOTOR WWT-WELL04 M-0219 PID DWG
POH-16-14287-01 100 HP / 1800 RPM / 445 FRAME    M-1884    MOTOR    WWT NO.8
SERVICE WATER PUMP WWT-P8SW MOTOR M-1884 PID DWG 14-    M-1427    MOTOR    WWT
OILY WATER CIRCULATING PUMP WWT-P15 MOTOR M-1427 PID DWG WWT-16-14309-06 HP 7.5
/ RPM 1750 / FRAME 213T SINGLE LINE NO. 11-13911-D    M-1203    MOTOR    WWT
PRIMARY LIFT PUMP (MIDDLE) WWT-P01B MOTOR M-1203 PID DWG WWT-16-14309-02 75HP /
1770RPM / 365TP FRAME    M-1202    MOTOR    WWT PRIMARY LIFT PUMP WWT-P01A MOTOR
M-1202 PID DWG WWT-16-14309-02 75HP / 1780RPM / 365TP FRAME    M-1200    MOTOR
   WWT PRIMARY LIFT PUMP WWT-P01C MOTOR M-1200 PID DWG WWT-16-14309-02 (75 HP /
1775 RPM / 365TP FRAME) P8   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-1559    MOTOR    WWT PRIMARY LIFT PUMP WWT-P01D MOTOR M-1559 PID DWG
WWT-16-14309-02 75HP / 1780RPM/ 365TP-TE FRAME    M-1225    MOTOR    WWT PRIMARY
LIFT PUMP WWT-P10A MOTOR M-1225 7.5HP / 1155RPM / 44-256T-41 FRAME (OUT OF
SERVICE)    M-1222    MOTOR    WWT PROCESSED WATER TO SCALTECH PUMP SPARE MOTOR
M-1222 PID DWG WWT-16-14309-10 10HP / 3500RPM / 215T FRAME SINGLE LINE NO.
11-13911-D    M-1221    MOTOR    WWT PROCESSED WATER TO SCALTECH PUMP WWT-P07A
MOTOR M-1221 PID DWG WWT-16-14309-10 10HP / 3500RPM / 215T FRAME    M-0066   
MOTOR    WWT RGO PUMP WWT-PN027 MOTOR M-0066 PID DWG WWT-16-14309-03 25 HP /
3555RPM / 365S FRAME    M-1564    MOTOR    WWT SAMPLE PUMP WWT-P13 MOTOR M-1564
PID DWG WWT-16-14309-14 2HP / 1725RPM / 145T-4 FRAME    M-1237    MOTOR    WWT
SCUM SUMP MIXER WWT-ME03 MIXER MOTOR M-1237 PID DWG WWT-16-14309-09    M-1820   
MOTOR    WWT SCUM SUMP MIXER WWT-ME04 MOTOR M-1820 PID DWG WWT-16-14309-09   
M-0915    MOTOR    WWT SLOP OIL PUMP WWT-PQ08 MOTOR M-0915 PID DWG
WWT-16-14309-01 20HP / 1755RPM / 256T FRAME    M-1208    MOTOR    WWT SLUDGE
RECYCLE PUMP (MIDDLE) WWT-P03B MOTOR M-1208 PID DWG WWT-16-14309-08 30HP /
1160RPM / 326TS FRAME SINGLE LINE NO. 11-13911-D    M-1210    MOTOR    WWT
SLUDGE RECYCLE PUMP (NORTH) WWT-P03A MOTOR M-1210 PID DWG WWT-16-14309-08 30HP /
1160RPM / 326TS FRAME    M-1209    MOTOR    WWT SLUDGE RECYCLE PUMP (SOUTH)
WWT-P03C MOTOR M-1209 PID DWG WWT-16-14309-08 30HP / 1160RPM / 326TS FRAME
SINGLE LINE NO. 11-13911-D    M-1226    MOTOR    WWT SLUDGE STORAGE PUMP
WWT-P10B MOTOR M-1226 7.5HP / 1155RPM / 24-256T-41 FRAME (OUT OF SERVICE)   
M-1059    MOTOR    WWT SLUDGE SUMP PUMP WWT-PQ02 P-1059 PID DWG WWT-16-14309-02
15 HP / 1760 RPM / 254T FRAME    M-1572    MOTOR    WWT SLUDGE THICKENER PUMP
WWT-P08B MOTOR M-1572 PID DWG WWT-16-14309-09 3HP / 1725RPM / 23-215T-21 FRAME
SINGLE LINE NO. 11-13911-D    M-1571    MOTOR    WWT SLUDGE THICKENER PUMP
WWT-P08C MOTOR M-1571 PID DWG WWT-16-14309-09 3HP / 1725 RPM / 23-215T-21 FRAME
SINGLE LINE NO. 11-13911-D    M-1563    MOTOR    WWT SLUDGE THICKNER MIXER
WWT-ME08 MOTOR M-1563 PID DWG WWT-16-14309-09 0.75HP / 1740RPM / 143TC FRAME   
M-1562    MOTOR    WWT SLUDGE THINCKNER MIXER WWT-ME07 MOTOR M-1562 PID DWG
WWT-16-14309-09 1HP / 1740RPM / 1143TC FRAME    M-1470    MOTOR    WWT SURGE
TANK 333/335/342 WATER TRANSFER PUMP WWT-P15A MOTOR M-1470 PID DWG
WWT-16-14309-03 7.5 HP / 3520 RPM / X210LP FRAME SINGLE LINE NO. 11-13930-D   
M-1471    MOTOR    WWT SURGE TANK 333/335/342 WATER TRANSFER PUMP WWT-P15B MOTOR
M-1471 PID DWG WWT-16-14309-03 7.55 HP / 3520 RPM / FRAME) SINGLE LINE NO.
11-13930-D    M-1248    MOTOR    WWT TANK FARM SEPARATOR PUMP WWT-P14A MOTOR
M-1248 (NEAR TANK 117) NORTH PUMP 20 HP / 1750 RPM / 256T FRAME NOT ON PID -
NEED TO BE DRAWN IN    M-1249    MOTOR    WWT TANK FARM SEPARATOR PUMP WWT-P14B
MOTOR M-1249 (NEAR TANK 117) NORTH PUMP 20 HP / 1760 / 256T FRAME NOT ON PID -
NEED TO BE DRAWN IN    M-1902    MOTOR    WWT THERMAL OXIDIZER STACK WWT-TOX
BLOWER MOTOR M-1902 (SOUTH SIDE)    M-1903    MOTOR    WWT THERMAL OXIDIZER
STACK WWT-TOX BLOWER MOTOR M-1903 (NORTH SIDE)    M-1573    MOTOR    WWT
THICKENER SLUDGE PUMP WWT-P08A MOTOR M-1573 PID DWG WWT-16-14309-09 1.5HP /
1725RPM / 23-215T-21 FRAME SINGLE LINE NO. 11-13912-D    M-2185    MOTOR    WWT
TRAP OIL TRANSFER PUMP WWT-PQ01 MOTOR M-1561 100 HP / 1180 RPM/Frame - 444T   
M-1818    MOTOR    WWT UV LIGHT AIR BLOWER WWT-BL201 MOTOR M-1818 PID DWG
WWT-16-14309-14    S4MS4-ME15    MOTOR STARTER    480V MOTOR STARTER FOR
S4M4-ME15    S4MS4-ME1A    MOTOR STARTER    WWT AERATOR WWT-ME01A MOTOR STARTER
PID DWG WWT-16-14309-07 50/22HP / 1775/885RPM / EB365T FRAME    S4MS4-MEIB   
MOTOR STARTER    WWT AERATOR WWT-ME01B MOTOR STARTER PID DWG WWT-16-14309-07
50/22HP / 1775/885RPM / 356T FRAME    S4MS4-ME1C    MOTOR STARTER    WWT AERATOR
WWT-ME01C MOTOR STARTER PID DWG WWT-16-14309-07 50/22HP / 1775/885RPM / 356T
FRAME    S4MS4-ME1D    MOTOR STARTER    WWT AERATOR WWT-ME01D MOTOR STARTER PID
DWG WWT-16-14309-07 50/22HP / 1775/885RPM / 365T FRAME    S2MS4-PQ3    MOTOR
STARTER    WWT API SLUDGE PUMP WWT-PQ03 MOTOR STARTER PID DWG WWT-16-14309-01
15HP / 1760RPM / 254T FRAME    S2MS4-PQ06    MOTOR STARTER    WWT API SLUDGE
PUMP WWT-PQ06 MOTOR STARTER PID DWG WWT-16-14309-01 20HP / 1745RPM / 256T FRAME
EOL DWG# 11-13913-D    S2MS4-PQ7    MOTOR STARTER    WWT API SLUDGE PUMP
WWT-PQ07 MOTOR STARTER PID DWG WWT-16-14309-02 15HP / 1745RPM / 284U FRAME   
S2MS4-PQ4    MOTOR STARTER    WWT API SLUDGE SUMP PUMP WWT-PQ04 MOTOR STARTER
PID DWG WWT-16-14309-02 15HP / 1765RPM / 254T FRAME    S4MS4-P12A   
MOTOR STARTER    WWT BACKWASH RETURN TO AERATION PUMP WWT-P12A MOTOR STARTER PID
DWG WWT-16-14309-10 5 HP / 1750 RPM / 184TP FRAME    S4MS4-P12B    MOTOR STARTER
   WWT BACKWASH RETURN TO AERATION PUMP WWT-P12B MOTOR STARTER PID DWG
WWT-16-14309-10 5HP / 1750RPM / 184TP FRAME SINGLE LINE NO. 11-13911-D   
S4MS4-ME6    MOTOR STARTER    WWT BACKWASH TANK MIXER WWT-ME06 MOTOR STARTER PID
DWG WWT-16-14309-10 15HP / 1765RPM / 254T FRAME    S4MS4-EF7    MOTOR STARTER   
WWT BLDG-148 EXHAUST FAN 480V MOTOR STARTER FOR S4M4-EF7    S4MS4-P4A    MOTOR
STARTER    WWT CLARIFIER SCUM PUMP WWT-P04A MOTOR STARTER PID DWG
WWT-16-14309-08 1.5 HP / 1730 RPM / 145T FRAME    S4MS4-P4B    MOTOR STARTER   
WWT CLARIFIER SCUM PUMP WWT-P04B MOTOR STARTER PID DWG WWT-16-14309-08 3 HP /
1735 RPM / 143T FRAME SINGLE LINE NO. 11-13911-D   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S4MS4-ME2A    MOTOR STARTER    WWT CLARIFIER TANK MIXER WWT-ME02A MOTOR STARTER
PID DWG WWT-16-14309-08 1HP/1730RPM/ FRAME    S4MS4-ME2B    MOTOR STARTER    WWT
CLARIFIER TANK MIXER WWT-ME02B MOTOR STARTER PID DWG WWT-16-14309-08
1HP/1750RPM/143BC FRAME    S4MS5-P6A    MOTOR STARTER    WWT FILTER BACKWASH
PUMP WWT-P06A MOTOR PID DWG WWT-16-14309-10 150HP/1780RPM/5006P FRAME   
S4MS5-P6B    MOTOR STARTER    WWT FILTER BACKWASH PUMP WWT-P06B MOTOR STARTER
PID DWG WWT-16-14309-10 150HP/ 1775RPM/ 5006P FRAME SINGLE LINE DWG # 11-13912-D
   S4MS4-P5A    MOTOR STARTER    WWT FILTER FEED PUMP WWT-P05A MOTOR STARTER PID
DWG WWT-16-14309-10 100HP /1775RPM / 404TP    S4MS4-P5B    MOTOR STARTER    WWT
FILTER FEED PUMP WWT-P05B MOTOR STARTER PID DWG WWT-16-14309-10 100HP/
1775RPM/404TP FRAME SINGLE LINE NO. 11-13911-D    S4MS4-P9A    MOTOR STARTER   
WWT FILTER SURFACE WASH PUMP WWT-P09A MOTOR STARTER PID DWG WWT-16-14309-10
30HP/ 1750RPM / 286TP FRAME    S4MS4-P9B    MOTOR STARTER    WWT FILTER SURFACE
WASH PUMP WWT-P09B MOTOR STARTER PID DWG WWT-16-14309-10 30HP / 1750RPM/386TP
FRAME SINGLE LINE NO. 11-13911-D    S2MS4-PN23    MOTOR STARTER    WWT GAS OIL
TRANSFER PUMP MOTOR STARTER M-0002 FOR PID DWG WWT-16-14309-03 (40 HP / 3540 RPM
/ FRAME)    S2MS4-API1    MOTOR STARTER    WWT NO. 1 FLIGHT BOARD GEARBOX
WWT-API-01 MOTOR STARTER PID DWG WWT-16-14309-01 .05HP/ 1725 / 1425RPM/FRAME K56
   S3MS4-1WELL    MOTOR STARTER    WWT NO. 1 WATER WELL PUMP WWT-WELL01 MOTOR
PID DWG POH-16-14287-01 100 HP/1775 RPM/404 TP WPI FRAME    S2MS4-API2    MOTOR
STARTER    WWT NO. 2 FLIGHT BOARD WWT-API-02 MOTOR STARTER PID DWG
WWT-16-14309-01 0.5HP / 1725/1425RPM/ K56 FRAME    S2MS4-API3    MOTOR STARTER
   WWT NO. 3 FLIGHT BOARD GEARBOX WWT-AFI-03 MOTOR STARTER PID DWG
WWT-16-14309-01 .05HP/ 1725/1425RPM/FRAME K56    S2MS5-P3SW    MOTOR STARTER   
WWT NO. 3 SERVICE WATER PUMP WWT-P3SW MOTOR STARTER PID DWG WWT-16-14309-15
125HP/1770 RPM/6323P FRAME    S2MS4-API4    MOTOR STARTER    WWT NO. 4 FLIGHT
BOARD WWT-API-04 MOTOR STARTER PID DWG WWT-16-14309-01 0.5HP / 1725RPM/ 56 FRAME
   S2MS4-API5    MOTOR STARTER    WWT NO. 5 FLIGHT BOARD WWT-API-05 MOTOR
STARTER PID DWG WWT-16-14309-01 0.5HP / 1725/1425RPM/ K5 FRAME    S3MS4-WELL5   
MOTOR STARTER    WWT NO. 5 WELL PUMP MOTOR STARTER PID DWG POH-18-3226-01 125
H/P EOL DWG# 11-13914-D    S2MS4-API6    MOTOR STARTER    WWT NO. 6 FLIGHT BOARD
WWT-API-06 MOTOR STARTER PID DWG WWT-16-14309-01 0.50HP/ 1725/1425RPM / K56
FRAME SINGLE LINE DWG.11-13913-D    S2MS4-PQ6    MOTOR STARTER    WWT NO. 6 WELL
PUMP WWT-P-1287 MOTOR STARTER PID DWG POH-16-14287-01 125 HP/ 1770RPM / 405TP
FRAME    S2MS4-API7    MOTOR STARTER    WWT NO. 7 FLIGHT BOARD WWT-API-07 MOTOR
STARTER PID DWG WWT-16-14309-01 0.5HP/1725RPM/HP56 FRAME    S2MS4-API8    MOTOR
STARTER    WWT NO 8 FLIGHT BOARD WWT-API-08 MOTOR STARTER PID DWG
WWT-16-14309-01 0.5HP/1725RPM/HP56 FRAME    S2MS4-API9    MOTOR STARTER    WWT
NO. 9 FLIGHT BOARD WWT-API-09 MOTOR STARTER PID DWG WWT-16-14309-01 0.5HP/
1725RPM/ FRAME    S3MS5-FP1A    MOTOR STARTER    WWT NO. 1 FIRE WATER BOOSTER
PUMP MOTOR WWT-PIFW PID DWG WWT-16-14309-15 60 HP/ 1775 RPM / 364TP FRAME   
S2MS5-P2FW    MOTOR STARTER    WWT NO.2 FIRE WATER PUMP WWT-P2FW MOTOR STARTER
PID DWG WWT-16-14309-15 150HP/1750RPM/ 6324P FRAME    S2MS5-P4SW    MOTOR
STARTER    WWT N0.4 SERVICE WATER PUMP WWT-P4SW MOTOR STARTER PID DWG
WWT-16-14309-15 125 HP/ 1775 RPM / 6323P FRAME    S4MS4-PI5    MOTOR STARTER   
WWT OILY WATER CIRCULATING PUMP WWT-P15 MOTOR STARTER PID DWG WWT-16-14309-06 HP
7.5 / RPM 1750 / FRAME 213T SINGLE LINE NO. 11-13911-D    S4MS4-LP1B    MOTOR
STARTER    WWT PRIMARY LIFT PUMP (MIDDLE) WWT-P01B MOTOR STARTER PID DWG
WWT-16-14309-02 75HP / 1770RPM/365TP FRAME    S4MS4-LP1D    MOTOR STARTER    WWT
PRIMARY LIFT PUMP WWT-LP1D MOTOR STARTER PID DWG WWT-16-14309-02 75HP / 1780RPM
/ 365TP-TE FRAME480V    S4MS4-LP1A    MOTOR STARTER    WWT PRIMARY LIFT PUMP
WWT-P01A MOTOR STARTER PID DWG WWT-16-14309-02 75HP / 1780RPM / 365TP FRAME   
S4MS4-LPIC    MOTOR STARTER    WWT PRIMARY LIFT PUMP WWT-P01C MOTOR STARTER PID
DWG WWT-16-14309-02 (75 HP / 1775 RPM/ 365TP FRAME)    S4MS4-P10A    MOTOR
STARTER    WWT PRIMARY LIFT PUMP WWT-P10A MOTOR STARTER 7.5HP /1155RPM /
44-256T-41 FRAME (OUT OF SERVICE)    S4MS4-P7B    MOTOR STARTER    WWT PROCESSED
WATER TO SCALTECH PUMP SPARE MOTOR STARTER PID DWG WWT-16-14309-10 10HP /
3500RPM/ 215T FRAME SINGLE LINE NO. 11-13911-D    S4MS4-P7A    MOTOR STARTER   
WWT PROCESSED WATER TO SCALTECH PUMP WWT-P07A MOTOR STARTER PID DWG
WWT-16-14309-10 10HP / 3500RPM / 215T FRAME    S2MS4-PN27    MOTOR STARTER   
WWT RGO PUMP WWT-PN027 MOTOR STARTER PID DWG WWT-16-14309-03 25 HP / 3555RPM /
365S FRAME    S4MS4-P13    MOTOR STARTER    WWT SAMPLE PUMP WWT-P13 MOTOR
STARTER PID DWG WWT-16-14309-14 2HP/ 1725RPM / 145T-4 FRAME    S4MS4-ME3   
MOTOR STARTER    WWT SCUM SUMP MIXER WWT-ME03 MIXER MOTOR STARTER PID DWG
WWT-16-14309-09    S4MS4-ME4    MOTOR STARTER    WWT SCUM SUMP MIXER WWT-ME04
MOTOR M-1820 PID DWG WWT-16-14309-09    S2MS4-PQ8    MOTOR STARTER    WWT SLOP
OIL PUMP WWT-PQ08 MOTOR STARTER PID DWG WWT-16-14309-01 20HP/ 1755RPM/256T FRAME
   S4MS4-P3B    MOTOR STARTER    WWT SLUDGE RECYCLE PUMP (MIDDLE) WWT-P03B MOTOR
STARTER PID DWG WWT-16-14309-08 30HP 1160RPM/ 326TS FRAME SINGLE LINE NO.
11-13911-D   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S4MS4-P3A    MOTOR STARTER    WWT SLUDGE RECYCLE PUMP (NORTH) WWT-P03A MOTOR
STARTER PID DWG WWT-16-14309-08 30HP / 1160RPM / 326TS FRAME    S4MS4-P3C   
MOTOR STARTER    WWT SLUDGE RECYCLE PUMP (SOUTH) WWT-P03C MOTOR STARTER PID DWG
WWT-16-14309-08 30HP / 1160RPM / 326TS FRAME SINGLE LINE NO. 11-13911-D   
S4MS4-P10B    MOTOR STARTER    WWT SLUDGE STORAGE PUMP WWT-P10B MOTOR STARTER
7.5HP / 1155RPM / 24-256T-41 FRAME (OUT OF SERVICE)    S2M4-PQ2    MOTOR STARTER
   WWT SLUDGE SUMP PUMP MOTOR STARTER WWT-PQ02 P-1059 PID DWG WWT-16-14309-02 15
HP/ 1760 RPM/ 254T FRAME    S4MS4-ME7    MOTOR STARTER    WWT SLUDGE THICKENER
MIXER WWT-ME07 MOTOR STARTER PID DWG WWT-16-14309-09 1 HP / 1740RPM/ J143TC
FRAME    S4MS4-P8B    MOTOR STARTER    WWT SLUDGE THICKENER PUMP WWT-P08B MOTOR
STARTER PID DWG WWT-16-14309-09 3HP / 1725RPM/ 23-215T-21 FRAME SINGLE LINE NO.
11-13911-D    S4MS4-P8C    MOTOR STARTER    WWT SLUDGE THICKENER PUMP WWT-P08C
MOTOR STARTER PID DWG WWT-16-14309-09 3HP / 1725 RPM / 23-215T-21 FRAME SINGLE
LINE NO. 11-13911-D    S4MS4-ME8    MOTOR STARTER    WWT SLUDGE THICKNER MIXER
WWT-ME08 MOTOR STARTER PID DWG WWT-16-14309-09 0.75HP / 1740RPM / 143TC FRAME   
S2MS4-WWTP15A    MOTOR STARTER    WWT SURGE TANK 333/335/342 WATER TRANSFER PUMP
WWT-P15A MOTOR STARTER PID DWG WWT-16-14309-03 7.5 HP / 3520 RPM/ X210LP FRAME
SINGLE LINE NO. 11-13930-D    S2MS4-WWTP15B    MOTOR STARTER    WWT SURGE TANK
333/335/342 WATER TRANSFER PUMP WWT-P15B MOTOR STARTER PID DWG WWT-16-14309-03
7.55 HP / 3520 RPM / FRAME) SINGLE LINE NO. 11-13930-D    S3MS4-P14A    MOTOR
STARTER    WWT TANK FARM SEPARATOR PUMP WWT-P14A MOTOR STARTER (NEAR TANK 117)
NORTH PUMP 20 HP / 1750 RPM / 256T FRAME NOT ON PID - NEED TO BE DRAWN IN EOL
DWG# 11-13923-D    S3MS4-P14B    MOTOR STARTER    WWT TANK FARM SEPARATOR PUMP
WWT-P14B MOTOR STARTER (NEAR TANK 117) NORTH PUMP 20 HP / 1760 / 256T FRAME NOT
ON PID - NEED TO BE DRAWN IN EOL DWG# 11-13923-D    S4MS4-P8A    MOTOR STARTER
   WWT THICKENER SLUDGE PUMP WWT-P08A MOTOR STARTER PID DWG WWT-16-14309-09
1.5HP/1725RPM/ 23-215T-21 FRAME SINGLE LINE NO. 11-13912-D    S2MS4-PQ1    MOTOR
STARTER    WWT TRAP OIL TRANSFER PUMP WWT-PQ01 MOTOR STARTER 40HP / 885RPM /
365T FRAME    S4P3-2    PANEL    100A 12 POLE LIGHTING PANEL    S4P3-5    PANEL
   100A 12 POLE LIGHTING PANEL    S4P3-4    PANEL    100A 36 POLE LIGHTING PANEL
   S4P3-6    PANEL    225A 36 POLE 3 PHASE 4 WIRE LIGHTING PANEL    S4P3-3   
PANEL    225A 42 POLE LIGHTING PANEL    S4P3-14    PANEL    24 POLE 120/240V
100A LIGHTING & POWER DISTR PNL    S4P3-15    PANEL    HEAT TRACE PANEL MANIFOLD
#1    S2P3-14    PANEL    LIGHTING PANEL D902 ON BENZENE NESHAP UNIT    S2P3-13
   PANEL    LIGHTING PANEL IN WWT SLOP AREA    WWT-PIPE    PIPING    PIPING WWT
PROJECT TRACKING.    WSY-PIPE    PIPING    WSY WATER SYSTEM PIPING MISCELLANIOUS
WSY-PIPE    POH-PT501    PRESS LOOP    FCC PRESSURE TRANSMITTER, TRANSCO
(WOODBURY HUT) (QUARTERLY) THIS AREA UNDER DIRECTION OF WWT    WWT-PT03    PRESS
LOOP    PRESSURE TRANSMITTER FOR P3 SERVICE WATER PUMP PID-14-3117-15   
WWT-PT04    PRESS LOOP    PRESSURE TRANSMITTER FOR P4 SERVICE WATER PUMP
PID-14-3117-15    WWT- PIC06    PRESS LOOP    WWT PRESSURE INDICATOR CONTROLLER
FIRE WATER STAND-BY PT,PS,PV PID-14-3117-15 (FREQUENCY: 2 YEARS)    WWT-PIC05   
PRESS LOOP    WWT PRESSURE INDICATOR CONTROLLER, 5SW PUMP PID-14-3117-15   
WWT-PAL1    PRESS LOOP    WWT-PAL1 PLC CABINET PURGE SYSTEM TROUBLE    WWT-PAL15
   PRESS LOOP    WWT-PAL15 NITROGEN PRESSURE AT API SEPARATOR    P-3116    PUMP
   P-3116 WWT RIVER WEIR PNEUMATIC TRIDENT PISTON PUMP, MODEL DT01 SERIAL 275   
P-1777    PUMP    WWT API SLUDGE PUMP WWT-PQ03 P-1777 PID DWG WWT-16-14309-02
MIDDLE PUMP EAST SIDE OF API SEPERATOR    P-1714    PUMP    WWT API SLUDGE PUMP
WWT-PQ06 P-1714 PID DWG WWT-16-14309-01    P-1732    PUMP    WWT API SLUDGE PUMP
WWT-PQ07 P-1732 PID DWG WWT-16-14309-02    P-1886    PUMP    WWT API SLUDGE SUMP
PUMP WWT-PQ04 P-1886 PID DWG WWT-16-14309-01 SOUTH SIDE OF SEPERATOR    P-2114
   PUMP    WWT BACKWASH RETURN TO AEREATION PUMP WWT-P12A P-2114 PID DWG
WWT-16-14309-10    P-2113    PUMP    WWT BACKWASH RETURN TO AEREATION PUMP
WWT-P12B P-2113 PID DWG WWT-16-14309-10    P-3020    PUMP    WWT CLARIFIER SCUM
PUMP WWT-P04A P-3020 PID DWG WWT-16-14309-08    P-2112    PUMP    WWT CLARIFIER
SCUM PUMP WWT-P04B P-2112 PID DWG WWT-16-14309-08    P-2109    PUMP    WWT
CLARIFIER SLUDGE RECYCLE PUMP (MIDDLE) WWT-P03B P-2109 PID DWG WWT-16-14309-08
   P-2110    PUMP    WWT CLARIFIER SLUDGE RECYCLE PUMP (SOUTH) WWT-P03C P-2110
PID DWG WWT-16-14309-08    P-1746    PUMP    WWT DOCK DRAIN TANK PUMP WWT-PN032
P-1746 PID DWG WWT-16-14309-04 SUBMERSIBLE PUMP   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-3193    PUMP    WWT DOCK DRAIN TANK PUMP WWT-PN032 P-3193 PID DWG
WWT-16-14309-04 SUBMERSIBLE PUMP (NO PM REQUIRED)    P-3109    PUMP    WWT DOCK
DRAIN TANK PUMP WWT-PN032, P-3109 PID DWG -16-14309-04    P-3146    PUMP    WWT
ECRA WELL PUMP WWT-TK-141CS P-3146 REMEDIAL SYSTEM 4” GRUNDFOS SUBMERSIBLE
GROUNDWATER PUMP    P-2802    PUMP    WWT ECRA WELL PUMP WWT-143-2 P-2802 (N.E
COPELANDS COVE) NOT ON PIDS NO PM REQUIRED AS OF 1-06    P-2801    PUMP    WWT
ECRA WELL PUMP WWT-CC01 P-2801 (COPELANDS COVE) NOT ON PIDS    P-2879    PUMP   
WWT ECRA WELL PUMP WWT-CC02 (COPELANDS COVE) NOT ON PIDS NO PM REQUIRED AS OF
1-06    P-2799    PUMP    WWT ECRA WELL PUMP WWT-D01 P-2799 (@ E. NO. 2 PH
OUTSIDE FENCE) NOT ON PIDS    P-2857    PUMP    WWT ECRA WELL PUMP WWT-D01A (@
E. NO.2 PH OUTSIDE FENCE) PUMP P-2857 NO PM REQUIRED AS OF 1-06    P-2809   
PUMP    WWT ECRA WELL PUMP WWT-F01 P-2809 (W. SIDE FURFURAL) NOT ON PIDS   
P-3139    PUMP    WWT ECRA WELL PUMP WWT-GTA-1 P-3139 REMEDIAL SYSTEM    P-2807
   PUMP    WWT ECRA WELL PUMP WWT-LF01 P-2807 (OUTSIDE EAST FENCE) NOT ON PIDS
   P-2800    PUMP    WWT ECRA WELL PUMP WWT-LF02 P-2800 (NEAR COGEN RIVER P.H
OUTSIDE FENCE) NOT ON PIDS    P-2808    PUMP    WWT ECRA WELL PUMP WWT-MW110
P-2808 (W. VPS CONTROL ROOM) NOT ON PIDS    P-2795    PUMP    WWT ECRA WELL PUMP
WWT-RW01 P-2795 (@ RIVER WIER) NOT ON PIDS SUBMERSIBLE    P-2796    PUMP    WWT
ECRA WELL PUMP WWT-RW02 P-2796 (@ RIVER WIER ) NOT ON PIDS NO PM REQUIRED AS OF
1-06 SUBMERSIBLE / AIR    P-2797    PUMP    WWT ECRA WELL PUMP WWT-RW03 P-2797
(@ RIVER WIER) NOT ON PIDS SUBMERSIBLE    P-2798    PUMP    WWT ECRA WELL PUMP
WWT-RW04 P-2798 (@ RIVER WIER ) NOT ON PIDS SUBMERSIBLE / AIR    P-3083    PUMP
   WWT ECRA WELL PUMP WWT-RW05 @ RIVER WEIR NOT ON PIDS NO PM REQUIRED AS OF
1-06    P-2803    PUMP    WWT ECRA WELL PUMP WWT-S01 P-2803 (EAST OF TANK NO.
118) NOT ON PIDS NO PM REQUIRED AS OF 1-06    P-2804    PUMP    WWT ECRA WELL
PUMP WWT-S02 P-2804 (EAST OF TANK NO. 118) NOT ON PIDS NO PM REQUIRED AS OF 1-06
   P-2805    PUMP    WWT ECRA WELL PUMP WWT-S03 P-2805 (EAST OF TANK NO. 119)
NOT ON PIDS NO PM REQUIRED AS OF 1-06    P-2806    PUMP    WWT ECRA WELL PUMP
WWT-S04 P-2806 (EAST OF TANK NO. 119) NOT ON PIDS NO PM REQUIRED AS OF 1-106   
P-2792    PUMP    WWT ECRA WELL PUMP WWT-TF01 P-2792 (@ TANK NO. 26) NOT ON PIDS
NO PM REQUIRED AS OF 1-06    P-2793    PUMP    WWT ECRA WELL PUMP WWT-TF02
P-2793 (@ TANK NO. 51) NOT ON PIDS NO PM REQUIRED AS OF 1-06    P-2794    PUMP
   WWT ECRA WELL PUMP WWT-TF03 P-2794 (@ NO.2 PUMPHOUSE) NOT ON PIDS NO PM
REQUIRED AS OF 1-106    P-3017    PUMP    WWT ECRA WELL PUMP WWT-TF04 P-3017
NORTH OF TANK NO. 6 PID 15-1803-13 NO PM REQUIRED AS OF 1-06    P-3147    PUMP
   WWT ECRA WELL PUMP WWT-TK-14CS P-3147 REMEDIAL SYSTEM 4” GRUNDFOS SUBMERSIBLE
GROUNDWATER PUMP    P-3148    PUMP    WWT ECRA WELL PUMP WWT-TK-14CS P-3148
REMEDIAL SYSTEM 2” GEOTECH/ORS GROUNDWATER PUMP    P-3149    PUMP    WWT ECRA
WELL PUMP WWT-TK-14CS P-3149 REMEDIAL SYSTEM 2” GEOTECH/ORS GROUNDWATER PUMP   
P-3140    PUMP    WWT ECRA WELL PUMP WWT-TK-47CS P-3140 REMEDIAL SYSTEM   
P-3142    PUMP    WWT ECRA WELL PUMP WWT-TK-51CS P-3142 REMEDIAL SYSTEM   
P-3141    PUMP    WWT ECRA WELL PUMP WWT-UPRM-24S P-3141 REMEDIAL SYSTEM   
P-2123    PUMP    WWT EFFLUENT SAMPLE PUMP WWT-P13 P-2123 PID DWG
WWT-16-14309-14    P-2057    PUMP    WWT EMERGENCY LIFT PUMP WWT-P01E FLOW PUMP
P-2057 PID DWG WWT-16-14309-02    P-2117    PUMP    WWT FILTER BACKWASH PUMP
WWT-P06A P-2117 PID DWG WWT-16-14309-10    P-2118    PUMP    WWT FILTER BACKWASH
PUMP WWT-P06B P-2118 PID DWG WWT-16-14309-10    P-2115    PUMP    WWT FILTER
FEED PUMP WWT-P05A P-2115 PID DWG WWT-16-14309-10    P-2116    PUMP    WWT
FILTER FEED PUMP WWT-P05B P-2116 PID DWG WWT-16-14309-10    P-2119    PUMP   
WWT FILTER SURFACE WASH PUMP WWT-P09A P-2119 PID DWG WWT-16-14309-10    P-2120
   PUMP    WWT FILTER SURFACE WASH PUMP WWT-P09B P-2120 PID DWG WWT-16-14309-10
   P-0443    PUMP    WWT GAS OIL TRANSFER PUMP WWT-PN023 P-443 PID DWG
WWT-16-14309-03    P-2762    PUMP    WWT HYPOCHLORIDE INJECTION PUMP WWT-P16
P-2762 PID DWG WWT-16-14309-15    P-2835    PUMP    WWT HYPOCHLORIDE INJECTION
PUMP WWT-P17 PID DWG WWT-16-14309-15    P-2862    PUMP    WWT LAB VACUUM TEST
PUMP WWT-P19 P-2862 (LOCATED IN LAB TEST ROOM BEHIND DOOR)    P-0679    PUMP   
WWT NO. 1 WATER WELL PUMP WWT-WELL01 P-0679 PID DWG POH-16-14287-01    P-0681   
PUMP    WWT NO. 3 WATER WELL PUMP WWT-WELL03 P-0681 PID DWG POH-16-14287-01   
P-1281    PUMP    WWT NO. 4 WATER WELL PUMP WWT-WELL04 P-1211 PID DWG
POH-16-14287-01    P-l799    PUMP    WWT NO. 5 WATER WELL PUMP WWT-WELL05 P-1799
PID DWG POH-18-3226-011    P-1287    PUMP    WWT NO. 6 WATER WELL PUMP
WWT-WELL06 PID DWG POH-16-14287-01    P-1692    PUMP    WWT NO.3 SERVICE WATER
PUMP WWT-P35W P-1692 PID DWG WWT-16-14309-15 NOTE: SEE PAGE 6, “ COKE BREAKER”
   P-0670    PUMP    WWT NO.4 SERVICE WATER PUMP WWT-P4SW P-0670 PID DWG
WWT-16-14309-15    P-2849    PUMP    WWT NO.8 SERVICE WATER PUMP WWT-P8SW PID
DWG 14.    P-2299    PUMP    WWT OILY WATER CIRCULATING PUMP WWT-P15 P-2299 PID
DWG WWT-16-14309-06    P-2851    PUMP    WWT OILY WATER SEWER BOX PUMP WWT-P18
   P-2100    PUMP    WWT PRIMARY LIFT PUMP WWT-P01A P-2100 PID DWG
WWT-16-14309-02    P-2101    PUMP    WWT PRIMARY LIFT PUMP WWT-P01B P-2101 PID
DWG WWT-16-14309-02    P-2103    PUMP    WWT PRIMARY LIFT PUMP WWT-P01C P-2103
PID DWG WWT-16-14309-02   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-2102    PUMP    WWT PRIMARY LIFT PUMP WWT-P0ID P-2102 PID DWG WWT-16-14309-02
   P-2122    PUMP    WWT PROCESSED WATER TO SCALTECH PUMP SPARE P-2122 PID DWG
WWT-16-14309-10    P-2121    PUMP    WWT PROCESSED WATER TO SCALTECH PUMP
WWT-P07A P-2121 PID DWG WWT-16-14309-10    P-0447    PUMP    WWT RGO PUMP
WWT-PN027 P-0447 PID DWG WWT-16-14309-03    P-0667    PUMP    WWT SERVICE WATER
PUMP WWT-P5SW P-0667 PID DWG WWT-16-14309-15    P-1686    PUMP    WWT SLOP OIL
PUMP WWT-PQ08 P-1686 PID DWG WWT-16-14309-01 (API SEPARATOR SOUTHWEST SIDE)   
P-2108    PUMP    WWT SLUDGE RECYCLE PUMP (NORTH) WWT-P03A P-2108 PID DWG
WWT-16-14309-08    P-2125    PUMP    WWT SLUDGE STORAGE PUMP WWT-P10A P-2125
(OUT OF SERVICE)    P-2126    PUMP    WWT SLUDGE STORAGE PUMP WWT-P10B P-2126
(OUT OF SERVICE)    P-1786    PUMP    WWT SLUDGE SUMP PUMP WWT-PQ02 P-1786 PID
DWG WWT-16-14309-02    P-2130    PUMP    WWT SLUDGE THICKENER PUMP WWT-P08A
P-2130 PID DWG WWT-16-14309-09    P-2128    PUMP    WWT SLUDGE THICKENER PUMP
WWT-P08B P-2128 PID DWG WWT-16-14309-09    P-2131    PUMP    WWT SLUDGE
THICKENER PUMP WWT-P08C P-2131 PID DWG WWT-16-14309-09    P-2341    PUMP    WWT
SURGE TANK 333/335/342 WATER TRANSFER PUMP WWT-P15A P-2341 PID DWG
WWT-16-14309-03    P-2342    PUMP    WWT SURGE TANK 333/335/342 WATER TRANSFER
PUMP WWT-P15B P-2342 PID DWG WWT-16-14309-03    P-2143    PUMP    WWT TANK FARM
SEPARATOR PUMP WWT-P14A P-2143 (NEAR TANK 117) NORTH PUMP NOT ON PID - NEED TO
BE DRAWN IN    P-2144    PUMP    WWT TANK FARM SEPARATOR PUMP WWT-P14B P-2144
(NEAR TANK 117) SOUTH PUMP NOT ON PID - NEED TO BE DRAWN IN    P-2058    PUMP   
WWT TRAP OIL TRANSFER PUMP WWT-PQ01 P-2058 (API SEPARATOR PUMP HOUSE)   
RV-250177    RELIEF VALVE    WWT BACK WASH FILTER NORTH WWT-D103 RELIEF VALVE
(2” x 2-1/2” -SET @ 50 PSI) PID DWG WWT-16-14309-13    RV-250175    RELIEF VALVE
   WWT BACK WASH FILTER SOUTH WWT-D101 RELIEF VALVE (2” x 3” SET @ 50PSI) PID
DWG WWT-16-14309-11    RV-250062    RELIEF VALVE    WWT DIESEL EMERGENCY FIRE
WATER PUMP WWT-P7FW RELIEF VALVE RV-250062 (6” x 8” - SET @ 150PSI) PID DWG
WWT-16-14309-15    RV-250143    RELIEF VALVE    WWT FIRE WATER STANDBY PUMP
WWT-P6FW RELIEF VALVE (6” x 8” - SET @ 150PSI) PID DWG WWT-16-14309-15   
RV-250063    RELIEF VALVE    WWT FIRE WATER STANDBY PUMP WWT-F6FW TURBINE RELIEF
VALVE RV-250063 (4” x 6” - SET @ 40PSI) PID DWG WWT-16-14309-15    RV-250290   
RELIEF VALVE    WWT HOT WATER HEATER WWT-PIPE RELIEF VALVE (3/4” x 3/4” - SET @
150PSI) NOT ON PIDS    RV-250450    RELIEF VALVE    WWT HYPO-CHLORIDE INJECTION
PUMP WWT-P16 INJECTION INTO NO. 3 SERVICE WATER PUMP (1/2” x 1/2” / SET @
150PSI) PID DWG WWT-16-14309-15    RV-250433    RELIEF VALVE    WWT
HYPO-CHLORIDE INJECTION PUMP WWT-P17 INJECTION INTO NO 3 SERVICE WATER PUMP
(3/4” x 3/4” / SET @ 150PSI) PID DWG WWT-16-14309-15    RV-250244    RELIEF
VALVE    WWT INSTRUMENT AIR HEADER WWT-PIPE RELIEF VALVE (3/4” x 1” - SET @
30PSI) PID DWG WWT-16-14309-17    RV-250243    RELIEF VALVE    WWT INSTRUMENT
AIR HEADER WWT-PIPE RELIEF VALVE (3/4” x 1” - SET @ 30PSI) PID DWG
WWT-16-1430917    RV-250408    RELIEF VALVE    WWT NO. 1 FIRE WATER BOOSTER PUMP
WWT-P1FW RELIEF VALVE RV-250408 (4” x 6” - SET @ 150 PSI) PID DWG WWT-14-3117-15
   RV-250055    RELIEF VALVE    WWT NO 2 FIREWATER PUMP WWT-P2FW RELIEF VALVE
(4” x 6” - SET @ 150 PSI) PID DWG 14-3117-15    RV-250058    RELIEF VALVE    WWT
NO 5 SERVICE WATER STANDBY TURBINE WWT-P5SW RELIEF VALVE RV-250058 (3” x 4” -
SET @ 40PSI) PID DWG WWT-14-3117-15    RV-250057    RELIEF VALVE    WWT NO.2
FIRE WATER PUMP WWT-P2FW RELIEF VALVE (3” x 4” - SET @ 150PSI) PID DWG
WWT-16-14309-15    RV-250517    RELIEF VALVE    WWT SEWER BOX 25A - LOCATED AT
THE SOUTHEAST CORNER OF THE VPS UNIT ALONG MAIN PLANT ROAD PRESSURE/VACUUM VENT
(4”x 6” - 2 0PSI OF WC / .05 0Z PER SQ.IN VACUUM)    RV-250516    RELIEF VALVE
   WWT SEWER JUNCTION BOX 14 - LOCATED AT THE SOUTHWEST CORNER OF THE API
SEPARATOR ALONG WASTE WATER WAY PRESSURE/VACUUM VENT (4”x 6” / 2.0PSI OF WC /
.05 OZ PER SQ. IN VACUUM)    RV-250514    RELIEF VALVE    WWT SEWER JUNCTION BOX
3W - LOCATED ON WEST ROAD ACROSS FROM CUMENE UNIT PRESSURE/ VACUUM VENT (4”x 6”
/ 2.0PSI OF WC / 05 OZ PER SQ.IN VACUUM)    RV-250518    RELIEF VALVE    WWT
SEWER JUNCTION BOX 42 - LOCATED ON THE SOUTHEAST CORNER OF THE CRU ALONG CRU
DRIVE PRESSURE/VACUUM VENT (4” x 6” / 2 0PSI OF WC / .05 OZ PER SQ.IN VACUUM)   
RV-250515    RELIEF VALVE    WWT SEWER JUNCTION BOX 9W - LOCATED ON WEST ROAD
ACROSS FROM THE FCCU PRESSURE/VACUUM VENT (4”x 6” / 2.0PSI OF WC / .05 OZ PER
SQ.IN VACUUM)    RV-250519    RELIEF VALVE    WWT SUMP SUV12 - LOCATED SOUTH OF
CONTROL ROOM ALONG THE NORTH EDGE OF THE SULFOLANE UNIT (4”x 6” / 2.0PSI OF WC /
05 OZ PER SQ.IN VACUUM)    RV-250390    RELIEF VALVE    WWT TRANSCO PIPE LINE
WEST DEPTFORD WWT-PIPE RELIEF VALVE RV-250390 (6” x 8”- SET @ 275 PSI)OFF AND ON
SEND OUT TO CRANE VALVE. *** DOT***    RV-250489    RELIEF VALVE    WWT TRANSCO
PIPE LINE WEST DEPTFORD WWT-PIPE RELIEF VALVE RV-250489 (SPARE RELIEF VALVE) (6”
x 8”- SET @ 275 PSI)OFF AND ON SEND OUT TO CRANE VALVE. ***DOT***    RV-250410
   RELIEF VALVE    WWT ULTRA VIOLET LIGHT BLOWER WWT-BL201 RELIEF VALVE (1” x 2”
- SET @ 7PSI) PID DWG 16-14309-14    RV-250176    RELIEF VALVE    WWT WATER
FILTER MIDDLE WWT-D102 RELIEV VALVE (2” x 3”- SET @ 50 PSI) PID DWG 14-5117-12
   WWT-PQ6    SHUTDOWN LOOP    WWT-PQ6 SUMP PUMP PQ-6 SHUTDOWN ON LAL-07   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

WWT-PQ7    SHUTDOWN LOOP    WWT-PQ7 SUMP PUMP PQ-7 SHUTDOWN ON LAL-12    WWT-PQ8
   SHUTDOWN LOOP    WWT-PQ8 SUMP PUMP PQ-8 SHUTDOWN ON LAL-10    WWT-FND   
STRUCTURAL    WWT FOUNDATION - PROJECT TRACKING   

WWT-

STRUCT

   STRUCTURAL    WWT STRUCTURAL - PROJECT TRACKING    WWT-API    TANK    API
SEPARATOR    WWT-TKT08    TANK    BACKWASH EFFLUENT TANK WWT-TKT08 37’L X 22’W X
16’H - 77,500 GAL.    WWT-TKT04    TANK    FILTER FEED TANK WWT-TKT04 14’L X
22’W X 16’H - 27,000 GAL.    WWT-TKT06    TANK    FILTERED WATER TANK WWT-TKT06
27’L X 22’W X 16’H - 52,000 GAL.    WWT-T2A    TANK    WWT AERATION BASIN
WWT-T2A PID DWG 14-5117-07    WWT-T2B    TANK    WWT AERATION BASIN WWT-T2A PID
DWG 14-5117-07    WWT-TKT10    TANK    WWT API SLUDGE THICKENER TANK WWT-TKT10
PID DWG 14-5117-09    WWT-TKT09    TANK    WWT BIO THICKENER TANK WWT-TKT09 PID
DWG 14-5117-09    WWT-TK331    TANK    WWT CAUSTIC SODIUM HYDROXIDE WATER TANK
WWT-TK331 PID DWG 14-4103-05    WWT-TK332    TANK    WWT CAUSTIC SODIUM
HYDROXIDE WATER TANK WWT-TK332 PID DWG 14-4103-05    WWT-S2A    TANK    WWT
CLARIFIER SCUM SUMP AT TX346 (T3A) WWT-S2A PID DWG 14-5117-08    WWT-S2B    TANK
   WWT CLARIFIER SCUM SUMP AT WWT-TK345 (T3B) WWT-S2B PID DWG 14-5117-08   
WWT-T11    TANK    WWT DOCK DRAIN SUMP WWT-T11 PID-14-4103-04    WWT-TK344   
TANK    WWT EMERGENCY STORAGE TANK WWT-TK344 (ALSO KNOWN AS T-1) PID DWG
14-5103-06    WWT- TK345    TANK    WWT SECONDARY CLARIFIER TANK WWT-TK345 (T3B)
PID DWG 14-5117-08    WWT-TK346    TANK    WWT SECONDARY CLARIFIER TANK WWT
TK346 (T3A) PID DWG 14-5117-08    WWT- TK348    TANK    WWT SLOP OIL MELT TANK
WWT-TK348 PID DWG 14-4103-05    WWT-TK333    TANK    WWT SLOP OIL TANK WWT-TK333
INTERNAL FLOATING ROOF 40 FT. DIAMETER / 42.2 HEIGHT PID DWG 14-1203-03    WWT-
TK335    TANK    WWT SLOP OIL TANK WWT-TK335 PID DWG 14-1203-03   

WWT-

TK342

   TANK    WWT SLOP OIL TANK WWT-TK342 INTERNAL FLOATING ROOF 40 FT. DIAMETER /
42 FT. HEIGHT PID DWG 14-4103-04    WWT-S3    TANK    WWT SLUDGE SCUM SUMP
WWT-S3 AT TKT09 PID DWG 14-5117-09    WWT-S4    TANK    WWT SLUDGE SCUM SUMP
WWT-S4 AT TKT10 PID DWG 14-5117-09    WWT-TK602    TANK    WWT SODIUM
HYPOCHLORITE TANK PID    WWT-TKT07A    TANK    WWT WATER TANK WWT-TKT07A 49’L X
9’W X 16’H - 42,000 GAL.    WWT-TKT07B    TANK    WWT WATER TANK WWT-TKT07B 49’L
X 9’W X 16’H - 42,000 GAL.   

WWT-

HLA335

   TANK GAUGE    SLOP TANK WWT-TK335 ALARMS HIGH 46’2” HIGH HIGH 46’8” PID DWG
WWT-16-14309-03   

WSY-

ALARM6

   TANK GAUGE    WSY WELL NO.6 ALARM SYSTEM TRANSMITTER,RECIEVER,LIGHTING AND
SIREN, ALARM REPAIRS DONE BY OUTSIDE SERVICES.   

WSY-

ALARM7

   TANK GAUGE    WSY WELL NO.7 ALARM SYSTEM TRANSMITTER,RECIEVER,LIGHTING AND
SIREN ALARM REPAIRS DONE BY OUTSIDE SERVICES.   

WWT-

HLA331

   TANK GAUGE    WWT CAUSTIC SODIUM HYDROXIDE WATER TANK 331 HIGH LEVEL ALARM
HIGH 22’ HIGH HIGH 23’ PID DWG 14-4103-05    WWT-HLA332    TANK GAUGE    WWT
CAUSTIC SODIUM HYDROXIDE WATER TANK 333 HIGH LEVEL ALARM HIGH 22’ HIGH HIGH 23’
PID DWG 14-4103-05   

WWT-

HLA342

   TANK GAUGE    WWT COLD SLOP TANK WWT-TK342 ALARMS HIGH 37’3” HIGH HIGH 37’8”
PID DWG WWT-16-14309-04   

WWT-

HLA344

   TANK GAUGE    WWT EMERGENCY STORAGE TANK WWT-TK344 HIGH LEVEL ALARM (ALSO
KNOWN AS WWT-T1HL) PID 14-5103-06    WWT-HLA333    TANK GAUGE    WWT SLOP OIL
TANK TK333 ALARM HIGH 40’1/2” HIGH HIGH 40’9 1/2” PID DWG WWT-16-14309-03   
POH- TT502    TEMP LOOP    FCC TEMPERATURE TRANSMITTER, TRANSCO (WOODBURY HUT)
(QUARTERLY) THIS AREA UNDER DIRECTION WWT    WWT- TIT105    TEMP LOOP    FINAL
EFFLUENT WATER FLOW TEMPERATURE TRANSMITTER AND RECORDER    WWT-TI01A    TEMP
LOOP    WWT-TI01A VAPOR TEMP. CARBON CANNISTER #1 INLET   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

WWT-T101B    TEMP LOOP    WWT-T101B VAPOR TEMP. CARBON CANNISTER #1 OUTLET   
WWT-T102A    TEMP LOOP    WWT-T102A VAPOR TEMP. CARBON CANNISTER #2 INLET   
WWT-T102B    TEMP LOOP    WWT-T102B VAPOR TEMP. CARBON CANNISTER #2 OUTLET   
WWT-T103A    TEMP LOOP    WWT-T103A VAPOR TEMP. CARBON CANNISTER #3 INLET   
WWT-T103B    TEMP LOOP    WWT-T103B VAPOR TEMP. CARBON CANNISTER #3 OUTLET   
WWT-T104A    TEMP LOOP    WWT-T104A VAPOR TEMP. CARBON CANNISTER #4 INLET   
WWT-T104B    TEMP LOOP    WWT-T104B VAPOR TEMP. CARBON CANNISTER #4 OUTLET   
WWT-T106A    TEMP LOOP    WWT-T106A VAPOR TEMP. CARBON CANNISTER #6 INLET   
WWT-T106B    TEMP LOOP    WWT-T106B VAPOR TEMP. CARBON CANNISTER #6 OUTLET   
S2T53-101    TRANSFORMER    2.4KV-120/208 LIGHTING TRANSFORMER AT POLE 101 FOR
RIVER WATER PUMPHOUSE AND DOCK 3    S2T43-14    TRANSFORMER    LIGHTING PANEL
D902 ON BENZENE NESHAP UNIT    S2T43-10    TRANSFORMER    LIGHTING PANEL IN WWT
SLOP AREA    S4T53-208    TRANSFORMER    TRANSFORMER 2400 X 120/240 POWER
TRANSFORMER FOR 24 POLE DISTR PNL 25KVA    TF-0088    TRANSFORMER    WSY
TRANSFORMER 2400 X 480 POWER FOR NO. 7 WELL PAD MOUNT YES.    S2T54-141   
TRANSFORMER    WWT TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR WWTP BENZENE
RECOVERY UNIT 750KVA    TF-0138    TRANSFORMER    WWT TRANSFORMER 480 X 208/120
75KVA FOR WWTP CONTROLROOM AND RELATED EQUIP DRY TYPE    S2T53-15    TRANSFORMER
   WWT TRANSFORMER, SEPERATOR WWT 2400 X 240/120 50 KVA. LIGHTING PLANT
SEPERATOR    S2T54-24    TRANSFORMER    WWT TRANSFORMER, SEPERATOR WWT 2400 X
240/480 150 KVA POWER FOR PLAMNT SEPERATOR    TR-0668    TURBINE    WWT NO.5
SERVICE WATER PUMP WWT-P5SW TURBINE TR-0668 PID DWG WWT-16-14309-15 121HP /
3500RPM    TR-2536    TURBINE    WWT NO.6 FIRE WATER PUMP WWT-P6FW TURBINE
TR-2536 155HP / 3500RPM PID DWG WWT-16-14309-15    UPS-104A    UPS    WWT
UNINTERUPTED POWER SUPPLY UPS 104A    UPS-104    UPS    WWT UNINTERUPTED POWER
SUPPLY UPS-104    WSY-VALVE    VALVE    WSY VALVES DOES NOT INCLUDE CHECK,
CONTROL VALVES, OR RELIEF VALVES - DO NOT WRITE WO FOR THOSE TO THIS EQUIP.   
WWT-CHECK    VALVE    WWT CHECK VALVES DOES NOT INCLUDE CONTROL VALVES, RELIEF
VALVES AND GATE, GLOBE, OR BALL VALVES - DO NOT WRITE WO FOR THOSE VALVES TO
THIS EQUIP.    WWT-ESDV01    VALVE    WWT EMERGENCY SHUT DOWN VALVE (WEST
DEPTFORD) TRANSCO LINE @ WOODBURY STATION    WWT-VALVE    VALVE    WWT VALVES
DOES NOT INCLUDE CHECK, CONTROL VALVES, OR RELIEF VALVES - DO NOT WRITE WO FOR
THOSE TO THIS EQUIP.    VH-5394    VEHICLE    OPR-AUTO (01 FORD F-150) VH-5394
   VH-4731    VEHICLE    WWT LIFT PUMP (84 DETRIOT DIESEL) VH-4731    DRM-1190
   VESSEL    WWT WATER FILTER (A) WWT-D101 DRM-1190 (T5A) PID DWG 14-5117-11   
DRM-1191    VESSEL    WWT WATER FILTER (B) WWT-D102 DRM-1191 (T5B) PID DWG
14-5117-12    DRM-1192    VESSEL    WWT WATER FILTER (C) WWT-D103 DRM-1192 (T5C)
PID DWG 14-5117-13         

Assets POWERHOUSE

         POWERHOUSE/BOILERHOUSE PUMPS    P-2964    PUMP    BOH2 AQUEOUS AMMONIA
PUMP BOH2-P05 NORTH (NEW 2002)    A P-2965    PUMP    BOH2 AQUEOUS AMMONIA PUMP
BOH2-P05A SOUTH (NEW 2002)    A P-2968    PUMP    BOH2 BOH2-P07 WET ESP FLUSH
PUMP BLR 5 (NEW 2002)    I P-2969    PUMP    BOH2 BOH2-P08 WET ESP FLUSH PUMP
BLR 6 (NEW 2002)    A P-2970    PUMP    BOH2 BOH2-P09 WET ESP FLUSH PUMP BLR 7
(NEW 2002)    I P-2971    PUMP    BOH2 BOH2-P10 WET ESP FLUSH PUMP BLR 8 (NEW
2002)    A P-2972    PUMP    BOH2 BOH2-P11 RECIRCULATION PUMP BLR 6 (NEW 2002)
   A P-2973    PUMP    BOH2 BOH2-P12 RECIRCULATION PUMP BLR 6 (NEW 2002) MAX PSI
150    A P-2975    PUMP    BOH2 BOH2-P14 RECIRCULATION PUMP BLR 8 (NEW 2002)   
A P-3019    PUMP    BOH2 CAUSTIC PUMP BOILER BOH2-P16 P-3019 (NEW 2002)    A
P-2962    PUMP    BOH2 CONDENSATE WATER CIRCULATION PUMP BOH2-P04 (NEW 2002)   
A P-2963    PUMP    BOH2 CONDENSATE WATER CIRCULATION PUMP BOH2-P04A (NEW 2002)
   A P-2953    PUMP    BOH2 DEAERATOR PUMP BOH2-P02 (NEW 2002)    A P-2954   
PUMP    BOH2 DEAERATOR PUMP BOH2-P02A (NEW 2002)    A P-2955    PUMP    BOH2
DEAERATOR PUMP BOH2-P02B (NEW 2002)    I P-2956    PUMP    BOH2 DEMINERALIZED
WATER PUMP BOH2-P01 (NEW 2002)    A P-2957    PUMP    BOH2 DEMINERALIZED WATER
PUMP BOH2-P01A (NEW 2002)    A P-0553    PUMP    BOH2 DESUPERHEATER WATER PUMP
BOH2-P15A    A P-2960    PUMP    BOH2 JET A FUEL OIL PUMP BOH2-P03 (NEW 2002)   
A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-2961    PUMP    BOH2 JET A FUEL OIL PUMP BOH2-P03A (NEW 2002) - TURBINE DRIVEN
TR-2966    A P-2958    PUMP    BOH2 NH40H CHEMICAL INJECTION BOH2-P06 (NEW 2002)
   I P-2959    PUMP    BOH2 NH40H CHEMICAL INJECTION BOH2-P06A (NEW 2002)    I
P-2974    PUMP    BOH2 RECIRCULATION PUMP 8LR 7 (NEW 2002) BOH2-P13    I P-2976
   PUMP    BOH2-P15B DESUPERHEATER PUMP (NEW 2002)    I      

POWERHOUSE PUMPS

   P-0562    PUMP    NO. 1 TURBINE GENERATOR EAST CONDENSATE WATER POH-P20G2
P-0562 PID DWG POH-16-14287-34    I P-0561    PUMP    NO. 1 TURBO GENERATOR WEST
CONDENSATE WATER POH-P20G P-0561 PID DWG POH-16-14287-34    PLANT AIR PUMP   
PLANT AIR DRYER AND ASSOC EQUIP LOCATED SOUTH OF WATER TREATING. NO PM REQUIRED
AS OF 1-06    A P-2784    PUMP    POH ACID DILUTION PUMP POH-P27G P-2784 PID DWG
POH-16-14287-11    I P-2783    PUMP    POH ACID DILUTION PUMP POH-P27G1 P-2783
PID DWG POH-16-14287-11    I P-2187    PUMP    POH BRINE PUMP POH-P29G P-2187
PID DWG POH-16-14287-13    I P-2787    PUMP    POH BRINE PUMP POH-P29G1 P-2787
PID DWG POH-16-14287-13 (OUT OF SERVICE)    I P-0953    PUMP    POH CHELANT
INJECTION PUMP POH-P30G1 P-0953 PID DWG POH-16-14287-15 (WEST PUMP)    A P-0954
   PUMP    POH CHELANT INJECTION PUMP POH-P30G2 P-0954 PID DWG POH-16-14287-15
(EAST PUMP)    I P-1909    PUMP    POH CHLORINE SOLUTION PUMP POH-P03HC P-1909
PID DWG POH-16-14287-51 (OUT OF SERVICE)    I P-l741    PUMP    POH CHLORINE
SOLUTION PUMP POH-P04HC P-l741 PID DWG POH-16-14287-51 (OUT OF SERVICE)    I
P-0948    PUMP    POH CONDENSATE WATER PUMP POH-P05G P-0948 PID DWG
POH-16-14287-05    A P-0949    PUMP    POH CONDENSATE WATER PUMP POH-P06G P-0949
PID DWG POH-16-14287-05    A P-0769    PUMP   

POH COOLING WATER PUMP POH-P01H P-0769

PID DWG POH-16-14287-52

   I P-0637    PUMP    POH COOLING WATER PUMP POH-P02H P-0637 PID DWG
POH-16-14287-52    I P-0639    PUMP    POH COOLING WATER PUMP POH-P03H P-0639
PID DWG POH-16-14287-52    I P-2004    PUMP    POH DESUPERHEATER CONDENSATE
WATER BOOSTER PUMP POH-P18G3 P-2004 PID DWG POH-16-14287-391    I P-0557    PUMP
   POH DESUPERHEATER CONDENSATE WATER PUMP POH-P18G1 P-0557 PID DWG
POH-16-14287-39    I P-0558    PUMP    POH DESUPERHEATER CONDENSATE WATER PUMP
POH-P18G2 P-0558 PID DWG POH-16-14287-39    I P-1966    PUMP    POH FILTER
BACKWASH PUMP POH-P07G P-1966 PID DWG POH-16-14287-09    A P-1902    PUMP    POH
IRON REMOVAL BACKWASH POH-P05HC P-1902 PID DWG POH-16-14287-51    A P-1903   
PUMP    POH IRON REMOVAL INJECTION PUMP POH-P06HC P-1903 PID DWG POH-16-14287-51
   I P-1645    PUMP    POH LIME EFFLUENT PUMP POH-P45G P-l645    I P-2908   
PUMP    POH LIME SLUDGE FLOW TO PRESS PUMP P-2908 PID DWG (AIR PUMP)    I P-2002
   PUMP    POH LIME SLUDGE PUMP POH-P34G P-2002 PID DWG POH-16-14287-08    I
P-1618    PUMP    POH LIME SLURRY DECANTING PUMP POH-P45G P-1618    I P-0559   
PUMP    POH LUBE OIL FEED TO UPPER / LOWER SUMP POH-P19G1 PID DWG
POH-16-14287-38    A P-2775    PUMP    POH LUBE OIL TRANSFER PUMP 1 / 2 GENER.
POH-P19G PID DWG POH-16-14287-38    I P-3028    PUMP    POH NO.2 DRINKING WATER
PUMP POH-P03G1 P-3028 (MIDDLE PUMP ) PID DWG POH-16-14287-50    A P-3009    PUMP
   POH NO 1 BOILER FEED WATER PUMP POH-P14G AUXILIARY OIL PUMP P-0551 PID DWG
POH-16-14287-19    A P-0551    PUMP    POH NO 1 BOILER FEED WATER PUMP POH-P14G
P-0551 PID DWG POH-16-14287-19    A P-3008    PUMP    POH NO 1 PLANT AIR
COMPRESSOR POH-C101 AUXILIARY LUBE OIL PUMP PID DWG POH-16-14287-45    A P-2637
   PUMP    POH NO 1 PLANT AIR COMPRESSOR POH-C101 LUBE OIL PUMP PID DWG
POH-16-14287-45    A P-0554    PUMP    POH NO 2 BOILER FEED WATER PUMP POH-P16G
P-0554 PID DWG POH-16-14287-20    A P-2785    PUMP    POH NO. 1 COOLING TOWER
POH-CWT01 ACID INJECTION PUMP POH-P07H PID DWG POH-16-14287-52    A P-2941   
PUMP    POH NO. 1 RAW WATER PUMP POH-P02G PUMP P-2941 PID DWG POH-16-14287-03   
I P-2786    PUMP    POH NO. 1A COOLING TOWER POH-CWT01A ACID INJECTION PUMP
POH-P08H P-2786 PID DWG POH-16-14287-52    I P-1484    PUMP    POH NO. 1A
COOLING TOWER POH-CWT01A P-1484 NO. 4 PUMP POH-P04H PID DWG POH-16-14287-53    A
P-l485    PUMP    POH NO. 1A COOLING TOWER POH-CWT01A PUMP P-1485 NO. 5 PUMP
POH-P05H PID DWG POH-16-14287-53    A P-1486    PUMP    POH NO. 1A COOLING TOWER
POH-CWT01A PUMP POH-P06H P-1486 PID DWG POH-16-14287-53    A P-2035    PUMP   
POH NO. 2 RAW WATER PUMP POH-P01G PUMP P-2035 PID DWG POH-16-14287-03    I
P-2829    PUMP    POH NO. 3 BOILER OIL PUMP POH-P40G P-2829 PID DWG POH-    I
P-2830    PUMP    POH NO. 3 BOILER OIL PUMP POH-P40G1 P-2830 PID DWG POH-    I
P-2831    PUMP    POH NO. 4 BOILER OIL PUMP POH-P41G P-2831 PID DWG POH-    I
P-2832    PUMP    POH NO. 4 BOILER OIL PUMP POH-P41G1 P-2832 PID DWG POH-    I
P-l982    PUMP    POH NO.1 DEAREATION CHARGE PUMP POH-P09G P-1982 PID DWG
POH-16-14287-11    I P-3032    PUMP    POH NO.1 DEAREATION CHARGE PUMP POH-P09G
P-3032 PID DWG POH-16-14287-11    I P-0536    PUMP    POH NO.1 DRINKING WATER
PUMP POH-P04G P-0536 (SOUTH PUMP) PID DWG POH-16-14287-50    A P-0549    PUMP   
POH NO.1 FUEL OIL PUMP POH-P36G P-0549 PID DWG POH-16-14287-44    I P-l895   
PUMP    POH NO.2 DEAREATION CHARGE PUMP POH-P08G g PID DWG POH-16-14287-11    I
P-3031    PUMP    POH NO.2 DEAREATION CHARGE PUMP POH-P08G P-1895 PID DWG
POH-16-14287-11    I P-0534    PUMP    POH NO.2 DRINKING WATER PUMP POH-P03G1
P-0534 (MIDDLE PUMP) PID DWG POH-16-14287-50    I P-0565    PUMP    POH NO.2
LIME SLURRY PUMP POH-P22G2 P-0565 PID DWG POH-16-14287-06 (SOUTH PUMP)    I
P-2990    PUMP    POH NO.2 PLANT AIR AUXILIARY OIL PUMP P-2990 PID DWG
POH-16-14287-45    A P-3004    PUMP    POH NO.3 BOILER FEED WATER PUMP MAIN OIL
PUMP P-3004 PID DWG 18-3726-19    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-3005    PUMP    POH N0.3 BOILER FEED WATER PUMP AXY. LUBE OIL PUMP P-3005 PID
DWG 18-3726-19    A P-2951    PUMP    POH NO.3 BOILER FEED WATER PUMP POH-P15G
P-2951 PID DWG 18-3726-19    A P-0535    PUMP    POH NO.3 DRINK WATER PUMP
POH-P03G2 P-0535 (NORTH PUMP) PID DWG POH-16-14287-50    I P-3027    PUMP    POH
NO.3 DRINK WATER PUMP POH-P03G2 P-3027 (NORTH PUMP) PID DWG POH-16-14287-50    A
P-2046    PUMP    POH NO.3 LIME SLURRY PUMP POH-P22G3 P-2046 PID DWG
POH-16-14287-06 (MIDDLE PUMP)    I P-1491    PUMP    POH NO.3 TURBINE GENERATOR
CONDENSATE PUMP POH-P31G1 P-1491 PID DWG POH-16-14287-37A    A P-1492    PUMP   
POH NO.3 TURBINE GENERATOR CONDENSATE PUMP POH-P31G1 P-1492 PID DWG
POH-16-14287-37A    A P-1493    PUMP    POH NO.3 TURBINE GENERATOR VACUUM GLAND
PUMP POH-P32G P-1942 PID DWG POH-16-14287-37    A P-1666    PUMP    POH NO.3
TURBINE GENERATOR VAPOR EXTRACTOR PUMP POH-P33G P-1666 PID DWG POH-16-14287-38
   A P-0624    PUMP    POH NO.4 BOILER FEED WATER PUMP POH-P17G P-0624 PID DWG
POH-16-14287-20    A P-2053    PUMP    POH NO.4 LIME SLURRY PUMP POH-P22G4
P-2053 PID DWG POH-16-14287-06    I P-0570    PUMP    POH PHOSPHATE INJECTION
PUMP POH-P24G1 P-0570 PID DWG POH-16-14287-54 (OUT OF SERVICE)    I P-0571   
PUMP    POH PHOSPHATE INJECTION PUMP POH-P24G2 P-0571 PID DWG POH-16-14287-54
(OUT OF SERVICE)    I P-0572    PUMP    POH PHOSPHATE INJECTION PUMP POH-P24G3
P-0572 PID DWG POH-16-14287-54 (OUT OF SERVICE)   

I

P-2151    PUMP    POH PORTABLE CENTRIFUGE PURIFIER POH-P38G P-2151 NOT ON PIOS
NO PM REQUIRED AS OF 1-06    A P-0750    PUMP    POH SEWER LIFT PUMP POH-P11G
PUMP P-0750    A P-2909    PUMP    POH SPARE LIME EFFLUENT AND SLURRY PUMP
POH-P43G P-2909 PID DWG (AIR PUMP)   

I

P-2049    PUMP    POH SULPHITE INJECTION PUMP POH-P26G1 P-2049 (NO.2 INJECTION
PUMP, NORTH PUMP) PID DWG POH 16-14287-16    I P-2050    PUMP    POH SULPHITE
INJECTION PUMP POH-P26G2 P-2050 (NO. 1 INJECTION PUMP, NORTH PUMP) PID DWG POH
16-14287-16    I P-2025    PUMP    POH SUMP PUMP POH-P35G P-2025 (NOT ON PID)
OPERATIONS PM    I P-0563    PUMP    POH TURBINE ROOM SUMP PUMP POH-P21G P-0563
(NOT ON PID)    A P-2776    PUMP    POH TURBO GENERATOR NO. 1 POH-TG01
AUXILLIARY LUBE OIL PUMP P-2776 PID DWG POH-16-14287-35    I P-2778    PUMP   
POH TURBO GENERATOR NO. 1 POH-TG01 ROTOCLONE P-2778 PID DWG POH-16-14287-35    I
P-2779    PUMP    POH TURBO GENERATOR NO.2 POH-TG02 AUXILLIARY LUBE OIL PUMP
P-2779 PID DWG POH-16-14287-36    I P-2781    PUMP    POH TURBO GENERATOR NO.2
POH-TG02 ROTOCLONE P-2781 PID DWG POH-16-14287-36   

I

P-2774    PUMP    POH TURBO GENERATOR NO.3 AUXILLIARY LUBE OIL POH-TG03 PUMP
P-2774 PID DWG POH-16-14287-38    A P-0560    PUMP    POH VAPOR EXTRACTOR
RESERVOIR TANK PUMP POH-P39G PID-18-3940-41 TOP OF TANK    I P-3184    PUMP   
POH-P50A #1 CWT HYPOCHLORITE INJECTION PUMP    A P-3185    PUMP    POH-P50B #1
CWT HYPOCHLORITE INJECTION PUMP (SPARE)    A P-3186    PUMP    POH-P50C #1A CWT
HYPOCHLORITE INJECTION PUMP    A P-3235    PUMP    POH-P51 #1 BOILER FEEDWATER
PUMP (POH-P14G) LUBE OIL SKID PUMP MOTOR P&ID DWG #18-3726-19    A P-3110   
PUMP    P-3110 GASOLINE RERUN PUMP FOR LSG OSBL P-006-01A    I P-3111    PUMP   
P-3111 RERUN TANK PUMP LSG OSBL P-006-01B   

I

P-3112    PUMP    P-3112 THERMAL ETHANOL PROJECT   

I

P-3113    PUMP    P-3113 THERMAL ETHANOL PROJECT   

I

P-3132    PUMP    P-3132 WEST ETHANOL INJ. PUMP TFA-PN158 TK-51 PID DWG
15-1803-37    A P-3133    PUMP    P-3133 EAST ETHANOL INJ. PUMP TFA-PN159 TK-51
PID DWG 15-1803-37    A      

POWERHOUSE TANKS

         CAPACITY    DIAMETER TFA-TK201    Cone Roof    9400    40 TFA-TK202   
Cone Roof    9400    40      

POWERHOUSE LINES

         NONE LISTED      

ASSETS from

Finance

   Plant Aircompressors and distribution equipment          11    200642600061
   SUBSTATION #1 REPLACEMENT    13    200542600002    ADD’L 13.8KV SERVICE FROM
220K    V UTILITY FEEDERS 33    200542600019    #2 SUBSTATIONREPL-FEEDS SRU/HT
   U/LSD/FLAREGASCOMP 61    2004426EG022    UTILITIES-BOILERS   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

76    200742600040      PIG TRAPS 8” @TRANSCO CONNECTI    ON @WOODBURY STATION
94    200442600060      FEEDER NO. 6 REPLACEMENT    129    200842600034      AIR
COMPR CONTROLS UPGR-IR CEN    TAC MICROCONTROLLER 137    200742600025      BREAK
ROOM-PREFAB ADDITION 21’    TO #1 PUMPHOUSE 151    200542600009      PLANT AIR
COMPRESSORS #1&#2 CO    NTROLS UPGRADE 152    200642600023      900# STEAM
SYSTEM INSULATION U    PGRADE 154    200442600055      POWER HOUSE VENT
SILENCERS (4)    158    200442600033      FEEDER 60/60A EXT TO #5 SUBSTA    TION
(ADD’L 2400V) 207    200742600015      UPS (5KVA/120V) ADD’L FOR BOIL    ERS #7
& #8 218    200442600046      BOILER SAFETY SHUTOFF VALVES R    EPL @ 4 BOILERS
228    200642600060      BOILERS #7/#8-ELECTRO EYE-HYE    LEVEL INDICATION SYS
229    200742600014      BATTERY TEST METER/ELECTRIC MO    TOR TEST METER 240   
200442600049      FEEDER CABLE 60 A FROM 2400V S    WITCH RM-POWERHOUSE        

POWERHOUSE TOTAL ASSETS

   POH-FT500N    FLOW LOOP      FCC FLOW TRANSMITTER, TRANSCO (WOODBURY HUT)
(NORTH) (2X YEAR) THIS AREA UNDER DIRECTION WWT    POH-FT500S    FLOW LOOP     
FCC FLOW TRANSMITTER, TRANSCO (WOODBURY HUT) (SOUTH) (2X YEAR) THIS AREA UNDER
DIRECTION WWT    BOH         231    BOH2-BL001    BLOWER      AIR TO AMMONIA
BLOWER BOILER 5 (NEW 2002) OPERATIONS PM    I BOH2-BL003    BLOWER      AIR TO
AMMONIA BLOWER BOILER 7 (NEW 2002) OPERATIONS PM    I BOH2-BL004    BLOWER     
AIR TO AMMONIA BLOWER BOILER 8 (NEW 2002) OPERATIONS PM    A BOH2-BL002   
BLOWER      BOH2 BOH2-BL002 AIR TO AMMONIA BLOWER BOILER 6 (NEW 2002)    A
BOH2-BL009    BLOWER      BOH2 WET ESP PURGE BLOWER 1 BOILER 5 OPERATIONS PM
(PER BILL GAYNER NO PM REQUIRED)    I BOH2-BL013    BLOWER      BOH2 WET ESP
PURGE BLOWER 1 BOILER 6 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR THIS
ASSET 7/17/07)    A BOH2-BL017    BLOWER      BOH2 WET ESP PURGE BLOWER 1 BOILER
7 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)    I
BOH2-BL021    BLOWER      BOH2 WET ESP PURGE BLOWER 1 BOILER 8 OPERATIONS PM
(PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)    A BOH2-BL010   
BLOWER      BOH2 WET ESP PURGE BLOWER 2 BOILER 5 OPERATIONS PM (PER BILL GAYNER
NO PM REQUIRED FOR THIS ASSET 7/17/07)    I BOH2-BL014    BLOWER      BOH2 WET
ESP PURGE BLOWER 2 BOILER 6 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR
THIS ASSET 7/17/07)    A BOH2-BL018    BLOWER      BOH2 WET ESP PURGE BLOWER 2
BOILER 7 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)
   I BOH2-BL022    BLOWER      BOH2 WET ESP PURGE BLOWER 2 BOILER 8 OPERATIONS
PM (PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)    A BOH2-BL011   
BLOWER      BOH2 WET ESP PURGE BLOWER 3 BOILER 5 OPERATIONS PM (PER BILL GAYNER
NO PM REQUIRED FOR THIS ASSET 7/17/07)    I BOH2-BL015    BLOWER      BOH2 WET
ESP PURGE BLOWER 3 BOILER 6 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR
THIS ASSET 7/17/07)    A BOH2-BL019    BLOWER      BOH2 WET ESP PURGE BLOWER 3
BOILER 7 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)
   I BOH2-BL023    BLOWER      BOH2 WET ESP PURGE BLOWER 3 BOILER 8 OPERATIONS
PM (PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)    A BOH2-BL012   
BLOWER      BOH2 WET ESP PURGE BLOWER 4 BOILER 5 OPERATIONS PM (PER BILL GAYNER
NO PM REQUIRED FOR THIS ASSET 7/17/07)    I BOH2-BL016    BLOWER      BOH2 WET
ESP PURGE BLOWER 4 BOILER 6 OPERATIONS PM (PER BILL GAYNER NO PM REQUIRED FOR
THIS ASSET 7/17/07)    A BOH2-BL020    BLOWER      BOH2 WET ESP PURGE BLOWER 4
BOILER 7 (PER BILL GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)    I BOH2-BL024
   BLOWER      BOH2 WET ESP PURGE BLOWER 4 BOILER 8 OPERATIONS PM (PER BILL
GAYNER NO PM REQUIRED FOR THIS ASSET 7/17/07)    A BLR05    BOILER      BOH NO.5
BOILER BOH2-BLR05 (UNIT SHUTDOWN REQUIRED) (NEW 2002)    I BLR06    BOILER     
BOH NO.6 BOILER BOH2-BLR06 (UNIT SHUTDOWN REQUIRED) (NEW 2002)    A BLR07   
BOILER      BOH NO.7 BOILER BOH2-BLR07 (UNIT SHUTDOWN REQUIRED) (NEW 2002)    I
BLR08    BOILER      BOH NO.8 BOILER BOH2-BLR08 (UNIT SHUTDOWN REQUIRED) (NEW
2002)    A BOH    CEPOC      TRANSITION BOILERHOUSE COST GATHERING ASSET    D
BOH-GRND    ELECT GENERAL      BOH BOILER HOUSE GROUNDING BOH-GRND *****EHS*****
   A EXC-0604    EXCHANGER      BOH NO. 3 TEMPERATOR BOH-E103A PID DWG
18-3704-26 (UNIT SHUTDOWN REQUIRED)    A BOH2-BL006    FAN      DO NOT USE...
DUPLICATE OF ASSET FAN-2982 BOH2 NO.6 BOILER FORCE DRAFT AIR FAN (NEW 2002) NO
PM REQUIRED AS OF 1-06    I BOH2-BL005    FAN      DO NOT USE.. DUPLICATE OF
ASSET FAN-2981 BOH2 NO.5 BOILER FORCE DRAFT AIR FAN (NEW 2002) NO PM REQUIRED AS
OF 1-06    I BOH2-BL007    FAN      DO NOT USE... DUPLICATE OF ASSET FAN-2983
BOH2 NO.7 BOILER FORCE DRAFT AIR FAN (NEW 2002) NO PM REQUIRED AS OF 1-06    I
BOH2-BL008    FAN      DO NOT USE... DUPLICATE OF ASSET FAN-2984 BOH2 NO.8
BOILER FORCE DRAFT AIR FAN (NEW 2002) NO PM REQUIRED AS OF 1-06    I



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

FAN-2981    FAN    FAN-2981 BOH2-BL005 NO.5 BOILER FORCE DRAFT AIR FAN NO PM
REQUIRED AS OF 1-06    I FAN-2982    FAN    FAN-2982 BOH2-BL006 NO.6 BOILER
FORCE DRAFT AIR FAN (NEW 2002) NO PM REQUIRED AS OF 1-06    A FAN-2983    FAN   
FAN-2983 BOH2 - BL007 NO.7 BOILER FORCE DRAFT AIR FAN (NEW 2002) NO PM REQUIRED
AS OF 1-06    I FAN-2984    FAN    FAN-2984 BOH2 - BL008 NO.8 BOILER FORCE DRAFT
AIR FAN (NEW 2002) NO PM REQUIRED AS OF 1-06    A S2F5-1B    FEEDER    150A
2.4KV FEEDER FROM POLE TO MCC IN RIVER WATER PUMPHOUSE FOR FIRE AND SERVICE
WATER PUMPS    A S2F5-1A    FEEDER    150A 2.4KV FEEDER FROM POLE TO MCC IN
RIVER WATER PUMPHOUSE FOR RAW WATER PUMPS    A DRM-3610    FILTER    BOH2 NO.7
BOILER FUEL GAS WASH FILTER NORTH (NEW 2002)    I DRM-3606    FILTER    BOH2
NO.5 BOILER FUEL GAS WASH FILTER NORTH (NEW 2002)    I DRM-3607    FILTER   
BOH2 NO.5 BOILER FUEL GAS WASH FILTER SOUTH (NEW 2002)    I DRM-3608    FILTER
   BOH2 NO.6 BOILER FUEL GAS WASH FILTER NORTH (NEW 2002)    A DRM-3609   
FILTER    BOH2 NO.6 BOILER FUEL GAS WASH FILTER SOUTH (NEW 2002)    A DRM-3611
   FILTER    BOH2 NO.7 BOILER FUEL GAS WASH FILTER SOUTH (NEW 2002)    I
DRM-3612    FILTER    BOH2 NO 8 BOILER FUEL GAS WASH FILTER NORTH (NEW 2002)   
A DRM-3613    FILTER    BOH2 NO.8 BOILER FUEL GAS WASH FILTER SOUTH (NEW 2002)
   A GB-0602    GEAR BOX    BOH NO.1 BOILER BOH-BLR01 AIR PREHEATER AP-0599 GEAR
BOX GB-0602 PID DWG POH-16-14287-22    I GB-0604    GEAR BOX    BOH NO.3 BOILER
BOH-BLR03 AIR PREHEATER AP-0601 GEAR BOX GB-0604 PID DWG POH-16-14287-26    I
GB-0623    GEAR BOX    BOH NO 4 BOILER BOH-BLR04 SOUTH DRAFT FAN GB-0623 PID DWG
POH-16-14287-28 (REMOVED FROM SERVICE 5-14-97)    I GB-2055    GEAR BOX    BOH
NO. 4 BOILER BOH-BLR04 SOUTH DRAFT FAN GB-2055 PID DWG POH-16-14287-23    I
BOH-GRNDS    GROUNDS    BOH MISCELLANEOUS GROUNDS WORK    A BOH-INSTRU   
INSTRUMENT GEN    BOH INSTRUMENTATION COST ROLL UP    A BOH2-MX004    MIXER   
AIR TO AMMONIA MIXER BOILER 8 (NEW 2002) NO PM REQUIRED AS OF 1-06    A M-2020
   MOTOR    AIR TO AMMONIA BLOWER MOTOR BOILER 5 (NEW 2002)    I M-2021    MOTOR
   AIR TO AMMONIA BLOWER MOTOR BOILER 6 (NEW 2002)    A M-2022    MOTOR    AIR
TO AMMONIA BLOWER MOTOR BOILER 7 (NEW 2002)    I M-2023    MOTOR    AIR TO
AMMONIA BLOWER MOTOR BOILER 8 (NEW 2002)    A M-0490    MOTOR    BOH NO. 4
BOILER BOH-BLR04 AIR PREHEATER MOTOR    A M-0182    MOTOR    BOH NO.1 BOILER
BOH-BLR01 NORTH DRAFT FAN MOTOR 450HP / 1200RPM / FRAME    A M-0190    MOTOR   
BOH NO.3 BOILER BOH-BLR03 AIR PREHEATER AP-0601 GEAR BOX MOTOR 5HP / 1750RPM /
FRAME    A M-0185    MOTOR    BOH NO.3 BOILER BOH-BLR03 MOTOR 450 HP / 1190 RPM
/ 574Z FRAME    A M-0187    MOTOR    BOH NO.3 BOILER BOH-BLR03 MOTOR 450 HP /
1190RPM / 574Z FRAME    A M-0186    MOTOR    BOH NO.4 BOILER BOH-BLR04 MOTOR
(NORTH FAN) 450 HP / 1190 RPM / 574Z FRAME    A M-2008    MOTOR    BOH2 - P15B
DESUPERHEATER PUMP MOTOR BOH2-P15 (NEW 2002)    I M-1998    MOTOR    BOH2
AQUEOUS AMMONIA PUMP BOH2-P05 MOTOR (NEW 2002)    A M-1999    MOTOR    BOH2
AQUEOUS AMMONIA PUMP BOH2-P05A MOTOR (NEW 2002)    A M-2005    MOTOR    BOH2
BOH2-P12 RECIRCULATION PUMP BLR 5 (NEW 2002)    A M-2228    MOTOR    BOH2 BOILER
FORCE DRAFT AIR FAN MOTOR    A M-2065    MOTOR    BOH2 CAUSTIC PUMP BOILER
BOH2-P16 M-2065 (NEW 2002)    A M-1996    MOTOR    BOH2 CONDENSATE WATER
CIRCULATION PUMP BOH2-P04 MOTOR (NEW 2002)    A M-1997    MOTOR    BOH2
CONDENSATE WATER CIRCULATION PUMP BOH2-P04A MOTOR (NEW 2002)    A M-1987   
MOTOR    BOH2 DEAERATOR PUMP BOH2-P02 MOTOR (NEW 2002)    A M-1988    MOTOR   
BOH2 DEAERATOR PUMP BOH2-P02A MOTOR (NEW 2002)    A M-1990    MOTOR    BOH2
DEMINERALIZED WATER PUMP BOH2-P01 MOTOR (NEW 2002)    A M-1991    MOTOR    BOH2
DEMINERALIZED WATER PUMP BOH2-P01A MOTOR (NEW 2002)    A M-1904    MOTOR    BOH2
DESUPERHEATER WATER PUMP MOTOR BOH2-P15A M-l904 (200 HP / 3350 RPM / 447TS
FRAME)    A M-1994    MOTOR    BOH2 JET A FUEL OIL PUMP BOH2-P03 MOTOR (NEW
2002)    A M-1993    MOTOR    BOH2 NH40H CHEMICAL INJECTION BOH2-P06A MOTOR (NEW
2002)    A M-1992    MOTOR    BOH2 NH40H CHEMICAL INJECTION BOH2-P06 (NEW 2002)
   A M-2016    MOTOR    BOH2 NO 5 BOILER FORCE DRAFT FAN MOTOR    I M-2017   
MOTOR    BOH2 NO 6 BOILER FORCE DRAFT AIR FAN MOTOR (NEW 2002)    A M-2018   
MOTOR    BOH2 NO.7 BOILER FORCE DRAFT AIR FAN MOTOR (NEW 2002)    I M-2019   
MOTOR    BOH2 NO.8 BOILER FORCE DRAFT AIR FAN MOTOR (NEW 2002)(STORED AT MTI -
SPARE) (ROTOR REBARRED WITH COPPER BARS 2/08 MTI JOB# 136139)    I M-2004   
MOTOR    BOH2 RECIRCULATION PUMP BLR 6 BOH2-P11 (NEW 2002)    A M-2006    MOTOR
   BOH2 RECIRCULATION PUMP BLR 7 BOH2-P13 (NEW 2002)    I M-2007    MOTOR   
BOH2 RECIRCULATION PUMP BLR 8 BOH2-P14 (NEW 2002)    A M-2000    MOTOR    BOH2
WET ESP FLUSH PUMP BLR 5 BOH2-P07 (NEW 2002)    I M-2001    MOTOR    BOH2 WET
ESP FLUSH PUMP BLR 6 BOH2-P08 (NEW 2002)    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-2002    MOTOR    BOH2 WET ESP FLUSH PUMP BLR 7 BOH2-P09 (NEW 2002)    I M-2003
   MOTOR    BOH2 WET ESP FLUSH PUMP BLR 8 BOH2-P10 (NEW 2002)    A M-2030   
MOTOR    BOH2 WET ESP PIRGE BLOWER 2 MOTOR BOILER 6    A M-2024    MOTOR    BOH2
WET ESP PURGE BLOWER 1 BOILER 5    I M-2029    MOTOR    BOH2 WET ESP PURGE
BLOWER 1 MOTOR BOILER 6    A M-2033    MOTOR    BOH2 WET ESP PURGE BLOWER 1
MOTOR BOILER 7    I M-2037    MOTOR    BOH2 WET ESP PURGE BLOWER 1 MOTOR BOILER
8    A M-2026    MOTOR    BOH2 WET ESP PURGE BLOWER 2 MOTOR BOILER 5    I M-2034
   MOTOR    BOH2 WET ESP PURGE BLOWER 2 MOTOR BOILER 7    I M-2038    MOTOR   
BOH2 WET ESP PURGE BLOWER 2 MOTOR BOILER 8    A M-2027    MOTOR    BOH2 WET ESP
PURGE BLOWER 3 MOTOR BOILER 5    I M-2031    MOTOR    BOH2 WET ESP PURGE BLOWER
3 MOTOR BOILER 6    A M-2035    MOTOR    BOH2 WET ESP PURGE BLOWER 3 MOTOR
BOILER 7    I M-2039    MOTOR    BOH2 WET ESP PURGE BLOWER 3 MOTOR BOILER 8    A
M-2028    MOTOR    BOH2 WET ESP PURGE BLOWER 4 MOTOR BOILER 5    I M-2032   
MOTOR    BOH2 WET ESP PURGE BLOWER 4 MOTOR BOILER 6    A M-2036    MOTOR    BOH2
WET ESP PURGE BLOWER 4 MOTOR BOILER 7    I M-2040    MOTOR    BOH2 WET ESP PURGE
BLOWER 4 MOTOR BOILER 8    A BHSSMS4-P04    MOTOR STARTER    BOH2 CONDENSATE
WATER CIRCULATION PUMP STARTER BOH2-P04 MOTOR (NEW 2002) EOL DWG#
13211.01-FE-01B    I BHSSMS4-P04A    MOTOR STARTER    BOH2 CONDENSATE WATER
CIRCULATION PUMP STARTER BOH2-P04A MOTOR (NEW 2002) EOL DWG# 13211.01-FE-01B   
I BHSSMS4-P02    MOTOR STARTER    BOH2 DEAERATOR PUMP BOH2-P02 MOTOR STARTER
(NEW 2002) EOL DWG# 13211.01-FE-01B    I BHSSMS4-P02A    MOTOR STARTER    BOH2
DEAERATOR PUMP BOH2-P02A MOTOR STARTER (NEW 2002) EOL DWG# 13211.01-FE-01B    I
BHSSMS5-FD5    MOTOR STARTER    BOH2 NO.5 BOILER FORCE DRAFT FAN MOTOR STARTER
   I BHSSMS5- FD6    MOTOR STARTER    BOH2 NO.6 BOILER FORCE DRAFT AIR FAN MOTOR
STARTER (NEW 2002)    I BHSSMS5-FD7    MOTOR STARTER    BOH2 NO.7 BOILER FORCE
DRAFT AIR FAN MOTOR STARTER (NEW 2002)    I BHSSMS5-FD8    MOTOR STARTER    BOH2
NO.8 BOILER FORCE DRAFT AIR FAN MOTOR STARTER (NEW 2002)    I MOV-615    MOV   
BOH2 BOILER 05, 250 LB STEAM TO FAN TURBINE. MOTOR OPERATED VALVE (NEW 2004)   
I MOV-616    MOV    BOH2 BOILER 06, 250 LB STEAM TO FAN TURBINE. MOTOR OPERATED
VALVE (NEW 2004)    A MOV-617    MOV    BOH2 BOILER 07, 250 LB STEAM TO FAN
TURBINE. MOTOR OPERATED VALVE (NEW 2004)    I MOV-618    MOV    BOH2 BOILER 08,
250 LB STEAM TO FAN TURBINE. MOTOR OPERATED VALVE (NEW 2004)    A MOV-164    MOV
   POH BOILER NO. 3 BOH-BLR03 OUTLET HEADER 900LB MOTOR OPERATED VALVE (NEW
1996)    A BOH-PIPE    PIPING    PIPING BOH PROJECT TRACKING.    A P-2964   
PUMP    BOH2 AQUEOUS AMMONIA PUMP BOH2-P05 NORTH (NEW 2002)    A P-2965    PUMP
   BOH2 AQUEOUS AMMONIA PUMP BOH2-P05A SOUTH (NEW 2002)    A P-2968    PUMP   
BOH2 BOH2-P07 WET ESP FLUSH PUMP BLR 5 (NEW 2002)    I P-2969    PUMP    BOH2
BOH2-P08 WET ESP FLUSH PUMP BLR 6 (NEW 2002)    A P-2970    PUMP    BOH2
BOH2-P09 WET ESP FLUSH PUMP BLR 7 (NEW 2002)    I P-2971    PUMP    BOH2
BOH2-P10 WET ESP FLUSH PUMP BLR 8 (NEW 2002)    A P-2972    PUMP    BOH2
BOH2-P11 RECIRCULATION PUMP BLR 6 (NEW 2002)    A P-2973    PUMP    BOH2
BOH2-P12 RECIRCULATION PUMP BLR 6 (NEW 2002) MAX PSI 150    A P-2975    PUMP   
BOH2 BOH2-P14 RECIRCULATION PUMP BLR 8 (NEW 2002)    A P-3019    PUMP    BOH2
CAUSTIC PUMP BOILER BOH2-P16 P-3019 (NEW 2002)    A P-2962    PUMP    BOH2
CONDENSATE WATER CIRCULATION PUMP BOH2-P04 (NEW 2002)    A P-2963    PUMP   
BOH2 CONDENSATE WATER CIRCULATION PUMP BOH2-P04A (NEW 2002)    A P-2953    PUMP
   BOH2 DEAERATOR PUMP BOH2-P02 (NEW 2002)    A P-2954    PUMP    BOH2 DEAERATOR
PUMP BOH2-P02A (NEW 2002)    A P-2955    PUMP    BOH2 DEAERATOR PUMP BOH2-P02B
(NEW 2002)    I P-2956    PUMP    BOH2 DEMINERALIZED WATER PUMP BOH2-P01 (NEW
2002)    A P-2957    PUMP    BOH2 DEMINERALIZED WATER PUMP BOH2-P01A (NEW 2002)
   A P-0553    PUMP    BOH2 DESUPERHEATER WATER PUMP BOH2-P15A    A P-2960   
PUMP    BOH2 JET A FUEL OIL PUMP BOH2-P03 (NEW 2002)    A P-2961    PUMP    BOH2
JET A FUEL OIL PUMP BOH2-P03A (NEW 2002) - TURBINE DRIVEN TR-2966    A P-2958   
PUMP    BOH2 NH40H CHEMICAL INJECTION BOH2-P06 (NEW 2002)    I P-2959    PUMP   
BOH2 NH40H CHEMICAL INJECTION BOH2-P06A (NEW 2002)    I P-2974    PUMP    BOH2
RECIRCULATION PUMP BLR 7 (NEW 2002) BOH2-P13    I P-2976    PUMP    BOH2-P15B
DESUPERHEATER PUMP (NEW 2002)    I RV-023024    RELIEF VALVE    BOH-PIPE 15# LB
STEAM OUTLET SIDE RELIEF VALVE ON JET “A” FUEL SYSTEM 3 X 4”/ SET @ 50 PSI PID
18-2026-46.01 (NEW 2002)    A RV-023041    RELIEF VALVE    BOH2 BOILERHOUSE TANK
1010 RELIEF VALVE RV-023041 (3” SET 50 PSI) (NEW 2002)    A RV-023018    RELIEF
VALVE    BOH2 FUEL GAS WASH SYSTEM RELIEF VALVE (1” X 2” / SET @ 150 PSI)
PID-18-2002-43.02 (NEW 2002)    A RV-023046    RELIEF VALVE    BOH2 RELIEF VALVE
FOR 900 LB STEAM SPARE RELIEF VALVE (1-1/2” X 3” / SET @ 1050PSI)    A RV-023023
   RELIEF VALVE    BOH2 RELIEF VALVE FOR BOILER 5 TURBINE FAN 6 X 8” / SET @ 60
PSI PID - 18-2711-34.01 (NEW 2002)    I RV-023022    RELIEF VALVE    BOH2 RELIEF
VALVE FOR BOILER 6 TURBINE FAN 6 X8” / SET @ 60 PSI PID - 18-2711-34.01 (NEW
2002)    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

RV-023020    RELIEF VALVE    BOH2 RELIEF VALVE FOR BOILER 7 TURBINE FAN 6 X 8” /
SET @ 60 PSI PID - 18-2711.34.01 (NEW 2002)    I RV-023025    RELIEF VALVE   
BOH2 RELIEF VALVE FOR BOILER 8 TURBINE FAN 6 X 8” / SET @ 60 PSI PID -
18-2711-34.01 (NEW 2002)    A RV-023019    RELIEF VALVE    BOH2 RELIEF VALVE FOR
DESUPERHEATER PUMP (1-1/2 X 3” / SET @ 240 PSI) PID - 18-3711-17.02 (NEW 2002)
   A RV-023048    RELIEF VALVE    BOH2 RELIEF VALVE FOR STEAM DRUM SPARE RELIEF
VALVE (3” X 6” / SET @ 1100 PSI)    A RV-023042    RELIEF VALVE    BOH2-BL05 AIR
DRUM RELIEF VALVE 1/2 X 1” / SET @ 150 PSI (NEW 2002)    I RV-023043    RELIEF
VALVE    BOH2-BLR06 AIR DRUM RELIEF VALVE 1/2 X 1” / SET @ 150 PSI (NEW 2002)   
A RV-023044    RELIEF VALVE    BOH2-BLR07 AIR DRUM RELIEF VALVE 1/2 X 1” / SET@
150 PSI (NEW 2002)    I RV-023045    RELIEF VALVE    BOH2-BLR08 AIR DRUM RELIEF
VALVE 1/2 X 1” / SET @ 150 PSI (NEW 2002)    A RV-023021    RELIEF VALVE   
BOH2-P02B DEMINERALIZED WATER RELIEF VALVE (3” X 4” / SET @ 60 PSI) PID -
18-3726-02.01 (NEW 2002)    A RV-023029    RELIEF VALVE    RELIEF VALVE FOR 900
LB STEAM FOR BOILER 6 1 1/2 X 3” / 1050 PSI PID - 18-3704-63 (NEW 2002)    A
RV-023027    RELIEF VALVE    RELIEF VALVE FOR 900 LB STEAM ON BOILER (1-1/2” X
3” / SET @ 1050 PSI) PID - 18-3704-61 (NEW 2002)    A RV-023033    RELIEF VALVE
   RELIEF VALVE FOR 900 LB STEAM ON BOILER 5 1 1/2 X 3” / SET @ 1050 PID -
18-3704-67 (SPARE)    A RV-023031    RELIEF VALVE    RELIEF VALVE FOR 900 LB
STEAM ON BOILER 6 1 1/2 X 3”/ SET @ 1050 PSI PID - 18-3704-65 (SPARE)    A
RV-023032    RELIEF VALVE    RELIEF VALVE FOR AQUEOUS AMMONIA REGEN. TURBINE
VANE PUMP 1/4 X 1/4” / SET @ 125 PSI PID - 18-5317-60 (NEW 2002)    A RV-023039
   RELIEF VALVE    RELIEF VALVE FOR AQUEOUS AMMONIA REGEN. TURBINE VANE PUMP
(1/4” X 1/4” / SET @ 125 PSI) PID - 18-5317-60 (NEW 2002)    A RV-023026   
RELIEF VALVE    RELIEF VALVE FOR BOILER (3” X 6” / SET @ 1100 PSI) P&ID DWG
18-3704-67 (NEW 2002)    A RV-023035    RELIEF VALVE    RELIEF VALVE FOR BOILER
#7 (3” X 6” / SET @ 1075 PSI PID - 18-3704-65 (SPARE)    I RV-023036    RELIEF
VALVE    RELIEF VALVE FOR BOILER (3 X 6” / SET @ 1100 PSI PID - 18-3704-65
(SPARE)    A RV-023028    RELIEF VALVE    RELIEF VALVE FOR BOILER (3” X 6” / SET
@ 1075 PSI) PID DWG: 18-3704-67 (NEW 2002)    A RV-023047    RELIEF VALVE   
RELIEF VALVE FOR BOILER STEAM DRUM SPARE (3” X 6” / SET @ 1175 PSI)    A
RV-023034    RELIEF VALVE    RELIEF VALVE FOR STEAM DRUM ON No. 5 BOILER 3 X 6”
/ SET @ 1100 PSI PID - 18-3704-61 (NEW 2002)    I RV-023037    RELIEF VALVE   
RELIEF VALVE FOR STEAM DRUM ON No. 6 BOILER 3 X 6” / SET @ 1075 PSI PID -
18-3704-63 (NEW 2002)    A RV-023038    RELIEF VALVE    RELIEF VALVE FOR STEAM
DRUM ON No. 6 BOILER 3 X 6” / SET @ 1100 PSI PID - 18-3604-63 (NEW 2002)    A
RV-023030    RELIEF VALVE    RELIEF VALVE FOR STEAM DRUM ON No. 7 BOILER 3 X 6”
/ SET @ 1075 PSI PID - 18-3704-61 (NEW 2002)    A BOH2-SIL5    SILENCER   
RELIEF VALVE SILENCER ON BOH2-BLR05 (PM BOILER SHUTDOWN)    A BOH2-SIL5A   
SILENCER    RELIEF VALVE SILENCER ON BOH2-BLR05 (PM BOILER SHUTDOWN)    A
BOH2-SIL6    SILENCER    RELIEF VALVE SILENCER ON BOH2-BLR06 (PM BOILER
SHUTDOWN)    A BOH2-SIL6A    SILENCER    RELIEF VALVE SILENCER ON BOH2-BLR06 (PM
BOILER SHUTDOWN)    A BOH2-SIL7    SILENCER    RELIEF VALVE SILENCER ON
BOH2-BLR07 (PM BOILER SHUTDOWN)    A BOH2-S1L7A    SILENCER    RELIEF VALVE
SILENCER ON BOH2-BLR07 (PM BOILER SHUTDOWN)    A BOH2-SIL8    SILENCER    RELIEF
VALVE SILENCER ON BOH2-BLR08 (PM BOILER SHUTDOWN)    A BOH2-SIL8A    SILENCER   
RELIEF VALVE SILENCER ON BOH2-BLR08 (PM BOILER SHUTDOWN)    A BOH2-STK05   
STACK    BOH2 NO.5 BOILER STACK (NEW 2002)    I BOH2-STK06    STACK    BOH2 NO.6
BOILER STACK (NEW 2002)    A BOH2-STK07    STACK    BOH2 NO.7 BOILER STACK (NEW
2002)    I BOH2-STK08    STACK    BOH2 NO.8 BOILER STACK (NEW 2002)    A BOH-FND
   STRUCTURAL    BOH FOUNDATION - PROJECT TRACKING    A BOH-STRUCT    STRUCTURAL
   BOH STRUCTURAL - PROJECT TRACKING    A WSY-STRUCT    STRUCTURAL    WYS
STRUCTURAL - PROJECT TRACKING    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

BOH2-TK505    TANK    BOH2 WET ESP TANK BOILER 5 (NEW 2002)    I BOH2-TK506   
TANK    BOH2 WET ESP TANK BOILER 6 (NEW 2002)    A BOH2-TK507    TANK    BOH2
WET ESP TANK BOILER 7 (NEW 2002)    I BOH2-TK508    TANK    BOH2 WET ESP TANK
BOILER 8 (NEW 2002)    A S2T54-68    TRANSFORMER    WSY TRANSFORMER 2400 X 480
KVA150 POWER FOR RIVER PUMP HOUSE AND DOCK 3 POLE NUMBER 101 PAD MOUNT YES.    A
TF-0033    TRANSFORMER    WYS TRANSFORMER IS LOCATED ON THE WEST ROAD OUT SIDE
THE REFINERY MAIN FENCED AREA 2400 X 240/480 PICK UP KEY AT THE MAIN GATE TO
ENTER TRANSFORMER FENCED AREA POLE NUMBER 192 PAD MOUNT YES.    I TR-0616   
TURBINE    BOH NO.1 BOILER BOH-BLR01 SOUTH DRAFT FAN FAN-0587 TURBINE TR-0616
PID DWG POH-16-14287-23    I TR-2967    TURBINE    BOH2 DEAERATOR PUMP BOH2-P02B
TURBINE (NEW 2002)    I TR-2966    TURBINE    BOH2 JET A FUEL OIL PUMP BOH2-P03A
TURBINE (NEW 2002)    A TR-2992    TURBINE    BOH2 NO.5 BOILER FORCE DRAFT AIR
FAN TURBINE (NEW 2002)    I TR-2993    TURBINE    BOH2 NO.6 BOILER FORCE DRAFT
AIR FAN TURBINE (NEW 2002)    A TR-2994    TURBINE    BOH2 NO.7 BOILER FORCE
DRAFT AIR FAN TURBINE (NEW 2002)    I TR-2995    TURBINE    BOH2 NO.8 BOILER
FORCE DRAFT AIR FAN TURBINE (NEW 2002)    A BOH-VALVE    VALVE    BOH VALVES
DOES NOT INCLUDE CHECK, CONTROL VALVES, OR RELIEF VALVES - DO NOT WRITE WO FOR
THOSE TO THIS EQUIP.    A BOH2-NRV01    VALVE    BOH2-NRV01 NON RETURN VALVE ON
BOILER STEAM HEADER ON BOILER NO.05    A BOH2-NRV02    VALVE    BOH2-NRV02 NON
RETURN VALVE ON BOILER STEAM HEADER ON BOILER NO.06    A BOH2-NRV03    VALVE   
BOH2-NRV03 NON RETURN VALVE ON BOILER STEAM HEADER ON BOILER NO.07    A
BOH2-NRV04    VALVE    BOH2-NRV04 NON RETURN VALVE ON BOILER STEAM HEADER ON
BOILER NO.08    A DRM-1010    VESSEL    AQUEOUS AMONIA DRUM BOH2-TK215 (NEW
2002)    A DRM-1530    VESSEL    BOH BOILER NO. 1 BOH-BLR01 MUD DRUM PID DWG
18-3704-22 (UNIT SHUTDOWN REQUIRED)    A DRM-1531    VESSEL    BOH BOILER NO. 1
BOH-BLR01 STEAM DRUM PID DWG 18-3704-22 (UNIT SHUTDOWN REQUIRED)    A DRM-1532
   VESSEL    BOH NO.2 BOILER BOH-BLR02 MUD DRUM PID DWG 18-3704-26    A DRM-1533
   VESSEL    BOH NO.2 BOILER BOH-BLR02 STEAM DRUM PID DWG 18-3704-26    A
DRM-1534    VESSEL    BOH NO.3 BOILER BOH-BLR03 MUD DRUM PID DWG 18-3704-26    A
DRM-1535    VESSEL    BOH NO.3 BOILER BOH-BLR03 STEAM DRUM PID DWG 18-3704-26   
A DRM-1536    VESSEL    BOH NO.4 BOILER BOH-BLR04 MUD DRUM PID DWG 18-3704-28   
A DRM-1537    VESSEL    BOH NO.4 BOILER BOH-BLR04 STEAM DRUM PID DWG 18-3704-28
   A DRM-4008    VESSEL    BOH2 NO.5 BOILER ECONOMIZER    I DRM-4004    VESSEL
   BOH2 NO.5 BOILER MUD DRUM    I DRM-4000    VESSEL    BOH2 NO.5 BOILER STEAM
DRUM    I DRM-4012    VESSEL    BOH2 NO.5 BOILER WET ESP (NEW 2002)    I
DRM-4009    VESSEL    BOH2 NO.6 BOILER ECONOMIZER    A DRM-4005    VESSEL   
BOH2 NO.6 BOILER MUD DRUM    A DRM-4001    VESSEL    BOH2 NO.6 BOILER STEAM DRUM
   A DRM-4013    VESSEL    BOH2 NO.6 BOILER WET ESP (NEW 2002)    A DRM-4010   
VESSEL    BOH2 NO.7 BOILER ECONOMIZER    I DRM-4006    VESSEL    BOH2 NO.7
BOILER MUD DRUM    I DRM-4002    VESSEL    BOH2 NO.7 BOILER STEAM DRUM    I
DRM-4014    VESSEL    BOH2 NO.7 BOILER WET ESP (NEW 2002)    I DRM-4011   
VESSEL    BOH2 NO.8 BOILER ECONOMIZER    A DRM-4007    VESSEL    BOH2 NO.8
BOILER MUD DRUM    A DRM-4003    VESSEL    BOH2 NO.8 BOILER STEAM DRUM    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

DRM-4015    VESSEL    BOH2 NO.8 BOILER WET ESP (NEW 2002)    A UPS-106A    UPS
   MOB UNINTERUPTED POWER SUPPLY UPS-106 (2ND FLOOR)    A VH-4864    VEHICLE   
MMR SECURITY (97 FORD F-150) VH-4864    I SUB MAIN       29    SMN1B7-E    BUS
   (MAIN) 1 13.8KV BUS EAST SIDE    A SMN1B7-W    BUS    (MAIN) 1 13.8KV BUS
WEST SIDE    A SMN2B7-B    BUS    (MAIN) 2 SUB EAST BUS 13.8KV    A SMN2B7-A   
BUS    (MAIN) 2 SUB WEST BUS 13.8KV    A COGENB6-A    BUS    COGEN STATION
SERVICE 4.16KV BUS A    A COGENB6-B    BUS    COGEN STATION SERVICE 4.16KV BUS B
   A COGENB7-A    BUS    REACTOR LIMITED 13.8KV BUS IN COGEN BUILDING FOR SS AND
POH    A COGENB7-B    BUS    REACTOR LIMITED 13.8KV BUS IN COGEN BUILDING FOR SS
AND POH    A SMN2F7-6A    FEEDER    13.8 KV ELECTRICAL FEEDER FROM MAIN2 TO SUB
1 PDC BUS “A”    A SMN2F7-6B    FEEDER    13.8 KV ELECTRICAL FEEDER FROM MAIN2
TO SUB 1 PDC BUS “B”    A SMN1F7-3    FEEDER    13.8KV FEEDER TO SUB 1 NORMAL
NORTH SIDE    A SMN1F7-4    FEEDER    13.8KV FEEDER TO SUB 1 NORMAL SOUTH SIDE
   A SMN1F7-1    FEEDER    13.8KV FEEDER TO SUB 2 AND 3 NORMAL 2N AND 3S    A
SMN1F7-2    FEEDER    13.8KV FEEDER TO SUB 2 AND 3 NORMAL 2S AND 3N, AND ALSO TO
FCC AIR BOLWER CAPTIVE TRANSFORMER    A SMN1F7-5    FEEDER    13.8KV FEEDER TO
SUB 4 AND 5 NORMAL 4N    A SMN1F7-6    FEEDER    13.8KV FEEDER TO SUB 4 AND 5
NORMAL 4S    A SMN2F7-4B    FEEDER    13.8KV FEEDER TO SUB 5 USAULLY 5N    A
SMN2F7-3A    FEEDER    13.8KV FEEDER TO SUB 5 USSUALLY 5S    A PSE&GF8    FEEDER
   UTILITY LINES TO PLANT    A COGENG7-ST1    GENERATOR    COGEN STEAM TURBINE
GENERATOR 1    A COGENT76-4    TRANSFORMER    COGEN STATION SERVICE TRANSFORMER
4    A COGENT76-5    TRANSFORMER    COGEN STATION SERVICE TRANSFORMER 5    A
SMN2T77-B    TRANSFORMER    ISOLATION TRANSFORMER FOR (MAIN) 2 SUB EAST SIDE   
A SMN2T77-A    TRANSFORMER    ISOLATION TRANSFORMER FOR (MAIN) 2 SUB WEST SIDE
   A SMN1T77-6    TRANSFORMER    TF-0189 ISOLATION TRANSFORMER, POWERHOUSE, 13.8
KV X 13.8 KV WEST OF COGEN    A SMN1T77-7    TRANSFORMER    TF-0190 ISOLATION
TRANSFORMER, POWERHOUSE, 13.8 KV X 13.8 KV WEST OF COGEN    A COGENT87-1   
TRANSFORMER    TRANSFORMER FOR GT-A AND HALF OF REFINERY FEED FROM GLOUSTER
PSE&G LINE P-2242 SIDE    A COGENT87-3    TRANSFORMER    TRANSFORMER FOR GT-B
AND HALF OF REFINERY FEED FROM DEPTFORD PSE&G LINE V-2274 SIDE    A COGENT87-2
   TRANSFORMER    TRANSFORMER FOR ST-1 STEAM TURBINE CAN BE CONNECTED TO EITHER
PSE&G LINE    A SUB1       35    S1B4-43    BUS    -    A S1B4-7    BUS    100A
MOTOR STARTER RACK AT WEST END OF UNIT (EXTENSION OF MAIN RACK)    A S1B5-N   
BUS    2.4KV 1200A SUB1 NORTH SIDE FCC FEEDERS 11,12,&13 POSSIBLE BACKFEED
THROUGH FEEDER 11 VIA POLE SWITCH TO FEEDER 60A IN PLACE OF TRANSFORMER    A
S1B5-S    BUS    2.4KV 1200A SUB1 S FEEDER 14,15,16    A S1B4-9    BUS    225A
MOTOR STARTER RACK IN PLY    A S1B4-2    BUS    300A MOTOR STARTER RACK OUTSIDE
CONTROL ROOM (EAST SIDE)    A S1B3-LP    BUS    400A 4#500    A S1B4-8    BUS   
400A MOTOR STARTER RACK IN PLY    A S1B4-6    BUS    MOTOR STARTER 400A MAIN FOR
CUMENE    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S1B4-5    BUS    MOTOR STARTER 500A MAIN FOR CUMENE    A S1B4-10    BUS    MOTOR
STARTER RACK IN PLY    A S1B4-4    BUS    SOUTH CUMENE MCC 07    A S1F5-15   
FEEDER    2.4 KV 400A SUB 1 TO CT2 FANS    A S1F5-16    FEEDER    2.4 KV 400A
SUB 1 TO CUM, PLY, ADMIN    A S1F5-14    FEEDER    2.4KV 400A SUB 1 CT2 FANS
***OUT OF SERVICE***    D S1F4-1    FEEDER    200A WELDING FEEDER #1 FROM MOTOR
STARTER RACK OUTSIDE CONTROL ROOM (EAST SIDE)    A S1F4-2    FEEDER    50A
WELDING FEEDER FROM MOTOR STARTER RACK OUTSIDE CONTROL ROOM (EAST SIDE)    A
S1F5-11A    FEEDER    SUB 1 FEEDER 11A 2400v 600A TO FCC FEEDS FROM FEEDER 11
VIA POLE SWITCH, CAN BE SWITCHED TO FEEDER 60    A S1F5-11    FEEDER    SUB 1
FEEDER 11 - 2.4KV 600A TO FCC (VIA FEEDER 11A) MAY BE USED AS BACK FEED TO SUB 1
BUS VIA FEEDER 60A FROM POWERHOUSE    A S1F5-12    FEEDER    SUB 1 FEEDER 12 -
2.4KV 400A TO CT#3 PUMPHOUSE    A S1F5-13    FEEDER    SUB 1 FEEDER 13 - 2.4KV
400A TO CT#3 TRANSFORMERS FOR FANS ***OUT OF SERVICE***    D S1T43-3   
TRANSFORMER    480V X 120/240V 2KVA TRANSFORMER    A S1T54-62A    TRANSFORMER   
CUM TRANSFORMER 2400 X 480 500KVA POWER FOR CUMENE UNIT. SOUTH MOST TRANSFORMER
(PARALLELED WITH TF-0062) NORTH MOST TRANSFORMER. POLE NUMBER 136 PAD MOUNT YES.
   I S1T53-19    TRANSFORMER    CUM TRANSFORMER, TREATING UNIT LINDE 2400 X
208/120 45 KVA. LIGHTING LINDE UNIT POLE NUMBER 116 PAD MOUNT YES.    A S1T54-74
   TRANSFORMER    FCC TRANSFORMER 2400 X 480 FOR CWT 3 FANS FOR FCCU TF-0074.
***REMOVED FROM SERVICE***    I S1T54-73    TRANSFORMER    FCCU TRANSFORMER
NUMBER TF-0073 FOR NUMBER THREE CWT EAST FAN BANK. ELECTRICAL SINGLE LINE
DRAWING NUMBER 11-13926-D REV#2.0 PAD MOUNT YES. ***REMOVED FROM SERVICE***    I
S1T53-36    TRANSFORMER    GPL TRANSFORMER GATEHOUSE TYPE HPJ 2400 X 208/120 45
KVA EASTERN MOST OF TWO TRANSFORMERS POLE NUMBER 230 PAD MOUNT YES.    A
S1T54-185    TRANSFORMER    PAD MOUNT FOR CUMENE 480 VOLT PUMP MOTORS 2400 X 480
500 KVA SINGLE LINE DWG.NO. 11-13898-D POLE NUMBER ST-10 PAD MOUNT YES.    A
S3T54-178    TRANSFORMER    PAD MOUNT FOR MIXERS AND MOTORS. 2400/480 500 KVA
***DEMOED***    D S1T53-11    TRANSFORMER    PLY TRANSFORMER 2400 X 208/120
TF-0011 LIGHTING TRANSFORMER FOR POLY AND CUMENE UNIT POLE NUMBER 135.    A
S1T54-71    TRANSFORMER    PLY TRANSFORMER 2400 X 480 KVA300 POWER FOR EAST LOAD
CENTER FOR CWT FANS POLE NUMBER MANHOLE PAD MOUNT YES. ***REMOVED FROM
SERVICE***    I S1T54-72    TRANSFORMER    PLY TRANSFORMER 2400 X 480 KVA300
POWER FOR WEST LOAD CENTER FOR CWT FANS POLE NUMBER MANHOLE PAD MOUNT YES.
***REMOVED FROM SERVICE***    I S1T54-172    TRANSFORMER    PLY TRANSFORMER NO.
172 500 KVA 2400 / 480 VOLTS CUMENE CHARGE PUMPS POLE NUMBER 135 PAD MOUNT YES.
   I S1T75-N    TRANSFORMER    SUB 1 MAIN TRANSFORMER NORTH SIDE 13.8 TO 2.4 KV
3000KVA FEED FROM FEEDER 3 OR 4    A S1T75-S    TRANSFORMER    SUB-1
TRANSFORMER, DISTRIBUTION, 13.8 KV SUB-01 SOUTH END OF SUB-1 POLE NUMBER
S-17/S-18 PAD MOUNT YES.    A SUB2       28    S2B4-4    BUS    100A 480V BUS
FOR DOCK 3    A S2B4-3    BUS    100A 480V FEEDER FOR CAPSTAN LOADS    A
S2B5-201B    BUS    1200A MCC IN 2 SUB    A S2B5-N    BUS    2.4KV 1200A MAIN
BUS FOR 2 SUBSTATION    A S2B5-S    BUS    2.4KV 1200A MAIN BUS FOR 2 SUBSTATION
   A S2B4-16    BUS    400A 480V RACK P5 IN ALKY    A S2B4-12    BUS    400A
MOTOR STARTER RACK PI    A S2B4-MCCB    BUS    SRU 3 N MCC (NORTH)    A S2B7-N
   BUS    SUB 2 13 8KV BUS    A S2B7-S    BUS    SUB 2 13.8KV BUS    A S2F5-6   
FEEDER    2.4KV 400A FEEDER AREA LOOP TO SOUTH    A S2F5-5    FEEDER    2.4KV
400A FEEDER TO SOUTH OF SUBSTATION TO MCC FOR 4 PUMPS    A S2F5-1    FEEDER   
2.4KV 600A AERIAL LOOP NORTH TO RIVER AND WWT    A S2F5-10    FEEDER    BACK UP
CONNECTION FOR FEEDER 5-2    A S2F5-11    FEEDER    BACK UP CONNECTION FOR
FEEDER 5-3    A S2F5-22    FEEDER    DUPLICATE    D S2F5-24    FEEDER   
DUPLICATE    D S2T75-N    TRANSFORMER    13.8- 2.4KV 7.5MVA BASE DELTA DELTA
TRANSFORMER    A S2T75-S    TRANSFORMER    13.8- 2.4KV 7.5MVA BASE DELTA DELTA
TRANSFORMER    A S3T75-S    TRANSFORMER    13.8- 2.4KV 7.5MVA BASE DELTA DELTA
TRANSFORMER    A S3T75-N    TRANSFORMER    13.8- 2.4KV 7.5MVA BASE DELTA DELTA
TRANSFORMER    A S2T43-4    TRANSFORMER    15 KVA 480-120/208 TRANSFORMER FOR
INST PANEL IN COMPRESSOR AREA    A S2T43-1    TRANSFORMER    480- 120/240 1
PHASE LIGHTING    A S2T43-7    TRANSFORMER    480-120/208 15KVA    A S2T43-8   
TRANSFORMER    480-120/208 15KVA    A S2T43-12    TRANSFORMER    480-120/208
15KVA    A S2T43-01    TRANSFORMER    LIGHTING TRANSFORMER FOR TRAILER AT RIVER
WATER    A S2T54-168    TRANSFORMER    PSM TRANSFORMER 2400 X 480 POWER FOR 3070
BUILDING (PROCESS SAFETY MANAGEMENT)    A SUB3       29    S3B5-N    BUS   
2.4KV 1200A    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S3B5-S    BUS    2.4KV 1200A    A S3B4-6    BUS    300A BUS FOR MOTOR STARTER
FOR STARTERS IN #2 PUMPHOUSE    A S3B4-2    BUS    480V STARTER RACK BUS AT TANK
FARM TK 105    A S3B4-MCCA    BUS    5RU 3 5 MCC (SOUTH)    A S3B4-7    BUS   
STARTER RACK BUS FOR TRANSFORMER TF-135    A S3F5-35    FEEDER    SUB 3 2.400KV
FEEDER TO NORTH TANK FARM/RIVER    A S3F5-37    FEEDER    SUB 3 2.4KV 400A
FEEDER TO SOUTH TANK FARM/SALES    A S3F5-32    FEEDER    SUB 3 2.4KV 400A
FEEDER TO TF PUMPHOUSE    A S3F5-33    FEEDER    SUB 3 2.4KV 400A FEEDER TO TF
PUMPHOUSE    A S3F5-34    FEEDER    SUB 3 2.4KV 400A FEEDER TO TF PUMPHOUSE    A
S3F5-36    FEEDER    SUB 3 2.4KV FEEDER TO COLONIAL PUMPS    A S3F5-35A   
FEEDER    SUB 3 2.4KV FEEDER TO 5RU 3    A S3F5-31    FEEDER    SUB3 2400V
FEEDER TO CENTRAL TANK FARM    A S3T43-002    TRANSFORMER    120/208 LIGHTING
TRANSFORMER IN #2 PUMPHOUSE    A S3T54-CW1    TRANSFORMER    2300/480
TRANSFORMER FOR #1 CWT FANS AND AREA    A S3T54-006    TRANSFORMER    DUPLICATE
   D S3T54-48    TRANSFORMER    GPL TRANSFORMER 2400 X 480 300KVA TYPE WLLT6
WEST OF TK 117 EAST OF SRU POLE NUMBER 267P PAD MOUNT YES.    I S3T54-46   
TRANSFORMER    GPL TRANSFORMER SOUTHWEST OF TANK 102 2400 X 208/120 POLE NUMBER
286 PAD MOUNT YES.    A S3T43-001    TRANSFORMER    HONEYWELL BLENDING SYSTEM
DRY TRANSFORMER    A S3T54-182    TRANSFORMER    PAD MOUNT FOR NEW TANK FARM
BLENDING 480 VOLT MOTORS 2400 X 480 VOLT POLE NUMBER 35 PAD MOUNT YES.    A
SS3T43-001    TRANSFORMER    SS3T43-001 HONEYWELL BLENDING SYSTEM DRY
TRANSFORMER    A S3T54-60    TRANSFORMER    TFA TRANSFORMER 2400 X 240/480
300KVA TYPE AT POWER FOR PUMP MOTORS AND MOVS 120FT EAST OF TANK 51 POLE NUMBER
30 PAD MOUNT YES.    A S3T54-55    TRANSFORMER    TFA TRANSFORMER 2400 X 240/480
TYPE HPZ 75KVA POWER FOR MOTORS AND MOV S POLE NUMBER 34 PAD MOUNT YES.    I
S3T54-87    TRANSFORMER    TFA TRANSFORMER 2400 X 480 POWER FOR TANK 105 AND
RELATED EQUIPMENT TRANSFORMER ON MAIN TANK FARM ROAD POLE NUMBER 259 PAD MOUNT
YES.    A S3T54-187    TRANSFORMER    TFA TRANSFORMER NO. 56 500 KVA 2400 X 480
VOLTS USED FOR M.0 V”S AND MIXERS POLE NUMBER 338 PAD MOUNT YES.    A S3T54-135
   TRANSFORMER    TFA TRANSFORMER TANK FARM 2400 X 480 300 KVA    A S3T54-34   
TRANSFORMER    TFA TRANSFORMER TANK FARM TYPE HPZ 2400 X 480 75 KVA WESTERN MOST
OF TWO TRANSFORMERS POLE NUMBER 34 PAD MOUNT YES.    I S3TS4-3    TRANSFORMER   
TFA TRANSFORMER TANK FARM TYPE-AT 2400 / 240X480 / 200 KVA. SINGLE LINE DWG#
11-13914-D POLE NUMBER 254 PAD MOUNT YES.    A SUB4       30    S4B5-WWT    BUS
   100A    A S4B4-1    BUS    1200A ALLEN BRADLEY MCC IN 5RU#2    A S4B5-N   
BUS    2.4KV 1200A, NORTH BUS OF SUB 4 FEEDERS 402 TO 406    A S4B5-S    BUS   
2.4KV 1200A, SOUTH BUS OF SUB 4 FEEDERS 407 TO 410    A S4P3-10    BUS    225a
120/208 PANEL FOR CRITICAL 120V SERVICES BACKED UP BY GENERATOR VIA TRANSFER
SWITCH CRU CONTROL ROOM    A S4B5-2    BUS    2400V MCC FOR CRU LARGE MOTORS   
A S4B5-SG4    BUS    2400V SWITCHGEAR NUMBER 4 NEAR NUMBER SUBSTATION 4    A
S4B4-21    BUS    480 MCC 8 EAST RACK IN DELEX/CLAY TREATER UNIT    A S4B4-AER
   BUS    480V BUS WITH NE,NW,SE AND SW AERATOR MOTOR STARTERS    A S4B4-10   
BUS    480V MOTOR STARTER FOR S4B4-11    A S4B4-12    BUS    600A    A S4B4-14
   BUS    600A    A S4B4-13    BUS    600A    A S4B4-17    BUS    800A    A
S4B4-18    BUS    800A    A S4B4-22    BUS    800A    A S4B4-2    BUS    800A   
A S4B4-19    BUS    800A    A S4B4-23    BUS    800A    A S4B4-25    BUS    800A
   A S4B4-4    BUS    800A    A S4B4-5    BUS    800A    A S4B4-9    BUS    800A
   A S4B4-8    BUS    800A    A S4B4-7    BUS    800A    A S4B4-6    BUS    800A
   A S4B4-3    BUS    800A    A S4B4-24    BUS    800A    A S4B4-11    BUS   
800A 480V MCC #10 for instrument air compressor, control room HVAC and critical
bus main feed (generator backed up)    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S4B4-26    BUS    S4B4-26 BUS 480V/400A FLARE GAS RECOVERY    A S4F5-409   
FEEDER    2.4 KV 400A DEALTEX AND CLAY TREATER UNITS 11-13907-D    A S4F5-404   
FEEDER    2.4 KV 400A FEEDER 404 TO CRU 11-13900-D    A S4F5-405    FEEDER   
2.4 KV 400A FEEDER 405 TO CRU 11-13900,906,17354-D    A S4F5-410    FEEDER   
2.4 KV 400A FOR CRU UNIT 11-13899-D    A S4F5-406    FEEDER    2.4 KV 400A SPARE
   A S4F5-408    FEEDER    2.4 KV 400A TO SULFOLATE UNIT LARGE MOTORS 350MCM
11-13908-D    A S4F5-407    FEEDER    2.4 KV 400A YARD LINE NORTH TO WWT AND SUB
2    A S4F5-402    FEEDER    2.4KV 600A FEEDER 402 TO SRU#2 (OLD)    A S4F5-403
   FEEDER    2.4KV 600A FEEDER 403 TO SULFOLANE UNIT DRAWING 11-13927&8-D,
500MCM    A S4F5-405A    FEEDER    2400V WALK IN ISLE MCC FOR 3 MOTORS FOR CRU
PP27A,25A,25B    A S4M4-BL201    MOTOR    480V 5HP BL201 MOTOR    I S4MS4-ME01E
   MOTOR STARTER    WWT AERATOR WWT-ME01E MOTOR STARTER 50 HP / 1770 RPM / 326TC
FRAME PID DWG WWT-16-14309-07    I S4MS4-ME01F    MOTOR STARTER    WWT AERATOR
WWT-ME01F MOTOR STARTER 50 HP / 1770 RPM / 326TC FRAME PID DWG WWT-16-14309-07
   I S4MS4-ME01G    MOTOR STARTER    WWT AERATOR WWT-ME01G MOTOR STARTER 50 HP /
1770 RPM / 326TC TE FRAME PID DWG WWT-16-14309-07    I S4MS4-ME01H   
MOTOR STARTER    WWT AERATOR WWT-ME01H MOTOR STARTER 50 HP / 1770 RPM / 326TC
FRAME PID DWG WWT-16-14309-07    I S4MS4-BL201    MOTOR STARTER    WWT UV LIGHT
AIR BLOWER WWT-BL201 MOTOR PID DWG WWT-16-14309-14    I 34P3-11    PANEL   
120-208 PANEL 200A BUS 3 PHASE 4 WIRE    A S4P3-11    PANEL    120-208 PANEL
200A BUS 3 PHASE 4 WIRE 36CKT    A S4P3-LP1    PANEL    150A LIGTHING PANEL    A
S4P3-LP2    PANEL    150A LIGTHING PANEL    A S4T43-11    TRANSFORMER   
112.5KVA 480/120-208 TRANSFORMER FOR 120V AT COOLING TOWER #7 AREA    A S4T43-8
   TRANSFORMER    15KVA TRANSFORMER    A S4T43-3    TRANSFORMER    30 KVA
LIGHTING TRANSFORMER    A S4T43-5    TRANSFORMER    30KVA TRANSFORMER    A
S4T43-7    TRANSFORMER    30KVA TRANSFORMER    A S4T43-UV2    TRANSFORMER   
30KVA TRANSFORMER    A S4T43-UV1    TRANSFORMER    30KVA TRANSFORMER    A
S4T43-10    TRANSFORMER    45KVA LIGHTING TRANSFORMER FOR CRITICAL LOADS CRU
AREA    A S4T43-1    TRANSFORMER    45KVA LIGTHING TRANSFORMER    A S4T43-2   
TRANSFORMER    75KVA LIGTHING TRANSFORMER    A S4T43-6    TRANSFORMER    75KVA
TRANSFORMER    A S4T54-92    TRANSFORMER    CRU TRANSFORMER 2400 X 480 POWER
TRANSFORMER FOR MCC NO.2 POLE NUMBER 167 PAD MOUNT YES    A S4T54-93   
TRANSFORMER    CRU TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR MCC NO.3 POLE
NUMBER 167 PAD MOUNT YES    A S4T54-94    TRANSFORMER    CRU TRANSFORMER 2400 X
480 POWER TRANSFORMER FOR MCC NO.4    A S4T54-95    TRANSFORMER    CRU
TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR MCC NO.5    A S4T54-96   
TRANSFORMER    CRU TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR MCC NO.6    A
S4T54-97    TRANSFORMER    CRU TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR MCC
NO.7    A S4T54-98    TRANSFORMER    CRU TRANSFORMER 2400 X 480 POWER
TRANSFORMER FOR MCC NO.8    A S4T54-99    TRANSFORMER    CRU TRANSFORMER 2400 X
480 POWER TRANSFORMER FOR MCC NO.9 AND MCC NO. 10    A S4T54-91    TRANSFORMER
   CRU TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR MCC-1 CRU-2 (
CLASSIFIED-PCB’S ) POLE NUMBER 310-A PAD MOUNT YES    A S4T54-RAF    TRANSFORMER
   CRU TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR RAFINATE PUMPS    A
S4T54-127    TRANSFORMER    CRU TRANSFORMER 2400 X 480 WEST OF CRU CONTROLROOM
   I S4T43-9    TRANSFORMER    LIGTHING TRANSFORMER    A S4T54-152   
TRANSFORMER    S4T54-152 TRANSFORMER FLARE GAS RECOVERY 2400V/480V 300KVA    A
S4T54-151    TRANSFORMER    SRU TRANSFORMER HOWARD INDUSTRIES LAUREL MS 39440.
1000 KVA 2400 / 480 WYE (Y) POWER FOR NEW SULFUR RECOVERY UNIT PAD MOUNT YES.   
A S4T75-N    TRANSFORMER    SUB-4 TRANSFORMER, DISTRIBUTION, 13.8 KV SUB-04
NORTH END OF SUB-4 (CLASSIFIED PCB’S) POLE NUMBER S-37/S-38 PAD MOUNT YES.    A
S4T75-S    TRANSFORMER    SUB-4 TRANSFORMER, DISTRIBUTION, 13.8 KV SUB-04 SOUTH
END OF SUB-4    A S4T54-120    TRANSFORMER    WWT TRANSFORMER 2400 X 480 (POWER
FOR LOAD CENTER “1-P” CAN NOT SAMPLE OIL NO VALVE    A S4T54-121    TRANSFORMER
   WWT TRANSFORMER 2400 X 480 (POWER FOR LOAD CENTER “2-P”    A S4T54-137   
TRANSFORMER    WWTP POWER TRANSFORMER 2400 X 480 500 KVA POLE NUMBER 109 PAD
MOUNT YES.    A SUBS       45    S5B5-20    BUS    AERIAL TAP OFF OF FEEDER 58
THRU. FUSED CUTOUT ON POLE AND SOLID KNIFE BLADES AND 800A FUSE SERVING J62,J63,
J16B AND PA16    A S5B4-1    BUS    MOTOR STARTER RACK AT NORTH END OF FCCU    A
S5B4-5    BUS    MOTOR STARTER RACK AT NORTH END OF UNIT NEAR COOLING TOWER    A
S5B4-6    BUS    MOTOR STARTER RACK IN FRONT (EAST SIDE) OF UNIT    A S5B4-4   
BUS    MOTOR STARTER RACK IN PUMPHOUSE    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S5B5-N    BUS    SUB 5 N BUS 2.4 KV 1200A    A S5B5-S    BUS    SUB 5 S BUS 2.4
KV 1200A    A S5B4-7    BUS    SWITCHRACK WEST OF H2S BUILDING SERVING FCC-127
AND 130    A S5B4-2    BUS    VPS AVJET COOLER MOTOR STARER RACK AT AVJET    A
S5B4-3    BUS    VPS BLACKWATER OVERHEAD COOLER MOTOR STARTER RACK LOCATED
IMMEDIATELY BELLOW COOLER    A S5F5-52    FEEDER    2.4KV 500A 500MCM CU    A
S5F5-51    FEEDER    2.4KV 500A 500MCM CU    A S5F5-54A    FEEDER    AERIAL TAP
OF OF FEEDER 54 THRU. FUSED DISCONNECT SW. AT POLE 154    A S5FS-51A    FEEDER
   DUPLICATE    D S5F5-51B    FEEDER    DUPLICATE    D S5F5-58A    FEEDER   
DUPLICATE    D S5F5-57A    FEEDER    DUPLICATE    D S5F5-51C    FEEDER   
DUPLICATE    D S5F5-51D    FEEDER    DUPLICATE    D S5T54-SL3    TRANSFORMER   
25 KVA LIGHTING TRANSFORMER    A S5T54-77    TRANSFORMER    AKY TRANSFORMER 2400
X 480 POWER FOR 6 CWT FANS AND RELATED EQUIPMENT EAST LOAD CENTER POLE NUMBER
327 PAD MOUNT YES.    I S5T54-78    TRANSFORMER    AKY TRANSFORMER 2400 X 480
POWER FOR 6 CWT FANS AND RELATED EQUIPMENT WEST LOAD CENTER POLE NUMBER 327 PAD
MOUNT YES.    I S5T54-139    TRANSFORMER    FCC TRANSFORMER NO. 139 500 KVA 2400
/ 480 VOLTS POWER FOR FCCU WET GAS SCRUBBER POLE NUMBER 168 PAD MOUNT YES.    A
S5T54-23    TRANSFORMER    GPL TRANSFORMER N.SIDE OF STOREHOUSE 2400 X 208/120
TYPE HPZ 112.5KVA BETWEEN CARPENTER SHOP AND STOREHOUSE POLE NUMBER 254 PAD
MOUNT YES.    A S5T54-07    TRANSFORMER    GPL TRANSFORMER N.SIDE OF STOREHOUSE
2400 X 480 TYPE HPZ 112.5KVA BETWEEN CARPENTER SHOP AND STOREHOUSE POLE NUMBER
254 PAD MOUNT YES.    A S5T43-193    TRANSFORMER    LIGHTING TRANSFORMER 30KVA
120/208    A S5T54-152    TRANSFORMER    MCH TRANSFORMER 2400 X 208/120 LIGHTING
FOR THE MACHINE SHOP OFFICES AND LUNCH ROOMS. 112.5KVA (SOME SHOP EQUIPMENT)   
A S5T54-28    TRANSFORMER    MCH TRANSFORMER 2400 X 208/120 THIS IS THE EASTERN
MOST OF TWO AT THIS LOCATION POLE NUMBER 180 PAD MOUNT YES.    A S5T54-18   
TRANSFORMER    MET TRANSFORMER 2400 X 208/120 TF-0018 LIGHTING TRANSFORMER FOR
PIPE SHOP POLE NUMBER 254 PAD MOUNT YES.    A S5T54-122    TRANSFORMER    MET
TRANSFORMER 2400 X 480 (POWER FOR OLD TUBE AND BUNDLE SHOP)    A S5T54-17   
TRANSFORMER    MET TRANSFORMER, PIPE SHOP TYPE AT 2400 X 240/480 200 KVA POLE
NUMBER 254 PAD MOUNT YES.    A S5T54-128    TRANSFORMER    OVPS TRANSFORMER,
VACUUM PIPE STILL, TYPE HPZ 2400/480 500-KVA POLE NUMBER 155 PAD MOUNT YES.    I
S5T54-181    TRANSFORMER    PAD MOUNT FOR NEW ACT UNIT 480 VOLT SWITCHGEAR 2400
X 480 750 KVA POLE NUMBER 168A PAD MOUNT YES.    A S5T75-N    TRANSFORMER   
SUB-5 TRANSFORMER, DISTRIBUTION, 13.8 KV SUB-05 NORTH END OF SUB-5 POLE NUMBER
S-37/S-38 PAD MOUNT YES.    A S5T75-S    TRANSFORMER    SUB-5 TRANSFORMER,
DISTRIBUTION, 13.8 KV SUB-05 SOUTH END OF SUB-5    A S5T54-50    TRANSFORMER   
VPS TRANSFORMER 2400 X 4160Y X 240/480 150 KVA BASE OF POLE 225 WEST OF GAS
OILPUMP HOUSE POLE NUMBER 225 PAD MOUNT YES.    A S5T54-90    TRANSFORMER    VPS
TRANSFORMER 2400 X 480 POWER TRANSFORMER FOR DEPROP. AREA FCCU AND VPS AVJET
COOLERS (CLASSIFIED-PCB) POLE NUMBER 167 PAD MOUNT YES.    I S5T54-131   
TRANSFORMER    VPS TRANSFORMER 2400 X 480 VPS WEST SIDE OF VPS PUMP ROOM TF-0130
   A S5T43-192    TRANSFORMER    VPS TRANSFORMER, VACUUM PIPE STILL, 480 X
120/208 15KVA LIGHTING    A S5T43-191    TRANSFORMER    VPS TRANSFORMER, VACUUM
PIPE STILL, 480 X 120/208 30KVA    A S5T54-133    TRANSFORMER    VPS
TRANSFORMER, VACUUM PIPE STILL, GAS OIL SECTION 2400 X 480 500/560 KVA. PAD
MOUNT YES.    A S5T54-1    TRANSFORMER    VPS TRANSFORMER, VACUUM PIPE STILL,
TYPE HPI 2400 / 240X480 / 500 KVA. POLE NUMBER 116 PAD MOUNT YES.    I S5T53-12
   TRANSFORMER    VPS TRANSFORMER, VACUUM PIPE STILL, TYPE HPI 2400 X 208/120 45
KVA POLE NUMBER 116 PAD MOUNT YES.    A S5T53-13    TRANSFORMER    VPS
TRANSFORMER, VACUUM PIPE STILL 2400 X 240/120 25 KVA. POLE NUMBER 116 PAD MOUNT
YES.    A S5T54-173    TRANSFORMER    WEST ROAD BY #6 CWT POLE TOP, POLE #329
WEST ROAD FLOOD LIGHTING.    A P-2979    PUMP    TFA OIL CIRCULATION PUMP FOR
P-2980 PID DWG 15-1026-55    A P-0430    PUMP    TFA #2 FUEL OIL TRANSFER PUMP
TFA-PN011 P-0430 PID DWG TFA-16-14305-07 (OUT OF SERVICE 10/2008)    I P-1206   
PUMP    TFA AVIATION FUEL BLENDING TFA-PN040 P-1206 PID DWG TFA-16-14305-58    I
P-1214    PUMP    TFA AVIATION FUEL BLENDING TFA-PN042 P-1214 PID DWG
TFA-16-14305-58    I P-0432    PUMP    TFA AVIATION GASOLINE TFA-PN081 PID DWG
TFA-16-14305-39    I P-0449    PUMP    TFA AVJET LOADING PUMP TFA-PN097 P-0449
(OUT OF SERVICE)    I P-0421    PUMP    TFA AVJET TRANSFER PUMP TFA-PN003 P-0421
PID DWG TFA-16-14305-04    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-0350    PUMP    TFA AVJET TRANSFER PUMP TFA-PN049 P-0350 PID DWG
TFA-16-14305-26 VOC TAG NO. 15892    A P-0450    PUMP    TFA AVJET TRANSFER PUMP
TFA-PN098 P-0450 PID DWG TFA-16-14305-16 VOC TAG NO. 15031 (THIS PUMP TRAVELS
BUT IS IN SERVICE - 08707)    I P-0437    PUMP    TFA B.S.W. TRANSFER PUMP
TFA-PN017 P-0437 PID DWG TFA-16-14305-13    I P-1268    PUMP    TFA BENZENE
LOADING PUMP TFA-PN069 P-1268 PID DWG TFA-16-14305-51    A P-2978    PUMP    TFA
BENZENE TRANSFER PUMP FROM TANK 22 TFA-PN045B PID NO. 15-1803-24    A P-1292   
PUMP    TFA BENZENE TRANSFER PUMP PN106 P-1292 PID DWG TFA-16-14305-48 VOC TAG
NO. 06033    A P-2038    PUMP    TFA BUNKER PUMP TFA-PN124 P-2038 PID DWG
TFA-16-14305-49    A P-1329    PUMP    TFA BUTANE GAS BLENDING INJECTION PUMP
TFA-PN012B P-1329    A P-2980    PUMP    TFA BUTANE TRANSFER PUMP P-2980
TFA-PN012A PID DWG 15-1026-55    A P-0431    PUMP    TFA BUTANE TRANSFER PUMP
TFA-PN012 P-0431 PID DWG TFA-16-14305-55    A P-2765    PUMP    TFA BUTANE
UNLOADING PUMP TFA-PN136 P-2765 PID DWG TFA-16-14305-68    A P-2766    PUMP   
TFA BUTANE VAPOR PUMP TFA-PN137 P-2766 PID DWG TFA-16-14305-68 NO PM REQUIRED AS
OF 1-06    A P-2312    PUMP    TFA CHEMICAL INJECTION PUMP TFA-PN133 P-2312 PID
DWG TFA-16-14305-09    A P-2910    PUMP    TFA COLONIAL PIPELINE BOOSTER PUMP
TFA-PN149 P-2910 ***** SEE NOTE ON PAGE 6 *****    A P-2929    PUMP    TFA
COLONIAL PIPELINE FLUSHING PUMP TFA-PN150 P-2929 NEW PROJECT    A P-2145    PUMP
   TFA CRUDE BLENDING PUMP TFA-PN155 AT TANK #10 P-2145    I P-1234    PUMP   
TFA CRUDE BOOSTER PUMP TFA-PN053 P-1234 PID DWG TFA-16-14305-03    A P-1891   
PUMP    TFA CRUDE BOOSTER PUMP TFA-PN118 P-1891 PID DWG TFA-16-14305-14    I
P-1235    PUMP    TFA CRUDE FLUSHING PUMP TFA-PN051 P-1235 PID DWG
TFA-16-14305-03 VOC TAG NO. D14306    A P-1275    PUMP    TFA CRUDE INJECTION
PUMP TFA-PN086 P-1275 PID DWG TFA-16-14305-11 VOC TAG NO. 14862    A P-2157   
PUMP    TFA CRUDE INJECTION PUMP TFA-PN093 P-2157 PID DWG TFA-16-14305-01 VOC
TAG NO. 14736    A P-1863    PUMP    TFA CRUDE INJECTION PUMP TFA-PN132 P-1863
PID DWG TFA-16-14305-01 VOC TAG NO. 14729    A P-1267    PUMP    TFA CUMENE
LOADING PUMP TFA-PN068 P-1267 PID DWG TFA-16-14305-48 (REMOVED FROM SERVICE
1/98)(SEE W.O.98-00123-00)    A P-0218    PUMP    TFA CUMENE LOADING PUMP
TFA-PN092 P-0218 PID DWG TFA-16-14305-48    I P-0423    PUMP    TFA DIESEL OIL
TRANSFER PUMP TFA-PN005 P-0423 PID DWG TFA-16-14305-05    A P-0436    PUMP   
TFA DIESEL OIL TRANSFER PUMP TFA-PN016 P-0436 PID DWG TFA-16-14305-54A    I
P-1273    PUMP    TFA DIESEL TO SALES LOADING PUMP TFA-PN079 P-1273 PID DWG
TFA-16-14305-18 VOC TAG NO. 15444    A P-1274    PUMP    TFA DIESEL TO SALES
LOADING PUMP TFA-PN080 P-1274 PID DWG TFA-16-14305-18 VOC TAG NO. 15453    A
P-1892    PUMP    TFA FLUSHING PUMP TFA-PN119 P-1892 PID DWG TFA-16-14305-01 VOC
TAG NO. 14755    A P-1693    PUMP    TFA FUEL BLENDING PUMP TFA-PN018 P-1693 PID
DWG TFA-16-14305-56    A P-0439    PUMP    TFA FUEL BLENDING PUMP TFA-PN019
P-0439 PID DWG TFA-16-14305-56    A P-1744    PUMP    TFA FUEL OIL-TO DOCK
LOADING PUMP TFA-PN113 P-1744 PID DWG TFA-16-14305-50    A P-1745    PUMP    TFA
FUEL OIL TO DOCKS TRANSFER PUMP TFA-PN113A P-1745 PID DWG TFA-16-14305-50    A
P-0426    PUMP    TFA FUEL OIL TRANSFER PUMP TFA-PN008 P-0426 PID DWG
TFA-16-14305-06    A P-0427    PUMP    TFA FUEL OIL TRANSFER PUMP TFA-PN008A
PUMP P-0427 PID DWG TFA-16-14305-06 VOC TAG NO. 14456    A P-1233    PUMP    TFA
FURNACE OIL BOOSTER PUMP TFA-PN050 P-1233 PID DWG TFA-16-14305-17 VOC TAG NO.
15165    A P-1251    PUMP    TFA FURNACE OIL BOOSTER PUMP TFA-PN057 P-1251 PID
DWG TFA-16-14305-17 VOC TAG NO. 15206    A P-1296    PUMP    TFA FURNACE OIL
PUMP TFA-PN096 P-1296 (OUT OF SERVICE)    I P-2078    PUMP    TFA FURNACE OIL
TRANSFER PUMP (COLONIAL) TFA-PN125 P-2078 PID DWG TFA-16-14305-17    A P-2079   
PUMP    TFA FURNACE OIL TRANSFER PUMP (COLONIAL) TFA-PN126 P-2079 PID DWG
TFA-16-14305-17    A P-0424    PUMP    TFA FURNACE OIL TRANSFER PUMP TFA-PN006
P-0424 PID DWG TFA-16-14305-05    A P-1278    PUMP    TFA FURNACE OIL TRANSFER
PUMP TFA-PN089 P-1278 PID DWG TFA-16-14305-34    A P-1279    PUMP    TFA FURNACE
OIL TRANSFER PUMP TFA-PN090 P-1279 PID DWG TFA-16-14305-34    A P-1428    PUMP
   TFA FURNACE OIL TRANSFER PUMP TFA-PN104 P-1428 PID DWG TFA-16-14305-23 VOC
TAG NO. 15299    A P-1254    PUMP    TFA GASOLINE AND FURNACE OIL (LAUREL)
TRANSFER PUMP TFA-PN060 P-1254 PID DWG TFA-16-14305-08    A P-2948    PUMP   
TFA GASOLINE BLEND HEADER SAMPLE RECOVERY PUMP P-2948 TFA-PN153 AT TANK NO. 31
PID DWG NO PM REQUIRED AS OF 1-06    A P-2887    PUMP    TFA GASOLINE BLENDING
PUMP TFA-PN044 VOC TAG NO 15249    A P-2632    PUMP    TFA GASOLINE BLENDING
PUMP TFA-PN105 P-2632 PID DWG TFA-15-1026-55 VOC TAG NO. 16657    A P-2888   
PUMP    TFA GASOLINE BLENDING PUMP TFA-PN142 P-2888 VOC TAG NO. 15860    A
P-2889    PUMP    TFA GASOLINE BLENDING PUMP TFA-PN143 VOC TAG NO. 15523    A
P-2890    PUMP    TFA GASOLINE BLENDING TFA-PN144 PID DWG 15-1803-40    I P-2891
   PUMP    TFA GASOLINE BLENDING TFA-PN145 PID DWG 15-1803-40    A P-2892   
PUMP    TFA GASOLINE BLENDING TFA-PN146 PID DWG 15-1803-40    A P-2893    PUMP
   TFA GASOLINE BLENDING TFA-PN147 PID DWG 15-1803-45 VOC TAG NO. 17009    A
P-1252    PUMP    TFA GASOLINE BOOSTER PUMP TFA-PN148 P-1252 PID DWG TFA VOC TAG
NO. 16988    A P-1867    PUMP    TFA GASOLINE LOADING PUMP TFA-PN114 P-1867 PID
DWG TFA-16-14305-46    A P-0419    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN001
P-0419 PID DWG TFA-16-14305-04    A P-0420    PUMP    TFA GASOLINE TRANSFER PUMP
TFA-PN002 P-0420 PID DWG TFA-16-14305-04    A P-0422    PUMP    TFA GASOLINE
TRANSFER PUMP TFA-PN004 P-0422 PID DWG TFA-16-14305-04    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-0433    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN013 PUMP P-0433 PID DWG
TFA-16-14305-55    I P-0434    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN014
P-0434 PID DWG TFA-16-14305-54A    I P-1245    PUMP    TFA GASOLINE TRANSFER
PUMP TFA-PN054 P-1245 PID DWG TFA-16-14305-35 VOC TAG NO. 06267    A P-1249   
PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN055 P-1249 PID DWG TFA-16-14305-13 VOC
TAG NO. 15293    A P-1277    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN087 P-1277
PID DWG TFA-16-14305-31    A P-1272    PUMP    TFA GASOLINE TRANSFER PUMP
TFA-PN081 P-1272 PID DWG TFA-16-14305-26 VOC TAG NO. 15881    A P-2630    PUMP
   TFA GASOLINE TRANSFER PUMP TFA-PN127 P-2630 PID DWG TFA-16-14305-37    A
P-2631    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN130 P-2631 PID DWG
TFA-16-14305-37    A P-1253    PUMP    TFA GASOLINE(LAUREL)BOOSTER PUMP
TFA-PN059 P-1253 PID DWG TFA-16-14305-14 VOC TAG NO. 14968    A P-2539    PUMP
   TFA HARBOR PIPELINE PRODUCTS PUMP TFA-PN007 P-2539 PID DWG TFA-16-14305-07   
A P-2602    PUMP    TFA HEATING OIL TRANSFER PUMP TFA-PN052 P-2602 PID DWG
TFA-16-14305-37 VOC TAG NO. 15930    A P-1264    PUMP    TFA INHIBITOR INJECTION
PUMP TFA-PN129 P-1264 PID DWG TFA-16-14305-09    A P-1265    PUMP    TFA
INHIBITOR UNLOADING PUMP TFA-PN066 P-1265 PID DWG TFA-16-14305-58    I P-1208   
PUMP    TFA ISO BUTANE TRANSFER PUMP TFA-PN047 P-1208 PID DWG TFA-16-14305-61
VOC TAG NO. 16414    A P-1276    PUMP    TFA KEROSENE TRANSFER PUMP TFA-PN078
P-1276 PID DWG TFA-16-14305-31    A P-1935    PUMP    TFA LPG LOADING PUMP
TFA-PN064 P-1935 PID DWG TFA-16-14305-63    A P-2852    PUMP    TFA LPG LOADING
PUMP TFA-PN064 P-2852 (NEW) PID DWG 15-1026-63 (IN STORAGE SPARE - 5/08)    I
P-2223    PUMP    TFA LPG OFF TEST PUMP TFA-PN065 P-2223 PID DWG TFA-16-14305-63
   A P-2036    PUMP    TFA LPG RETURN PUMP TFA-PN070 P-2036 PID DWG
TFA-16-14305-60    A P-3034    PUMP    TFA N-14 CRUDE DEWATERING LINE BOOSTER
PUMP TFA-PN157 (NEW INSTALLATION 07/2008)    A P-1651    PUMP    TFA NAPHTHA
TRANSFER PUMP TFA-PN151 P-1651 PID DWG TFA-16-14305-48 VOC TAG NO. 15826    I
P-1429    PUMP    TFA NAPTHA TRANSFER PUMP TFA-PN108 P-1429 PID DWG
TFA-15-1803-19 VOC TAG NO. 15320    I P-3233    PUMP    TFA NO. 1 PUMPHOUSE
SEWAGE LIFT PUMP TFA-PN138 P-2817 PID DWG TFA- OPERATIONS PM    A P-2817    PUMP
   TFA NO. 1 PUMPHOUSE SEWAGE LIFT PUMP TFA-PN138 P-2817 PID DWG TFA- OPERATIONS
PM    I P-0781    PUMP    TFA NO.2 PUMP HOUSE PUMP TFA-PN035 PUMP P-0781 PID DWG
TFA-16-14305-54A    A P-2864    PUMP    TFA RAIN WATER DRAW OFF PUMP TFA-PN141
P-2864    A P-2540    PUMP    TFA RESID TO FCC UNIT FROM TANK 16 PUMP TFA-PN128
P-2540 PID DWG TFA-16-14305-21    A P-0799    PUMP    TFA S.C. BOOSTER (HARBOR)
PUMP TFA-PN043 P-0799 PID DWG TFA-16-14305-38    A P-2764    PUMP    TFA SALES
XERO FUEL PUMP TFA-PN152 P-2764 PID DWG TFA-    A P-0435    PUMP    TFA
SULFOLANE TRANSFER PUMP TFA-PN139 P-0435 PID DWG TFA-15-1803-46    A P-0453   
PUMP    TFA SUMP PUMP TFA-PN033 P-0453 PID DWG TFA-16-14305-54A    A P-1219   
PUMP    TFA TANK TEST PUMP TFA-PN048 P-1219 NOT ON PID - PORTABLE PUMP    A
P-1280    PUMP    TFA TOLUENE TRANSFER PUMP TFA-PN091 P-1280 PID DWG
TFA-16-14305-48 VOC TAG NO. 06154    A P-3021    PUMP    TFA TOLUENE GAS
BLENDING PUMP P-3021 TFA-PN156 AT TANK NO.31 PID DWG    A P-1250    PUMP    TFA
TOLUENE TRANSFER PUMP TFA-PN056 P-1250 PID DWG TFA-16-14305-37    A P-1431   
PUMP    TFA TOLUENE TRANSFER PUMP TFA-PN045 P-1431 PID DWG TFA-16-14305-62    I
P-2032    PUMP    TFA TOLUENE TRANSFER PUMP TFA-PN045A P-2032 PID DWG
TFA-16-14305-62 OPERATIONS PM    I P-0428    PUMP    TFA TRANSFER BOOSTER PUMP
TFA-PN009, PUMP P-0428 PID DWG TFA-16-14305-23    A P-2267    PUMP    TFA
TRAVELLING MUD PUMP NOT ON PID    A P-1494    PUMP    TFA TRUCK SCALE SUMP PUMP
TFA-PN063 P-1494 NOT ON PID NO PM REQUIRED AS OF 1-06    I P-1256    PUMP    TFA
WASTE OIL PUMP TFA-PN062 P-1256 (OUT OF SERVICE) NOT ON PID    I P-1426    PUMP
   TFA XYLENE TRANSFER PUMP TFA-PN103 P-1426 PID DWG TFA-16-14305-22 VOC TAG NO.
06154    A    PUMP    TFA XYLENETRANSFER PUMP TFA-PN117 P-1888 PID DWG
TFA-16-14305-35 VOC TAG NO. 06291   

 

TANKS

Number

  

Type

  

Capacity

  

Diameter

TFA-TK001    Cone Roof    137000    144 TFA-TK002    Cone Roof    139390    144
TFA-TK003    Cone Roof    139390    144 TFA-TK004    Cone Roof    139390    144
TFA-TK016    Cone Roof    139390    144 TFA-TK009    Cone Roof    139390    144
TFA-TK118    Cone Roof    231400    170 TFA-TK119    Cone Roof    231400    170



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-TK010    EFR    185000    168 TFA-TK011    EFR    185000    168 TFA-TK012   
EFR    184605    168 TFA-TK013    EFR    185000    168 TFA-TK017    EFR   
165085    144 TFA-TK027    EFR    136500    144 TFA-TK101    EFR    186300   
168 TFA-TK102    EFR    186300    168 TFA-TK104    EFR    187400    180
TFA-TK105    EFR    548350    280 TFA-TK116    EFR    231400    170 TFA-TK117   
IFR    210000    170 TFA-TK014    IFR    138700    144 TFA-TK021    IFR   
139400    144 TFA-TK031    IFR    139400    144 TFA-TK046    EFR    116000   
144 TFA-TK047    IFR    139400    144 TFA-TK049    IFR    56000    100 TFA-TK052
   EFR    109840    140 TFA-TK053    EFR    109840    140 TFA-TK054    EFR   
80600    120 TFA-TK018    Cone Roof    139400    144 TFA-TK028    Cone Roof   
139400    144 TFA-TK044    Cone Roof    139400    144 TFA-TK401    Cone Roof   
217700    180 TFA-TK402    Cone Roof    217700    180 TFA-TK403    Cone Roof   
217700    180 TFA-TK404    Cone Roof    217700    180 TFA- TK060    Cone Roof   
35840    80 TFA-TK061    Cone Roof    35840    80 TFA-TK019    Cone Roof   
139400    144 TFA-TK020    Cone Roof    116160    144 TFA-TK030    Cone Roof   
116160    144 TFA-TK026    IFR    139400    144 TFA-TK038    IFR    56000    100
TFA-TK042    IFR    139400    144 TFA-TK043    IFR    139400    144 TFA-TK023   
Cone Roof    25400    70 TFA-TK024    Cone Roof    36000    80



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-TK039    Cone Roof    25400    70 TFA-TK041    Cone Roof    56000    100
TFA-TK040    IFR    36000    80 TFA-TK050    IFR    56000    100 TFA-TK025   
IFR    56000    100 TFA-TK029    IFR    139400    144 TFA-TK045    IFR    139408
   144 TFA-TK055    EFR    181600    180 TFA-TK065    EFR    109800    140
TFA-TK066    IFR    109800    140 TFA-TK068    IFR    181450    180 TFA-TK069   
IFR    217700    180 TFA-TK070    EFR    181450    180 TFA-TK067    IFR   
109800    140 TFA-TK114    IFR    9170    37 TFA-TK115    IFR    9170    37
TFA-TK112    IFR    13600    45 TFA-TK113    IFR    13600    45 TFA-TK219    IFR
   13600    45 TFA-TK006    Cone Roof    56000    100 TFA-TK048    IFR    56000
   100 TFA-TK062    Cone Roof    181440    180 TFA-TK063    Cone Roof    181440
   180 TFA-TK064    IFR    181500    180 TFA-TK110    EFR    67200    100
TFA-TK111    EFR    67200    100 TFA-TK120    EFR    83280    120 TFA-TK121   
EFR    83280    120 TFA-TK022    IFR    55600    100 TFA-TK051    IFR    56000
   100 TFA-TK005    Cone Roof    139390    144 TFA-TK032    IFR    1000    20
TFA-TK033    Cone Roof    600    15 TFA-TK034    Cone Roof    180    10
TFA-TK056    Cone Roof    14000    50 TFA-TK103    Cone Roof    7840    40
TFA-TK218    Cone Roof    250    10 TFA-TK340    Cone Roof    472    15

LINES



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

LINE #

  

SERVICE

  

FROM

  

TO

N-14   

VPS DE-

WATERING

   ALL CRUE TANKS    CRUDE LINE #02082C (PA-33 SUCTION) N-325(3)   

RAFFINATE

   SLF UNIT / N-527    N-163 (2 ) / N-325 (3) N-325 (4)    NAPHTHA TRANSFER   
TK-28 AREA    N-423 N-01    CRUDE (16” & 24”)    DOCKS    TKS 101,102, 104,10 &
13 N-124(1)    WWTP SLOP    WWTP / PQ-1; wwwtp/tkfarm    NEW OH N-14 N-443   
Lght Slop Oil (4” & 6”)    VPS & FCC    12” N442, TK-342 or TK-335 N-01A   
CRUDE (16” & 24”)    DOCKS    TKS 101,102,104,10 & 13 N-76    L.F. GAS (6”, 8”
10”, 12”)    TRANS PUMP PN2,3, & 4    DOCKS N-78    FURN OIL (6”, 8 12”, & 14”)
   TRANS PUMP PN5 & 6    DOCKS N-74    Lead Free Gas (6” 8”, 10”, 12”)    TRANS
PUMP PN1    DOCKS N-73    KEROSENE (10” & 12”)    TRANS PUMP PN3    DOCKS N-75
   TOLUENE (10” & 12”)    N-65    N-75 N-77    DIESEL (6”, 8”, & 10”)    TRANS
PUMP PN5 & 6    DOCKS N-557    RAFFINATE / GASOLINE    20” N403 @ DOCK #2    10”
N557A N-220(2)    NAPHTHA    14” N-413    TK-55, N- 434 N-02    CRUDE    ALL
CRUDE CHARGE TANKS    VPS, CRUDE LINE #03000C N-210    BUTANE    N34    TK-57
N-244    AVIA, ALKY    LDE PUMP PN-4, N-387    TKS 51,54,57,58 N-353    LPG   
PUMP PN64    TANK CAR LOADINGRACK N-390    FURN OIL    COLONIAL P. LINE    10”
N343 N-59    F.C. CRKD DIST    TKS 24 & 41    TK 9, PN11, N244,N164,N70,N60,N40
N-89 (1)   

GASO. BLEND

( 4” & 6”)

   10” N-541    GASOLINE BLEND HDR N-164    #2 OIL    N325 & N59    TKS
16,17,26,27,42,43,62 & 63 N-343    FURN OIL (16” & 20”)    N70    TKS 401 -404

N-352

   LPG LIQ/VAPOR    PUMP PN65    VAPORIZER / RAILRACK N-409 (2)    CUMENE   
N-40 / PK-1A    N-421 / DOCK #2 N-430    FURN OIL    10” N164    TKS 401 -404
N-555    RAFFINATE    TK120    RAFFINATE SHIPPING PUMP N-556    RAFFINATE    TK
121    RAFFINATE SHIPPING PUMP N-557A    RAFFINATE    14” N567    16” N62 @ #1
P.H.

N-163 (2)

   RAFFINATE    N325 (3)    N325 (3) N-304    GAS BLEND STOCK   
N29,N47,N52,N63.N34,N206 & N213    TKS 65 & 67 N-305    GAS BLEND STOCK   
N29,N47,N52.N63,N34,N206 & N213    TK66 N-357A    KEROSENE    N357    SALES
N-306    F.O. RUNDOWN    LINES N53,N57,N60 &N219    TK64 & N343 N-307    F.O.
SUCTION    TK64 & N343    N69 N-558    NUMBER NOT USED       0-905    SLOP OIL
   TK- 348    N-143 (2) Dow-0001    SLOP OIL WATER MIX    SCALTECH SKID    PQ-1
SUCTION / TKs- 333, 335, 342 N-204A    AVIA GAS (4” & 6”)    N204    PUMP PN-81
& SALES N-204B    AVIA GAS    TK51    PN81, SALES N-30    BUTANES    POLY LINE
#0-78 N226    N227 N34 & SPHERES N-214    BUTANE    SPHERES 35,36, 37,58    ALKY
UNIT TKS 216 & 217 N-351    LPG (OFFTEST)    N379 & TKS 90/91    POLY N-377   
LPG VAPOR    SPHERES 35, 36, 37    FCCU N-83 (2)    BLEND GAS    GAS BLENDER   
GASOLINE TANKS N-88    FURN OIL (4”, 6”, 8”)    N-85    SALES N-63 (1)    BLEND
GAS    TRANS PUMPS. PN-1-4    N- 260



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

N-63A    BLEND GAS    N63    PN54 SUCTION N-87    FURN OIL (4”, 6”, 8”)    N85
   SALES N-354    LPG    PUMP PN64    SALES N-382    LSD    TKS 48    PUMPS PN89
& PN90 N-382A    LSD    PUMPS PN89 & PN90    N382B & N382C N-382B    LSD   
N382A    SALES N-382C    LSD    N382A    SALES N-383    GASOLINE    N83    SALES
N-384    GASOLINE    TKS 14, 21, 31 & 47    PN- 87 & PN- 88 N-386    CRUDE    N1
& N1A, N-14    TKS- 17 & 27 N-414    XYLENE    TK 25 / PN- 103    N220 N-600   
FURN OIL (18” & 24”)    F.O. / LSD- TKS-401, 402, 403, 404, 64, 44, 28, 29, 19,
18    DOCKS - 1A , 2 & 3 N-34    BUTANES    PUMPS PN-12 & PN-12A    N30, N304,
N305 & SC,FC,AV GAS TKS N-433    #2 OIL    12” N306    TK 48 N-60    #02 OIL   
PN-11    TKS 18,19,23,28,29,44,45 &N300,N306 N-62 (2)    LEAD FREE GAS    TK-54
   PN- 127 - 130 N-64    GASOLINE (16” & 20”)    TKS 48, 49, 50, 52 & 53   
TRANS. PUMPS 1-4 HPL. LPL. CPL N-65    TOULENE    PN-56    PN-1 HPS #1
PUMPHOUSE, N-75 N-66    GASOLINE (16” & 20”)    TKS 14,21,31,46,47, 66    TRANS.
PUMPS PN2,3,4 & HPL, CPL, LPL N-67    GASOLINE (16” & 20”)    TKS 14,21,31,46 &
47    TRANS PUMPS PN2,3,4, & HPL, LPL, CPL N-82 (1)    GASOLINE    N-64    12”
CPL XFR LINE (TK-31) N-85A    FURN OIL    TKS 18,19,28,29,44 & 45    N85
N-89 (2)    GASO. BLEND ( 4” & 6”)    N-349    GASOLINE BLEND HDR N-90    FURN
OIL (4” & 6”)    (TRANS PUMPS PN16 & 287)    CAR LDG. RACK & TK-56 N-167   
BUTANES    SPHERE 35 & 36    NO. 2 T.P.H. N168    VENT (2” & 3”)    SPHERE 35,
36 & 37    LOADING RACK N-200    TOLUENE    PUMP PN45    SALES N-201   
LEAD FREE GAS    N82 (FROM TK54)    PN52 & N65 N-220 (3)    NAPHTHA    10” N-434
   TK-26 AREA N-341    DISTILLATE    N300 & N301    PN- 104 N-342    DISTILLATE
   N59    NO. 1 T.P.H. PUMP PN6 N-348    KEROSENE    N309    NO. 1 T.P.H. & LPL
N-349    KEROSENE    N357    SALES N-378    LPG    3” N380 & SPHERE 35, 36 & 37
   SPHERES 35, 36 & 37 & PUMP PN70 N-379    LPG    PUMP PN70    2” N351 N-380   
LPG    N350    N378 N-413    NAPHTHA    DOCK #2    12” N414 N-431    GASOLINE   
TKS 68 & 69    8” N- 432 N-432    GASOLINE    GASOLINE BLENDER    TK-69 VIA N-
431 N-526    LOGO RUNDOWN    6” N524    N- 388 N-85    FURN OIL    N69 & N85A   
PN-79 & 80 N-361 (2)    XYLENE    N-220    DOCK # 2 N-13    TK 18 ECRA WELL   
2” @ TK-18    N-163 TO N-13 @ TK-22 N15A    XYLENE    TKS 305, 308    8” N55A
N-20    RESID OVERHEAD    CRUDE LINE #04054C    TKS 1-5 N-33    BUTANES   
SPHERES 35, 36 & 37    PUMPS PN-12 & PN-12A N-70    FURN OIL (8”, 10”, 16”)   
tk- 9,18,19,28,29,44,45,N309,N343    TRANS PUMPS PN5 & 6 & HPL N-71    FUEL OIL
   TKS 1-5 & LINE # N316    TRANS PUMPS PN8 & 8A & N315 N-72    FUEL OIL    TKS
1-5 & LINE # N86    TRANS PUMPS PN7 & 8A N-101    INHIBITOR    #2 T.P.H.    TKS
14,21,31,46-50,52,53 N-102    INHIBITOR    TKS 14,21,31, 46-50,52,53    N-52 (2)
   FC GASOLINE    PN- 145 & 146    GASOLINE BLENDING HDR N-62 (1)    UNBLEND GAS
   PN- 2 & PN- 4    TKS- 20, 30, 29, 45, 66, 61 N-69    FURN OIL (12” & 16”)   
TKS, 18,19,28,29,44,45,N85, N307    TRANS PUMPS PN5 & 6 & HPL N-82 (2)   
GASOLINE    TK-31 AREA    #2 PUMPHOUSE N-83    GASOLINE    PN-187 & 188    SALES
N-91    FUEL OIL    TRANS PUMP PN17    CAR LDG. RACK N-124 (2)    (REC G.O.)
ECRA WELL    TK6 P.H. wwwtp/tkfarm    ECRA, P- 14s”



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

N-130    RECOVERED OIL ERCA    PUMP PN-21 ( or 3” N-162 )    TKa-5 & 13 (or N-14
@ #6 PH ) N-134    CRUDE B.S.W.    N-14    TK-6 N-160    ECRA GAS    (DYE POTS &
TK 32)    PUMPS PN19 & 20 N-162    (WASTE OIL) ECRA WTR.    PUMP PN35    N130
N-163 (1)    ERCA WATER    N-339    N-13 N-166    AVIATION GAS    TKS 48 - 51 &
N64    N82 N-180    B.B. LOADING    NO. 2 T.P.H.    TANK CAR RACK N-181   
NORMAL BUTANE    TANK CAR RACK    NO. 2 T.P.H. N-203    INHIBITORS    NO. 2
T.P.H.    TAKS 51 & 59 N-204 (2)    AVIA GAS    TK 57.59    N204A N-212    LEAD
FREE GAS    GASOLINE TANKS    INHIBITOR BLEND N-215    BUTANE    TANK 58    N33
N-216    BUTANE    SPHERES 35,36,37,58    PUMP PN47 N-218    BUTANE    PUMP PN47
   N214 N-260    MOTOR/ ALKY    UNBLENDED N-63    ALL GASOLINE TANKS N-300   
AVJET    6” N-325B    TKS 60 & 61 N-344    GASOLINE (16” & 20”)    TKS
53,52,47,31,21 & 14    NO. 1 T.P.H. & LPL N-345    FURN OIL    TKS 18 & 19   
NO. 1 T.P.H & LPL N-355    LPG VAPOR    TRUCK LOADING RACK    TKS 90/91 N-357   
KEROSENE (8” & 14”)    N309    N349 & N357A N-361 (1)    BENZENE    TK-22   
N-420 N-388A    FURN OIL    10” N388    12” N398 N-389    KEROSINE    TK30   
KEROSINE / SALES N-391    FURN OIL    TK64    PUMP PN-56 N-543    FIRE WATER   
10” F.W.    HYDRANT N-544    FIRE WATER    8” F.W.    HYDRANT N-83A    OOS      
N-165    “Number Changed to N325A”       N-356    (OOS)    TK103    TK323   
NUMBER NOT       N-559    USED          NUMBER NOT       N-560    USED         
NUMBER NOT       N-561    USED       N-131    FUEL OIL CUTTER    N61    N127
N-142 (1)    Ships Ballast (4”, 6”, 10”, 12”).    DOCKS & PN32    TKS 333 &335 &
PLANT TRAP N-308    JET    N53,N57,N60 & N219    TKS 20,30 & 48 N-309    KERO   
TKS 46, 30 & 20    N69, N70, N348 & N357 N-311A    GAS SUCTION    TK45    N62
N-312    GASOLINE    TKS 68 & 69    N309, N-344, N-64, N-47, N-63, N-66
N-315 (2)    VGO / RESID    N-222    6” INJECTION LINE TO MSCC N-316    RESID /
VGO    N-71, N- 72, N- 20    TK-9,16, & 19 N-395    AVJET    TK 30    PN-29
LOCATION N-395A    JET / DIESEL    TK-20    N-389 N-396    AVJET    N393    PUMP
PN30

N-416

   CLAYTREAT CHG.    6” N412    CLAYTREATER UNIT N-601    To N-620 Reserved For
MVRS       N-302    (OOS)       02    OOS       13    OOS       N-53    F.C.
CRKD DIST    TREATING LINE #P-804?    TKS 18,19,23,28,29?,33,34 & 45 N-56 (2)   
OFF TEST CUMENE    6” N-222 @ TK-22    N-411 @ TK-26 AREA N-56 (3)    DIESEL   
TK-26 AREA    TKS-18,28, & 44 N-56A    F.C. CRKD DIST    N53 & N59    TK24 N-84
   DIESEL    N68    DIESEL P.H. N-127    FUEL OIL    TRANS PUMPS PN8 & 8A    TKS
201 & 202, N126 & N131 N-155    BSW DR CHEMICALS    PUMPS PN21 & 22    TKS 6 & 7
N-269    RICH LEAD    NO. 2 T.P.H.    TK57 N-270    LEAD CIR.    TK 57,59    NO.
2 T.P.H.



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

N-315 (1)    CUTTER STOCK    N61, N86    & N71 N-346    PLANT SLUDGE    N145   
DISPOSAL POND N-347    PLANT SLUDGE    POND @ TK 104    DISPOSAL POND N-381   
FURN OIL    TK 56    N-114    “LINE REMOVED”       N170    “LINE REMOVED”      
N-27    “LINE REMOVED”       N-32    OOS       N-310    NOW THE N-63   
N29,N47,N52,N63,N206,N213,N360    TK 29 N-311    NOW THE N-62    TK29    N62

 

TFA    1,593       TFA-UA337A    ALARM LOOP    TFA-UA337A PUMP HOUSE 504
CONTROLLER COMMON TROUBLE ALARM, LOOP INCLUDES: US, UA. DWG. NO. PID-15-3103-74
   A TFA-UA337B    ALARM LOOP    TFA-UA337B PUMP HOUSE 505 CONTROLLER COMMON
TROUBLE ALARM, LOOP INCLUDES: US, UA. DWG NO. PID-15-3103-74    A TFA-UA337C   
ALARM LOOP    TFA-UA337C PUMP HOUSE 506 CONTROLLER COMMON TROUBLE ALARM, LOOP
INCLUDES: US, UA. DWG. NO. PID-15-3103-74    A PLY-RVP001    ANALYZER LOOP   
POLY RVP ANALYZER MANUFACTURER ABBNG LOCATED IN FIREMANS SHED POLY UNIT EAST END
   A TFA-AIC31    ANALYZER LOOP    TANK 31 BLENDING SAMPLER LOCATED AT TANK 31
BLEND HEADER SHOULD BE ON PID-15-1011-31 NOT AS OF 9/6/02    A TFA-FTIR31   
ANALYZER LOOP    TANK 31 GAS BLENDING ANALYZER LOCATED IN ANALYZER SHED AT TANK
31 SHOULD BE ON PID-15-1803-15 (NOT AS OF 9/6/02)    I TFA-RVP31    ANALYZER
LOOP    TANK 31 RVP ANALYZER ON GAS BLENDING LOCATED IN ANALYZER SHED AT TANK 31
SHOULD BE ON PID 15-1803-15 (NOT AS OF 9/6/02)    A SUB-003    BATTERY   

SUB-003 BATTERIES, EMERGENCY POWER SUPPLY FOR CONTROL CIRCUTS ON BREAKERS AT NO.
3

SUBSTATION. NO BATTERY INSPECTION, STATIC SWITCH

   I BLDG-504    BUILDING    TFA FIREWATER PUMPHOUSE @ TANK #5    I BLDG-505   
BUILDING    TFA FIREWATER PUMPHOUSE @ TANK #5    I BLDG-506    BUILDING    TFA
FIREWATER PUMPHOUSE @ TANK #5    I BLDG-507    BUILDING    TFA INSTRUMENT HOUSE
AT TANK 31    I BLDG-159    BUILDING    TFA TANK FARM M / S OFFICE TRAILER
BLDG-159    A BLDG-152    BUILDING    TFA TANK FARM No. 1 PUMP HOUSE BUILDING
BLDG-152    A BLDG-158    BUILDING    TFA TANK FARM No. 2 PUMP HOUSE BUILDING
BLDG-158    A S3B4-4    BUS    225A, 480V BUS IN OLD SRU    A S3B4-5    BUS   
400A FEEDER TO 1 DOCK FROM TK 117    A S3B4-10    BUS    480V STARTER RACK BUS
AT TANK FARM TK 001    A S3B4-1    BUS    480V STARTER RACK BUS AT TANK FARM TK
105    A S3B4-9    BUS    480V STARTER RACK BUS AT TANK FARM TK 118    A S3B4-8
   BUS    600A BUS FOR STARTERS AT SALES TF-194    A S3B4-3    BUS    S3B4-3
SWITCH RACK FOR TK 116 & 117    A S3B4-51    BUS    STARTER BUS AT TANK 51    A
S3B4-49    BUS    STARTER BUS AT TANK49    A C-2949    COMPRESSOR    TFA
GASOLINE BLENDING INSTRUMENT AIR COMPRESSOR C-2949 TFA-PN154 AT TANK NO. 31 PID
DWG    I CR-108    CRANE    TFA TANK FARM No. 1 PUMP HOUSE BUILDING BLDG-152
CRANE CR-108    A TFA-ELEC    ELECT GENERAL    TFA ELECTRICAL - PROJECT TRACKING
   I TFA-GRND    ELECT GENERAL    TFA GROUNDING GRID TFA-GRND    A UTP-S-31   
ELECT GENERAL    UTP STEEL TOWER, NW CORNER OF STOREHOUSE    A UTP-352A    ELECT
GENERAL    UTP UTILITY POLE EAST OF TANK 64    A UTP-349    ELECT GENERAL    UTP
UTILITY POLE SOUTH OF PROPANE BULLETS MAIN TANK FARM    A UTP-350    ELECT
GENERAL    UTP UTILITY POLE SOUTH OF PROPANE BULLETS MAIN TANK FARM    A UTP-343
   ELECT GENERAL    UTP UTILITY POLE WEST OF TANK 44    A UTP-090    ELECT
GENERAL    UTP UTILITY POLE WOOD GUY POLE TO SUPPORT UTP-090 EAST OF ASPHALT
LOADING RACK TANK FARM    A UTP-165    ELECT GENERAL    UTP UTILITY POLE WOOD
NORTH OF PLANNING DEPT BLDG 500.    A UTP-227    ELECT GENERAL    UTP UTILITY
POLE WOOD WEST OF 4 & 5 COOLING WATER TOWER FEEDERS 52, AND 53.    A UTP-396   
ELECT GENERAL    UTP UTILITY POLE WOOD WEST OF TANK NUMBER 117 2400 VOLT POWER
TO STARTERS, AND TRANSFORMER.    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

UTF-225    ELECT GENERAL    UTP UTILITY POLE WOOD WEST OF THE GAS-OIL PUMP
HOUSE.    A UTP-043    ELECT GENERAL    UTP UTILITY POLE WOOD, NORTH OF TANK 17
   A UTP-043C    ELECT GENERAL    UTP UTILITY POLE WOOD, NORTH OF TANK 17    A
UTP-045    ELECT GENERAL    UTP UTILITY POLE WOOD, BETWEEN TANK NO.9 AND TANK
NO.10    A UTP-051    ELECT GENERAL    UTP UTILITY POLE WOOD, BETWEEN TANK NO.19
AND TANK NO.18    A UTP-054    ELECT GENERAL    UTP UTILITY POLE WOOD, BETWEEN
TANK’S NO.11 AND NO.12    A UTP-059    ELECT GENERAL    UTP UTILITY POLE WOOD,
BETWEEN TANK’S NO.20 AND 21    A UTP-049    ELECT GENERAL    UTP UTILITY POLE
WOOD, BETWEEN TANK’S NO.28 AND 29    A UTP-057    ELECT GENERAL    UTP UTILITY
POLE WOOD, BETWEEN TANK’S NO.30 AND 31    A UTP-042    ELECT GENERAL    UTP
UTILITY POLE WOOD, EAST OF TANK NO. 16    A UTP-041    ELECT GENERAL    UTP
UTILITY POLE WOOD, EAST OF TANK NO. 16 AND 26 BETWEEN TANKS.    A UTP-040   
ELECT GENERAL    UTP UTILITY POLE WOOD, EAST OF TANK NO. 26    A UTP-348   
ELECT GENERAL    UTP UTILITY POLE WOOD, EAST OF TANK NO.64 MAIN TANK FARM    A
UTP-001    ELECT GENERAL    UTP UTILITY POLE WOOD, F1RST POLE IN SIDE FENCE EAST
OF LINDE TANK FARM    A UTP-062    ELECT GENERAL    UTP UTILITY POLE WOOD,
LOCATED BETWEEN TANK’S 13 AND 14    A UTP-030    ELECT GENERAL    UTP UTILITY
POLE WOOD, LOCATED EAST OF TANK NO. 51 ELECTRICAL DRAWING NUMBER 11-1425-Z    A
UTP-028    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED EAST OF TANK NO.47   
A UTP-292    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED NORTH EAST OF TANK
NO.53    A UTP-290    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED NORTH EAST
OF TANK NO.65    A UTP-291    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED
NORTH WEST OF TANK NO.65    A UTP-287    ELECT GENERAL    UTP UTILITY POLE WOOD,
LOCATED NORTH WEST OF TANK NO.66    A UTP-299    ELECT GENERAL   

UTP UTILITY POLE WOOD, LOCATED NORTH WEST OF TANK NO.67

   A UTP-012    ELECT GENERAL   

UTP UTILITY POLE WOOD, LOCATED SOUTH BETWEEN TANK NO.26 AND NO.27 (THIS POLE HAS
AN AIR SWITCH)

   A UTP-061    ELECT GENERAL   

UTP UTILITY POLE WOOD, LOCATED SOUTH EAST OF TANK NO.13

   A UTP-005    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH EAST OF
TANK NO.22    A UTP-009    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH
EAST OF TANK NO.25    A UTP-018    ELECT GENERAL    UTP UTILITY POLE WOOD,
LOCATED SOUTH EAST OF TANK NO.28    A UTP-021    ELECT GENERAL    UTP UTILITY
POLE WOOD, LOCATED SOUTH EAST OF TANK NO.29 (INSIDE EAST LEVY)    A UTP-027   
ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH EAST OF TANK NO.31    A
UTP-029    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH EAST OF TANK
NO.47    A UTP-038    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH EAST
OF TANK NO.48    A UTP-033    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED
SOUTH EAST OF TANK NO.50    A UTP-031    ELECT GENERAL    UTP UTILITY POLE WOOD,
LOCATED SOUTH EAST OF TANK NO.51    A UTP-015    ELECT GENERAL    UTP UTILITY
POLE WOOD, LOCATED SOUTH EAST OF YANK NO.27 (NEXT TO LEVY)    A UTP-014    ELECT
GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF TANK NO. 27    A UTP-036   
ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF TANK NO. 49    A
UTP-006    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF TANK NO.23
   A UTP-007    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF TANK
NO.24    A UTP-011    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF
TANK NO.26    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

UTP-017    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF TANK NO.28
   A UTP-020    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF TANK
NO.29    A UTP-023    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH OF
TANK NO.30    A UTP-026    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH
OF TANK NO.31    A UTP-034    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED
SOUTH OF TANK NO.50    A UTP-032    ELECT GENERAL    UTP UTILITY POLE WOOD,
LOCATED SOUTH OF TANK NO.51    A UTP-371    ELECT GENERAL    UTP UTILITY POLE
WOOD, LOCATED SOUTH WEST O OF TANK NO.48    A UTP-004    ELECT GENERAL    UTP
UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK NO.22    A UTP-008    ELECT
GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK NO.25    A UTP-010
   ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK NO.26    A
UTP-013    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK
NO.27    A UTP-016    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH WEST
OF TANK NO.28    A UTP-019    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED
SOUTH WEST OF TANK NO.29    A UTP-022    ELECT GENERAL    UTP UTILITY POLE WOOD,
LOCATED SOUTH WEST OF TANK NO.30    A UTP-037    ELECT GENERAL    UTP UTILITY
POLE WOOD, LOCATED SOUTH WEST OF TANK NO.49    A UTP-035    ELECT GENERAL    UTP
UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK NO.50 (INSIDE LEVY)    A UTP-292A
   ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK NO.52    A
UTP-288    ELECT GENERAL    UTP UTILITY POLE WOOD, LOCATED SOUTH WEST OF TANK
NO.66    A UTP-050    ELECT GENERAL    UTP UTILITY POLE WOOD, NORTH EAST OF TANK
NO. 28    A UTP-055    ELECT GENERAL    UTP UTILITY POLE WOOD, NORTH EAST OF
TANK NO.11    A UTP-052    ELECT GENERAL    UTP UTILITY POLE WOOD, NORTH EAST OF
TANK NO.18    A UTP-060    ELECT GENERAL    UTP UTILITY POLE WOOD, NORTH EAST OF
TANK NO.20 POLE NO.060 ALSO HAS AN AIR SWITCH    A UTP-046    ELECT GENERAL   
UTP UTILITY POLE WOOD, NORTH WEST OF TANK NO.10    A UTP-002    ELECT GENERAL   
UTP UTILITY POLE WOOD, SECOND POLE INSIDE FENCE EAST OF LINDE TANK FARM    A
UTP-053    ELECT GENERAL    UTP UTILITY POLE WOOD, SOUTH EAST OF TANK NO.11    A
UTP-058    ELECT GENERAL    UTP UTILITY POLE WOOD, SOUTH EAST OF TANK NO.20    A
UTP-056    ELECT GENERAL    UTP UTILITY POLE WOOD, SOUTH EAST OF TANK NO.3    A
UTP-024    ELECT GENERAL    UTP UTILITY POLE WOOD, SOUTH EAST OF TANK NO.30
INSIDE LEVY    A UTP-044    ELECT GENERAL    UTP UTILITY POLE WOOD, SOUTH WEST
OF TANK NO.10 BETWEEN TANK 9 AND 10    A UTP-047    ELECT GENERAL    UTP UTILITY
POLE WOOD, SOUTH WEST OF TANK NO.2    A UTP-025    ELECT GENERAL    UTP UTILITY
POLE WOOD, SOUTH WEST OF TANK NO.31    A UTP-347    ELECT GENERAL    UTP UTILITY
POLE WOOD, SOUTHEAST OF TANK NO 63 MAIN TANK FARM    A UTP-003    ELECT GENERAL
   UTP UTILITY POLE WOOD, THIRD POLE INSIDE FENCE EAST OF LINDE TANK FARM    A
UTP-063    ELECT GENERAL    UTP WOOD UTILITY POLE LOCATED NORTHEAST OF TANK
NUMBER 13.    A UTP-065    ELECT GENERAL    UTP WOOD UTILITY POLE LOCATED
NORTHEAST OF TANK NUMBER 5.    A UTP-064    ELECT GENERAL    UTP WOOD UTILITY
POLE LOCATED SOUTHEAST OF TANK NUMBER 5.    A UTP-066    ELECT GENERAL    UTP
WOOD UTILITY POLE LOCATED SOUTHWEST OF TANK NUMBER 21.    A UTP-099    ELECT
GENERAL    UTP WOOD UTILITY POLE, OUTSIDE WEST GATE    A UTP-092    ELECT
GENERAL    UTP-UTILITY POLE WOOD AT TRANSFORMER NUMBER 25 SOUTHWEST OF DOCK
NUMBER TWO DOCKS    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

ENG-2254    ENGINE    TFA #11 FIRE WATER PUMP TFA-FWP11 (194HP / 2600RPM)    A
ENG-2209    ENGINE    TFA #12 FIRE WATER PUMP ENGINE (NORTH)    A ENG-2210   
ENGINE    TFA #13 FIRE WATER PUMP TFA-FWP13 ENGINE AT TANK 5 (MIDDLE)    A
ENG-2211    ENGINE    TFA #14 FIRE WATER PUMP TFA-FWP14 ENGINE AT TANK 5 (SOUTH)
   A S3F4-CWF    FEEDER    480 V FEED FROM TRANSFORMER TO #1CWT FAN STARTER    A
S3F4-3    FEEDER    480V FEEDER TO TK 116/117 SWITCH RACK    A S3F4-504   
FEEDER    BUILDING #504 FEED    A S3F4-505    FEEDER    BUILDING #505 FEED    A
S3F4-506    FEEDER    BUILDING #506 FEED    A S3F4-1TFPH    FEEDER    FEEDER TO
#1 TRANSFER PUMP HOUSE    A S3F4-5    FEEDER    REMOVE    D S3F4-2    FEEDER   
REMOVE    D S3F5-38    FEEDER   

SUB 3 2.4KV FEEDER TO 900HP COLONIAL PUMP

   A S3F3-213    FEEDER    TFA FEEDER 120V/30A, FEEDS PROPANE BULLETS FIRE
PROTECTION PANEL    A H-TFA212    FIRE HYDRANT    H-212 HYDRANT, TANK FARM,
SOUTH EAST OF TK 121    A H-TFA390    FIRE HYDRANT    H-390 HYDRANT, SOUTH TANK
FARM, NORTH OF ROUTE 130    A H-TFA391    FIRE HYDRANT    H-391 HYDRANT, SOUTH
TANK FARM, MILTON AVE.    A H-TFA392    FIRE HYDRANT    H-392 HYDRANT, SOUTH
TANK FARM, NORTH WEST OF TK 404    A H-TFA393    FIRE HYDRANT    H-393 HYDRANT,
SOUTH TANK FARM, SOUTH EAST OF TK 404    A H-TFA394    FIRE HYDRANT    H-394
HYDRANT, SOUTH TANK FARM, SOUTH EAST OF TK 403    A H-TFA395    FIRE HYDRANT   
H-395 HYDRANT, SOUTH TANK FARM, NORTH WEST OF TK 402    A H-TFA397    FIRE
HYDRANT    H-397 HYDRANT, TANK FARM, SOUTH EAST OF 1 PUMP HOUSE    A H-TFA398   
FIRE HYDRANT    H-398 HYDRANT, TANK FARM, SOUTH WEST OF TK 102    A H-TFA399   
FIRE HYDRANT    H-399 HYDRANT, TANK FARM, SOUTH WEST OF TK 105    A H-TFA400   
FIRE HYDRANT    H-400 HYDRANT, TANK FARM, SOUTH EAST OF TK 105    A H-TFA401   
FIRE HYDRANT    H-401 HYDRANT, TANK FARM, EAST OF TK 105    A H-TFA403    FIRE
HYDRANT    H-403 HYDRANT, TANK FARM, TK 116    A H-TFA405    FIRE HYDRANT   
H-405 HYDRANT, TANK FARM, SOUTH EAST OF TK 118    A H-TFA407    FIRE HYDRANT   
H-407 HYDRANT, TANK FARM, SOUTH EAST OF TK 116    A H-TFA409    FIRE HYDRANT   
H-409 HYDRANT, TANK FARM, NORTH OF TK 102    A H-TFA410    FIRE HYDRANT    H-410
HYDRANT, TANK FARM, NORTH OF TK 104    A H-TFA411    FIRE HYDRANT    H-411
HYDRANT, TANK FARM, NORTH OF TK 105    A H-TFA421    FIRE HYDRANT    H-421
HYDRANT, TANK FARM, SPHERE 36 SOUTH WEST    A H-TFA434    FIRE HYDRANT    H-434
HYDRANT, TANK FARM, TK 66    A H-TFA435    FIRE HYDRANT    H-435 HYDRANT, TANK
FARM, TK 52 EAST    A H-TFA436    FIRE HYDRANT    H-436 HYDRANT, TANK FARM, TK
52 WEST    A H-TFA437    FIRE HYDRANT    H-437 HYDRANT, TANK FARM, TK 63    A
H-TFA438    FIRE HYDRANT    H-438 HYDRANT, TANK FARM, TK 45    A H-TFA439   
FIRE HYDRANT    H-439 HYDRANT, TANK FARM, TK 13    A H-TFA440    FIRE HYDRANT   
H-440 HYDRANT, TANK FARM, TK 11    A H-TFA441    FIRE HYDRANT    H-441 HYDRANT,
TANK FARM, TK 10    A H-TFA442    FIRE HYDRANT    H-442 HYDRANT, TANK FARM, TK
17    A H-TFA443    FIRE HYDRANT    H-443 HYDRANT, TANK FARM, TK 62    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

H-TFA447    FIRE HYDRANT    H-447 HYDRANT, TANK FARM, TK 70 WEST    A H-TFA448
   FIRE HYDRANT    H-448 HYDRANT, TANK FARM, TK 15 NORTH    A H-TFA449    FIRE
HYDRANT    H-449 HYDRANT, TANK FARM, TK 16    A H-TFA450    FIRE HYDRANT   
H-450 HYDRANT, TANK FARM, TK 104    A H-TFA451    FIRE HYDRANT    H-451 HYDRANT,
TANK FARM, TK 102    A FH-003    FIRE HYDRANT    MAIN PLANT ROAD FIRE HYDRANT   
D FH-081    FIRE HYDRANT    SOUTH TANK FARM FIRE HYDRANT    D FH-083    FIRE
HYDRANT    SOUTH TANK FARM FIRE HYDRANT    D FH-084    FIRE HYDRANT    SOUTH
TANK FARM FIRE HYDRANT    D FH-082    FIRE HYDRANT    SOUTH TANK FARM FIRE
HYDRANT    D FH-046    FIRE HYDRANT    TANK FARM FIRE HYDRANT    D FH-087   
FIRE HYDRANT    TANK FARM FIRE HYDRANT    D FH-097    FIRE HYDRANT    TANK FARM
FIRE HYDRANT    D FH-096    FIRE HYDRANT    TANK FARM FIRE HYDRANT    D FH-095
   FIRE HYDRANT    TANK FARM FIRE HYDRANT    D FH-094    FIRE HYDRANT    TANK
FARM FIRE HYDRANT    D FH-092    FIRE HYDRANT    TANK FARM FIRE HYDRANT    D
FH-091    FIRE HYDRANT    TANK FARM FIRE HYDRANT    D FH-090    FIRE HYDRANT   
TANK FARM FIRE HYDRANT    D FH-089    FIRE HYDRANT    TANK FARM FIRE HYDRANT   
D FH-088    FIRE HYDRANT    TANK FARM FIRE HYDRANT    D FH-048    FIRE HYDRANT
   TANK FARM FIRE HYDRANT    D FH-047    FIRE HYDRANT    TANK FARM FIRE HYDRANT
   D FH-098    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-106    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-164    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-165   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-168    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-170    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-179    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-178    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-177   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-176    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-l75    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-174    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-173    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-172   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-171    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-240    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-181    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-180    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-169   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-167    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-044    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-051    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-050    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-049   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-045    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-052    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-062    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-060    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-059   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-058    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-057    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-056    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-055    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-054   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-053    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-099    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-079    FIRE HYDRANT   
TFA FIRE HYDRANT    D FH-078    FIRE HYDRANT    TFA FIRE HYDRANT    D FH-076   
FIRE HYDRANT    TFA FIRE HYDRANT    D FH-067    FIRE HYDRANT    TFA FIRE HYDRANT
   D FH-063    FIRE HYDRANT    TFA FIRE HYDRANT    D HM-TFA396    FIRE MONITOR
   H/M-396 HYDRANT MONITOR, TANK FARM, NORTH WEST OF 1 PUMP HOUSE    A HM-TFA402
   FIRE MONITOR    H/M-402 HYDRANT MONITOR, TANK FARM, EAST OF TK 340 SLOP TANK
   A HM-TFA404    FIRE MONITOR    H/M-404 HYDRANT MONITOR, TANK FARM, TK 119   
A HM-TFA406    FIRE MONITOR    H/M-406 HYDRANT MONITOR, TANK FARM, SOUTH EAST OF
TK 117    A HM-TFA408    FIRE MONITOR    H/M-408 HYDRANT MONITOR, TANK FARM,
SOUTH OF HAZ-MAT PAD    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

HM-TFA412    FIRE MONITOR    H/M-412 HYDRANT MONITOR, TANK FARM, NORTH OF #2
PUMP HOUSE    A HM-TFA413   

FIRE MONITOR

   H/M-413 HYDRANT MONITOR, TANK FARM, SOUTH OF #2 PUMP HOUSE    A HM-TFA433   
FIRE MONITOR    H/M-433 HYDRANT MONITOR, TANK FARM, EAST OF TK 68    A HM-TFA444
   FIRE MONITOR    H/M-444 HYDRANT MONITOR, TANK FARM, TK 60    A HM-TFA445   
FIRE MONITOR    H/M-445 HYDRANT MONITOR, TANK FARM, TK 70 EAST    A HM-TFA446   
FIRE MONITOR    H/M-446 HYDRANT MONITOR, TANK FARM, TK 39    A HM-TFA069    FIRE
MONITOR    H/M-69 HYDRANT MONITOR, TANK FARM, NORTH WEST OF TK 69    A SA-TFA414
   FIRE MONITOR    S/A-414 STAND ALONE MONITOR, TANK FARM, SPHERE 35 EAST    A
SA-TFA415    FIRE MONITOR    S/A-415 STAND ALONE MONITOR, TANK FARM, SPHERE 35
NORTH    A SA-TFA416    FIRE MONITOR    S/A-416 STAND ALONE MONITOR, TANK FARM,
SPHERE 35 WEST    A SA-TFA417    FIRE MONITOR    S/A-417 STAND ALONE MONITOR,
TANK FARM, SPHERE 35 SOUTH    A SA-TFA418    FIRE MONITOR    S/A-418 STAND ALONE
MONITOR, TANK FARM, SPHERE 36 NORTH    A SA-TFA419    FIRE MONITOR    S/A-419
STAND ALONE MONITOR, TANK FARM, SPHERE 36 EAST    A SA-TFA420    FIRE MONITOR   
S/A-420 STAND ALONE MONITOR, TANK FARM, SPHERE 36 WEST    A SA-TFA422    FIRE
MONITOR    S/A-422 STAND ALONE MONITOR, TANK FARM, SPHERE 36 SOUTH    A
SA-TFA423    FIRE MONITOR    S/A-423 STAND ALONE MONITOR, TANK FARM, SPHERE 37
NORTH    A SA-TFA424    FIRE MONITOR    S/A-424 STAND ALONE MONITOR, TANK FARM,
SPHERE 37 EAST    A SA-TFA425    FIRE MONITOR    S/A-425 STAND ALONE MONITOR,
TANK FARM, SPHERE 37 SOUTH    A SA-TFA426    FIRE MONITOR    S/A-426 STAND ALONE
MONITOR, TANK FARM, SPHERE 37 WEST    A SA-TFA427    FIRE MONITOR    S/A-427
STAND ALONE MONITOR, TANK FARM, BULLET 90 WEST    A SA-TFA428    FIRE MONITOR   
S/A-428 STAND ALONE MONITOR, TANK FARM, BULLET 92 WEST    A SA-TFA429    FIRE
MONITOR    S/A-429 STAND ALONE MONITOR, TANK FARM, BULLET 93 WEST    A SA-TFA430
   FIRE MONITOR    S/A-430 STAND ALONE MONITOR, TANK FARM, BULLET 93 EAST    A
SA-TFA431    FIRE MONITOR    S/A-43I STAND ALONE MONITOR, TANK FARM, BULLET 91
EAST    A SA-TFA432    FIRE MONITOR    S/A-432 STAND ALONE MONITOR, TANK FARM,
BULLET 90 EAST    A P-1968    FIRE PUMPS    DOC P-106 #9 FIRE WATER BOOSTER
PUMP. DOCK NO. 1A. PID DWG 30-1011-13 *****FWP*****    A P-3224    FIRE PUMPS   
GODWIN TANK #56 1700OPM FIRE PUMP    A P-3221    FIRE PUMPS    TFA #12 FIRE
WATER PUMP AT TANK #5 (NORTH)    A P-3222    FIRE PUMPS    TFA #13 FIRE WATER
PUMP TFA-FWP13 AT TANK 5 (MIDDLE)    A P-3223    FIRE PUMPS    TFA #14 FIRE
WATER PUMP TFA-FWP14 AT TANK 5 (SOUTH)    A P-1255    FIRE PUMPS    TFA #8 FIRE
WATER BOOSTER PUMP TFA-PN061 P-l255 PID DWG TFA-16-14305-42    A TFA-FTMAS   
FLOW LOOP    BLEN HEADER MASTER FLOW TRANSMITTER    A TFA-FTPH2    FLOW LOOP   
PUMP HOUSE 2 BUTANE FLOW TRANSMITTER    A TFA-FT029    FLOW LOOP    TANK 29 FLOW
TRANSMITTER    A TFA-FT001    FLOW LOOP    TANK 31 RVP ANALYZER BYPASS FLOW
BROOKS METER SHOULD BE ADDED TO PID-15-1803-15    A TFA-FT040    FLOW LOOP   
TANK 40 FLOW TRANSMITTER    A TFA-FT045    FLOW LOOP    TANK 45 FLOW TRANSMITTER
   A TFA-FT065    FLOW LOOP    TANK 65 FLOW TRANSMITTER    A TFA-FT066    FLOW
LOOP    TANK 66 FLOW TRANSMITTER    A TFA-FT068    FLOW LOOP    TANK 68 FLOW
TRANSMITTER    A TFA-FT070    FLOW LOOP    TANK 70 FLOW TRANSMITTER    A
TFA-FT149    FLOW LOOP    TFA FLOW TRANSMITTER, (COLONIAL PIPELINE NOT ON PID)
FT, FI (AREA EAST OF NO. 1 PUMPHOUSE, IN FIELD)    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-F0324    FLOW LOOP    TFA-F0324 CUMENE RAILCAR LOADING, LOOP INCLUDES: FE,
FC, FQ. DWG. NO. PID-15-5316-48.01    A TFA-FC329    FLOW LOOP    TFA-FC329
CRUDE INJECTION PUMP PN-86 DISCHARGE FLOW CONTROL, LOOP INCLUDES: FE, FT, FI,
FCV. DWG. NO. PID-15-1803-11    A TFA-FC330    FLOW LOOP    TFA-FC330 CRUDE
INJECTION PUMP PN-155 DISCHARGE FLOW CONTROL, LOOP INCLUDES: FE, FT, FI, FCV.
DWG. NO. PID-15-1803-11    A TFA-FC686    FLOW LOOP    TFA-FC686 NAPHTHA
DISCHARGE FLOW FROM LSG RERUN TANK PUMPS P-006-01 A&B, LOOP INCLUDES: FE, FT,
FI, FC, FV. DWG. NO. PID-l5-1803-27    A TFA-F311    FLOW LOOP    TFA-FI311 TANK
51 ETHANOL PUMP PN 158/159 DISCHARGE FLOW TO SALES TERMINAL LOOP INCLUDES:
FE-311, FT-311, FI-311    A TFA-FI327    FLOW LOOP    TFA-FI327 JET FUEL CLAY
TREATER 1167 FLOW, LOOP INCLUDES: FE, FI. DWG. NO. PID-15-1803-16    A TFA-FI328
   FLOW LOOP    TFA-FI328 JET FUEL CLAY TREATER 1168 FLOW, LOOP INCLUDES: FE,
FI. DWG. NO. PID-15-1803-16    A TFA-FI331    FLOW LOOP    TFA-FI331 CRUDE
INJECTION PUMPS PN-93 & 132 DISCHARGE FROM TK 105 FLOW, LOOP INCLUDES: FE, FT,
FI. DWG. NO. PID-15-1803-01    A TFA-H2S1    GAS DETECTOR    TFA H2S (MSA)
MONITOR NO.l PUMPHOUSE (I-SENSOR) ***EHS***    I TFA-LEL1    GAS DETECTOR    TFA
LEL (MSA) MONITOR NO.1 PUMPHOUSE (I-SENSOR)    I TFA-AI341    GAS DETECTOR   
TFA-AI341 PROPANE TANK 90 HC GAS DETECTOR, LOOP INCLUDES: AE(A&B), AI(A&B),
AAH(A&B), AAHH(A&B), HS(MAINT BYPASS), HA341(COMMON BYPASS ALARM), AAH346(COMMON
20%LEL), AAHH346(COMMON 40%LEL S/D). DWG. NO. PID-15-1002-64    A TFA-AI342   
GAS DETECTOR    TFA-AI342 PROPANE TANK 91 HC GAS DETECTOR, LOOP INCLUDES:
AE(A&B), AI(A&B), AAH(A&B), AAHH(A&B), HS(MAINT BYPASS), HA34l(COMMON BYPASS
ALARM), AAH346(COMMON 20%LEL), AAHH346(COMMON 40%LEL S/D). DWG. NO.
PID-15-1002-64    A TFA-AI343    GAS DETECTOR    TFA-AI343 PROPANE TANK 92 HC
GAS DETECTOR, LOOP INCLUDES: AE(A&B), AI(A&B), AAH(A&B), AAHH(A&B), HS(MAINT
BYPASS), HA341(COMMON BYPASS ALARM), AAH346(COMMON 20%LEL), AAHH346(COMMON
40%LEL S/D). DWG. NO. PID-15-1002-65    A TFA-AI344    GAS DETECTOR    TFA-AI344
PROPANE TANK 93 HC GAS DETECTOR, LOOP INCLUDES: AE(A&B), AI(A&B), AAH(A&B),
AAHH(A&B), HS(MAINT BYPASS), HA341(COMMON BYPASS ALARM), AAH346(COMMON 20%LEL),
AAHH346(COMMON 40%LEL S/D). DWG. NO. PID-15-1002-65    A TFA-AI345    GAS
DETECTOR    TFA-AI345 LPG PUMPS PN64 & 65 HC GAS DETECTOR, LOOP INCLUDES:
AE(A&B), AI(A&B), AAH(A&B), AAHH(A&B), HS(MAINT BYPASS), HA341(COMMON BYPASS
ALARM), AAH346(COMMON 20%LEL), AAHH346(COMMON 40%LEL S/D). DWG. NO.
PID-15-1002-63    A EG-31    GATE    G-31, MANUAL DOUBLE SWING GATE.    A EG-31A
   GATE    G-31A, MANUAL SINGLE SWING GATE.    A GB-2160    GEAR BOX    TFA FUEL
OIL TANK TFA-TK001 MIXER MX-0500 GEARBOX GB-2160 PID DWG TFA-16-14305-10 (OUT OF
SERVICE 11/2008)    I TFA-GIP10E   

GROUNDING

   TFA-GIP10E BUTANE RAIL CAR LOADING GROUND INDICATION PANEL,    A TFA-GIP1E   
GROUNDING    TFA-GIP1E BUTANE RAIL CAR LOADING GROUND INDICATION PANEL,    A
TFA-GIP1W    GROUNDING    TFA-GIP1W BUTANE RAIL CAR LOADING GROUND INDICATION
PANEL,    A TFA-GIP3E    GROUNDING    TFA-GIP3E BUTANE RAIL CAR LOADING GROUND
INDICATION PANEL,    A TFA-GIP3W    GROUNDING    TFA-GIP3W BUTANE RAIL CAR
LOADING GROUND INDICATION PANEL,    A TFA-GIP5W    GROUNDING    TFA-GIP5W BUTANE
RAIL CAR LOADING GROUND INDICATION PANEL,    A TFA-GIP6E    GROUNDING   
TFA-GIP6E BUTANE RAIL CAR LOADING GROUND INDICATION PANEL,    A TFA-GIP8E   
GROUNDING    TFA-GIP8E BUTANE RAIL CAR LOADING GROUND INDICATION PANEL,    A
TFA-GRNDS    GROUNDS    TFA MISCELLANEOUS GROUNDS WORK    A TFA-HL357    HAND
LOOP    TFA-HL357 PROPANE TANKS 90, 91, 92, & 93 GLOBAL MAINTENANCE OR SHUTDOWN
BYPASS ALARM INDICATION, LOOP INCLUDES: HA. DWG. NO. PID-15-1002-65.    A
TFA-HL358    HAND LOOP    TFA-HL358 PROPANE TANKS 90, 91, 92, & 93 ACTIVE
SHUTDOWN DEVICE ALARM INDICATION, LOOP INCLUDES: HA. DWG. NO. PID-15-1002-65.   
A TFA-HS347    HAND LOOP    TFA-HS347 PROPANE TANK 90 ISOLATION VALVES S/D &
BYPASS, LOOP INCLUDES: UV(A,B,&C), UCS, HS(BYPASS), HS353(ESD), HA353(COMMON
ALARM), HA356(COMMON BYPASS). DWG. NO. PID-15-1002-64    A TFA-HS348    HAND
LOOP    TFA-HS348 PROPANE TANK 91 ISOLATION VALVES S/D & BYPASS, LOOP INCLUDES:
UV(A,B,&C), UCS, HS(BYPASS), HS353(ESD), HA353(COMMON ALARM), HA356(COMMON
BYPASS). DWG. NO. PID-15-1002-64    A TFA-HS349    HAND LOOP    TFA-HS349
PROPANE TANK 92 ISOLATION VALVES S/D & BYPASS, LOOP INCLUDES: UV(A,B,&C), UCS,
HS(BYPASS), HS353(ESD), HA353(COMMON ALARM), HA356(COMMON BYPASS). DWG. NO.
PID-15-1002-65    A TFA-HS350    HAND LOOP    TFA-HS350 PROPANE TANK 93
ISOLATION VALVES S/D & BYPASS, LOOP INCLUDES: UV(A,B,&C), UCS, HS(BYPASS),
HS353(ESD), HA353(COMMON ALARM), HA356(COMMON BYPASS). DWG. NO. PID-15-1002-65
   A TFA-HS351    HAND LOOP    TFA-HS351 PROPANE TANKS LINEAR HEAT DETECTION
FIRE PANEL MAINTENANCE BYPASS, LOOP INCLUDES: XS, HS, XA(TROUBLE). DWG. NO.
PID-15-1002-65    A TFA-HS352    HAND LOOP    TFA-HS352 LPG PUMPS PN64 & 65
MAINTENANCE BYPASS, LOOP INCLUDES: HS(BYPASS), HS353(ESD), HA353(COMMON ALARM),
HA356(COMMON BYPASS). DWG. NO. PID-15-1002-63    A TFA-HS353    HAND LOOP   
TFA-HS353 PROPANE TANKS 90, 91, 92, & 93 ESD, LOOP INCLUDES: HS, HS(A LOCAL),
HA, HA(A LOCAL), UCV347, UCV348, UCV349, UCV350. DWG. NO. PID-15-1002-63, 64, &
65.    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-HT009    HEAT TRACE    TFA #1 PUMPHOUSE DISCHARGE FROM PN29    A TFA-HT010
   HEAT TRACE    TFA #1 PUMPHOUSE SAFETY SHOWER #51    A TFA-HT008    HEAT TRACE
   TFA #2 PUMPHOUSE SS - CKT 19    A TFA-HT022    HEAT TRACE    TFA DIGITRACE
HEAT TRACE PANEL FOR BENZENE WASTE NESHAPS (BWON)    A TFA-HT001    HEAT TRACE
   TFA EAST SIDE N309 VALVE -TANK 30 WKM MOV    A TFA-HT002    HEAT TRACE    TFA
ECRA WELL TANK 51    A TFA-HT011    HEAT TRACE    TFA H2O LINE FROM SS - CKT 27
IN CR    A TFA-HT021    HEAT TRACE    TFA H20 LINE TO CUMENE RACK    A TFA-HT012
   HEAT TRACE    TFA LINE FROM H2O HEATER (INCOMPLETE)    A TFA-HT014    HEAT
TRACE    TFA LINE SOUTH OF TANK 14    A TFA-HT005    HEAT TRACE    TFA RACK @
TANK 115 BENZENE RACK    A TFA-HT020    HEAT TRACE    TFA SAFETY SHOWER @ CUMENE
RACK    A TFA-HT006    HEAT TRACE    TFA SOUTHEAST OF EAST FLARE    A TFA-HT003
   HEAT TRACE    TFA SPHERE 37/36/35/58    A TFA-HT004    HEAT TRACE    TFA TANK
112/113 FROM CRU SUCTION OF PUMPS    A TFA-HT015    HEAT TRACE    TFA TANK 22   
A TFA-HT016    HEAT TRACE    TFA TANK 26 ECRA WELL    A TFA-HT017    HEAT TRACE
   TFA TANK 56 EAST LINE    A TFA-HT019    HEAT TRACE    TFA TANK 56 INSTRUMENT
TAP    A TFA-HT018    HEAT TRACE    TFA TANK 56 NORTH LINE    A TFA-HT007   
HEAT TRACE    TFA TANK 69 SOUTH SIDE - PN141 SUMP PUMP - RACK @ TANK 68    A
TFA-HT013    HEAT TRACE    TFA WELL AT TANK 47    A TFA-HT023    HEAT TRACE   
TFA-HT023 HEAT TRACE FOR TFA-PN157 CRUDE DEWATERING BOOSTER PUMP ON N14 LINE   
A TFA-HT024    HEAT TRACE    TFA-HT024 HEAT TRACE FOR TFA-PN157 CRUDE DEWATERING
BOOSTER PUMP ON N14 LINE    A TFA-DCS   

INSTRUMENT GEN

   HONEYWELL DCS SYSTEM    A TFA INSTRU   

INSTRUMENT GEN

   TFA INSTRUMENTATION COST ROLL UP    A TFA-LOOP    INSTRUMENT GEN    TFA
UNTITLED MISCELLANEOUS PROCESS INSTRUMENTAION (-DO NOT USE FOR ROUTING WORK
ORDERS. TAKE THE TIME TO FIND THE LOOP DESIGNATION YOU ARE TARGETING FOR
SERVICE-)    A TFA-LT040    LEVEL LOOP    TANK 40 LEVEL TRANSMITTER    A
TFA-L051    LEVEL LOOP    TANK 51, LS-051 (LEVEL SWITCH), LAH-051 (LEVEL ALARM
HIGH), LAHH-015 (LEVEL ALARM HIGH HIGH)    A TFA-LT058    LEVEL LOOP    TANK 58
SPHERE LEVEL TRANSMITTER WITH DIGITAL READOUT AT GRADE.    A TFA-LIC319    LEVEL
LOOP    TF-LIC3I9 FIRE WATER TANK #5 LEVEL CONTROL, LOOP INCLUDES: LT, LIC, LV.
DWG, NO. PID-15-3103-74    A TFA-L1005    LEVEL LOOP    TFA-LI005 FIRE WATER
TANK #5 LEVEL INDICATION, LOOP INCLUDES: LT, LI, LAH, LAHH, LAL. DWG. NO.
PID-15-3103-74    A TFA-L1022    LEVEL LOOP    TFA-LI022 BENZENE TANK 22 LEVEL,
LOOP INCLUDES: LT, LI. DWG. NO. PID-15-1803-24    A TFA-L306    LEVEL LOOP   
TFA-LT-306 TANK 51 LEVEL TRANSMITTER WITH DIGITAL READOUT AT GRADE LOOP INCLUDES
TFA- LI306, TFA-LT306, TFA-TW306, TFA-TI306.    A TFA-LT300    LEVEL LOOP   
TFA-LT-300 TANK SPHERE LEVEL TRANSMITTER WITH DIGITAL READOUT AT GRADE LOOP
INCLUDES TFA- LI300, TFA-LT300    A TFA-LT301    LEVEL LOOP    TFA-LT301 TANK
SPHERE LEVEL TRANSMITTER WITH DIGITAL READOUT AT GRADE, TFA-TK090. 24VDC, 2
WIRW, 4-20MA W/HART, COAX. PROBE, 3” 300# FLANGE, 140” SST PROBE LOOP IONCLUDES
TFA-LI301, TFAA LT301    A TFA-LT302    LEVEL LOOP    TFA-LT302 TANK SPHERE
LEVEL TRANSMITTER WITH DIGITAL READOUT AT GRADE, TFA-TK091.24VDC, 2WIRW , 4-20MA
W/HART, COAX. PROBE, 3” 300# FLANGE, 140” SST PROBE LOOP 1ONCLUDES TFA-LI302,
TFAA LT302    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-LT303    LEVEL LOOP    TFA-LT303 TANK SPHERE LEVEL TRANSMITTER WITH DIGITAL
READOUT AT GRADE, TFA-TK092. 24VDC, 2 WIRE, 4-20MA W/HART, COAX. PROBE, 3” 300#
FLANGE, 140” SST PROBE LOOP IONCLUDES TFA-LI303, TFA-A LT303    A TFA-LT304   
LEVEL LOOP    TFA-LT304 TANK SPHERE LEVEL TRANSMITTER WITH DIGITAL READOUT AT
GRADE, TFA-TK093. 24VDC, 2 WIRE, 4-20MA W/HART, COAX. PROBE, 3” 300# FLANGE,
140” SST PROBE LOOP INCLUDES TFA-LI304, TFA-A LT304    A CH-161    LIFTING
DEVICE    TFA NO. 2 PUMPHOUSE BLDG-158 CHAIN HOIST CH-161 MANUAL    A TRL-227   
LIFTING DEVICE    TFA NO. 2 PUMPHOUSE BLDG-158 MONORAIL SYSTEM TROLLEY TRL-227
   A CH-160    LIFTING DEVICE    TFA NO. 2 PUMPHOUSE CHAIN HOIST CH-160 MANUAL
   A JIB-113    LIFTING DEVICE    TFA TANK FARM No. 1 PUMP HOUSE BUILDING
BLDG-152 JIB JIB-113    A JIB-121    LIFTING DEVICE    TFA TANK FARM No. 1 PUMP
HOUSE BUILDING BLDG-152 JIB JIB-121    A JIB-130    LIFTING DEVICE    TFA TANK
FARM No. 1 PUMP HOUSE BUILDING BLDG-152 JIB JIB-130    A TRL-225    LIFTING
DEVICE    TFA TANK FARM No. 1 PUMP HOUSE BUILDING BLDG-152 TROLLEY TRL-225    A
TRL-387    LIFTING DEVICE    TFA TANK FARM No. 1 PUMP HOUSE BUILDING BLDG-152
TROLLEY TRL-387    A TRL-520    LIFTING DEVICE    TFA TANK FARM No. 1 PUMP HOUSE
BUILDING BLDG-152 TROLLEY TRL-520    A TRL-226    LIFTING DEVICE    TFA TANK
FARM No. 2 PUMP HOUSE BUILDING BLDG-158 MONORAIL SYSTEM TROLLEY TRL-226    A
MX-2531    MIXER    TFA ASPHALT TANK TFA-TK117 MIXER MX-2531 PID DWG
TFA-16-14305-49    I MX-2532    MIXER    TFA ASPHALT TFA-TK117 MIXER MX-2532 PID
DWG TFA-16-14305-49    I MX-1232    MIXER    TFA AV JET TFA-TK061 TANK MIXER
MX-1232 PID DWG TFA-16-14305-26    A MX-0515    MIXER    TFA AVGAS TANK
TFA-TK051 MIXER MX-0515 PID DWG TFA-16-14305-37    A MX-0516    MIXER    TFA
AVGAS TANK TFA-TK051 MIXER MX-0516 PID DWG TFA-16-14305-37    A MX-0797    MIXER
   TFA AVIATION GASOLINE TFA-TK059 TANK MIXER MX-0797 PID DWG TFA-16-14305-39   
D MX-1218    MIXER    TFA AVIATION GASOLINE TFA-TK059 TANK MIXER MX-1218 PID DWG
TFA-16-14305-39    D MX-1231    MIXER    TFA AVJET TANK TFA-TK060 TANK MIXER
MX-1231 PID DWG TFA-16-14305-26    A MX-1283    MIXER    TFA BOILER HOUSE FUEL
TANK TFA-TK202 MIXER MX -1283 PID DWG POH-16-14287-43    I MX-1723    MIXER   
TFA CRUDE OIL TANK TFA-TK116 TANK MIXER MX-1723 PID DWG TFA-16-14305-49    A
MX-0458    MIXER    TFA CRUDE TANK TFA-TK011 TANK MIXER MX-0458 PID DWG
TFA-16-14305-12    A MX-0464    MIXER    TFA CRUDE TANK TFA-TK011 TANK MIXER
MX-0464 PID DWG TFA-16-14305-12    A MX-0465    MIXER    TFA CRUDE TANK
TFA-TK011 TANK MIXER MX-0465 PID DWG TFA-16-14305-12    A MX-0461    MIXER   
TFA CRUDE TANK TFA-TK012 TANK MIXER MX-0461 PID DWG TFA-16-14305-12    I MX-0470
   MIXER    TFA CRUDE TANK TFA-TK012 TANK MIXER MX-0470 PID DWG TFA-16-14305-12
   I MX-0502    MIXER    TFA CRUDE TANK TFA-TK012 TANK MIXER MX-0502 PID DWG
TFA-16-14305-12    A MX-0790    MIXER    TFA CRUDE TANK TFA-TK012 TANK MIXER
MX-0790 PID DWG TFA-16-14305-12    I MX-0100    MIXER    TFA CRUDE TANK
TFA-TK013 TANK MIXER MX-0100 PID DWG TFA-16-14305-14    I MX-0791    MIXER   
TFA CRUDE TANK TFA-TK013 TANK MIXER MX-0791 PID DWG TFA-16-14305-14    I MX-0792
   MIXER    TFA CRUDE TANK TFA-TK013 TANK MIXER MX-0792 PID DWG TFA-16-14305-14
   I MX-0793    MIXER    TFA CRUDE TANK TFA-TK013 TANK MIXER MX-0793 PID DWG
TFA-16-14305-14    I MX-0410    MIXER    TFA CRUDE TANK TFA-TK017 MIXER MX-0410
PID DWG TFA-16-14305-21 144 FT DIAMETER 48 FT HEIGHT/139,200BBLS    I MX-0411   
MIXER    TFA CRUDE TANK TFA-TK017 MIXER MX-0411 PID DWG TFA-16-14305-21 144 FT
DIAMETER 48 FT HEIGHT/139,200BBLS    I MX-0523    MIXER    TFA CRUDE TANK
TFA-TK101 MIXER MX-0523 PID DWG TFA-16-14305-02    A MX-0524    MIXER    TFA
CRUDE TANK TFA-TK101 MIXER MX-0524 PID DWG TFA-16-14305-02    A MX-0525    MIXER
   TFA CRUDE TANK TFA-TK101 MIXER MX-0525 PID DWG TFA-16-14305-02    A MX-0526
   MIXER    TFA CRUDE TANK TFA-TK101 MIXER MX-0526 PID DWG TFA-16-14305-02    A
MX-0528    MIXER    TFA CRUDE TANK TFA-TK102 TANK MIXER MX-0528 PID DWG
TFA-16-14305-02    I MX-0529    MIXER    TFA CRUDE TANK TFA-TK102 TANK MIXER
MX-0529 PID DWG TFA-16-14305-02    A MX-0530    MIXER    TFA CRUDE TANK
TFA-TK102 TANK MIXER MX-0530 PID DWG TFA-16-14305-02    I MX-2159    MIXER   
TFA CRUDE TANK TFA-TK102 TANK MIXER MX-2159 PID DWG TFA-16-14305-02    A MX-1221
   MIXER    TFA CRUDE TANK TFA-TK104 TANK MIXER MX-1221 PID DWG TFA-16-14305-01
   I MX-1223    MIXER    TFA CRUDE TANK TFA-TK104 TANK MIXER MX-1223 PID DWG
TFA-16-14305-01    A MX-1227    MIXER    TFA CRUDE TANK TFA-TK104 TANK MIXER
MX-1227 PID DWG TFA-16-14305-01    I MX-1229    MIXER    TFA CRUDE TANK
TFA-TK104 TANK MIXER MX-1229 PID DWG TFA-16-14305-01    I MX-1989    MIXER   
TFA CRUDE TANK TFA-TK105 MIXER MX-1989 PID DWG TFA-16-14305-01    I MX-1990   
MIXER    TFA CRUDE TANK TFA-TK105 MIXER MX-1990 PID DWG TFA-16-14305-01    I
MX-1991    MIXER    TFA CRUDE TANK TFA-TK105 MIXER MX-1991 PID DWG
TFA-16-14305-01    I MX-3219    MIXER    TFA CRUDE TANK TFA-TK117 MIXER PID DWG
TFA-16-14305-49    A MX-3220    MIXER    TFA CRUDE TANK TFA-TK117 MIXER PID DWG
TFA-16-14305-49    A MX-0519    MIXER    TFA CRUDE TFA-TK010 TANK MIXER MX-0519
PID DWG TFA-16-14305-11    I MX-0520    MIXER    TFA CRUDE TFA-TK010 TANK MIXER
MX-0520 (NO MOTOR) PID DWG TFA-16-14305-11    I MX-0521    MIXER    TFA CRUDE
TFA-TK010 TANK MIXER MX-0521 (NO MOTOR) PID DWG TFA-16-14305-11    I MX-0522   
MIXER    TFA CRUDE TFA-TK010 TANK MIXER MX-0522 PID DWG TFA-16-14305-11    I
MX-0518    MIXER    TFA DIESEL TANK TFA-TK023 MIXER MX-0518 PID DWG
TFA-16-14305-25    I MX-0517    MIXER    TFA DIESEL TANK TFA-TK039 MIXER MX-0517
PID DWG TFA-16-14305-25    I MX-0466    MIXER    TFA FCC CHARGE TANK TFA-TK009
MIXER MX-0466 PID DWG TFA-16-14305-10 (NO MOTOR)    I MX-0479    MIXER    TFA
FCC CHARGE TANK TFA-TK009 MIXER MX-0479 PID DWG TFA-16-14305-10 (NO MOTORS)
(MIXER REMOVED FROM SERVICE 1/1/2007)    I MX-0476    MIXER    TFA FCC CHARGE
TANK TFA-TK016 MIXER MX-0476 PID DWG TFA-16-14305-21    A MX-0477    MIXER   
TFA FCC CHARGE TANK TFA-TK016 MIXER MX-0477 PID DWG TFA-16-14305-21    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

MX-1224    MIXER    TFA FCC CHARGE TANK TFA-TK062 TANK MIXER MX-1224 PID DWG
TFA-16-14305-42    I MX-1236    MIXER    TFA FCC CHARGE TANK TFA-TK062 TANK
MIXER MX-1236 PID DWG TFA-16-14305-42    I MX-1239    MIXER    TFA FCC CHARGE
TANK TFA-TK063 TANK MIXER MX-1239 PID DWG TFA-16-14305-42    I MX-1240    MIXER
   TFA FCC CHARGE TANK TFA-TK063 TANK MIXER MX-1240 PID DWG TFA-16-14305-42    I
MX-1241    MIXER    TFA FCC CHARGE TANK TFA-TK063 TANK MIXER MX-1241 PID DWG
TFA-16-14305-42    I MX-0472    MIXER    TFA FUEL OIL STORAGE TFA-TK005 MIXER
MX-0472 PID DWG TFA-16-14305-13 (OUT OF SERVICE)    I MX-3218    MIXER    TFA
FUEL OIL TANK TFA-TK001 MIXER (SOUTHWEST) MX-3218 PID DWG TFA-16-14305-10    A
MX-0471    MIXER    TFA FUEL OIL TANK TFA-TK001 MIXER MX-0471 PID DWG
TFA-16-14305-10    I MX-0500    MIXER    TFA FUEL OIL TANK TFA-TK001 MIXER
MX-0500 PID DWG TFA-16-14305-10    I MX-3217    MIXER    TFA FUEL OIL TANK
TFA-TK001 MIXER SOUTH MX-3217 PID DWG TFA-16-14305-10    A MX-0457    MIXER   
TFA FUEL OIL TANK TFA-TK002 MIXER MX-0457 PID DWG TFA-16-14305-11    A MX-0467
   MIXER    TFA FUEL OIL TANK TFA-TK002 MIXER MX-0467 PID DWG TFA-16-14305-11   
A MX-0482    MIXER    TFA FUEL OIL TANK TFA-TK002 MIXER MX-0482 PID DWG
TFA-16-14305-11    A MX-0460    MIXER    TFA FUEL OIL TANK TFA-TK003 TANK MIXER
MX-0460 PID DWG TFA-16-14305-12    I MX-0463    MIXER    TFA FUEL OIL TANK
TFA-TK003 TANK MIXER MX-0463 PID DWG TFA-16-14305-12    I MX-0490    MIXER   
TFA FUEL OIL TANK TFA-TK003 TANK MIXER MX-0490 PID DWG TFA-16-14305-12    I
MX-3194    MIXER    TFA FUEL OIL TANK TFA-TK118 MIXER    A MX-3195    MIXER   
TFA FUEL OIL TANK TFA-TK118 MIXER    A MX-1724    MIXER    TFA FUEL OIL TANK
TFA-TK118 MIXER MX-1724 PID DWG TFA-16-14305-50    I MX-1725    MIXER    TFA
FUEL OIL TANK TFA-TK118 MIXER MX-1725    I MX-2529    MIXER    TFA FUEL OIL TANK
TFA-TK119 MIXER MX-2529 PID DWG TFA-16-14305-50    A MX-2530    MIXER    TFA
FUEL OIL TANK TFA-TK119 MIXER MX-2530 PID DWG TFA-16-14305-50    A MX-0478   
MIXER    TFA FURNACE OIL TANK TFA-TK018 TANK MIXER MX-0478 PID DWG
TFA-16-14305-17    A MX-0503    MIXER    TFA FURNACE OIL TANK TFA-TK018 TANK
MIXER MX-0503 PID DWG TFA-16-14305-17    A MX-3190    MIXER    TFA FURNACE OIL
TANK TFA-TK028 MIXER PID DWG TFA-16-14305-18    A MX-0456    MIXER    TFA
FURNACE OIL TANK TFA-TK044 TANK MIXER MX-0456 PID DWG TFA-16-14305-29    A
MX-0484    MIXER    TFA FURNACE OIL TANK TFA-TK044 TANK MIXER MX-0484 PID DWG
TFA-16-14305-29    A MX-2894    MIXER    TFA FURNACE OIL TANK TFA-TK401 MIXER   
A MX-2895    MIXER    TFA FURNACE OIL TANK TFA-TK401 MIXER    A MX-2896    MIXER
   TFA FURNACE OIL TANK TFA-TK401 MIXER    A MX-3157    MIXER    TFA FURNACE OIL
TANK TFA-TK403 MIXER MX-0473 PID DWG TFA-16-14305-43    A MX-0473    MIXER   
TFA FURNACE OIL TANK TFA-TK403 MIXER MX-0473 PID DWG TFA-16-14305-43 (OUT OF
SERVICE)    I MX-3156    MIXER    TFA FURNACE OIL TANK TFA-TK403 MIXER MX-0473
PID DWG TFA-16-14305-43 TFA-TK403 MIXER    A MX-0475    MIXER    TFA FURNACE OIL
TANK TFA-TK403 MIXER MX-0475 PID DWG TFA-16-14305-43 (OUT OF SERVICE)   

I

MX-0501    MIXER    TFA FURNACE OIL TANK TFA-TK403 MIXER MX-0501 PID DWG
TFA-16-14305-43    I MX-0510    MIXER    TFA GASOLINE TANK TFA-TK049 MIXER
MX-0131 PID DWG TFA-16-14305-34    A MX-0509    MIXER    TFA GASOLINE TANK
TFA-TK049 MIXER MX-0509 PID DWG TFA-16-14305-34    A MX-0450    MIXER    TFA
GASOLINE TANK TFA-TK021 TANK MIXER MX-0450 PID DWG TFA-16-14305-15    I MX-0480
   MIXER    TFA GASOLINE TANK TFA-TK021 TANK MIXER MX-0480 PID DWG
TFA-16-14305-15    I MX-0409    MIXER    TFA GASOLINE TANK TFA-TK031 TANK MIXER
MX-0409 PID DWG TFA- 16-14305-15    A MX-0481    MIXER    TFA GASOLINE TANK
TFA-TK031 TANK MIXER MX-0481 PID DWG TFA-16-14305-15    A MX-0485    MIXER   
TFA GASOLINE TANK TFA-TK045 TANK MIXER MX-0485 PID DWG TFA-16-14305-29    D
MX-0492    MIXER    TFA GASOLINE TANK TFA-TK045 TANK MIXER MX-0492 PID DWG
TFA-16-14305-29    D MX-0798    MIXER    TFA GASOLINE TANK TFA-TK046 TANK MIXER
MX-0798 PID DWG TFA-16-14305-33    A MX-1225    MIXER    TFA GASOLINE TANK
TFA-TK046 TANK MIXER MX-1225 PID DWG TFA-16-14305-33    A MX-0483    MIXER   
TFA GASOLINE TANK TFA-TK047 TANK MIXER MX-0483 PID DWG TFA-16-14305-32    A MX
-0491    MIXER    TFA GASOLINE TANK TFA-TK047 TANK MIXER MX-0491 PID DWG
TFA-16-14305-32    A MX-1200    MIXER    TFA GASOLINE TANK TFA-TK052 TANK MIXER
MX-1200 PID DWG TFA-16-14305-41    A MX-1243    MIXER    TFA GASOLINE TANK
TFA-TK052 TANK MIXER MX-1243 PID DWG TFA-16-14305-41    A MX-1201    MIXER   
TFA GASOLINE TANK TFA-TK053 TANK MIXER MX-1201 PID DWG TFA-16-14305-41    A
MX-1212    MIXER    TFA GASOLINE TANK TFA-TK053 TANK MIXER MX-1212 PID DWG
TFA-16-14305-41    A MX-1209    MIXER    TFA GASOLINE TANK TFA-TK054 MIXER
MX-1209 PID DWG TFA-16-14305-40 SINGLE LINE #1l-13918-D    A MX-1211    MIXER   
TFA GASOLINE TANK TFA-TK054 MIXER MX-1211 PID DWG TFA-16-14305-40    A MX-1238
   MIXER    TFA GASOLINE TANK TFA-TK068 TANK MIXER MX-1238 PID DWG    A MX-1242
   MIXER    TFA GASOLINE TANK TFA-TK068 TANK MIXER MX-1242 PID DWG
TFA-16-14305-45    I MX-1228    MIXER    TFA GASOLINE TANK TFA-TK068TANK MIXER
MX-1228 PID DWG    A MX-0474    MIXER    TFA GASOLINE TFA-TK014 TANK MIXER
MX-0474 PID DWG TFA-16-14305-14    I MX-0486    MIXER    TFA GASOLINE TFA-TK014
TANK MIXER MX-0486 PID DWG TFA-16-14305-14    I MX-0462    MIXER    TFA KEROSENE
STORAGE TFA-TK019 NORTHWEST MIXER MX-0462 PID DWG    A MX-0468    MIXER    TFA
KEROSENE TANK TFA-TK019 SOUTHEAST MIXER    A MX-0511    MIXER    TFA LOW SULFUR
DIESEL TANK TFA-TK048 TANK MIXER MX-0511 PID DWG TFA-16-14305-30    I MX-0512   
MIXER    TFA LOW SULFUR DIESEL TANK TFA-TK048 TANK MIXER MX-0512 PID DWG
TFA-16-14305-30    I MX-1220    MIXER    TFA LOW SULFUR TANK TFA-TK064 MIXER
MX-1220 PID DWG TFA-16-14305-42    I MX-1226    MIXER    TFA LOW SULFUR TANK
TFA-TK064 MIXER MX-1226 PID DWG TFA-16-14305-42    I MX-1237    MIXER    TFA LOW
SULFUR TANK TFA-TK064 MIXER MX-1237 PID DWG TFA-16-14305-42    I MX-0459   
MIXER    TFA NO. 6 FUEL OIL TANK TFA-TK004 MIXER MX-0459 PID DWG TFA-16-14305-12
   I MX-0489    MIXER    TFA NO 6 FUEL OIL TANK TFA-TK004 MIXER MX-0489 PID DWG
TFA-16-14305-12    I MX-0493    MIXER    TFA NO 6 FUEL OIL TANK TFA-TK004 MIXER
MX-0493 PID DWG TFA-16-14305-12    I MX-1217    MIXER    TFA-TK103 SLUDGE TANK
MIXER MX-1217 (NO MOTOR) PID DWG TFA-16-14305-53A    I MX-3158    MIXER   
TFA-TK404 LSD STORAGE MIXER    A MX-3159    MIXER    TFA-TK404 LSD STORAGE MIXER
   A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S3M5-2PCWI    MOTOR    #2 PUMP MOTOR FOR #1 C.W T    I S3M5-3PCWI    MOTOR    #3
PUMP MOTOR FOR #1 C.W.T    I S3M4-PN116A    MOTOR    DUPLICATE    D S3M4-PN161
   MOTOR    FIRE WATER PMP    I M-2125    MOTOR    M-2125 MOTOR FOR DOCK 1A FIRE
WATER PUMP    A M-2165    MOTOR    M-2165 RERUN TANK PUMP MOTOR LSG OSBL
P-006-01A    I M-2166    MOTOR    M-2166 RERUN PUMP MOTOR LSG OSBL P-006-01B   
A S3M4-PN15    MOTOR    MOTOR FOR starter for pump PN15    I S3M4-P101    MOTOR
   NO DESC    I S3M4-P1B    MOTOR    NO DESC    I S3M4-P1A    MOTOR    NO DESC
   I M-2014    MOTOR    TFA OIL CIRCULATION PUMP FOR P-2980 MOTOR M-2014 HP/
RPM/ FRAME PID DWG 15-1026-55    A M-0052    MOTOR    TFA #2 FUEL OIL TRANSFER
PUMP TFA-PN011 MOTOR M-0052 PID DWG TFA-16-14305-07 25HP / 3550RPM/ FRAME (OUT
OF SERVICE 10/2008)    I M-1607    MOTOR    TFA ASPHALT TANK TFA-TK117 MIXER
MX-2531 MOTOR M-1607 PID DWG TFA-16-14305-49 50HP/ 1770RPM/ 326T FRAME    I
M-1612    MOTOR    TFA ASPHALT TANK TFA-TK117 MIXER MX-2532 MOTOR M-1612 PID DWG
TFA-16-14305-49 50HP / 1770RPM/ 326T FRAME    I M-0596    MOTOR    TFA AV JET
TRANSFER PUMP TFA-PN078 MOTOR M-0596 PID DWG TFA-16-14305-26 60HP / 3560RPM /
WPV405P FRAME SINGLE LINE NO.11-13916-D    A M-1621    MOTOR    TFA AVGAS TANK
TFA-TK051 MIXER MX-0515 MOTOR M-1621 PID DWG TFA-16-14305-37 15HP/ 1750RPM/
254TC FRAME    A M-0130    MOTOR    TFA AVGAS TANK TFA-TK051 MIXER MX-0516 MOTOR
M-0130 PID DWG TFA-16-14305-37 –HP/—RPM/ — FRAME    A M-0385    MOTOR    TFA
AVIATION FUEL BLENDING TFA-PN040 MOTOR M-0385 PID DWG TFA-16-14305-58    A
M-0426    MOTOR    TFA AVIATION FUEL BLENDING TFA-PN042 MOTOR M-0426 PID DWG
TFA-16-14305-58    A M-0054    MOTOR    TFA AVIATION GASOLINE TFA-PN081 PID DWG
TFA-16-14305-39 20HP / 3500RPM / 326 FRAME SINGLE LINE NO 11-13916-D    I M-1632
   MOTOR    TFA AVIATION GASOLINE TFA-TK059 TANK MIXER MX-0797 MOTOR M-1632 PID
DWG TFA-16-14305-39 –HP /—RPM/ — FRAME    A M-0431    MOTOR    TFA AVIATION
GASOLINE TFA-TK059 TANK MIXER MX-1218 MOTOR M-0431 PID DWG TFA-16-14305-39    A
M-0464    MOTOR    TFA AVJET TANK TFA-TK060 TANK MIXER MX-1231 MOTOR M-0464 PID
DWG TFA-16-14305-26 25HP/ 1755RPM / 365 FRAME    A M-0465    MOTOR    TFA AVJET
TFA-TK061 TANK MIXER MX-1232 MOTOR M-0465 PID DWG TFA-16-14305-26 25HP / 1765RPM
/ — FRAME    A M-0046    MOTOR    TFA AVJET TRANSFER PUMP TFA-PN003 MOTOR M-0046
PID DWG TFA-16-14305-04 200HP / 1760RPM / FRAME    A M-0466    MOTOR    TFA
AVJET TRANSFER PUMP TFA-PN049 MOTOR M-0466 PID DWG TFA-16-14305-26 40HP /
3555RPM / 40SS FRAME    A M-1651    MOTOR    TFA AVJET TRANSFER PUMP TFA-PN098
MOTOR M-1651 PID DWG TFA-16-14305-16 15HP / 3515RPM / 254LP FRAME    I M-0059   
MOTOR    TFA B.S.W. TRANSFER PUMP TFA-PN017 MOTOR M-0059 PID DWG TFA-16-14305-13
40HP/ 1765RPM/444Y FRAME SINGLE LINE NO. 11-13916-D    I M-0582    MOTOR    TFA
BENZENE LOADING PUMP TFA-PN069 MOTOR M-0582 PID DWG TFA-16-14305-51 10HP/ —RPM /
— FRAME    A M-2013    MOTOR    TFA BENZENE TRANSFER PUMP FROM TANK 22
TFA-PN045B 20HP / 3600 RPM / 256HP FRAME PID NO. 15-1803-24    A M-0653    MOTOR
   TFA BENZENE TRANSFER PUMP TFA-PN106 MOTOR M-0653 PID DWG TFA-16-14305-48 HP
25 / RPM 3600 / FRAME 324 UPH    A M-1265    MOTOR    TFA BUNKER PUMP TFA-PN124
MOTOR M-1265 PID DWG TFA-16-14305-49 600HP / 1780RPM/ 5008Z FRAME    A M-2047   
MOTOR    TFA BUTANE GAS BLENDING INJECTION PUMP MOTOR TFA-PN012B PID DWG
15-1026- 10HP / 3520RPM/ L215LPZ10 FRAME    A M-2015    MOTOR    TFA BUTANE
TRANSFER PUMP MOTOR M-2015 TFA-PN012A HP/ RPM/ FRAME PID DWG 15-1026-55    A
M-0053    MOTOR    TFA BUTANE TRANSFER PUMP TFA-PN012 MOTOR M-0053 PID DWG
TFA-16-14305-55 20HP / 3500RPM / 326 FRAME    A M-1822    MOTOR    TFA BUTANE
UNLOADING PUMP TFA-PN136 MOTOR M-1822 PID DWG TFA-16-14305-68 2HP / 1725RPM /
182T FRAME    A M-1823    MOTOR    TFA BUTANE VAPOR PUMP TFA-PN137 MOTOR M-1823
PID DWG TFA-16-14306-68 2HP/ 1725 RPM/ 182T FRAME    A M-1439    MOTOR    TFA
CHEMICAL INJECTION PUMP TFA-PN133 MOTOR M-1439 PID DWG TFA-16-14305-09
5HP/1730RPM/ FRAME 184TDZ    A M-0573    MOTOR    TFA CHEMICAL INJECTION PUMP
TFA-PN134 MOTOR M-0573 PID DWG TFA-16-14305-09 3/4HP / RPM / FRAME    A M-1939
   MOTOR    TFA COLONIAL PIPELINE BOOSTER PUMP TFA-PN149 MOTOR M-1939 HP 900 /
3580 RPM/ 5810S FRAME NEW PROJECT 1999    A M-1960    MOTOR    TFA COLONIAL
PIPELINE FLUSHING PUMP TFA-PN150 M-1960 75 HP / 3550 RPM / 365TS-TE FRAME NEW
PROJECT    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-2012    MOTOR    TFA CRUDE BLENDING PUMP TFA-PN155 AT TANK NO. 10 50HP /
3600RPM / 365VP FRAME PID DWG    I M-0790    MOTOR    TFA CRUDE BOOSTER PUMP
TFA-PN053 MOTOR M-0790 PID DWG TFA-16-14305-03 150HP / 1180RPM / — FRAME    A
M-1064    MOTOR    TFA CRUDE BOOSTER PUMP TFA-PN118 MOTOR M-1064 PID DWG
TFA-16-14305-14 7.5HP / 3470RPM / 213HP FRAME SINGLE LINE NO. 11-13916-D   

I

M-0443    MOTOR    TFA CRUDE FLUSHING PUMP MOTOR TFA-PN051 M-0443 PID DWG
TFA-16-14305-03 75HP/ 1185RPM SINGLE LINE DWG.NO.11-13920-D    A M-1638    MOTOR
   TFA CRUDE INJECTION PUMP TFA-PN086 MOTOR M-1683 PID DWG TFA-16-14305-11 50HP
/ 3535RPM / 320HP FRAME    A M-1277    MOTOR    TFA CRUDE INJECTION PUMP
TFA-PN093 MOTOR M-1277 PID DWG TFA-16-14305-01 25HP / 1770RPM/ 284LP FRAME    A
M-1626    MOTOR    TFA CRUDE INJECTION PUMP TFA-PN132 MOTOR M-1626 PID DWG
TFA-16-14305-01 25HP / 3530RPM/ TFV284TPX FRAME    A M-1644    MOTOR    TFA
CRUDE OIL TANK TFA-TK116 MIXER MX-1723 MOTOR M-1644 PID DWG TFA-16-14305-49 50HP
/ 1770RPM / 326T FRAME    A M-0109    MOTOR    TFA CRUDE TANK TFA-TK011 TANK
MIXER MX-0455 MOTOR M-0109 PID DWG TFA-16-14305-12 25HP / 1765RPM / 284TC FRAME
   A M-1655    MOTOR    TFA CRUDE TANK TFA-TK011 TANK MIXER MX-0458 MOTOR M-1655
PID DWG TFA-16-14305-12 25HP / 1765RPM / 284TC FRAME    A M-1654    MOTOR    TFA
CRUDE TANK TFA-TK011 TANK MIXER MX-0464 MOTOR M-1654 PID DWG TFA-16-14305-12
25HP / 1765RPM / 284TC FRAME    A M-1653    MOTOR    TFA CRUDE TANK TFA-TK011
TANK MIXER MX-0465 MOTOR M-1653 PID DWG TFA-16-14305-12 25HP / 1765RPM / 284TC
FRAME    A M-1620    MOTOR    TFA CRUDE TANK TFA-TK012 TANK MIXER MX-0470 MOTOR
M-1620 PID DWG TFA-16-14305-12 25HP / 1770RPM / 284TZ FRAME    A M-0115    MOTOR
   TFA CRUDE TANK TFA-TKA012 TANK MIXER MX-0461 MOTOR M-0115 PID DWG
TFA-16-14305-12 –HP / —RPM / — FRAME    A M-0270    MOTOR    TFA CRUDE TANK
TFA-TKA012 TANK MIXER MX-0502 MOTOR M-0270 PID DWG TFA-16-14305-12 – HP / —RPM /
— FRAME    A M-0291    MOTOR    TFA CRUDE TANK TFA-TKA012 TANK MIXER MX-0790
MOTOR M-0291 PID DWG TFA-16-14305-12 – HP / —RPM / — FRAME    A M-0117    MOTOR
   TFA CRUDE TANK TFA-TKA013 TANK MIXER MX-0100 MOTOR M-0117 PID DWG
TFA-16-14305-14 25HP / 1770RPM / 284TY FRAME    I M-0082    MOTOR    TFA CRUDE
TANK TFA-TKA013 TANK MIXER MX-0791 MOTOR M-0082 PID DWG TFA-16-14305-14 25HP /
1770RPM / 284TY FRAME    I M-0294    MOTOR    TFA CRUDE TANK TFA-TK013 TANK
MIXER MX-0792 MOTOR M-0294 PID DWG TFA-16-14305-14 25HP / 1770RPM / 284TY FRAME
   I M-0292    MOTOR    TFA CRUDE TANK TFA-TK013 TANK MIXER MX-0793 MOTOR M-0292
PID DWG TFA-16-14305-14 25HP / 1770RPM / 284TY FRAME    I M-0169    MOTOR    TFA
CRUDE TANK TFA-TK017 MIXER MX-0410 MOTOR M-0169 PID DWG TFA-16-14305-21 144 FT
DIAMETER 48 FT HEIGHT / 139,200BBLS    A M-0168    MOTOR    TFA CRUDE TANK
TFA-TK017 MIXER MX-0411 MOTOR M-0168 PID DWG TFA-16-14305-21 144 FT DIAMETER 48
FT HEIGHT / 139,200BBLS    A M-0083    MOTOR    TFA CRUDE TANK TFA-TK101 MIXER
MX-0523 MOTOR STARTER M-0083 PID DWG TFA-16-14305-02 25HP / 1765RPM / 284TC
FRAME    A M-0113    MOTOR    TFA CRUDE TANK TFA-TK101 MIXER MX-0524 MOTOR
M-0113 PID DWG TFA-16-14305-02-HP / 1750RPM / 365S FRAME    A M-0272    MOTOR   
TFA CRUDE TANK TFA-TK101 MIXER MX-0525 MOTOR M-0272 PID DWG TFA-16-14305-02 25HP
/ 1765RPM / 284TC FRAME    A M-1627    MOTOR    TFA CRUDE TANK TFA-TK101 MIXER
MX-0526 MOTOR M-1627 PID DWG TFA-16-14305-02 25HP / 1765RPM / 284TC FRAME    A
M-1629    MOTOR    TFA CRUDE TANK TFA-TK102 TANK MIXER MX-0528 MOTOR M-1629 PID
DWG TFA-16-14305-02 25HP / 3500RPM / — FRAME    A M-0274    MOTOR    TFA CRUDE
TANK TFA-TK102 TANK MIXER MX-0529 MOTOR M-0274 PID DWG TFA-16-14305-02 -HP /
—RPM / — FRAME    A M-0100    MOTOR    TFA CRUDE TANK TFA-TK102 TANK MIXER
MX-0530 MOTOR M-0100 PID DWG TFA-16-14305-02 -HP / —RPM / — FRAME    A M-1286   
MOTOR    TFA CRUDE TANK TFA-TK102 TANK MIXER MX-2159 MOTOR M-1286 PID DWG
TFA-16-14305-02 25HP / 1765RPM / 284TC FRAME    A M-0455    MOTOR    TFA CRUDE
TANK TFA-TK104 TANK MIXER MX-1221 MOTOR M-0455 PID DWG TFA-16-14305-01 25HP /
1750RPM / 365 FRAME    A M-0447    MOTOR    TFA CRUDE TANK TFA-TK104 TANK MIXER
MX-1223 MOTOR M-0447 PID DWG TFA-16-14305-01 25HP / 1750RPM / 365 FRAME    A
M-0453    MOTOR    TFA CRUDE TANK TFA-TK104 TANK MIXER MX-1227 MOTOR M-0453 PID
DWG TFA-16-14305-01 25HP / 1750RPM / 365 FRAME    A M-0449    MOTOR    TFA CRUDE
TANK TFA-TK104 TANK MIXER MX-1229 MOTOR M-0449 PID DWG TFA-16-14305-01 25HP /
1750RPM / 365 FRAME    A M-1115    MOTOR    TFA CRUDE TANK TFA-TK105 MIXER
MX-1989 MOTOR M-1115 PID DWG TFA-16-14305-01 75HP / 1780RPM / 365T FRAME    I
M-1116    MOTOR    TFA CRUDE TANK TFA-TK105 MIXER MX-1990 MOTOR M-1116 PID DWG
TFA-16-14305-01 75HP / 1780RPM / 365T FRAME    I M-1117    MOTOR    TFA CRUDE
TANK TFA-TK105 MIXER MX-1991 MOTOR M-1117 PID DWG TFA-16-14305-01 75HP / 1780RPM
/ 365T FRAME    I M-2233    MOTOR    TFA CRUDE TANK TFA-TK117 MIXER MX-3219
MOTOR PID DWG TFA-16-14305-49 40HP / RPM / FRAME    A M-2234    MOTOR    TFA
CRUDE TANK TFA-TK117 MIXER MX-3220 MOTOR PID DWG TFA-16-14305-49 40HP / RPM /
FRAME    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-1639    MOTOR    TFA CRUDE TFA-TK010 TANK MIXER MX-0519 MOTOR M-1639 PID DDWG
TFA-16-14305-11 25HP / 1765RPM / 284T FRAME    I M-1640    MOTOR    TFA CRUDE
TFA-TK010 TANK MIXER MX-0522 MOTOR M-1640 PID DWG TFA-16-14305-11 25HP / 1765RPM
/ 284TY FRAME    I M-0581    MOTOR    TFA CUMENE LOADING PUMP TFA-PN068 MOTOR
M-0581 PID DWG TFA-16-14305-48 10HP / 1750RPM / 324Y FRAME    A M-0612    MOTOR
   TFA CUMENE LOADING PUMP TFA-PN092 MOTOR M-0612 PID DWG TFA-16-14305-48 20HP /
1175RPM/326U FRAME    A M-0058    MOTOR    TFA DIESEL OIL TRANS. PUMP TFA-PN016
MOTOR M-0058 PID DWG TFA-16-14305-54A 20HP / 3500RPM / 326 FRAME    I M-0135   
MOTOR    TFA DIESEL TANK TFA-TK023 MIXER MX-0518 MOTOR M-0135 PID DWG
TFA-16-14305-25 –HP / —RPM/ — FRAME    A M-0615    MOTOR    TFA DIESEL TANK
TFA-TK039 MIXER MX-0517 MOTOR M-0615 PID DWG TFA-16-14305-25 –HP / —RPM / —
FRAME    A M-2178    MOTOR    TFA DIESEL TO SALES LOADING PUMP MOTOR TFA-PN080
MOTOR M-2178 PID DWG TFA-16-14305-18 60HP / 3550RPM / 364LP FRAME SINGLE LINE
NO. 11-13917-D (REPLACED M-0598)    A M-0597    MOTOR    TFA DIESEL TO SALES
LOADING PUMP TFA-PN079 MOTOR M-0597 PID DWG TFA-16-14305-18 60HP / 3560RPM /
WPV405P FRAME SINGLE LINE NO. 11-13917-D    A M-0598    MOTOR    TFA DIESEL TO
SALES LOADING PUMP TFA-PN080 MOTOR M-0598 PID DWG TFA-16-14305-18 60HP / 3560RPM
/ WPV405P FRAME SINGLE LINE NO. 11-13917-D (REPLACED WITH M-2178)    I M-0048   
MOTOR    TFA DIESEL TRANSFER PUMP TFA-PN005 MOTOR M-0048 PID DWG TFA-16-14305-05
300HP / 1760RPM / FRAME    A M-0650    MOTOR    TFA F.C. BOOSTER PUMP TFA-PN009
MOTOR M-0650 PID DWG TFA-16-14305-23 125HP / 1185RPM / — FRAME SINGLE LINE NO.
11-13916-D    A M-0094    MOTOR    TFA FCC CHARGE TANK TFA-TK016 TANK MIXER
MX-0476 MOTOR M-0094 PID DWG TFA-16-14305-21 25HP / 1750RPM / 365S501 FRAME    A
M-0096    MOTOR    TFA FCC CHARGE TANK TFA-TK016 TANK MIXER MX-0477 MOTOR M-0096
PID DWG TFA-16-14305-21 25HP / 1750RPM / 365S501 FRAME    A M-0450    MOTOR   
TFA FCC CHARGE TANK TFA-TK062 MIXER MX-1224 MOTOR M-0450 PID DWG TFA-16-14305-42
25HP / 1750RPM / 365 FRAME    I M-0445    MOTOR    TFA FCC CHARGE TANK TFA-TK062
MIXER MX-1236 MOTOR M-0445 PID DWG TFA-16-14305-42 25HP / 1750RPM / 365 FRAME   
I M-0458    MOTOR    TFA FCC CHARGE TANK TFA-TK063 MIXER MX-1239 MOTOR M-0458
PID DWG TFA-16-14305-42 25HP / 1750RPM / 324U FRAME    A M-0459    MOTOR    TFA
FCC CHARGE TANK TFA-TK063 MIXER MX-1240 MOTOR M-0459 PID DWG TFA-16-14305-42
25HP / 1750RPM / 324U FRAME    A M-0460    MOTOR    TFA FCC CHARGE TANK
TFA-TK063 MIXER MX-1241 MOTOR M-0460 PID DWG TFA-16-14305-42 25HP / 1750RPM /
324U FRAME    A M-0497    MOTOR    TFA FIRE WATER BOOSTER PUMP TFA-PN061 MOTOR
M-0497 PID DWG TFA-16-14305-42 75HP / 3570RPM / NFV504PX FRAME    A M-1983   
MOTOR    TFA FISHER CONTROL VALVE FOR THE GASOLINE MOTOR M-1983 PIPE-LINE    A
M-1065    MOTOR    TFA FLUSHING PUMP TFA-PN119 MOTOR M-1065 PID DWG
TFA-16-14305-01 7.5HP / 3525 RPM / 213HP FRAME    A M-0902    MOTOR    TFA FUEL
BLENDING PUMP TFA-PN018 MOTOR M-0902 PID DWG TFA-16-14305-56 40HP / 3550RPM /
324TS FRAME    A M-0061    MOTOR    TFA FUEL BLENDING PUMP TFA-PN019 MOTOR
M-0061 PID DWG TFA-16-14305-56 7.5HP / 3470RPM / 254 FRAME    A M-2232    MOTOR
   TFA FUEL OIL TANK TFA-TK001 MIXER MOTOR (SOUTHWEST) PID DWG TFA-16-14503-10
30HP / RPM / FRAME    A M-2231    MOTOR    TFA FUEL OIL TANK TFA-TK001 MIXER
MOTOR (SOUTH) PID DWG TFA-16-14503-10 30HP / RPM / FRAME    A M-1641    MOTOR   
TFA FUEL OIL TANK TFA-TK001 MIXER MX-0471 MOTOR M-1641 PID DWG TFA-16-14305-10
25HP / 1770RPM / 284TZ FRAME    I M-1287    MOTOR    TFA FUEL OIL TANK TFA-TK001
MIXER MX-0500 MOTOR M-1287 PID DWG TFA-16-14503-10 25HP / 175,65RPM / 284TC
FRAME    I M-0352    MOTOR    TFA FUEL OIL TANK TFA-TK002 MIXER MX-0457 MOTOR
M-0352 PID DWG TFA-16-14305-11 25HP / 1770RPM / — FRAME    A M-1636    MOTOR   
TFA FUEL OIL TANK TFA-TK002 MIXER MX-0467 MOTOR M-1636 PID DWG TFA-16-14305-11
25HP / 1765RPM / — FRAME    A M-0095    MOTOR    TFA FUEL OIL TANK TFA-TK003
TANK MIXER MX-0463 MOTOR M-0095 PID DWG TFA-16-14305-12 25HP / 1750RPM / 365S
FRAME    I M-1628    MOTOR    TFA FUEL OIL TANK TFA-TK003 TANK MIXER MX-0490
MOTOR M-1628 PID DWG TFA-16-14305-12 25HP / 1765RPM / 284TC FRAME    I M-1625   
MOTOR    TFA FUEL OIL TANK TFA-TK004 TANK MIXER MX-0459 MOTOR M-1625 PID DWG
TFA-16-14305-12 25HP / 1765RPM / 284TC FRAME    I M-0097    MOTOR    TFA FUEL
OIL TANK TFA-TK004 TANK MIXER MX-0489 MOTOR M-0097 PID DWG TFA-16-14305-12 25HP
/ 1765RPM / 284TC FRAME    I M-0078    MOTOR    TFA FUEL OIL TANK TFA-TK004 TANK
MIXER MX-0493 MOTOR M-0078 PID DWG TFA-16-14305-12 25HP / 1765RPM / 284TC FRAME
   I M-2207    MOTOR    TFA FUEL OIL TANK TFA-TK118 MIXER MOTOR PID DWG
TFA-16-14305-50    A M-2208    MOTOR    TFA FUEL OIL TANK TFA-TK118 MIXER MOTOR
PID DWG TFA-16-14305-50    A M-0932    MOTOR    TFA FUEL OIL TANK TFA-TK118
MIXER MOTOR MX-1724 MOTOR M-0932 PID DWG TFA-16-14305-50    I M-0933    MOTOR   
TFA FUEL OIL TANK TFA-TK118 MIXER MX-1725 MOTOR M-0933 PID DWG TFA-16-14305-50
   I M-1604    MOTOR    TFA FUEL OIL TANK TFA-TK119 MIXER MX-2529 MOTOR M-1604
PID DWG TFA-16-14305-50 50HP / 1770RPM / 326T FRAME    A M-1603    MOTOR    TFA
FUEL OIL TANK TFA-TK119 MIXER MX-2530 MOTOR M-1603 PID DWG TFA-16-14305-50 50HP
/ 1770RPM / 326T FRAME    A M-0959    MOTOR    TFA FUEL OIL TO DOCK LOADING PUMP
TFA-PN113 MOTOR M-0959 PID DWG TFA-16-14305-50 300HP/ 1775RPM / 8188 FRAME    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-1289    MOTOR    TFA FUEL OIL TO DOCKS TRANSFER PUMP TFA-PN113A MOTOR M-1289
PID DWG TFA-16-14305-50 350HP/1775RPM / 81888 FRAME    A M-0050    MOTOR    TFA
FUEL OIL TRANSFER PUMP TFA-PN008 MOTOR M-0050 PID DWG TFA-16-14305-06
450HP/1760RPM / FRAME    A M-0051    MOTOR    TFA FUEL OIL TRANSFER PUMP
TFA-PN008A MOTOR M-0051 PID DWG TFA-16-14305-06 450HP / 1760RPM / FRAME    A
M-0648    MOTOR    TFA FURNACE OIL BOOSTER PUMP TFA-PN050 MOTOR M-0648 PID DWG
TFA-16-14305-17 150HP / 1180RPM / NPV586PX FRAME SINGLE LINE NO. 11-13917-D    A
M-0791    MOTOR    TFA FURNACE OIL BOOSTER PUMP TFA-PN057 MOTOR M-0791 PID DWG
TFA-16-14305-17 150HP / 1180RPM / NPV586PX FRAME SINGLE LINE NO. 11-13916-D    A
M-0658    MOTOR    TFA FURNACE OIL PUMP TFA-PN096 MOTOR M-0658–HP / —RPM / —
FRAME (OUT OF SERVICE)    A M-0077    MOTOR    TFA FURNACE OIL TANK TFA-TK018
TANK MIXER MX-0478 MOTOR M-0077 PID DWG TFA-16-14305-17–HP /1750RPM / 365S FRAME
   A M-0079    MOTOR    TFA FURNACE OIL TANK TFA-TK018 TANK MIXER MX-0503 MOTOR
M-0079 PID DWG TFA-16-14305-17–HP/1750RPM / 365S FRAME    A M-2202    MOTOR   
TFA FURNACE OIL TANK TFA-TK028 MIXER PID DWG TFA-16-14305-18 (40HP / 1770RPM /
324T FRAME)    A M-1617    MOTOR    TFA FURNACE OIL TANK TFA-TK044 TANK MIXER
MX-0456 MOTOR M-1617 PID DWG TFA-16-14305-29 25HP / 1765RPM / 284TC FRAME    A
M-1616    MOTOR    TFA FURNACE OIL TANK TFA-TK044 TANK MIXER MX-0484 MOTOR
M-1616 PID DWG TFA-16-14305-29 25HP / 1770RPM / 284TZ FRAME    A M-1915    MOTOR
   TFA FURNACE OIL TANK TFA-TK401 MIXER MOTOR    A M-1917    MOTOR    TFA
FURNACE OIL TANK TFA-TK401 MIXER MOTOR    A M-1916    MOTOR    TFA FURNACE OIL
TANK TFA-TK401 MIXER MOTOR    A M-2179    MOTOR    TFA FURNACE OIL TANK
TFA-TK403 MIXER MOTOR MX-2179 PID DWG TFA-16-14305-43 25HP/1800RPM/FRAME 284T   
A M-2180    MOTOR    TFA FURNACE OIL TANK TFA-TK403 MIXER MOTOR MX-3157 PID DWG
TFA-16-14305-43 25HP/1800RPM/FRAME284T    A M-0342    MOTOR    TFA FURNACE OIL
TANK TFA-TK403 MIXER MX-0473 MOTOR M-0342 PID DWG TFA-16-14305-43 (OUT OF
SERVICE)    I M-0448    MOTOR    TFA FURNACE OIL TANK TFA-TK403 MIXER MX-0475
MOTOR M-0448 PID DWG TFA-16-14305-43 (OUT OF SERVICE)    I M-0107    MOTOR   
TFA FURNACE OIL TANK TFA-TK403 MIXER MX-0501 MOTOR M-0461 PID DWG
TFA-16-14305-43 50 HP / 3550 RPM / FRAME (OUT OF SERVICE)    I M-0049    MOTOR
   TFA FURNANCE OIL TRANS. PUMP TFA-PN006 MOTOR M-0049 PID DWG TFA-16-14305-05
300HP / 1760RPM / FRAME    A M-1327    MOTOR    TFA FURNANCE OIL TRANSFER PUMP
(COLONIAL) TFA-PN125 MOTOR M-1327 PID DWG TFA-16-14305-17 600HP / 1185RPM /
NJ686S FRAME    A M-1328    MOTOR    TFA FURNANCE OIL TRANSFER PUMP (COLONIAL)
TFA-PN126 P-2079 MOTOR M-1328 PID DWG TFA-16-14305-17 600HP / 1185RPM / NJ686S
FRAME    A M-0602    MOTOR    TFA FURNANCE OIL TRANSFER PUMP TFA-PN089 MOTOR
M-0602 PID DWG TFA-16-14305-34 40HP / 3535RPM / 324VP FRAME    A M-0603    MOTOR
   TFA FURNANCE OIL TRANSFER PUMP TFA-PN090 MOTOR M-0603 PID DWG TFA-16-14305-34
40HP / 3560RPM / FRAME    A M-0305    MOTOR    TFA FURNANCE OIL TRANSFER PUMP
TFA-PN104 MOTOR M-0305 PID DWG TFA-16-14305-23 125HP / 1775RPM /WPV445UP FRAME
   A M-0454    MOTOR    TFA GASOLINE TANK TFA-TK068 MIXER MX-1228 MOTOR M-0454
25HP / 1775RPM / 365 FRAME    A M-0313    MOTOR    TFA GASOLINE AND FURNACE OIL
(LAUREL) TRANSFER PUMP TFA-PN060 MOTOR M-0313 PID DWG TFA-16-14305-08 1000HP /
3569/3572 S88S FRAME    A M-2213    MOTOR    TFA GASOLINE AND FURNACE OIL
(LAUREL) TRANSFER PUMP TFA-PN060 SPARE MOTOR PID DWG TFA-16-14305-08 1000HP /
3580RPM / 8875U FRAME (STORED AT MTI – 02/08)    I M-1981    MOTOR    TFA
GASOLINE BLEND HEADER SAMPLE RECOVERY PUMP P-2948 TFA-PN153 AT TANK NO. 31 PID
DWG    A M-1982    MOTOR    TFA GASOLINE BLENDING INSTRUMENT AIR COMPRESSOR
M-1982 TFA-PN154 AT TANK NO. 31 HP 15 / RPM1770 / FRAME 254T PID DWG    I M-1908
   MOTOR    TFA GASOLINE BLENDING PUMP TFA-PN044 MOTOR HP 100 / RPM 3560 / FRAME
405TS    A M-2214    MOTOR    TFA GASOLINE BLENDING PUMP TFA-PN044 MOTOR HP 100
/ RPM 3560 / FRAME 405TS    A M-1741    MOTOR    TFA GASOLINE BLENDING PUMP
TFA-PN105 MOTOR M-1741 PID DWG TFA-15-1026-55 75HP / 3540RPM / 365LP FRAME    A
M-1995    MOTOR    TFA GASOLINE BLENDING PUMP TFA-PN142 MOTOR M-1995 150 HP /
1730 RPM SINGLE LINE NO. 11-13915-D    A M-1910    MOTOR    TFA GASOLINE
BLENDING PUMP TFA-PN143 MOTOR 100 HP SINGLE LINE NO. 11-13917-D    A M-1911   
MOTOR    TFA GASOLINE BLENDING TFA-PN144 MOTOR 150 HP / 3550 RPM / 445TS FRAME
PID DWG 15-1803-40 SINGLE LINE NO. 11-13916-D    I M-2010    MOTOR    TFA
GASOLINE BLENDING TFA-PN145 MOTOR M-2010 50HP / 3560 RPM / NV54 FRAME PID DWG
15-1803-40 SINGLE LINE NO. 11-13916-D    A M-2011    MOTOR    TFA GASOLINE
BLENDING TFA-PN146 MOTOR M-2011 50HP / 3560RPM / 325VP FRAME PID DWG 15-1803-40
SINGLE LINE NO. 11-13916-D    A M-1914    MOTOR    TFA GASOLINE BLENDING
TFA-PN147 MOTOR PID DWG 15-1803-45    A M-0792    MOTOR    TFA GASOLINE BOOSTER
PUMP TFA-PN148 MOTOR M-0792 PID DWG TFA-150HP / 1180RPM / NPV586PX FRAME    A
M-1021    MOTOR    TFA GASOLINE LOADING PUMP TFA-PN114 MOTOR M-1021 PID DWG
TFA-16-14305-46-300HP / 1175RPM / 500FS8 FRAME    A M-0131    MOTOR    TFA
GASOLINE TANK TFA-TK049 MIXER MX-0131 MOTOR M-0131 PID DWG TFA-16-14305-34    A
M-1633    MOTOR    TFA GASOLINE TANK TFA-TK0421 MIXER MX-1459 MOTOR M-1633 PID
DWG TFA-16-14305-15 25HP / 1770RPM / 284TZ FRAME    I



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-0121    MOTOR    TFA GASOLINE TANK TFA-TK021 TANK MIXER MX-0480 MOTOR M-0121
PID DWG TFA-16-14305-15 25HP / 1770RPM / 284TZ FRAME    I M-1631    MOTOR    TFA
GASOLINE TANK TFA-TK031 TANK MIXER MX-0409 MOTOR M-1631 PID DWG TFA-16-14305-15
25HP / 1770RPM / 284TZ FRAME    A M-1630    MOTOR    TFA GASOLINE TANK TFA-TK031
TANK MIXER MX-0481 MOTOR M-1630 PID DWG TFA-16-14305-15 25HP / 1765RPM / — FRAME
   A M-0343    MOTOR    TFA GASOLINE TANK TFA-TK046 TANK MIXER MX-0798 MOTOR
M-0343 PID DWG TFA-16-14305-33 25HP / - RPM / — FRAME    A M-0451    MOTOR   
TFA GASOLINE TANK TFA-TK046 TANK MIXER MX-1225 MOTOR M-0451 PID DWG
TFA-16-14305-33 25HP / - RPM / — FRAME    A M-1623    MOTOR    TFA GASOLINE TANK
TFA-TK047 TANK MIXER MX-0483 MOTOR M-1623 PID DWG TFA-16-14305-32 25HP / 1770RPM
/ 284TZ FRAME    A M-1622    MOTOR    TFA GASOLINE TANK TFA-TK047 TANK MIXER
MX-0491 MOTOR M-1622 PID DWG TFA-16-14305-32 25HP / 1770RPM / 284TZ FRAME    A
M-0132    MOTOR    TFA GASOLINE TANK TFA-TK050 MIXER MOTOR M-0132 25HP / 1770
RPM / 284 TZ FRAME PID DWG TFA-16-14305-34 3    A M-0379    MOTOR    TFA
GASOLINE TANK TFA-TK052 MIXER MX-1200 MOTOR M-0379 PID DWG TFA-16-14305-41 25HP
/ 1800RPM / — FRAME    A M-0380    MOTOR    TFA GASOLINE TANK TFA-TK052 MIXER
MX-1243 MOTOR M-0380 PID DWG TFA-16-14305-41 25HP / 1800RPM / — FRAME    A
M-0293    MOTOR    TFA GASOLINE TANK TFA-TK053 MIXER MX-1201 MOTOR M-0293 PID
DWG TFA-16-14305-41 25HP/ 1800RPM / 365 FRAME    A M-0416    MOTOR    TFA
GASOLINE TANK TFA-TK053 MIXER MX-1212 MOTOR M-0416 PID DWG TFA-16-14305-41 25HP
/ 1755RPM / — FRAME    A M-0413    MOTOR    TFA GASOLINE TANK TFA-TK054 MIXER
MX-1209 MOTOR M-0413 PID DWG TFA-16-14305-40 HP 20 / RPM / 1800 FRAME 364-4    A
M-0415    MOTOR    TFA GASOLINE TANK TFA-TK054 MIXER MX-1211 MOTOR M-0415 PID
DWG TFA-16-14305-40 HP 25 / FRAME 365Y / RPM 1755    A M-0457    MOTOR    TFA
GASOLINE TANK TFA-TK068 MIXER MX-1238 MOTOR M-0457 PID DWG 25HP / 1750RPM / 324U
FRAME    A M-1634    MOTOR    TFA GASOLINE TANK TFA-TK068 MIXER MX-1242 MOTOR
MOTOR M-1634 PID DWG TFA-16-14305-45 25HP / 1760RPM / 284T FRAME    A M-1624   
MOTOR    TFA GASOLINE TFA-TK014 TANK MIXER MX-0474 MOTOR M-1624 PID DWG
TFA-16-14305-14 25HP / 1770RPM / 284TZ FRAME    A M-0133    MOTOR    TFA
GASOLINE TFA-TK014 TANK MIXER MX-0474 MOTOR PID DWG TFA-16-14305-14 25 HP /
1770RPM / 284 TZ FRAME    A M-0278    MOTOR    TFA GASOLINE TFA-TK014 TANK MIXER
MX-0486 MOTOR M-0278 PID DWG TFA-16-14305-14 25HP / 1770RPM / 284 TZ FRAME    A
M-0044    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN001 MOTOR M-0044 PID DWG
TFA-16-14305-04 200HP / 1760RPM / FRAME    A M-0045    MOTOR    TFA GASOLINE
TRANSFER PUMP TFA-PN002 MOTOR M-0045 PID DWG TFA-16-14305-04 200HP / 1760RPM /
FRAME    A M-0047    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN004 MOTOR M-0047
PID DWG TFA-16-14305-04 200HP / 1760RPM / FRAME ELECTRICAL SINGLE LINE DIAGRAM
NO.11-13920-D    A M-0055    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN013 MOTOR
M-0055 PID DWG TFA-16-14305-55 15HP / 3490RPM / 324 FRAME    A M-0056    MOTOR
   TFA GASOLINE TRANSFER PUMP TFA-PN014 MOTOR M-0056 PID DWG TFA-16-14305-54A
15HP / 3490RPM / 324 FRAME    A M-0486    MOTOR    TFA GASOLINE TRANSFER PUMP
TFA-PN054 MOTOR M-0486 PID DWG TFA-16-14305-35 30HP / 1760RPM / NPV404PX FRAME
SINGLE LINE NO. 11-13916-D    A M-0498    MOTOR    TFA GASOLINE TRANSFER PUMP
TFA-PN055 MOTOR M-0498 PID DWG TFA-16-14305-13 50HP / 890RPM / — FRAME SINGLE
LINE NO. 11-13915-D    A M-0600    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN087
MOTOR M-0600 PID DWG TFA-16-14305-31 50HP / 3560RPM / WPV365UP FRAME SINGLE LINE
NO. 11-13916-D    A M-0601    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN088
MOTOR M-0601 PID DWG TFA-16-14305-31 50HP / 3560RPM / WPV365UP FRAME SINGLE LINE
NO. 11-13915-D    A M-1739    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN127
MOTOR M-1739 PID DWG TFA-16-14305-37 75HP / 3560RPM / 360LP FRAME SINGLE LINE
NO. 11-13915-D    A M-1740    MOTOR    TFA GASOLINE TRANSFER PUMP TFA-PN130
MOTOR M-1740 PID DWG TFA-16-14305-37 75HP / 3560RPM / 365LP FRAME SINGLE LINE
NO. 11-13915-D    A M-0793    MOTOR    TFA GASOLINE(LAUREL)BOOSTER TFA-PN059
MOTOR M-0793 PID DWG TFA-16-14305-14 150HP / 1180RPM / NPV586PV FRAME    A
M-1662    MOTOR    TFA HARBOR PIPELINE PRODUCTS PUMP TFA-PN007 MOTOR M-1662 PID
DWG TFA-16-14305-07 800HP / 3550RPM / — FRAME (SPARE - STORED AT MTI 2/08)    A
M-1989    MOTOR    TFA HARBOR PIPELINE PRODUCTS PUMP TFA-PN007 MOTOR M-1889 PID
DWG TFA-16-14305-07 800HP / 3579RPM / 5810H FRAME    A M-1720    MOTOR    TFA
HEATING OIL TRANSFER PUMP TFA-PN052 M-1720 PID DWG TFA-16-14305-37 150 HP / 1190
RPM / 447LP FRAME    A M-0574    MOTOR    TFA INHIBITOR INJECTION PUMP TFA-PN129
MOTOR M-0574 PID DWG TFA-16-14305-09 3/4HP / RPM / FRAME    A M-0575    MOTOR   
TFA INHIBITOR UNLOAD PUMP TFA-PN066 MOTOR M-0575 PID DWG TFA-16-14305-58    A
M-0387    MOTOR    TFA ISO BUTANE TRANSFER PUMP TFA-PN047 MOTOR M-0387 PID DWG
TFA-16-14305-61 20HP / 3500RPM / 326 FRAME SINGLE LINE # 11-13916-D    A M-2241
   MOTOR    TFA KEROSENE TANK TFA-TK019 TANK MIXER MOTOR (NORTHWEST) M-2241 25HP
/ 1725RPM / 286TY FRAME    A M-0075    MOTOR    TFA KEROSENE TANK TFA-TK019 TANK
MIXER MOTOR M-0075 25HP / 1750RPM / 365YZ FRAME    A M-1251    MOTOR    TFA LOW
SULFUR DIESEL TANK TFA-TK048 TANK MIXER MX-0511 MOTOR M-1251 PID DWG
TFA-16-14305-30 15HP / 1795RPM / — FRAME    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

M-1652    MOTOR    TFA LOW SULFUR DIESEL TANK TFA-TK048 TANK MIXER MX-0512 MOTOR
M-1652 PID DWG TFA-16-14305-30 15HP/1795RPM/ — FRAME    I M-0446    MOTOR    TFA
LOW SULFUR TANK TFA-TK064 MIXER MX-1220 MOTOR M-0446 PID DWG TFA-16-14305-42   
A M-0452    MOTOR    TFA LOW SULFUR TANK TFA-TK064 MIXER MX-1226 MOTOR M-0452
PID DWG TFA-16-14305-42    A M-0456    MOTOR    TFA LOW SULFUR TANK TFA-TK064
MIXER MX-1237 MOTOR M-0456 PID DWG TFA-16-14305-42    A M-1615    MOTOR    TFA
LPG LOADING PUMP TFA-PN064 MOTOR M-1615(NEW) 75HP/3550RPM/365LP-TE FRAME SINGLE
LINE NO. 11-13915-D    A M-1353    MOTOR    TFA LPG OFF TEST PUMP TFA-PN065
MOTOR M-1353 PID DWG TFA-16-14305-63 15HP/3505RPM/254TD FRAME    A M-1264   
MOTOR    TFA LPG RETURN PUMP TFA-PN070 MOTOR M-1264 PID DWG TFA-16-14305-60
60HP/3555RPM/364HPZ FRAME SINGLE LINE NO.11-13916-D    A M-2170    MOTOR    TFA
M-2170 MOTOR DRIVER FOR ETHANOL INJ.PUMP P-3132 TFA-PN158 TK-51 PID DWG
15-1803-37 HP 150/FRAME 445TS/3575RPM    A M-2171    MOTOR    TFA M-2171 MOTOR
DRIVER FOR ETHANOL INJ.P-3133 TFA-PN159 TK-51 PID DWG I5-1803-37 HP 150/FRAME
445TS/3575 RPM    A M-2083    MOTOR    TFA N-14 CRUDE DEWATERING PUMP TFA-PN157
M-2083    A M-2052    MOTOR    TFA N344 LINE SUCTION TO COLONIAL PIPELINE
MOTORIZED VALVE MOTOR M-2052    A M-2051    MOTOR    TFA N64 LINE SUCTION TO
COLONIAL PIPELINE MOTORIZED VALVE MOTOR M-2051    A M-2050    MOTOR    TFA N66
LINE SUCTION TO COLONIAL PIPELINE MOTORIZED VALVE MOTOR M-2050    A M-2053   
MOTOR    TFA N66 LINE TO HARBOR PIPELINE SUCTION MOTORIZED VALVE MOTOR M-2053   
A M-2048    MOTOR    TFA N66 LINE TO LAUREL PIPELINE SUCTION MOTORIZED VALVE
MOTOR M-2048    A M-2049    MOTOR    TFA N67 LINE SUCTION TO COLONIAL PIPELINE
MOTORIZED VALVE MOTOR M-2049    A M-0569    MOTOR    TFA NAPHTHA TRANSFER PUMP
TFA-PN151 MOTOR M-0569 PID DWG TFA-16-14305-48 20HP/3510RPM/ — FRAME    A M-0306
   MOTOR    TFA NAPHTHA TRANSFER PUMP TFA-PN108 MOTOR M-0306 PID DWG
TFA-15-1803-19 60HP/3570RPM/1364 VP16 FRAME    I M-1864    MOTOR    TFA NO.1
PUMPHOUSE SEWAGE LIFT PUMP TFA-PN138 M-1864 PID DWG TFA-1/2HP/1750 RPM/HB56C
FRAME    I M-2256    MOTOR    TFA NO.1 PUMPHOUSE SEWAGE LIFT PUMP TFA-PN138 PID
DWG TFA-2HP/ RPM/ FRAME    A M-0282    MOTOR    TFA NO.2 PUMPHOUSE PUMP
TFA-PN035 MOTOR M-0282 PID DWG TFA-16-14305-54A 3HP/ 3540RPM/ FRAME:182TC    A
M-1895    MOTOR    TFA RAIN WATER DRAW OFF PUMP TFA-PN141 M-1895
15HP/1170RPM/X284HP FRAME    A M-1663    MOTOR    TFA RESID TO FCC UNIT FROM
TANK 16 PUMP TFA-PN 128 MOTOR M-1663 PID DWG TFA-16-14305-21 125HP/3600RPM/444LP
FRAME    I M-2190    MOTOR    TFA RESID TO FCC UNIT FROM TANK 16 PUMP TFA-PN 128
MOTOR M-2190 PID DWG TFA-16-14305-21]125HP/3600RPM/444LP FRAME    A M-0649   
MOTOR    TFA S.C BOOSTER(HARBOR) PUMP TFA-PN043 MOTOR M-0649 PID DWG
TFA-16-14305-38 125HP/1185RPM/NPV585PX FRAME SINGLE LINE NO.11-13916-D    A
M-1821    MOTOR    TFA SALES KERO FUEL PUMP TFA-PN152 MOTOR M-1821 PID DWG
TFA-50HP/ 3550RPM/326LP FRAME    A M-0057    MOTOR    TFA SULFOLANE TRANSFER
PUMP TFA-PN139 MOTOR M-0057 25HP/3555RPM/365S FRAME PID DWG TFA-15-1803-46    A
M-0071    MOTOR    TFA SUMP PUMP TFA-PN033 MOTOR M-0071 PID DWG TFA-16-14305-54A
3HP/1725RPM/215C FRAME    A M-0440    MOTOR    TFA TANK TEST PUMP TFA-PN048
MOTOR M-0440 NOT ON PID-PORTABLE PUMP    A M-2067    MOTOR    TFA TOLUENE GAS
BLENDING PUMP M-2068 TFA-PN 156 AT TANK NO.31 HP 75/ FRAME 365TS/ RPM 3535 PID
NO.    A M-0129    MOTOR   

TFA TOLUENE TANK TFA-TK050 MIXER

MX-0509 MOTOR M-0129 PID DWG TFA-16-14305-35

   A M-0308    MOTOR    TFA TOLUENE TRANSFER PUMP TFA-PN045 P-1431 PID DWG
TFA-16-14305-62 PID DWG 20HP/3520RPM/WPV256 UP FRAME    I M-1263    MOTOR    TFA
TOLUENE TRANSFER PUMP TFA-PN045 A MOTOR M-1263 PID DWG TFA-16-14305-62
100HP/3555RPM/445US FRAME    I M-0499    MOTOR    TFA TOLUENE TRANSFER PUMP
TFA-PN056 MOTOR M-0499 PID DWG TFA-16-14305-37 SINGLE LINE 11-13915-D    A
M-0604    MOTOR    TFA TOLUENE TRANSFER PUMP TFA-PN091MOTOR M-0604 PID DWG
TFA-16-14305-48 20HP/3530RPM/ — FRAME    A M-1887    MOTOR    TFA TRAVELLING MUD
PUMP MOTOR NOT ON PID    A M-0783    MOTOR    TFA TRUCK SCALE SUMP PUMP
TFA-PN063 MOTOR M-0783 NOT ON PID    A M-1061    MOTOR    TFA UNLEADIED GASOLINE
TRASFER PUMP MOTOR TFA-PN117 M-1061 PID DWG TFA-16-14305-35 60HP/1775RPM/ —
FRAME SINGLE LINE NO.11-13916-D    I M-0511    MOTOR    TFA WASTE OIL PUMP
TFA-PN062 P-1256 MOTOR M-0511(OUT OF SERVICE) NOT ON PID    I M-0303    MOTOR   
TFA XYLENE TRANSFER PUMP TFA-PN103 MOTOR M-0303 PID DWG TFA-16-14305-22
75HP/1185RPM/ — FRAME    A M-2181    MOTOR    TFA-TK404 LSD STORAGE MOTOR FOR
MX-3158(50HP/1770RPM/326T FRAME)    A M-2182    MOTOR    TFA-TK404 LSD STORAGE
MOTOR FOR MX-3159    A

S3MS4-

PN116A

   MOTOR STARTER    ALKY PUMP T40 MOTOR STARTER    A

S3MS4-

PN83

   MOTOR STARTER    AVIATION GASOLINE TRANSFER PUMP PN083 STARTER    A MS-0499
   MOTOR STARTER    DUPLICATE    D

S3MS4-

PN331

   MOTOR STARTER    MOTOR STARTER FOR PN331 ***OOS***    I

S3MS4-

PN135

   MOTOR STARTER    MOTOR STARTER FOR STARTER FOR PN-135    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S3MS4-PN15    MOTOR STARTER    MOTOR STARTER FOR STARTER FOR PUMP PN15    A
S3MS4-P101    MOTOR STARTER    PUMP P101 MOTOR STARTER FOR STARTER AT SALES    A
S3MS4-P1A    MOTOR STARTER    PUMP P1A STARTER    A S3MS4-P1B    MOTOR STARTER
   PUMP P1B STARTER    A S3MS4-PN161    MOTOR STARTER    PUMP PN161 MOTOR
STARTER FOR STARTER AT TANK 64    A S1MS4-PN78    MOTOR STARTER    S1MS4-PN78
150A RACK NORTH OF TANK 60    I S3MS4-MX28    MOTOR STARTER    S3MS4-MX28
FURNACE OIL TANK TFA-TK028 MIXER    A S3MS4-MX1723    MOTOR STARTER    TANK
TFA-TK116 MIXER MOTOR STARTER PID DWG TFA-16-14305-49    A S3MS4-MX3219    MOTOR
STARTER    TANK TFA-TK117 MIXER MOTOR STARTER PID DWG TFA-16-14305-49    A
S3MS4-MX3220    MOTOR STARTER    TANK TFA-TK117 MIXER MOTOR STARTER PID DWG
TFA-16-14305-49    A S3MS4-PN11    MOTOR STARTER    TFA #2 FUEL OIL TRANSFER
PUMP TFA-PN011 MOTOR STARTER PID DWG TFA-16-14305-07 25HP/3550RPM/FRAME (OUT OF
SERVICE 10/2008)    I S3MS4-PN78    MOTOR STARTER    TFA AV JET TRANSFER PUMP
TFA-PN078 MOTOR STARTER PID DWG TFA-16-14305-26 60HP/3560RPM/WPV 405P FRAME
SINGLE LINE NO. 11-13916-D    A S3MS4-PN40    MOTOR STARTER    TFA AVIATION FUEL
BLENDING TFA-PN040 MOTOR STARTER PID DWG TFA-16-14305-58    A S3MS4-PN81   
MOTOR STARTER    TFA AVIATION GASOLINE TFA-PN081 PID DWG TFA-16-14305-39
20HP/3500RPM/326 FRAME SINGLE LINE NO. 11-13916-D    I S3MS5-PN3    MOTOR
STARTER    TFA AVJETTERANSFFER PUMP TFA-PN003 MOTOR STARTER PID DWG
TFA-16-14305-04 200HP/1760RPM/FRAME    A S3MS4-PN17    MOTOR STARTER    TFA
B.S.W TRANSFER PUMP TFA-PN017 MOTOR STARTER PID DWG TFA-16-14305-31 40HP/
1765RPM/444Y FRAME SINGLE LINE NO. 11-13916-D    A S3MS4-PN45B    MOTOR STARTER
   TFA BENZENE TRANSFER PUMP FROM TANK 22 TFA-PN045B 20HP/3600RPM/256HP FRAME
PID NO. 15-1803-24 EOL DWG# 11-13919-D    A S3MS4-PN106    MOTOR STARTER    TFA
BENZENE TRANSFER PUMP TFA-PN106 MOTOR STARTER PID DWG TFA-16-14305-48 HP 25/ RPM
3600/ FRAME 324 UPH*** OOS***    A S3MS5-PN124    MOTOR STARTER    TFA BUNKER
PUMP TFA-PN124 MOTOR PID DWG TFA-16-14305-49 600HP/1780PM/500Z FRAME    A
S3MS4-PN12B    MOTOR STARTER    TFA BUTANE GAS BLENDING INJECTION PUMP MOTOR
STARTER TFA-PN012B PID DWG 15-1026- 10HP/ 3520RPM/ L215LPZ10 FRAME    A
S3MS4-PN12A    MOTOR STARTER    TFA BUTANE TRANSFER PUMP MOTOR STARTER
TFA-PN012A HP/ RPM/ FRAME PID DWG 15-1026-55    A S3MS4-P12    MOTOR STARTER   
TFA BUTANE TRANSFER PUMP TFA-PN012 MOTOR STARTER PID DWG TFA-16-14305-55 20HP/
3500RPM/326 FRAME    I S3MS5-PN149    MOTOR STARTER    TFA COLONIAL PIPELINE
BOOSTER PUMP TFA-PN149 MOTOR STARTER HP 900/3580RPM/ 5810S FRAME NEW PROJECT
1999    A S3MS4-PN150    MOTOR STARTER    TFA COLONIAL PIPELINE FLUSHING PUMP
TFA-PN150 75HP/3550RPM/365TS-TE FRAME NEW PROJECT    A S3MS5-PN53    MOTOR
STARTER    TFA CRUDE BOOSTER PUMP TFA-PN053 MOTOR STARTER PID DWG
TFA-16-14305-03 150HP/1180RPM/FRAME    A S3MS4-PN118    MOTOR STARTER    TFA
CRUDE BOOSTER PUMP TFA-PN118 MOTOR STARTER PID DWG TFA-16-14305-14
7.5HP/3470RPM/213HPFRAME SINGLE LINE NO. 11-13916-D    A S3MS4-PN51    MOTOR
STARTER    TFA CRUDE FLUSHING PUMP MOTOR STARTER FOR TFA-PN051 PID DWG
TFA-16-14305-03 75HP/1185RPM/ SINGLE LINE DWG. NO. 11-13920-D    A S3MS4-PN132
   MOTOR STARTER    TFA CRUDE INJECTION PUMP TFA-PN132 MOTOR STARTER PID DWG
TFA-16-14305-01 25HP/3530RPM/TFV284TPXFRAME    A S3MS4-PN86    MOTOR STARTER   
TFA CRUDE INJECTION PUMP TFA-PN086 MOTOR STARTER PID DWG TFA-16-14305-11
50HP/3535RPM/320HPFRAME    A S3MS4-PN93    MOTOR STARTER    TFA CRUDE INJECTION
PUMP TFA-PN093 MOTOR STARTER PID DWG TFA-16-14305-01 25HP/1770RPM/TFV284TPX
FRAME    A S3MS4-MX11SW    MOTOR STARTER    TFA CRUDE TANK TFA-TK011 TANK MIXER
MX-0455 MOTOR STARTER M-0109 PID DWG TFA-16-14305-12 5HP / 1765RPM / 284TC FRAME
EOL DRAWING #11-16917-D    A S3MS4-MX101SW    MOTOR STARTER    TFA CRUDE TANK
TFA-TK101 MIXER MOTOR STARTER PID DWG TFA-16-14305-02-HP / 1765RPM / 365S FRAME
EOL DWG#11-13922-D    A S3MS4-MX105SW    MOTOR STARTER    TFA CRUDE TANK
TFA-TK105 MIXER MOTOR STARTER PID DWG TFA-16-14305-01 75HP / 1780RPM / 365T
FRAME EOL DWG#11-13922-D    A S3MS4-MX105SE    MOTOR STARTER    TFA CRUDE TANK
TFA-TK105 MIXER MOTOR STARTER PID DWG TFA-16-14305-01 75HP/1780RPM/365T FRAME
EOL DWG #11-13922-D    A S3MS4-PN92    MOTOR STARTER    TFA CUMENE LOADING PUMP
TFA-PN092 MOTOR STARTER PID DWG TFA-16-14305-48 20HP/ 1175RPM/326U FRAME EOL
DWG# 11-13900-D    A S3MS4-PN16    MOTOR STARTER    TFA DIESEL OIL TRANS. PUMP
TFA-PN016 OTOR STARTER PID DWG TFA-16-14305-54A 20HP/3500RPM/326 FRAME    A
S3MS4-PN79    MOTOR STARTER    TFA DIESEL TO SALES LOADING PUMP TFA-PN079 MOTOR
STARTER PID DWG TFA-16-14305-18 60HP/ 3560RPM/ WPV405P FRAME SINGLE LINE
NO.11-13917-D    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S3MS4-PN80    MOTOR STARTER    TFA DIESEL TO SALES LOADING PUMP TFA-PN080 MOTOR
STARTER PID DWG TFA-16-14305-18 60HP/3560RPM/WPV405P/FRAME SINGLE LINE
NO.11-13917-D    A S3MS5-PN5    MOTOR STARTER    TFA DIESEL TRANSFER PUMP
TFA-PN005 MOTOR STARTER PID DWG TFA-16-14305-05 300HP/1760RPM/FRAME    A
S3MS4-PN9    MOTOR STARTER    TFA F.C. BOOSTER PUMP TFA-PN009 MOTOR STATER PID
DWG TFA-PN009 MOTOR STARTER FOR M-650 PID DWG TFA-16-14305-23
12HP/1185RPM/-FRAME SINGLE LINE NO. 11-13916-D    A S3MS4-PN119    MOTOR STARTER
   TFA FLUSHING PUMP TFA-PN119 MOTOR STARTER PID DWG TFA-16-14305-01
7.5HP/RPM/FRAME    A S3MS4-MX3218    MOTOR STARTER    TFA FUEL OIL TANK
TFA-TK001 MIXER (SOUTHWEST)MOTOR STARTER PID DWG TFA-16-14305-10    A
S3MS4-MX1SW    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK001 MIXER MOTOR STARTER
PID DWG TFA-16-14305-10 25HP/1770RPM/284TZ FRAME    I S3MS4-MX1N    MOTOR
STARTER    TFA FUEL OIL TANK TFA-TK001 MIXER MOTOR STARTER PID DWG
TFA-16-14503-10 25HP/175,65RPM/284TC FRAME    I S3MS4-MX3217    MOTOR STARTER   
TFA FUEL OIL TANK TFA-TK001 MIXER (SOUTH) MOTOR STARTER PID DWG TFA-16-14305-10
   A S3MS4-MX2SE    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK002 MIXER MOTOR
STARTER PID DWG TFA-16-14305-11 25HP/1765RPM/-FRAME EOL DRAWING #11-13922-D    A
S3MS4-MX2N    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK002 MIXER MOTOR STARTER
PID DWG TFA-16-14305-11 25HP /1770RPM/-FRAME EOL DRAWING #11-13922-D    A
S3MS4-MX3S    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK003 TANK MIXER MOTOR
STARTER PID DWG TFA-16-14305-12 25HP /1750RPM/ 365S FRAME OIL DRAWING
#11-13922-D    I S3MS4-MX3N    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK003 TANK
MIXER MOTOR STARTER PID DWG TFA-16-14305-12 25HP /1750RPM/—FRAME EOL DRAWING
#11-13922-D   

I

S3MS4-MX4N    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK004 TANK MIXER MOTOR
STARTER PID DWG TFA-16-14305-12 25HP /1765RPM/ FRAME EOL DRAWING #11-13922-D   
I S3MS4-MX4S    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK004 TANK MIXER MOTOR
STARTER PID DWG TFA-16-14305-12 25HP /1765RPM/284TC FRAME EOL DRAWING
#11-13922-D    I S3MS4-3195    MOTOR STARTER    TFA FUEL OIL TANK TFA-TK118
MIXER MOTOR PID DWG TFA-16-14305-50    A S3MS4-3194    MOTOR STARTER    TFA FUEL
OIL TANK TFA-TK118 MIXER MOTORSTARTER PID DWG TFA-16-14305-50    A S3MS5-PN113
   MOTOR STARTER    TFA FUEL OIL TO DOCK LOADING PUMP TFA-PN 113 MOTOR STARTER
PID DWG TFA-16-14305-50 300HP/1775RMP/8188 FRAME    A S3MS5-PN113A    MOTOR
STARTER    TFA FUEL OIL TO DOCKS TRANSFER PUMP TFA-PN113A MOTOR STARTER PID DWG
TFA-16-14305-50 350HP/1775RPM/81888FRAME    A S3MS5-PN8    MOTOR STARTER    TFA
FUEL OIL TRANSFER PUMP TFA-PN008 MOTOR STARTER FOR PID DWG TFA-1614305-06 450HP
1760RPM/FRAME    A S3MS5-PN8A    MOTOR STARTER    TFA FUEL OIL TRANSFER PUMP
TFA-PN008A MOTOR STARTER PID DWG TFA-16-14305-06 450HP/1760RPM/FRAME    A
S3MS4-MX18E    MOTOR STARTER    TFA FURNACE OIL TANK TFA-TKO18 TANK MIXER MOTOR
STARTER PID DWG TFA-16-14305-17 –HP/ 1750RPM/365S FRAME EOL DWG# 11-13917-D    A
S3MS4-MX18W    MOTOR STARTER    TFA FURNACE OIL TANK TFA-TK018 TANK MIXER MOTOR
STARTER PID DWG TFA-16-14305-17 –HP/ 1750RPM/ 365S FRAME EOL DWG #11-13917-D   
A S3MS5-PN6    MOTOR STARTER    TFA FURNACE OIL TRANS PUMP TFA-PN006 MOTOR
STARTER PID DWG TFA-16-14305-05 300HP/1760RPM/FRAME    A S3MS4-PN89    MOTOR
STARTER    TFA FURNACE OIL TRANSFER PUMP TFA-PN089 MOTOR STARTERPID DWG
TFA-16-14305-34 40HP/3535RPM/324VP FRAME    A S3MS4-PN90    MOTOR STARTER    TFA
FURNACE OIL TRANSFER PUMP TFA-PN090 MOTOR STARTER PID DWG TFA-16-14305-34
40HP/3560RPM/FRAME    A S3MS4-PN104    MOTOR STARTER    TFA FURNACE OIL TRANSFER
PUMP TFA-PN104 MOTOR PID DWG TFA-16-14305-23 125HP/1775RPM/WPV445UP FRAME    A
S3MS5-PN125    MOTOR STARTER    TFA FURNACE OIL TRANSFER PUMP(COLONIAL)
TFA-PN125 MOTOR STARTER PID DWG TFA-16-14305-17 600HP/1185RPM/NJ686S    A
S3MS4-PN50    MOTOR STARTER    TFA FURNACE OIL BOOSTER PUMP TFA-PN050 MOTOR
STARTER PID DWG TFA-16-14305-17 150HP/1180RPM/NPV586PX FRAME SINGLE LINE NO.
11-13917-D    A S3MS5-PN57    MOTOR STARTER    TFA FURNACE OIL BOOSTER PUMP
TFA-PN057 MOTOR STARTER PID DWG TFA-16-14305-17 150HP/1180RPM/NPV586PX FRAME
SINGLE LINE NO. 11-13916-D    A S3MS5-PN126    MOTOR STARTER    TFA FURNACE OIL
TRANFER PUMP (COLONIAL) TFA-PN126 MOTOR STARTER FOR M-1328 PID DWG
TFA-16-14305-17 600HP/1185RPM/NJ6865 FRAME    A S3MS5-PN60    MOTOR STARTER   
TFA GASOLINE AND FURNACE OIL (LAUREL) TRANSFER PUMP TFA-PN060 MOTOR STARTER PID
DWG TFA-16 14305-08 1000 HP/ 3569/3572 S88S FRAME    A S3MS4-PN44A    MOTOR
STARTER    TFA GASOLINE BLENDING PUMP TFA-PN044 MOTOR HP 100 / RPM 3560 / FRAME
40STS    A S3MS4-PN105    MOTOR STARTER    TFA GASOLINE BLENDING PUMP TFA-PN105
MOTOR STARTER PID DWG TFA-15-1026-55 75HP / 3540RPM / 365LP FRAME    A
S3MS5-PN142    MOTOR STARTER    TFA GASOLINE BLENDING PUMP TFA-PN142 MOTOR
STARTER 150 HP / 1730 RPM SINGLE LINE NO. 11-13915-D    A S3MS4-PN143    MOTOR
STARTER    TFA GASOLINE BLENDING PUMP TFA-PN143 MOTOR STARTER 100 HP SINGLE LINE
NO. 11-13917-D    A S3MS4-PN144    MOTOR STARTER    TFA GASOLINE BLENDING
TFA-PN144 MOTOR 150 HP / 3550 RPM / 44STS FRAME PID DWG 15-1803-40 SINGLE LINE
NO. 11-13916-D    A S3MS4-PN145    MOTOR STARTER    TFA GASOLINE BLENDING
TFA-PN145 MOTOR STARTER 50HP / 3560 RPM / NV54 FRAME PID DWG 15-1803-40 SINGLE
LINE NO. 11-13916-D    A S3MS4-PN146    MOTOR STARTER    TFA GASOLINE BLENDING
TFA-PN146 MOTOR STARTER 50HP / 3560RPM / 325VP FRAME PID DWG 15-1803-40 SINGLE
LINE NO. 11-13916-D    A S3MS4-PN147    MOTOR STARTER    TFA GASOLINE BLENDING
TFA-PN147 MOTOR STARTER PID DWG 15-1803-45    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S3MS5-PN148    MOTOR STARTER    TFA GASOLINE BOOSTER PUMP TFA-PN148 MOTOR
STARTER PID DWG TFA-150HP/1180RPM/NPV586PX FRAME    A S3MS5-PN114    MOTOR
STARTER    TFA GASOLINE LOADING PUMP TFA-PN114 MOTOR STARTER PID DWG
TFA-16-14305-46-46 300HP/1175RPM/500FSB FRAME    A S3MS4-MX46N    MOTOR STARTER
   TFA GASOLINE TANK TFA-TK046 TANK MIXER MOTOR STARTER PID DWG TFA-16-14305-33
25HP /—RPM/— FRAME EOL DWG# 11-13916-D    A S3MS4-MX53N    MOTOR STARTER    TFA
GASOLINE TANK TFA-TK053 MIXER MOTOR STARTER PID DWG TFA-16-14305-41 25HP / 1775
RPM/— FRAME EOL DWG#11-13915-D    A S3MS4-MX14N    MOTOR STARTER    TFA GASOLINE
TFA-TK014 TANK MIXER MOTOR STARTER PID DWG TFA-16-14305-14 25 HP / 1770RPM/284
TZ FRAME EOL DWG#11-13916-D    A S3MS5-PN1    MOTOR STARTER    TFA GASOLINE
TRANSFER PUMP TFA-PN001 MOTOR STARTER PID DWG TFA-16-14305-04
200HP/1760RPM/FRAME    A S3MS5-PN2    MOTOR STARTER    TFA GASOLINE TRANSFER
PUMP TFA-PN002 MOTOR STARTER PID DWG TFA-16-14305-04 200HP/ 1760RPM/FRAME    A
S3MS5-PN4    MOTOR STARTER    TFA GASOLINE TRANSFER PUMP TFA-PN004 MOTOR STARTER
PID DWG TFA-16-14305-04 200HP/1760RPM/FRAME ELECTRICAL SINGLE LINE DIAGRAM
NO.11-13920-D    A S3MS4-PN14    MOTOR STARTER    TFA GASOLINE TRANSFER PUMP
TFA-PN014 MOTOR STARTER PID DWG TFA-16-14305-54A 15HP/3490RPM/324 FRAME    A
S3MS4-PN54    MOTOR STARTER    TFA GASOLINE TRANSFER PUMP TFA-PN054 MOTOR
STARTER PID DWG TFA-16-14305-35HP/1760RPM/NPV404PX FRAME SINGLE LINE NO.
11-13916-D    I S3MS4-PN55    MOTOR STARTER    TFA GASOLINE TRANSFER PUMP
TFA-PN055 MOTOR STARTER PID DWG TFA-16-14305-13 50HP /890RPM/FRAME SINGLE LINE
NO. 11-13915-D    A S3MS4-PN87    MOTOR STARTER    TFA GASOLINE TRANSFER PUMP
TFA-PN087 MOTOR STARTER PID DWG TFA-16-14305-31 50HP/3560RPM/WPV365UP FRAME
SINGLE LINE NO. 11-13915-D    A S3MS4-PN88    MOTOR STARTER    TFA GASOLINE
TRANSFER PUMP TFA-PN088 MOTOR STARTER PID DWG TFA-16-14305-31
50HP/3560RPM/WPV365UP FRAME SINGLE LINE NO. 11-31915-D    A S3MS4-PN127    MOTOR
STARTER    TFA GASOLINE TRANSFER PUMP TFA-PN127 MOTOR STARTER PID DWG
TFA-16-14305-37 75HP/3560RPM/360LP FRAME SINGLE LINE NO. 11-13915-D    A
S3MS4-PN130    MOTOR STARTER    TFA GASOLINE TRANSFER PUMP TFA-PN130 MOTOR
STARTER PID DWG TFA-16-14305-37 75HP/3560RPM/365LP FRAME SINGLE LINE NO.
11-31915-D    A S3MS5-PN59    MOTOR STARTER    TFA GASOLINE(LAUREL) BOOSTER
TFA-PN059 MOTOR STARTER FOR PID DWG TFA-16-14305-14 150HP/1180RPM/NPV586PV FRAME
   A S3MS5-PN7    MOTOR STARTER    TFA HARBOR PIPELINE PRODUCTS PUMP TFA-PN007
MOTOR STARTER PID DWG TFA-16-14305-07 800HP/ 3565RPM/3020SS6FRAME    A
S3MS4-PN56    MOTOR STARTER    TFA HEATING OIL TRANSFER PUMP TFA-PN052 PID DWG
TFA-16-14305-37 150 HP/ 1190RPM/447LP FRAME    A S3MS4-PN52    MOTOR STARTER   
TFA HEATING OIL TRANSFER PUMP TFA-PN052 PID DWG TFA-16-14305-37 150
HP/1190RPM/447LP FRAME    A S3MS4-PN47    MOTOR STARTER    TFA ISO BUTANE
TRANSFER PUMP TFA-PN047 MOTOR STARTER PID DWG TFA-16-14305-61 20HP 3500RPM/326
FRAME SINGLE LINE # 11-13916-D    I S3MS4-PN107    MOTOR STARTER    TFA KEROSENE
TRANSFER PUMP TFA-PN107 MOTOR STARTER PID DWG TFA-16-14305-16
20HP/3520RPM/WPV256UP FRAME    A S3MS4-PN64    MOTOR STARTER    TFA LPG LOADING
PUMP TFA-PN064 MOTOR STARTER (NEW) 75HP/3600RPM/365LP-TE FRAME SINGLE LINE
NO.11-13915-D    A S3MS4-PN65    MOTOR STARTER    TFA LPG OFF TEST PUMP
TFA-PN065 MOTOR STARTER PID DWG TFA-16-14305-63 15HP/3505RPM/254TD FRAME    A
S3MS4-PN70    MOTOR STARTER    TFA LPG RETURN PUMP TFA-PN070 MOTOR STARTER PID
DWG TFA-16-14305-60 60HP/3555RPM/364HPZ FRAME SINGLE LINE NO. 11-13916-D    A
S3MS4-PN157    MOTOR STARTER    TFA N-14 CRUDE DEWATERING PUMP TFA-PN157    A
S3MS4-PN151    MOTOR STARTER    TFA NAPTHA TRANSFER PUMP TFA-PN151 MOTOR PID DWG
TFA-16-14305-48 20HP/3510RPM/— FRAME    A S3MS4-PN108    MOTOR STARTER    TFA
NAPTHA TRANSFER PUMP TFA-PN108 MOTOR STARTER PID DWG TFA-15-1803-19
60HP/3540RPM/— FRAME EOL DWG# 11-13919-D    A S3MS4-PN138    MOTOR STARTER   
TFA NO. 1 PUMPHOUSE SEWAGE LIFT PUMP TFA-PN 138 PID DWG TFA-2HP/RPM/FRAME    A
S3MS4-PN35    MOTOR STARTER    TFA NO.2 PUMP HOUSE PUMP TFA-PN035 MOTOR STARTER
M-0282 PID DWG TFA-16-14305-54A BALDOR/3600RPM/FRAME: 114TC EOL DWG# 11-13924-D
   A S3MS4-PN128    MOTOR STARTER    TFA RESID TO FCC UNIT FROM TANK 16 PUMP
TFA-PN128 MOTOR STARTER PID DWG TFA-16-14305-21 125HP/3600RPM/444LP FRAME    A
S3MS4-PN43    MOTOR STARTER    TFA S.C BOOSTER (HARBOR) PUMP TFA-PN043 MOTOR
STARTER PID DWG TFA-16-14305-38 125HP/1185RPM/ NPV585PX FRAME SINGLE LINE NO.
11-13916-D    A S3MS4-PN139    MOTOR STARTER    TFA SULFOLANE TRANSFER PUMP
TFA-PN139 MOTOR STARTER 25HP/ 3555RPM/ 365S FRAME PID DWG TFA-15-1803-46 EOL
DWG# 11-13922-D    A S3MS4-PN45    MOTOR STARTER    TFA TOLUENE TRANSFER PUMP
TFA-PN045 MOTOR STARTER PID DWG TFA-16-14305-62 25HP/3550RPM/365S FRAME SINGLE
LINE NO.11-13915-D    A S3MS4-PN91    MOTOR STARTER    TFA TOLUENE TRANSFER PUMP
TFA-PN091 MOTOR STARTER PID DWG TFA-16-14305-48 20HP/ 3530RPM/ — FRAME    A
S3MS4-PN117    MOTOR STARTER    TFA UNLEADED GASOLINE TRANSFER PUMP MOTOR
STARTER FOR TFA-PN117 PID DWG TFA-16-14305-35 60HP/1775RPM/— FRAME SINGLE LINE
NO. 11-13916-D    A S3MS4-PN158    MOTOR STARTER    TFA-PN158 ETHANOL FROM TK51
TO SALES MOTOR STARTER PID DWG 15-1803-37    A S3MS4-PN159    MOTOR STARTER   
TFA-PN159 ETHANOL FROM TK51 TO SALES MOTOR STARTER, PID DWG 15-1803-37    A
MOV-190    MOV    MOV, TFA, MOV-190 DOC 1A BARGE/ SHIP LOADING/UNLOADING DOCK
FIRE WATER PUMP MOV    A MOV-092    MOV    MOV -092 FURNACE OIL TO HPL 16”
N-600, TANKFARM EAST OF #1 PUMPHOUSE    A MOV-093    MOV    MOV-093 KEROSENE TO
HPL 16” N-345, TANKFARM EAST OF #1 PUMPHOUSE    A MOV-711    MOV    ROTORK IQ
ACTUATOR FOR THE COLONIAL PIPE-LINE    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

MOV-704    MOV    ROTORK IQ ACTUATOR FOR THE COLONIAL PIPE-LINE TANK NUMBER 18
N-308 LINE    A MOV-148    MOV    TFA ASPHALT TANK TFA-TK117 18” TANK GATE
MOV-148    A MOV-147    MOV    TFA ASPHALT TANK TFA-TK117 30” TANK GATE MOV-147
   A MOV-149    MOV    TFA ASPHALT TANK TFA-TK117 BLOCK GATE MOV-149    A
MOV-144    MOV    TFA ASPHALT TANK TFA-TK117 P-13 DISCHARGE LINE VALUE MOV-144
   A MOV-143    MOV    TFA ASPHALT TANK TFA-TK117 P-14 DISCHARGE LINE VALUE
MOV-143    A MOV-031    MOV    TFA AV JET TANK TFA-TK030 16” N-309 LINE TO TANK
30-WKM MOV-031    A MOV-064    MOV    TFA AV JET TANK TFA-TK030 TANK GATE
MOV-064    A MOV-138    MOV    TFA BENZENE TANK TFA-TK022 MOTOR OPERATED VALVE
N-361 LINE TO DOCKS NORTH    A MOV-137    MOV    TFA BENZENE TANK TFA-TK022
MOTOR OPERATED VALVE N-361 LINE TO DOCKS SOUTH    A MOV-026    MOV    TFA BUTANE
SPHERE TFA-TK036 16” N-312 LINE BLOCK GATE MOV-026    A MOV-030    MOV    TFA
BUTANE SPHERE TFA-TK036 TANK 68 AND 69 BOOSTER PUMP DISCHARGE N-312 LINE MOV-030
   A MOV-710    MOV    TFA COLONIAL PIPE LINE    A MOV-709    MOV    TFA
COLONIAL PUMP LINE MOV-709    A MOV-113    MOV    TFA CRUDE TANK TFA-TK010 20”
CRUDE LINE BLOCK GATE TO TANKS 17-27 MOV-113    A MOV-135    MOV    TFA CRUDE
TANK TFA-TK010 20” CRUDE LINE BLOCK VALVE N-IA MOV-135    A MOV-116    MOV   
TFA CRUDE TANK TFA-TK010 20” CRUDE LINE TANK GATE N-1A MOV-116    A MOV-104   
MOV    TFA CRUDE TANK TFA-TK010 20” VPS CHARGE LINE TANK GATE N-2 MOV-104    A
MOV-105    MOV    TFA CRUDE TANK TFA-TK010 20” VPS CHARGE LINE TANK GATE N-2
MOV-105    A MOV-107    MOV    TFA CRUDE TANK TFA-TK010 24” CRUDE LINE BLOCK
GATE TO TANKS 17-27 MOV-107    A MOV-103    MOV    TFA CRUDE TANK TFA-TK010 24”
CRUDE LINE TANK GATE N-1 MOV-103    A MOV-111    MOV    TFA CRUDE TANK TFA-TK011
20” CRUDE LINE TANK GATE N-1A MOV-111    A MOV-115    MOV    TFA CRUDE TANK
TFA-TK011 20” VPS CHARGE LINE TANK GATE N-2 MOV-115    A MOV-109    MOV    TFA
CRUDE TANK TFA-TK011 24” CRUDE LINE TANK GATE N-1 MOV-109    A MOV-121    MOV   
TFA CRUDE TANK TFA-TK012 20” CRUDE LINE TANK GATE N-1A MOV-121    A MOV-125   
MOV    TFA CRUDE TANK TFA-TK012 20” VPS CHARGE LINE TANK GATE N-2 MOV-125    A
MOV-119    MOV    TFA CRUDE TANK TFA-TK012 24” CRUDE LINE TANK GATE N-1 MOV-119
   A MOV-136    MOV    TFA CRUDE TANK TFA-TK013 20” CRUDE LINE BLOCK VALVE N-1A
MOV-136    A MOV-128    MOV    TFA CRUDE TANK TFA-TK013 20” CRUDE LINE TANK GATE
N-1A MOV-128    A MOV-134    MOV    TFA CRUDE TANK TFA-TK013 20” VPS CHARGE LINE
TANK GATE N-2 MOV-134    A MOV-130    MOV    TFA CRUDE TANK TFA-TK013 24” CRUDE
LINE TANK GATE N-1 MOV-130    A MOV-106    MOV    TFA CRUDE TANK TFA-TK017 20”
N-386 TANK GATE TANK GATE CRUDE SYSTEM MOV-106    A MOV-112    MOV    TFA CRUDE
TANK TFA-TK027 20” N-386 TANK GATE CRUDE SYSTEM MOV-112    A MOV-110    MOV   
TFA CRUDE TANK TFA-TK101 20” CRUDE LINE TANK GATE N-1A MOV-110    A MOV-114   
MOV    TFA CRUDE TANK TFA-TK101 20” VPS CHARGE LINE TANK GATE N-2 MOV-114    A
MOV-108    MOV    TFA CRUDE TANK TFA-TK101 24” CRUDE LINE TANK GATE N-1 MOV-108
   A MOV-120    MOV    TFA CRUDE TANK TFA-TK102 20” CRUDE LINE TANK GATE N-1A
MOV-120    A MOV-124    MOV    TFA CRUDE TANK TFA-TK102 20” VPS CHARGE LINE TANK
GATE N-2 MOV-124    A MOV-118    MOV    TFA CRUDE TANK TFA-TK102 24” CRUDE LINE
TANK GATE N-1 MOV-118    A MOV-127    MOV    TFA CRUDE TANK TFA-TK 104 20” CRUDE
LINE TANK GATE N-1A MOV-127    A MOV-133    MOV    TFA CRUDE TANK TFA-TK 104 20”
VSP CHARGE LINE TANK GATE N-2 MOV-133    A MOV-129    MOV    TFA CRUDE TANK
TFA-TK 104 24” CRUDE LINE TANK GATE N-1 MOV-129    A MOV-170    MOV    TFA CRUDE
TANK TFA-TK 105 EAST 20” CRUDE LINE TANK GATE N-1A    A MOV-171    MOV    TFA
CRUDE TANK TFA-TK 105 MIDDLE 24” CRUDE LINE TANK GATE N-1    A MOV-172    MOV   
TFA CRUDE TANK TFA-TK 105 WEST 20” VPS CHARGE LINE TANK GATE N-2    A MOV-001   
MOV    TFA FCCU FEED TANK TFA-TK 404 TANK TK-404 N-343 LINE VALVE MOV-001    A
MOV-614    MOV    TFA FCCU FEED TANK TFA-TK 404 N-343 TO N-600 LINE MOV    A
MOV-712    MOV    TFA FISHER CONTROL VALVE FOR THE GASOLINE PIPE-LINE    A
MOV-146    MOV    TFA FUEL OIL TANK TFA-TK116 TANK 18” TANK GATE MOV-146    A
MOV-145    MOV    TFA FUEL OIL TANK TFA-TK116 TANK 30” TANK GATE MOV-145    A
MOV-142    MOV    TFA FUEL OIL TANK TFA-TK118 18” TANK GATE MOV-142    A MOV-141
   MOV    TFA FUEL OIL TANK TFA-TK118 30” TANK GATE MOV-141    A MOV-140    MOV
   TFA FUEL OIL TANK TFA-TK119 18” TANK GATE MOV-140    A MOV-139    MOV    TFA
FUEL OIL TANK TFA-TK119 30” TANK GATE MOV-139    A MOV-676    MOV    TFA FULL
RANGE NAPTHA TANK TFA-TK55 10” -CAF1508 TO/FROM TFA-TK39    A MOV-607    MOV   
TFA FURNANCE OIL TANK TFA-TK018 MOTOR OPERATED VALVE    A MOV-610    MOV    TFA
FURNANCE OIL TANK TFA-TK018 MOTOR OPERATED VALVE    A MOV-611    MOV    TFA
FURNANCE OIL TANK TFA-TK018 MOTOR OPERATED VALVE    A MOV-612    MOV    TFA
FURNANCE OIL TANK TFA-TK018 MOTOR OPERATED VALVE    A MOV-609    MOV    TFA
FURNANCE OIL TANK TFA-TK018 MOTOR OPERATED VALVE    A MOV-067    MOV    TFA
FURNANCE OIL TANK TFA-TK018 SUCTION TO LAURAL LAURAL PIPE LINE BOOSTER PUMP
FURNACE OIL MOV-067    A MOV-073    MOV    TFA FURNANCE OIL TANK TFA-TK018 TANK
10” N-348 TO 16” N-309 MOV-073    A MOV-155    MOV    TFA FURNANCE OIL TANK 16”
N-70 JUMP OVER TO N345 MOV-155    A MOV-070    MOV    TFA FURNANCE OIL TANK
TFA-TK018 TANK 16” N-70 TO 16” N-309 MOV-070    A MOV-011    MOV    TFA FURNANCE
OIL TANK TFA-TK018 TANK DISCHARGE FROM N-600 TO N-69 NO. 2 FURNANCE MOV-011    A
MOV-061    MOV    TFA FURNANCE OIL TANK TFA-TK018 TANK LAUREL PIPE LINE TANK
GATE MOV-061    A MOV-012    MOV    TFA FURNANCE OIL TANK TFA-TK018 TANK N-600
LINE DISCHARGE TO DOCKS MOV-012    A MOV-007    MOV    TFA FURNANCE OIL TANK
TFA-TK018 TANK N-600 LINE TO TANK 18 MOV-007    A MOV-066    MOV    TFA FURNANCE
OIL TANK TFA-TK018 TANK NO. 1 FURNANCE N-70 BLOCK GATE MOV-066    A MOV-078   
MOV    TFA FURNANCE OIL TANK TFA-TK018 TANK SUCTION TO HARBOR PIPE LINE BOOSTER
KERO/AVJET MOV-078    A MOV-074    MOV    TFA FURNANCE OIL TANK TFA-TK018 TANK
SUCTION TO LAURAL PIPE LINE BOOSTER PUMP-KERO/AVJET MOV-074    A MOV-009    MOV
   TFA FURNANCE OIL TANK TFA-TK018 TANK SUCTION TO PN-125 PUMP- EAST PUMP
MOV-009    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

MOV-010    MOV    TFA FURNACE OIL TANK TFA-TK018 TANK SUCTION TO PN-126 PUMP =
WEST PUMP MOV-010    A MOV-608    MOV    TFA FURNACE OIL TANK TFA-TK019 MOTOR
OPERATED VALVE N-309 LINE TANK GATE MOV-059    A MOV-059    MOV    TFA FURNACE
OIL TANK TFA-TK019 TANK N-309 LINE TANK GATE MOV-059    A MOV-008    MOV    TFA
FURNACE OIL TANK TFA-TK019 TANK N-600 LINE TANK 19 MOV-008    A MOV-605    MOV
   TFA FURNACE OIL TANK TFA-TK028 MOTOR OPERATED VALVE N-600 LINE TO TANK 28   
A MOV-606    MOV    TFA FURNACE OIL TANK TFA-TK029 MOTOR OPERATED VALVE N-600
LINE TO TANK 29    A MOV-006    MOV    TFA FURNACE OIL TANK TFA-TK029 N-600 LINE
TO TANK 29 MOV-006    A MOV-052    MOV    TFA FURNACE OIL TANK TFA-TK029 NO. 2
FURNACE LINE N-69 MOV-052    A MOV-036    MOV    TFA FURNACE OIL TANK TFA-TK044
TANK COLONIAL PIPE LINE TO N-390 LINE MOV-036    A MOV-604    MOV    TFA FURNACE
OIL TANK TFA-TK044 TANK MOTOR OPERATED VALVE N-600 LINE TO TANK 44    A MOV-004
   MOV    TFA FURNACE OIL TANK TFA-TK044 TANK N-600 LINE TO TANK 44 MOV-004    A
MOV-005    MOV    TFA FURNACE OIL TANK TFA-TK064 TANK 10” N-390 LINE TO 20”
N-343 MOV-005    A MOV-014    MOV    TFA FURNACE OIL TANK TFA-TK064 TANK 12”
N-306 LINE TO 20” N-343 LINE MOV-014    A MOV-013    MOV    TFA FURNACE OIL TANK
TFA-TK064 TANK DISCHARGE ON N-343 LINE MOV-013    A MOV-016    MOV    TFA
FURNACE OIL TANK TFA-TK064 TANK N-343 LINE TO N-69 LINE NO. 2 FURNACE MOV-016   
A MOV-019    MOV    TFA FURNACE OIL TANK TFA-TK064 TANK N-343 LINE TO N-70 LINE
NO. 1 FURNACE MOV-019    A MOV-602    MOV    TFA FURNACE OIL TANK TFA-TK064 TANK
N-600 BLOCK GATE MOV    A MOV-002    MOV    TFA FURNACE OIL TANK TFA-TK064 TANK
N-600 BLOCK GATE MOV-002   

MOV-603

   MOV   

TFA FURNACE OIL TANK TFA-TK064 TANK N-600 LINE TO TANK 64 MOV

   A MOV-003    MOV    TFA FURNACE OIL TANK TFA-TK064 TANK N-600 LINE TO TANK 64
MOV-003    A MOV-076    MOV    TFA GASOLINE TANK TFA-TK014 N-344 LINE TANK GATE
MOV-076    A MOV-075    MOV    TFA GASOLINE TANK TFA-TK014 SUCTION TO SALES
N-384 LINE MOV-075    A MOV-072    MOV    TFA GASOLINE TANK TFA-TK021 16” NO.2
FIRE CHIEF LINE N-67 MOV-072    A MOV-071    MOV    TFA GASOLINE TANK TFA-TK021
N-344 LINE TANK GATE MOV-071    A MOV-069    MOV    TFA GASOLINE TANK TFA-TK021
SUCTION TO SALES N-384 LINE MOV-069    A MOV-065    MOV    TFA GASOLINE TANK
TFA-TK031 N-344 LINE TANK GATE MOV-065    A MOV-060    MOV    TFA GASOLINE TANK
TFA-TK031 SUCTION TO SALES N-384 LINE MOV-060    A MOV-055    MOV    TFA
GASOLINE TANK TFA-TK047 TANK 16” N-344 LINE TANK GATE MOV-055    A MOV-058   
MOV    TFA GASOLINE TANK TFA-TK047 16” NO.2 FIRE CHIEF N-67 MOV-058    A MOV-156
   MOV    TFA GASOLINE TANK TFA-TK047 TANK N-204 LINE MOV-156    A MOV-049   
MOV    TFA GASOLINE TANK TFA-TK047 TANK SUCTION TO SALES N-384 LINE MOV-049    A
MOV-038    MOV    TFA GASOLINE TANK TFA-TK049 MOTOR OPERATED VALVE 12” N-382
LINE    A MOV-024    MOV    TFA GASOLINE TANK TFA-TK052 TANK 16” N-344 LINE
VALVE MOV-024    A MOV-025    MOV    TFA GASOLINE TANK TFA-TK053 TANK 16” N-344
LINE VALVE MOV-025    A MOV-021    MOV    TFA GASOLINE TANK TFA-TK053 TANK 16”
N-64 LINE VALVE MOV-021    A MOV-022    MOV    TFA GASOLINE TANK TFA-TK069 TANK
TK-069 16” TANK GATE N-312 LINE MOV-022    A MOV-068    MOV    TFA JET FUEL
STORAGE TANK GATE MOV-068 TANK 20    A MOV-175    MOV    TFA JP-4 STORAGE TANK
TFA-TK120 20” N-555 TANK GATE    A MOV-177    MOV    TFA JP-4 STORAGE TANK
TFA-TK121 14” N-557 DISCHARGE TO DOCKS FROM PN-116    A MOV-176    MOV    TFA
JP-4 STORAGE TANK TFA-TK121 20” N-555 TANK GATE    A MOV-034    MOV    TFA LOW
SULFUR DIESEL TANK TFA-TK048 TANK 12” N-382 LINE VALVE MOV-034    A MOV-153   
MOV    TFA LOW SULFUR DIESEL TANK TFA-TK048 TANK 16” N-64 BLOCK GATE TO TANKS 52
AND 53 MOV-153    A MOV-151    MOV    TFA LOW SULFUR DIESEL TANK TFA-TK048 TANK
16” N-64 TO N-382 LINE FROM TANKS 52 AND 53 MOV-151    A MOV-102    MOV    TFA
MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA LAUREL PIPE LINE PUMP DISCHARGE
LINE VALVE WEST OF NO. 1 PUMP HOUSE MOV-102    A MOV-100    MOV    TFA
MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE LAUREL PIPE LINE GAS
SUCTION LINE VALVE WEST OF NO. 1 PUMP HOUSE MOV-100    A MOV-094    MOV    TFA
MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE 10” N-348 LINE KEROSENE
EAST OF NO. 1 PUMP HOUSE MOV-094    A MOV-096    MOV    TFA MISCELLANEOUS PIPING
WITHIN THE TANK FARM AREA TFA-PIPE 10” N-63 LINE UNBLENDED TO LAUREL PIPE LINE
EAST OF NO. 1 PUMP HOUSE MOV-096    A MOV-097    MOV    TFA MISCELLANEOUS PIPING
WITHIN THE TANK FARM AREA TFA-PIPE 16” N-344 LINE TO LAUREL PIPE LINE EAST OF
NO. 1 PUMP HOUSE TFA-PIPE    A MOV-099    MOV    TFA MISCELLANEOUS PIPING WITHIN
THE TANK FARM AREA TFA-PIPE 16” N-345 LINE FURNACE OIL TO LAUREL PIPE LINE EAST
OF NO. 1 PUMP HOUSE MOV-099    A MOV-098    MOV    TFA MISCELLANEOUS PIPING
WITHIN THE TANK FARM AREA TFA-PIPE 16” N-64 LINE TO LAUREL PIPE LINE EAST OF NO.
1 PUMP HOUSE MOV-098    A MOV-084    MOV    TFA MISCELLANEOUS PIPING WITHIN THE
TANK FARM AREA TFA-PIPE 16” N-65 L/F GASOLINE WORM TYPE MOV    A MOV-095    MOV
   TFA MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE 16” N-65 LINE TO
LAUREL PIPE LINE EAST OF NO. 1 PUMP HOUSE MOV-095    A MOV-080    MOV    TFA
MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE 16” N-65 TO HARBOR PIPE
LINE WORM TYPE EAST OF NO. 1 PUMP HOUSE MOV-080    A MOV-082    MOV    TFA
MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE FURNACE AND DIESEL
HEADER TO HARBOR PIPE LINE EAST OF NO. 1 PUMP HOUSE MOV-082    A MOV-101    MOV
   TFA MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE LAUREL PIPE LINE
DISTILLATE SUCTION LINE VALVE WEST OF NO. 1 PUMP HOUSE MOV-101    A MOV-083   
MOV    TFA MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE LEAD FREE TO
HARBOR PIPE LINE EAST OF NO. 1 PUMP HOUSE MOV-083    A MOV- 079    MOV    TFA
MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE LEAD FREE TO HARBOR PIPE
LINE EAST OF NO. 1 PUMP HOUSE MOV-079    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

MOV-085    MOV    TFA MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE
LEAD FREE TO HARBOR PIPE LINE WORM TYPE EAST OF NO.1 PUMP HOUSE MOV-085    A
MOV-077    MOV    TFA MISCELLANEOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE
NO.1 FURNACE LINE N-70 ON PN-6    A MOV-081    MOV    TFA MISCELLANEOUS PIPING
WITHIN THE TANK FARM AREA TFA-PIPE NO.1 FURNACE N-70 LINE TO HARBOR PIPE LINE
EAST OF NO.1 PUMP HOUSE MOV-081    A MOV-503    MOV    TFA MISCELLANIOUS PIPING
WITHIN THE TANK FARM AREA TFA-PIPE 20” CRUDE BLOCK(D)    A MOV-501    MOV    TFA
MISCELLANIOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE 20” CRUDE DISCHARGE(B)
   A MOV-502    MOV    TFA MISCELLANIOUS PIPING WITHIN THE TANK FARM AREA
TFA-PIPE 24” CRUDE BLOCK(C)    A MOV-500    MOV    TFA MISCELLANIOUS PIPING
WITHIN THE TANK FARM AREA TFA-PIPE 24” CRUDE DISCHARGE(A)    A MOV-504    MOV   
TFA MISCELLANIOUS PIPING WITHIN THE TANK FARM AREA TFA-PIPE SUCTION TO FLUSHING
PUMP ON PLATFORM(E)    A MOV-505    MOV    TFA MISCELLANIOUS PIPING WIHIN THE
TANK FARM AREA TFA-PIPE SUCTION TO FLUSHING PUMP ON PLATFORM(F)    A MOV-N309   
MOV    TFA MOV-N309    A MOV-023    MOV    TFA MTBE TANK TFA-TK068 TANK 16” TANK
GATE N-312 LINE MOV-023    A MOV-090    MOV    TFA N344 LINE SUCTION TO COLONIAL
PIPELINE MOTORIZED VALVE MOV-090    A MOV-089    MOV    TFA N64 LINE SUCTION TO
COLONIAL PIPELINE MOTORIZED VALVE MOV-089    A MOV-088    MOV    TFA N66 LINE
SUCTION TO COLONIAL PIPELINE MOTORIZED VALVE MOV-088    A MOV-091    MOV    TFA
N66 LINE TO HARBOR PIPELINE MOTORIZED VALVE MOV-091    A MOV-086    MOV    TFA
N66 LINE TO LAUREL PIPELINE MOTORIZED VALVE MOV-086    A MOV-087    MOV    TFA
N67 LINE SUCTION TO COLONIAL PIPELINE MOTORIZED VALVE MOV-087    A MOV-403   
MOV    TFA NAPHTHA TANK TFA-TK403 N-343 TANK GATE LINE    A MOV-613    MOV   
TFA NAPHTHA TANK TFA-TK403 N-343 TO N-600 LINE MOV    A MOV-044    MOV    TFA
TOLUENE TANK TFA-TK050 TANK TK-050 12” N-382 LINE VALVE MOV-044    A MOV-152   
MOV    TFA TOLUENE TANK TFA-TK050 TANK TK-050 16” N-64 LINE VALVE MOV-152    A
MOV-154    MOV    TFA TOLUENE TANK TFA-TK050 TANK TK-050 N-64 LINE TO N-204 LINE
MOV-154    A S3P4-4    PANEL    200A 480V 2 POLE POWER CKT PANEL    A S3P4-001
   PANEL    480 VAC POWER PANEL AT RACK WEST OF TK 5    A S2P3-1    PANEL    50A
120/208V PANEL FOR DOCK 3    A S2P3-3    PANEL    50A 120/208V PANEL FOR DOCK 3
   A S2P3-2    PANEL    50A 120/208V PANEL FOR DOCK 3    A S3P3-IP2    PANEL   
INSTRUMENT POWER PANEL 120/240 VAC 12 POLE, N-14 POWER SWITCH RACK W, OF TK 118
   A S3P3-IP1    PANEL    INSTRUMENT POWER PANEL 120/240 VAC 12 POLE, RACK WEST
OF TK 5    A S3P3-LP8    PANEL    LIGHTING PANEL 120/240 VAC 10 CKT, AT TK 001
SWITCH RACK    A S3P3-LP7    PANEL    LIGHTING PANEL 120/240 VAC 10 CKT, AT TK
116/117 SWITCH RACK    A S3P3-LP4    PANEL    LIGHTING PANEL 120/240 VAC 10
POLE, AT TK 118 SWITCH RACK    A S3P3-LP5    PANEL    LIGHTING PANEL 120/240 VAC
12 POLE, ATN-14 POWER SWITCH RACK W, OF TK 118    A S3P3-LP3    PANEL   
LIGHTING PANEL 120/240 VAC 12 POLE, RACK WEST OF TK 5    A S3P3-LP6    PANEL   
LIGHTING PANEL 120/240 VAC 24 POLE, AT PUMPHOUSE #1 BREAK ROOM    A S3P3-LP2   
PANEL    LIGHTING PANEL FOR 2 DOCK    A S3P3-LP1    PANEL    LIGHTING PANEL FOR
TRAILER WEST OF #1 PUMPHOUSE    A S3P3-213    PANEL    POWER PANEL 120/240 VAC
20 POLE, PROPANE BULLETS FIRE PROTECTION PANEL    A PIP-11182    PIPING    EAGLE
POINT TO WOODBURY STATION (DISTILLATES/GASOLINE) P&ID DWG #:01068-C **DOT**(16”
PIPE/40 MILES LENGTH/150F MAX TEMP LIMIT/250PSI OPERATING/346PSIG MAX OPERATING)
   A ECRA-PIPE    PIPING    ECRA MISCELLANIOUS PIPING WITHIN THE TANK FARM AREA
ECRA-PIPE    A TFA-PIPE    PIPING    PIPING TFA PROJECT TRACKING    A PIP-11183
   PIPING    TRANSCO M&R STATION TO EAGLE POINT PIPELINE (NATURAL GAS TO EP)
P&ID DWG#9-5277-D **DOT** (8”PIPE/4.01 MILES LENGTH/150F MAX TEMP LIMIT/200PSIG
OPERATING/250PSIG MAX OPERATING)    A TFA-PTMAS    PRESS LOOP    BLEND HEADER
MASTER PRESSURE TRANSMITTER    A TFA-PTPH2    PRES LOOP    PUMP HOUSE 2 PRESSURE
TRANSMITTER BUTANE    A TFA-PT029    PRESS LOOP    TANK 29 PRESSURE TRANSMITTER
   A TFA-PT040    PRESS LOOP    TANK 40 PRESSURE TRANSMITTER    A TFA-PT045   
PRESS LOOP    TANK 45 PRESSURE TRANSMITTER    A TFA-P312    PRESS LOOP    TANK
51 ETHANOL PUMP PN 158/159 DISCHARGE PRESSURE TO SALES LOOP INCLUDES, PT-312,
PV-312, PC-312    A TFA- P313    PRESS LOOP    TANK 51 FILL LINE HIGH PRESSURE
LOOP INCLUDES: PSH-313, PAH-313    A TFA-PT065    PRESS LOOP    TANK 65 PRESSURE
TRANSMITTER    A TFA-PT066    PRESS LOOP    TANK 66 PRESSURE TRANSMITTER    A
TFA-PT068    PRESS LOOP    TANK 68 PRESSURE TRANSMITTER    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-PT070    PRESS LOOP    TANK 70 PRESSURE TRANSMITTER    A TFA-PT710    PRESS
LOOP    TFA PRESSURE TRANSMITTER, (COLONIAL PIPELINE NOT ON PID) PT,PI (AREA
EAST OF COLONIAL PIPELINE BUILDING)    A TFA-PT149    PRESS LOOP    TFA PRESSURE
TRANSMITTER, (COLONIAL PIPELINE NOT ON PID) PT,PI (AREA EAST OF NO. 1 PUMPHOUSE,
IN FIELD)    A TFA-PAL355    PRESS LOOP    TFA-PAL355 PROPANE TANKS SHUTDOWN
ISOLATION VALVES LOW SUPPLY PRESSURE, LOOP INCLUDES: PSL, PAL, (A LOCAL), PAL.
DWG. NO. PID-15-1002-65    A TFA-PDI325    PRESS LOOP    TFA-PDI325 CLAY FILTER
1168 DIFFERENTIAL PRESSURE, LOOP INCLUDES: PDI. DWG. NO. PID-15-1002-16.0    A
TFA-PDI326    PRESS LOOP    TFA-PDI326 CLAY FILTER 1167 DIFFERENTIAL PRESSURE,
LOOP INCLUDES: PDI. DWG. NO. PID-15-1002-16.0    A TFA-PI320    PRESS LOOP   
TFA-PI320 FIRE WATER HEADER PRESSURE, LOOP INCLUDES: PT, PI. DWG NO.
PID-15-3103-74    A P-3110    PUMP    P-3110 GASOLINE RERUN PUMP FOR LSG OSBL
P-006-01A    I P-3111    PUMP    P-3111 RERUN TANK PUMP LSG OSBL P-006-01B    I
P-3112    PUMP    P-3112 THERMAL ETHANOL PROJECT    I P-3113    PUMP    P-3113
THERMAL ETHANOL PROJECT    I P-3132    PUMP    P-3132 WEST ETHANOL INJ. PUMP
TFA-PNI58 TK-51 PID DWG 15-1803-37    A P-3133    PUMP    P-3133 EAST ETHANOL
INJ. PUMP TFA-PN159 TK-51 PID DWG 15-1803-37    A P-2979    PUMP    TFA OIL
CIRCULATION PUMP FOR P-2980 PID DWG 15-1026-55    A P-0430    PUMP    TFA #2
FUEL OIL TRANSFER PUMP TFA-PN011 P-0430 PID DWG TFA-16-14305-07 (OUT OF SERVICE
10/2008)    I P-1206    PUMP    TFA AVIATION FUEL BLENDING TFA-PN040 P-1206 PID
DWG TFA-16-14305-58    I P-1214    PUMP    TFA AVIATION FUEL BLENDING TFA-PN042
P-1214 PID DWG TFA-16-14305-58    I P-0432    PUMP    TFA AVIATION GASOLINE
TFA-PN081 PID DWG TFA-16-14305-39    I P-0449    PUMP    TFA AVJET LOADING PUMP
TFA-PN097 P-0449 (OUT OF SERVICE)    I P-0421    PUMP    TFA AVJET TRANSFER PUMP
TFA-PN003 P-0421 PID DWG TFA-16-14305-04    A P-0350    PUMP    TFA AVJET
TRANSFER PUMP TFA-PN049 P-0350 PID DWG TFA-16-14305-26 VOC TAG NO. 15892    A
P-0450    PUMP    TFA AVJET TRANSFER PUMP TFA-PN098 P-0450 PID DWG
TFA-16-14305-16 VOC TAG NO. 15031 (THIS PUMP TRAVELS BUT IS IN SERVICE - 08/07)
   I P-0437    PUMP    TFA B.S.W. TRANSFER PUMP TFA-PN017 P-0437 PID DWG
TFA-16-14305-13    I P-1268    PUMP    TFA BENZENE LOADING PUMP TFA-PN069 P-1268
PID DWG TFA-16-14305-51    A P-2978    PUMP    TFA BENZENE TRANSFER PUMP FROM
TANK 22 TFA-PN045B PID NO. 15-1803-24    A P-1292    PUMP    TFA BENZENE
TRANSFER PUMP PN106 P-1292 PID DWG TFA-16-14305-48 VOC TAG NO. 06033    A P-2038
   PUMP    TFA BUNKER PUMP TFA-PN124 P-2038 PID DWG TFA-16-14305-49    A P-1329
   PUMP    TFA BUTANE GAS BLENDING INJECTION PUMP TFA-PN012B P-1329    A P-2980
   PUMP    TFA BUTANE TRANSFER PUMP P-2980 TFA-PN012A PID DWG 15-1026-55    A
P-0431    PUMP    TFA BUTANE TRANSFER PUMP TFA-PN012 P-0431 PID DWG
TFA-16-14305-55    A P-2765    PUMP    TFA BUTANE UNLOADING PUMP TFA-PN136
P-2765 PID DWG TFA-16-14305-68    A P-2766    PUMP    TFA BUTANE VAPOR PUMP
TFA-PN137 P-2766 PID DWG TFA-16-14305-68 NO PM REQUIRED AS OF 1-06    A P-2312
   PUMP    TFA CHEMICAL INJECTION PUMP TFA-PN133 P-2312 PID DWG TFA-16-14305-09
   A P-2910    PUMP    TFA COLONIAL PIPELINE BOOSTER PUMP TFA-PN149 P-2910 *****
SEE NOTE ON PAGE 6 *****    A P-2929    PUMP    TFA COLONIAL PIPELINE FLUSHING
PUMP TFA-PN150 P-2929 NEW PROJECT    A P-2145    PUMP    TFA CRUDE BLENDING PUMP
TFA-PN155 AT TANK #10 P-2145    I P-1234    PUMP    TFA CRUDE BOOSTER PUMP
TFA-PN053 P-1234 PID DWG TFA-16-14305-03    A P-1891    PUMP    TFA CRUDE
BOOSTER PUMP TFA-PN118 P-1891 PID DWG TFA-16-14305-14    I P-1235    PUMP    TFA
CRUDE FLUSHING PUMP TFA-PN051 P-1235 PID DWG TFA-16-14305-03 VOC TAG NO. D14306
   A P-1275    PUMP    TFA CRUDE INJECTION PUMP TFA-PN086 P-1275 PID DWG
TFA-16-14305-11 VOC TAG NO. 14862    A P-2157    PUMP    TFA CRUDE INJECTION
PUMP TFA-PN093 P-2157 PID DWG TFA-16-14305-01 VOC TAG NO. 14736    A P-1863   
PUMP    TFA CRUDE INJECTION PUMP TFA-PN132 P-l863 PID DWG TFA-16-14305-01 VOC
TAG NO. 14729    A P-1267    PUMP    TFA CUMENE LOADING PUMP TFA-PN068 P-1267
PID DWG TFA-16-14305-48 (REMOVED FROM SERVICE 1/98)(SEE W.O.98-00123-00)    A
P-0218    PUMP    TFA CUMENE LOADING PUMP TFA-PN092 P-0218 PID DWG
TFA-16-14305-48    I P-0423    PUMP    TFA DIESEL OIL TRANSFER PUMP TFA-PN005
P-0423 PID DWG TFA-16-14305-05    A P-0436    PUMP    TFA DIESEL OIL TRANSFER
PUMP TFA-PN016 P-0436 PID DWG TFA-16-14305-54A    I P-1273    PUMP    TFA DIESEL
TO SALES LOADING PUMP TFA-PN079 P-1273 PID DWG TFA-16-14305-18 VOC TAG NO. 15444
   A P-1274    PUMP    TFA DIESEL TO SALES LOADING PUMP TFA-PN080 P-1274 PID DWG
TFA-16-14305-18 VOC TAG NO. 15453    A P-1892    PUMP    TFA FLUSHING PUMP
TFA-PN119 P-l892 PID DWG TFA-16-l4305-01 VOC TAG NO. 14755    A P-1693    PUMP
   TFA FUEL BLENDING PUMP TFA-PN018 P-1693 PID DWG TFA-16-14305-56    A P-0439
   PUMP    TFA FUEL BLENDING PUMP TFA-PN019 P-0439 PID DWG TFA-16-14305-56    A
P-1744    PUMP    TFA FUEL OIL TO DOCK LOADING PUMP TFA-PN113 P-l744 PID DWG
TFA-16-14305-50    A P-1745    PUMP    TFA FUEL OIL TO DOCKS TRANSFER PUMP
TFA-PN113A P-1745 PID DWG TFA-16-14305-50    A P-0426    PUMP    TFA FUEL OIL
TRANSFER PUMP TFA-PN008 P-0426 PID DWG TFA-16-14305-06    A P-0427    PUMP   
TFA FUEL OIL TRANSFER PUMP TFA-PN008A PUMP P-0427 PID DWG TFA-16-14305-06 VOC
TAG NO. 14456    A P-1233    PUMP    TFA FURNACE OIL BOOSTER PUMP TFA-PN050
P-1233 PID DWG TFA-16-14305-17 VOC TAG NO. 15165    A P-1251    PUMP    TFA
FURNACE OIL BOOSTER PUMP TFA-PN057 P-1251 PID DWG TFA-16-14305-17 VOC TAG NO.
15206    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-1296    PUMP    TFA FURNACE OIL PUMP TFA-PN096 P-1296 (OUT OF SERVICE)    I
P-2071    PUMP    TFA FURNACE OIL TRANSFER PUMP (COLONIAL) TFA-PN125 P-2078 PID
DWG TFA-16-14305-17    A P-2079    PUMP    TFA FURNACE OIL TRANSFER PUMP
(COLONIAL) TFA-PN126 P-2079 PID DWG TFA-16-14305-17    A P-0424    PUMP    TFA
FURNACE OIL TRANSFER PUMP TFA-PN006 P-0424 PID DWG TFA-16-14305-05    A P-1278
   PUMP    TFA FURNACE OIL TRANSFER PUMP TFA-PN089 P-1278 PID DWG
TFA-16-14305-34    A P-1279    PUMP    TFA FURNACE OIL TRANSFER PUMP TFA-PN090
P-1279 PID DWG TFA-16-14305-34    A P-1428    PUMP    TFA FURNACE OIL TRANSFER
PUMP TFA-PN104 P-1428 PID DWG TFA-16-14305-23 VOC TAG NO. 15299    A P-1254   
PUMP    TFA GASOLINE AND FURNACE OIL (LAUREL) TRANSFER PUMP TFA-PN060 P-1254 PID
DWG TFA-16-14305-08    A P-2948    PUMP    TFA GASOLINE BLEND HEADER SAMPLE
RECOVERY PUMP P-2948 TFA-PN153 AT TANK NO. 31 PID DWG NO. PM REQUIRED AS OF 1-06
   A P-2887    PUMP    TFA GASOLINE BLENDING PUMP TFA-PN044 VOC TAG NO. 15349   
A P-2632    PUMP    TFA GASOLINE BLENDING PUMP TFA-PN105 P-2632 PID DWG
TFA-15-1026-55 VOC TAG NO. 16657    A P-2888    PUMP    TFA GASOLINE BLENDING
PUMP TFA-PN142 P-2888 VOC TAG NO. 15860    A P-2889    PUMP    TFA GASOLINE
BLENDING PUMP TFA-PN143 VOC TAG NO. 15523    A P-2890    PUMP    TFA GASOLINE
BLENDING TFA-PN144 PID DWG 15-1803-40    I P-2891    PUMP    TFA GASOLINE
BLENDING TFA-PN145 PID DWG 15-1803-40    A P-2892    PUMP    TFA GASOLINE
BLENDING TFA-PN146 PID DWG 15-1803-40    A P-2893    PUMP    TFA GASOLINE
BLENDING TFA-PN147 PID DWG 15-1803-45 VOC TAG NO. 17009    A P-1252    PUMP   
TFA GASOLINE BOOSTER PUMP TFA-PN148 P-1252 PID DWG TFA VOC TAG NO. 16988    A
P-1867    PUMP    TFA GASOLINE LOADING PUMP TFA-PN114 P-1867 PID DWG
TFA-16-14305-46    A P-0419    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN001
P-0419 PID DWG TFA-16-14305-04    A P-0420    PUMP    TFA GASOLINE TRANSFER PUMP
TFA-PN002 P-0420 PID DWG TFA-16-14305-04    A P-0422    PUMP    TFA GASOLINE
TRANSFER PUMP TFA-PN004 P-0422 PID DWG TFA-16-14305-04    A P-0433    PUMP   
TFA GASOLINE TRANSFER PUMP TFA-PN013 PUMP P-0433 PID DWG TFA-16-14305-55    I
P-0434    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN014 P-0434 PID DWG
TFA-16-14305-54A    I P-1245    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN054
P-1245 PID DWG TFA-16-14305-35 VOC TAG NO. 06267    A P-1249    PUMP    TFA
GASOLINE TRANSFER PUMP TFA-PN055 P-1249 PID DWG TFA-16-14305-13 VOC TAG NO.
15293    A P-1277    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN087 P-1277 PID DWG
TFA-16-14305-31    A P-1272    PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN088
P-1272 PID DWG TFA-16-14305-26 VOC TAG NO. 15881    A P-2630    PUMP    TFA
GASOLINE TRANSFER PUMP TFA-PN127 P-2630 PID DWG TFA-16-14305-37    A P-2631   
PUMP    TFA GASOLINE TRANSFER PUMP TFA-PN130 P-2631 PID DWG TFA-16-14305-37    A
P-1253    PUMP    TFA GASOLINE(LAUREL)BOOSTER PUMP TFA-PN059 P-1253 PID DWG
TEA-16-14305-14 VOC TAG NO. 14968    A P-2539    PUMP    TFA HARBOR PIPELINE
PRODUCTS PUMP TFA-PN007 P-2539 PID DWG TFA-16-14305-07    A P-2602    PUMP   
TFA HEATING OIL TRANSFER PUMP TFA-PN052 P-2602 PID DWG TFA-16-14305-37 VOC TAG
NO. 15930    A P-1264    PUMP    TFA INHIBITOR INJECTION PUMP TFA-PN129 P-1264
PID DWG TFA-16-14305-09    A P-1265    PUMP    TFA INHIBITOR UNLOADING PUMP
TFA-PN066 P-1265 PID DWG TFA-16-14305-58    I P-1208    PUMP    TFA ISO BUTANE
TRANSFER PUMP TFA-PN047 P-1208 PID DWG TFA-16-14305-61 VOC TAG NO. 16414    A
P-1276    PUMP    TFA KEROSENE TRANSFER PUMP TFA-PN078 P-1276 PID DWG
TFA-16-14305-31    A P-1935    PUMP    TFA LPG LOADING PUMP TFA-PN064 P-1935 PID
DWG TFA-16-14305-63    A P-2852    PUMP    TFA LPG LOADING PUMP TFA-PN064 P-2852
(NEW) PID DWG 15-1026-63 (IN STORAGE SPARE - 5/08)    I P-2223    PUMP    TFA
LPG OFF TEST PUMP TFA-PN065 P-2223 PID DWG TFA-16-14305-63    A P-2036    PUMP
   TFA LPG RETURN PUMP TFA-PN070 P-2036 PID DWG TFA-16-14305-60    A P-3034   
PUMP    TFA N-14 CRUDE DEWATERING LINE BOOSTER PUMP TFA-PN157 (NEW INSTALLATION
07/2008)    A P-1651    PUMP    TFA NAPHTHA TRANSFER PUMP TFA-PN151 P-1651 PID
DWG TFA-16-14305-48 VOC TAG NO. 15826    I P-1429    PUMP    TFA NAPTHA TRANSFER
PUMP TFA-PN108 P-1429 PID DWG TFA-15-1803-19 VOC TAG NO. 15320    I P-3233   
PUMP    TFA NO. 1 PUMFHOUSE SEWAGE LIFT PUMP TFA-PN138 P-2817 PID DWG TFA-
OPERATIONS PM    A P-2817    PUMP    TFA NO. 1 PUMPHOUSE SEWAGE LIFT PUMP
TFA-PN138 P-2817 PID DWG TFA- OPERATIONS PM    I P-0781    PUMP    TFA NO.2 PUMP
HOUSE PUMP TFA-PN035 PUMP P-0781 PID DWG TFA-16-14305-54A    A P-2864    PUMP   
TFA RAIN WATER DRAW OFF PUMP TFA-PN141 P-2864    A P-2540    PUMP    TFA RESID
TO FCC UNIT FROM TANK 16 PUMP TFA-PN128 P-2540 PID DWG TFA-16-14305-21    A
P-0799    PUMP    TFA S.C. BOOSTER (HARBOR) PUMP TFA-PN043 P-0799 PID DWG
TFA-16-14305-38    A P-2764    PUMP    TFA SALES KERO FUEL PUMP TFA-PN152 P-2764
PID DWG TFA-    A P-0435    PUMP    TFA SULFOLANE TRANSFER PUMP TFA-PN139 P-0435
PID DWG TFA-15-1803-46    A P-0453    PUMP    TFA SUMP PUMP TFA-PN033 P-0453 PID
DWG TFA-16-14305-54A    A P-1219    PUMP    TFA TANK TEST PUMP TFA-PN048 P-1219
NOT ON PID - PORTABLE PUMP    A P-1280    PUMP    TFA TOLUENE TRANSFER PUMP
TFA-PN091 P-1280 PID DWG TFA-16-14305-48 VOC TAG NO. 06154    A P-3021    PUMP
   TFA TOLUENE GAS BLENDING PUMP P-3021 TFA-PN156 AT TANK N0.31 PID DWG    A
P-1250    PUMP    TFA TOLUENE TRANFER PUMP TFA-PN056 P-1250 PID DWG
TFA-16-14305-37    A P-1431    PUMP    TFA TOLUENE TRANSFER PUMP TFA-PN045
P-1431 PID DWG TFA-16-14305-62    I P-2032    PUMP    TFA TOLUENE TRANSFER PUMP
TFA-PN045A P-2032 PID DWG TFA-16-14305-62 OPERATIONS PM    I



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

P-0428   PUMP    TFA TRANSFER BOOSTER PUMP TFA-PN009, PUMP P-0428 PID DWG
TFA-16-14305-23    A P-2267   PUMP    TFA TRAVELLING MUD PUMP NOT ON PID    A
P-1494   PUMP    TFA TRUCK SCALE SUMP PUMP TFA-PN063 P-1494 NOT ON PID NO PM
REQUIRED AS OF 1-06    I P-1256   PUMP    TFA WASTE OIL PUMP TFA-PN062 P-l256
(OUT OF SERVICE) NOT ON PID    I P-1426   PUMP    TFA XYLENE TRANSFER PUMP
TFA-PN103 P-1426 PID DWG TFA-16-14305-22 VOC TAG NO. 06154    A P-1888   PUMP   
TFA XYLENETRANSFER PUMP TFA-PN117 P-1888 PID DWG TFA-16-14305-35 VOC TAG NO.
06291    I RV-250272   RELIEF VALVE    RV-250272 TFA STEAM STATION ( E-20 FRACT
) RELIEF VALVE ( 4”x6” - SET@150PSI ) PID DWG ICP-16-14514-33    A RV-250493  
RELIEF VALVE    RV-250493 RELIEF VALVE TFA #2 PUMP HOUSE BUTANE TRUCK LOADING.
(3/4” x 1” / SET @ 350PSI)    A RV-250494   RELIEF VALVE    RV-250494 RELIEF
VALVE FOR BUTANE TRUCK LOADING #2 PUMP HOUSE TFA (3/4” X 1” / SET @ 350PSI)    A
RV-250495   RELIEF VALVE    RV-250495 THERMAL RELIEF VALVE FOR GASOLINE
COMPONENT RECEIVING LINE    I RV-250496   RELIEF VALVE    RV-250496 THERMAL
RELIEF FOR GASOLINE COMPONENT RECEIVING LINE    I RV-250498   RELIEF VALVE   
RV-250498 PSV OFF LINE 8 INCH CAA-3340-NI. (3/4” x 1” /SET@150PSI)    A
RV-250510   RELIEF VALVE    TFA 0-114-24” FUEL OIL LINE TO TANK 118 RV-250510
(1”x 1” / 150PSI)    A RV-250149   RELIEF VALVE    TFA 10”N403 LINE (NAPHTHA) AT
TANK 22 RELIEF VALVE (l” x 1”- SET@ 150PSI) PID DWG TFA-I6-14305-24    I
RV-250150   RELIEF VALVE    TFA 14-N361 LINE (BENZENE) AT TANK 22 RELIEF VALVE
(1” x 1” - SET@ 150PSI) PID DWG TFA-I6-I4305-24    A RV-250279   RELIEF VALVE   
TFA 18” FURNACE OIL LINE AT TANK 403 RELIEF VALVE (3/4” X 1”- SET@ 70 PSI) PID
DWG TFA-I6-14305-44    A RV-250285   RELIEF VALVE    TFA 24”N600 LINE PUMP
TFA-PN125 & PN126 (FURNACE OIL) RELIEF VALVE RV-250285 (3/4” x 1” - SET @
150PSI) PID DWG TFA-16- 14305-17    A RV-250286   RELIEF VALVE    TFA 24-N6002
LINE (FURNACE OIL) TIE-IN AT TANK 44 (1” x 1” - SET @ 70PSI) PID DWG
TFA-16-14305-29    A RV-250164   RELIEF VALVE    TFA 30” LINE F/C WEST OF PUMP
AT TANK 117 ON WALKWAY NORTHWEST SIDE OF PLATFORM RELIEF VALVE PID DWG TFA-16-
14305-50 (3/4” x 1”- SET @165PSI)    A RV-250509   RELIEF VALVE    TFA BENZENE
LINE (O-N364-6”-J15C) TO TANK #22 TFA-TK022 P&ID DWG 15-24 (1” x 1”/ I50PSI)   
I RV-250118   RELIEF VALVE    TFA BENZENE LINE NEAR TANK 113 RELIEF VALVE (3/4”
x 1” - SET @ 25 PSI) PID DWG TFA-16-14305-47    A RV-250173   RELIEF VALVE   
TFA BENZENE PUMP TFA-PN069 DISCHARGE RELIEF VALVE (3/4” x 1”- SET@ I35PSI)PID
DWG TFA-16-14305-51    A RV-250312   RELIEF VALVE    TFA BENZENE TANK TFA-TK112
N420 LINE RELIEF VALVE (3/4” x 1” - SET@115PSI) PlD DWG TFA-l6-14305-47
(OPERATIONS)    A RV-250252   RELIEF VALVE    TFA BUNKER PUMP TFA-PN124 RELIEF
VALVE RV-250252 (3/4” x 1” - SET @ 165PSI) PID DWG TFA-16-14305-49    A
RV-250253   RELIEF VALVE    TFA BUNKER PUMP TFA-PN124 RELIEF VALVE RV-250253
(3/4” x 1” - SET @ 165PSI) PID DWG TFA-16-14305-49    A RV-250424   RELIEF VALVE
   TFA BUTANE LOADING LINE TO DOCK NO.IA RELIEF VALVE PID DWG TFA- (3/4” x 1” -
SET @ 25 PSI) PER COASTGUARD REG.33CFR127    A RV-250420   RELIEF VALVE    TFA
BUTANE LOADING LINE TO DOCK NO. 1A RELIEF VALVE PID DWG TFA- 15-1803- 14 (3/4” x
1”- SET@ 25 PSI) PER COASTGUARD REG.33CFR127 MAX. CYCLE    I RV-250418   RELIEF
VALVE    TFA BUTANE LOADING LINE TO DOCK NO.IA RELIEF VALVE RV-250418 PID DWG
TFA-15-1803-14 (3/4” x 1” - SET @ 25 PSI) PER COASTGUARD REG. 33CFR127    A
RV-250014   RELIEF VALVE    TFA BUTANE SPHERE TFA-TK035 RELIEF VALVE (4” x 6” -
SET @ 75 PSI) PID DWG TFA-16-14305-60    A RV-250306   RELIEF VALVE    TFA
BUTANE SPHERE TFA-TK035 RELIEF VALVE (4” x 6”/ SET @ 75 PSI) PID DWG
TFA-16-14305-60    A RV-250020   RELIEF VALVE    TFA BUTANE SPHERE TFA-TK035
RELIEF VALVE PID DWG TFA-16-14305-60 (6” x 8” - SET @ 0.1 VAC.)    A RV-250022  
RELIEF VALVE    TFA BUTANE SPHERE TFA-TK035 RELIEF VALVE PID DWG TFA-16-14305-60
(6” x 8” SET @ 0.1 VAC.)    A RV-250021   RELIEF VALVE    TFA BUTANE SPHERE
TFA-TK036 RELIEF VALVE RV-250021 (6” x 8” - SET @ 0.1 VAC.) PID DWG
TFA-16-14305-61    A RV-250023   RELIEF VALVE    TFA BUTANE SPHERE TFA-TK036
RELIEF VALVE RV-250023 (6” X 8” - SET @ 0.1 VAC ) PID DWG TFA-16-14305-61    A
RV-250304   RELIEF VALVE    TFA BUTANE SPHERE TFA-TK036 RELIEF VALVE RV-250304
(4” x 6” - SET @ 75 PSI) PID DWG TFA-16-14305-61    A RV-250363   RELIEF VALVE
   TFA BUTANE SPHERE TFA-TK036 RELIEF VALVE RV-250363 (4” x 6” - SET @ 75PSI)
PID DWG TFA-16- 14305-61    A RV-250024   RELIEF VALVE    TFA BUTANE SPHERE
TFA-TK037 RELIEF VALVE RV-250024 (6” x 8” - SET @ 0.1 VAC.) PID DWG TFA-16-14305
-61    A RV-250025   RELIEF VALVE    TFA BUTANE SPHERE TFA-TK037 RELIEF VALVE
RV-250025 PID DWG TFA-16-14305-61 (6” x 8” - SET @ 0. 1 VAC.)    A RV-250447  
RELIEF VALVE    TFA BUTANE SPHERE TFA-TK037 RELIEF VALVE RV-250447 (4” x 6” -
SET @ 75 PSI) PID DWG TFA-16- 14305-61    A RV-250471   RELIEF VALVE    TFA
BUTANE SPHERE TFA-TK037 RELIEF VALVE RV-250471 (4”x6” - SET@75PSI) PID DWG
TFA-16-14305-61    A RV-250028   RELIEF VALVE    TFA BUTANE SPHERE TFA-TK058
RELIEF VALVE RV-250028 PID DWG TFA-16-14305-59 (6” x 8” - SET @ 0.1 VAC.)    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

RV- 250029    RELIEF VALVE    TFA BUTANE SPHERE TFA-TK058 RELIEF VALVE RV-250029
PID DWG TFA-16-14305-59 (6” x 8” - SET @ 0.1 VAC.)    A RV-250446    RELIEF
VALVE    TFA BUTANE SPHERE TFA-TK058 RELIEF VALVE RV-250446 (4” x 6” - @75PSI)
PID DWG TFA-16-14305-59 (OFF/ON DO BOTH SAME TIME)    A RV-250477    RELIEF
VALVE    TFA BUTANE SPHERE TFA-TK058 RELIEF VALVE RV-250477 (4” x 6” - SET @ 75
PSI) PID DWG TFA-16-14305-59 (OFF/ON DO BOTH SAME TIME)    A RV-250512    RELIEF
VALVE    TFA BUTANE SPHERES ROTATIONAL VALVE FOR USE IN LOCATIONS: 15-086,
15-087, 15-100, 15-101, 15-102,15-103, 15-084, 15-085 (4” x 6” / SET @ 75 PSI)
   A RV-250513    RELIEF VALVE    TFA BUTANE SPHERES ROTATIONAL VALVE FOR USE IN
LOCATIONS: 15-086, 15-087, 15-100, 15-101, 15-102, 15-103, 15-084, 15-085 (“4 x
6” / SET @ 75PSI)    A RV-250067    RELIEF VALVE    TFA BUTANE UNLOADING No. 2
PUMP HOUSE RELIEF VALVE (3” x 4” - SET @ 75PSI) PID DWG TFA-16-14305-68    A
RV-250027    RELIEF VALVE    TFA CLAY FILTER TFA-D103 RELIEF VALVE RV-250027 (4”
x 6” - SET @ 70 PSI) PID DWG TFA-16-14305-16    A RV-250522    RELIEF VALVE   
TFA CRUDE STORAGE TANK TFA-TK117 RELIEF VALVE PID DWG 15-1803-49 (1” x 1” / SET
@ 150PSIG)    A RV-250185    RELIEF VALVE    TFA CRUDE TANK TFA-TK101 6” N14
LINE RELIEF VALVE (1/2” x 1” - SET @ 145PSI) PID DWG TFA 15-1803-02    A
RV-250183    RELIEF VALVE    TFA CRUDE TANK TFA-TK105 20” N2 CHARGE LINE RELIEF
VALVE RV-250183 (1/2” x 1”- SET @145PSI) PID DWG TFA-16-14305-01    A RV-250182
   RELIEF VALVE    TFA CRUDE TANK TFA-TK105 20” N2A LINE RELIEF VALVE (1/2” x 1”
- SET @145 PSI) PID DWG TFA-16-14305-01    A RV-250181    RELIEF VALVE    TFA
CRUDE TANK TFA-TK105 20” N2A LINE RELIEF VALVE (3/4” x 1” - SET @ 100PSI) PID
DWG TFA-16-14305-01    A RV-250184    RELIEF VALVE    TFA CRUDE TANK TFA-TK105
24” N1 LINE RELIEF VALVE (1/2” x 1” - SET @ 145PSI) PID DWG TFA-16-14305-01    A
RV-250335    RELIEF VALVE    TFA CRUDE TANK TFA-TK117 RELIEF VALVE RV-250335 PID
DWG 15-1803-49 (1” x 1” / SET @150PSIG)    A RV-250521    RELIEF VALVE    TFA
CRUDE TANK TFA-TK117 RELIEF VALVE RV-250521 PID DWG 15-1803-49 (1” x 1” / SET
@150PSIG)    A RV-250066    RELIEF VALVE    TFA CUMENE PUMP TFA-PN092 DISCHARGE
RELIEF VALVE (1/2” x 3/4”) SET @125PSI) PID DWG TFA-15-1803-48    A RV-250508   
RELIEF VALVE    TFA DISCHARGE TO TANK 112 RELIEF VALVE RV-250508 P&ID DWG #15-47
(3/4” x 1” / 115PSI)    I RV-250379    RELIEF VALVE    TFA FCC FEED TANK 9
TFA-TK009 RELIEF VALVE PID DWG TFA-16-14305-10 (3/4” x 1” - SET @ 260PSI)    A
RV-250533    RELIEF VALVE    TFA FLARE SYSTEM NITROGEN SYSTEM FOR EP IDLING
RELIEF VALVE (3/4” x 1” / SET@ 20PSI)    A RV-250534    RELIEF VALVE    TFA FUEL
GAS SYSTEM NITROGEN SYSTEM FOR EP IDLING RELIEF (3/4” x 1” / SET @ 20PSI)    A
RV-250153    RELIEF VALVE    TFA FUEL OIL PUMP TFA-PN113A RELIEF VALVE (3/4” x
1” - SET @ 165PSI) PID DWG TFA-16-14305-50    A RV-250156    RELIEF VALVE    TFA
FUEL OIL TANK TFA-TK116 TANK INLET LINE RELIEF VALVE RV-250156 (3/4” x 1” SET @
165PSI) PID DWG TFA-16-14305-49    A RV-250161    RELIEF VALVE    TFA FUEL OIL
TANK TFA-TK116 TANK OUTLET LINE RELIEF VALVE RV-250161 (3/4” x 1” - SET @
165PSI) PID DWG TFA-16-14305-49    A RV-250155    RELIEF VALVE    TFA FUEL OIL
TRANSFER LINE WEST OF TANK 117 TFA-PIPE RELIEF VALVE RV-250155 (3/4” x 1” - SET
@ 165PSI) PID DWG TFA-16-14305-49    A

RV-250162

RV-250154

  

RELIEF VALVE

RELIEF VALVE

  

TFA FUEL OIL TRANSFER PUMP TFA-PN113 (NORTH) DISCHARGE LINE RELIEF VALVE
RV-250162 (3/4” x 1” - SET @ 165PSI) PID DWG TFA-16-14305-50

TFA FUEL OIL TRANSFER PUMP TFA-PN113A (SOUTH) DISCHARGE LINE RELIEF VALVE
RV-250154 (3/4” x 1” - SET @ 165PSI) PID DWG TFA-16-14305-50

   A RV-250163    RELIEF VALVE    TFA FUEL OIL TRANSFER PUMP TFA- PN113A
DISCHARGE LINE AFTER BLOCK VALVE RELIEF VALVE RV-250163 (3/4” x 1” - SET @
165PSI) PID DWG TFA-16-143065-50    A RV-250529    RELIEF VALVE    TFA FUEL OIL
TRANSFER PUMP TFA-PN113A SUCTION LINE RELIEF VALVE (3/4” x 1” - SET @ 165 PSI)
PID DWG TFA-16-14305-50    A RV-250157    RELIEF VALVE    TFA FUEL OIL TRANSFER
PUMP TFA-PN113A SECTION LINE RELIEF VALVE RV-250157 (3/4” x 1” - SET @ 165PSI)
PID DWG TFA-16-14305-50    I RV-250095    RELIEF VALVE    TFA FURNACE OIL TANK
TFA-TK401 RELIEF VALVE (1” X 1” - SET @ 150 PSI) PID DWG TFA-16-14305-43    A
RV-250070    RELIEF VALVE    TFA GAS OIL LINE AT TANK 60 RELIEF VALVE RV-250070
(1” x 1” - SET @ 100 PSI) PID DWG TFA-16-14305-26    A RV-250071    RELIEF VALVE
   TFA GAS OIL LINE AT TANK 60 RELIEF VALVE RV-250071 (1” x 1” - SET @ 100 PSI)
PID DWG TFA-16-14305-26    A RV-250072    RELIEF VALVE    TFA GAS OIL LINE AT
TANK 61 RELIEF VALVE RV-250072 (1” x 1” - SET @ 100PSI) PID DWG TFA-16-14305-26
   A RV-250073    RELIEF VALVE    TFA GAS OIL LINE AT TANK 61 RELIEF VALVE
RV-250073 (1” x 1” - SET @ 100PSI) PID DWG TFA-16-14305-26    A RV-250423   
RELIEF VALVE    TFA GASOLINE COMP. LOADING LINE TO DOCK NO. 1A RELIEF VALVE PID
DWG DOC-30-1011-13 (3/4” x 1”- SET @25 PSI) PER COASTGUARD REG.33CFR1217    A
RV-250422    RELIEF VALVE    TFA GASOLINE COMP. LOADING LINE TO DOCK NO. 1A
RELIEF VALVE PID DWG DOC-30-1011-14 (3/4” x 1” - SET @ 25 PSI) PER COASTGUARD
REG.33CFR127    A RV-250374    RELIEF VALVE    TFA GASOLINE TANK TFA-TK070
RELIEF VALVE PRODUCT PIPELINE (3/4” x 1” - SET @150PSI) PID DWG TFA 16-14305-27
(OPERATIONS)    A RV-250455    RELIEF VALVE    TFA GASOLINE TO DOCK NO 2 N 76
LINE RV-250455 (3/4” x 1” SET @ 150 PSI) PID DWG DOC 15-1026-04    A RV-250013
   RELIEF VALVE    TFA JET FUEL CLAY FILTER RELIEF VALVE TFA-D107 (3” x 4” - SET
@ 100PSI) PID DWG TFA-16-14305-16    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

RV-250172    RELIEF VALVE    TFA JP-4 STORAGE TANK TFA-TK121 AND TFA-TK120
SUCTION TO PUMP LINE RELIEF VALVE RV-250172 (3/4” x 1”)- SET @ 165PSI) PID DWG
TFA-16-14305-46    A RV-250171    RELIEF VALVE    TFA JP-4 STORAGE TANK
TFA-TK121 SUCTION LINE RELIEF VALVE RV-250171(3/4”x1” - SET @ 75PSI) PID DWG
TFA-16-14305-46    A RV-250170    RELIEF VALVE    TFA JP-4 TANK TFA-TK120
SUCTION LINE RELIEF VALVE RV-250170(3/4”x1” - SET @ 75PSI) PID DWG
TFA-16-14305-46    A RV-250383    RELIEF VALVE    TFA KEROSENE PUMP AROUND
SYSTEM RELIEF VALVE (3/4”x1” - SET @ 150PSI) PID DWG TFA-16-14305-05A    A
RV-250108    RELIEF VALVE    TFA LPG LINE (VENT LINE) NORTH VALVE NORTH OF
TFA-TK090 TFA-PIPE RELIEF VALVE RV-250108(1”x1”-SET @ 500PSI) PID DWG
TFA-16-14305-64    A RV-250105    RELIEF VALVE    TFA LPG LOADING RACK AT No.2
PUMP HOUSE RELIEF (1”x1” - SET @ 500PSI) PID DWG TFA-16-14305-67    A RV-250431
   RELIEF VALVE    TFA LPG NORTH PUMP MANIFOLD EAST VALVE (WEST BANK) EAST OF
BULLETS TFA-PIPE RELIEF VALVE RV-250431 (1”x1”- SET @ 525PSI) PID DWG
TFA-16-14305-63    A RV-250432    RELIEF VALVE    TFA LPG NORTH PUMP MANIFOLD
WEST VALVE (WEST BANK) EAST OF BULLETS TFA-PIPE RELIEF VALVE RV-250432 (1”x1”-
SET @ 500PSI) PID DWG TFA-16-14305-63    A RV-250098    RELIEF VALVE    TFA LPG
PROPANE VAPORIZER AT No. 2 PUMP HOUSE (2”x3” - SET @ 250PSI) PID DWG
TFA-16-14305-67    A RV-250125    RELIEF VALVE    TFA LPG RETURN PUMP TFA-PN070
DISCHARGE LINE NORTH RELEIF VALVE RV-250125 (3/4”x1”- SET @ 525PSI) PID DWG
TFA-16-14305-60    A RV-250124    RELIEF VALVE    TFA LPG RETURN PUMP TFA-PN070
DISCHARGE LINE SOUTH RELEIF VALVE RV-250124 (3/4”x1”- SET @ 525PSI) PID
TFA-16-14305-60    A RV-250282    RELIEF VALVE    TFA LPG RETURN PUMP TFA-PN070
DISCHARGE LINE WEST RELEIF VALVE RV-250282 (3/4”x1”- SET @ 500PSI) PID DWG
TFA-16-14305-60    A RV-250127    RELIEF VALVE    TFA LPG RETURN PUMP TFA-PN070
DISCHARGE MANIFOLD (3/4”x1” - SET @ 525PSI) PID DWG TFA-16-14305-60 OPERATIONS
   A RV-250129    RELIEF VALVE    TFA LPG RETURN PUMP TFA-PN070 DISCHARGE
MANIFOLD NORTH RELIEF VALVE RV-250129 (3/4”x1” - /SET @ 525PSI) PID DWG
TFA-16-14305-60    A RV-250128    RELIEF VALVE    TFA LPG RETURN PUMP TFA-PN070
DISCHARGE MANIFOLD SOUTH RELIEF VALVE RV-250128 (3/4”x1” - SET @ 525PSI) PID DWG
TFA-16-14305-60    A RV-250130    RELIEF VALVE    TFA LPG SOUTH PUMP MANIFOLD
EAST VALVE EAST OF BULLETS TFA-PIPE RELIEF VALVE RV-250130 (3/4”x1”- SET @ 500
PSI) PID DWG TFA-16-14305-63    A RV-250132    RELIEF VALVE    TFA LPG SOUTH
PUMP MANIFOLD MIDDLE WEST VALVE EAST OF BULLETS TFA-PIPE RELIEF VALVE RV-250132
(1”x1” - SET @ 500 PSI) PID DWG TFA-16-14305-63    A RV-250139    RELIEF VALVE
   TFA LPG SOUTH PUMP MANIFOLD WEST VALVE EAST OF BULLETS TFA-PIPE RELIEF VALVE
RV-250139 (1”x1” - SET @ 500PSI) PID DWG TFA-16-14305-63    A RV-250461   
RELIEF VALVE    TFA N-12 LINE TANK 28 RELIEF VALVE RV-25046 (3/4”X1” SET @ 150
PSI ) PID DWG DOC 15-1803-18 NEW PROJECT    A RV-250523    RELIEF VALVE    TFA
N-14 LINE BOOSTER PUMP TFA-PN157 RELIEF VALVE RV-250523 P&ID DWG (3/4”x1” / SET
@ 150 PSIG)    A RV-250471    RELIEF VALVE    TFA N-57 LINE DISCHARGE TO TANK 24
RELIEF VALVE RV-250478 (4”x6” - SET @ 90 PSI) PID DWG TFA-15-1803-23    A
RV-250479    RELIEF VALVE    TFA N57 LINE DISCHARGE TO TANK 24 RELIEF VALVE
RV-250479 (4”x6” - SET @ 90 PSI) PID DWG TFA-15-1803-23    A RV-250459    RELIEF
VALVE    TFA N-12 SUCTION LINE TANK 28 RELIEF VALVE RV-250459(3/4”x 1” SET @ 150
PSI) PID DWG DOC 15-1803-18 NEW PROJECT    A RV-250482    RELIEF VALVE    TFA
N12 SUCTION LINE TANK 31 RELIEF VALVE RV-250482 (3/4” x 1” SET @ 50 PSI) PID DWG
DOC 15-1803-15 NEW PROJECT    A RV-250458    RELIEF VALVE    TFA N6 SUCTION LINE
TANK 19 RELIEF VALVE RV-250458 (3/4” x 1” SET @ 150 PSI) PID DWG DOC 15-1803-17
NEW PROJECT    A RV-250501    RELIEF VALVE    TFA N600 LINE AT #1 PUMPHOUSE
(3/4” x 1”/SET @ 165PSI) 15-03 & 15-07    A RV-250500    RELIEF VALVE    TFA
N600 LINE AT TANK #18 (3/4” x 1”/SET @ 165PSI) P&ID #15-17    A RV-250297   
RELIEF VALVE    TFA N71 LINE (No.2 FUEL OIL) NEAR TANK 4 RELIEF VALVE (3/4” x 1”
- SET @ 100 PSI) PID DWG TFA-16-14305-12    A RV-250296    RELIEF VALVE    TFA
N72 LINE (No.2 FUEL OIL) NEAR TANK 3 RELIEF VALVE (3/4” x 1” - SET @ 100 PSI)
PID DWG TFA-16-14305-12    A RV-250094    RELIEF VALVE    TFA NO.1 PUMPHOUSE
INHIBITOR LINE TANK 33 (3/4” x 1” - SET @ 125PSI) PID DWG TFA-16-14305-09    A
RV-250407    RELIEF VALVE    TFA NO.2 PUMPHOUSE HOT WATER HEATER RELIEF VALVE
(3/4” x 3/4” - SET @ 85PSI) NOT ON PID    A RV-250214    RELIEF VALVE    TFA
No.1 PUMP HOUSE HOT WATER HEATER RELIEF VALVE (3/4” X 3/4”-SET @ 65PSI) NOT ON
PID    RV-250145    RELIEF VALVE    TFA No.2 PUMP HOUSE PETROX TANK CAR
UNLOADING RELIEF VALVE RV-250145 (1-1/2” x 1-1/2” - SET @ 45PSI) NOT ON PID    A
RV-250317    RELIEF VALVE    TFA No.2 PUMPHOUSE REDUCING STEAM RELIEF VALVE (2”
x 3” - SET @ 50 PSI) PID DWG TFA-16-14305-70    A RV-250012    RELIEF VALVE   
TFA No.2 SALT FILTER AT TANK 41 RELIEF VALVE (3”x 4” - SET @ 100 PSI) PID DWG
TFA-16-14305-26    A RV-250511    RELIEF VALVE    TFA 0-111-16” FUEL OIL LINE TO
TANK 118 RV-250511 (1” x 1” / 150PSI)    A RV-250530    RELIEF VALVE    TFA
PN149 COLONIAL PIPELINE PUMP BLOCK VALVE RELIEF VALVE (3/4” x 1” SET @ 150 PSI )
PID DWG DOC 15-1026-17 (FLUSHING LINE)    A RV-250460    RELIEF VALVE    TFA
PN149 COLONIAL PIPELINE PUMP BLOCK VALVE RELIEF VALVE (3/4” x 1” SET @ 150 PSI )
PID DWG DOC 15-1026-17 (FLUSHING LINE) NEW PROJECT    A RV-250462    RELIEF
VALVE    TFA PN149 COLONIAL PIPELINE PUMP BLOCK VALVE RELIEF VALVE RV-250462
(3/4” x 1” SET @800 PSI) PID DWG DOC 15-1026-07 NEW PROJECT    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

RV-250532    RELIEF VALVE    TFA PN149 COLONIAL PIPELINE PUMP BLOCK VALVE RELIEF
VALVE RV-250532 (3/4” x 1” SET @800 PSI) PID DWG DOC 15-1026-07    A RV-250457
   RELIEF VALVE    TFA PN149 COLONIAL PIPELINE PUMP DISCHARGE RELIEF VALVE
RV-250457 (1” x 1” SET @ 800 PSI) PID DWG DOC 15-1026-07    A RV-250531   
RELIEF VALVE    TFA PN149 COLONIAL PIPELINE PUMP DISCHARGE RELIEF VALVE
RV-250531 (1” x 1” SET @ 800 PST) PID DWG DOC 15-1026-07    A RV-250481   
RELIEF VALVE    TFA PN149 COLONIAL PIPELINE PUMP SUCTION LOOP LINE RELIEF VALVE
RV-250481 (1” x 1-1/2” SET @ 100 PSI) PID DWG DOC 15-1026-07 NEW PROJECT    A
RV-250137    RELIEF VALVE    TFA PROPANE STORAGE BULLET TANK RELIEF VALVE (1” x
1” - SET @ 500PSI) PID DWG TFA-16-14305-64    A RV-250035    RELIEF VALVE    TFA
PROPANE STORAGE BULLET TFA-TK090 MANIFOLD NORTH RELIEF VALVE RV-250035 (4” x 6”
- SET @ 250PSI) PID DWG TFA-16-14305-64    A RV-250034    RELIEF VALVE    TFA
PROPANE STORAGE BULLET TFA-TK090 MANIFOLD SOUTH RELIEF VALVE RV-250034 (4” x 6”
- SET @ 250PSI) PID DWG TFA-16-14305-64    A RV-250140    RELIEF VALVE    TFA
PROPANE STORAGE BULLET TFA-TK090 MANIFOLD SOUTH RELIEF VALVE RV-250140 (VENT
LINE) (1” x 1” - SET @ 500PSI) PID DWG TFA-16-14305-64    I RV-250141    RELIEF
VALVE    TFA PROPANE STORAGE BULLET TFA-TK090 MANIFOLD WEST RELIEF VALVE
RV-250141 (1” x 1” - SET @ 500PSI) PID DWG TFA-16-14305-64    I RV-250135   
RELIEF VALVE    TFA PROPANE STORAGE BULLET TFA-TK091 EAST END RELIEF VALVE
RV-250135 (1” x 1” - SET @ 500PSI) PID DWG TFA-16-14305-64    A RV-250136   
RELIEF VALVE    TFA PROPANE STORAGE BULLET TFA-TK091 EAST END SALES SUCTION LINE
RELIEF VALVE RV-250136 (1” x 1” - SET @ 500PSI) PID DWG TFA-16-14305-64    A
RV-250101    RELIEF VALVE    TFA PROPANE STORAGE BULLET TFA-TK091 MANIFOLD EAST
BANK NORTH VALVE RELIEF VALVE RV-250101 (1” x 1” - SET @ 500 PSI) PID DWG
TFA-16-14305-64    A RV-250100    RELIEF VALVE    TFA PROPANE STORAGE BULLET
TFA-TK091 MANIFOLD EAST RELIEF VALVE RV-250100 (1” x 1” - SET @ 500PSI) PID DWG
TFA-16-14305-64    A RV-250032    RELIEF VALVE    TFA PROPANE STORAGE BULLET
TFA-TK091 MANIFOLD NORTH VALVE RELIEF VALVE RV-250032 (4” x 6” - SET @ 250PSI)
PID DWG TFA-16-14305-64    A RV-250451    RELIEF VALVE    TFA PROPANE STORAGE
BULLET TFA-TK091 MANIFOLD SOUTH VALVE RELIEF VALVE RV-250451 (4” x 6” - SET @
250PSI) PID DWG TFA-16-14305-64    A RV-250103    RELIEF VALVE    TFA PROPANE
STORAGE BULLET TFA-TK091 MANIFOLD WEST BANK NORTH VALVE RELIEF VALVE RV-250103
(1” x 1” - SET @ 500 PSI) PID DWG TFA-16-14305-64    A RV-250102    RELIEF VALVE
   TFA PROPANE STORAGE BULLET TFA-TK091 MANIFOLD WEST BANK SOUTH VALVE RELIEF
VALVE RV-250102 (1” x 1” - SET @ 500PSI) PID DWG TFA-16-14305-64    A RV-250134
   RELIEF VALVE    TFA PROPANE STORAGE BULLET TFA-TK091 WEST END EAST BANK SOUTH
RELIEF VALVE RV-250134 (1” x 1” - SET @ 500 PSI) PID DWG TFA-16-14305-64    A
RV-250505    RELIEF VALVE    TFA PROPANE STORAGE BULLET TFA-TK093 MANIFOLD
RELIEF VALVE RV-250505 (4” x 6” - SET @ 250PSI) PID DWG 15-65    A RV-250504   
RELIEF VALVE    TFA PROPANE STORAGE BULLET TFA-TK093 MANIFOLD VALVE RELIEF VALVE
RV-250504 (4” x 6” - SET @ 250PSI) PID DWG 15-65    A RV-250506    RELIEF VALVE
   TFA RELIEF HEADER TO TANK #219 RELIEF VALVE RV-250506 PID DWG 15-51 (3/4” x
1” / 135PSI)    A RV-250507    RELIEF VALVE    TFA RELIEF HEADER TO TANK #219
RELIEF VALVE RV-250507 PID DWG #15-51 (3/4” x 1” / 135PSI)    A RV-250426   
RELIEF VALVE    TFA SALT FILTER TFA-D105 RELIEF VALVE (6” x 8” / SET @ 100 PSI)
PID DWG TFA-16-14305-26    A RV-250168    RELIEF VALVE    TFA SLOP OIL TANK
TFA-TK340 FILL LINE RELIEF VALVE (3/4” x 1” - SET @ 150PSI) PID-14-4103-19    A
RV-250271    RELIEF VALVE    TFA STEAM TRACING WEST OF TK-118 RELIEF VALVE (3” x
4” - SET @ 150 PSI) PID DWG TFA-16-14305-69    A RV-250526    RELIEF VALVE   
TFA TANK #5 FIRE WATER TANK    A RV-250527    RELIEF VALVE    TFA TANK #5 FIRE
WATER TANK RV-250527    A RV-250528    RELIEF VALVE    TFA TANK #5 FIRE WATER
TANK RV-250528    A RV-250099    RELIEF VALVE    TFA TANK CAR LOADING RACK
RELIEF VALVE RV-250099 (1” x 1”) SET @ 500PSI) PID DWG TFA-16-14305-67    A
RV-250298    RELIEF VALVE    TFA TANK FARM NO.1 PUMP HOUSE BUILDING BLDG-152 HOT
WATER HEATER (3/4” x 3/4”- SET @ 150 PSI) NOT ON PID    A RV-250490    RELIEF
VALVE    TFA TK116 30” FUEL OIL LINE TO DOCS (1”X 2” - / SET @ 130 PSI) PID DWG
TFA-15-1803-49    A RV-250064    RELIEF VALVE    TFA TOULENE / BENZENE MANIFOLD
TFA-PIPE RELIEF VALVE (3/4” x 3/4” - SET @ 125 PSI) PID DWG TFA-16-14305-51    A
RV-250313    RELIEF VALVE    TFA TRV 8724 AT TANK 90 (PROPANE) RELIEF VALVE
(1/4” X 1/4” - SET @ 34 PSI) PID DWG TFA-16-14305-64    I RV-250314    RELIEF
VALVE    TFA TRV 8722 AT TANK 91 (PROPANE) RELIEF VALVE (1/4” x 1/4” - SET @ 36
PSI DWG TFA-16-14305-64    I RV-250315    RELIEF VALVE    TFA TRV 8723 AT TANK
92 (PROPANE) RELIEF VALVE (1/4” x 1/4” - SET @ 37 PSI) PID DWG TFA-16-14305-65
   I RV-250316    RELIEF VALVE    TFA TRV 8724 AT TANK 93 (PROPANE) RELIEF VALVE
(1/4” x 1/4” - SET @ 37 PSI) PID DWG TFA-16-14305-65    I RV-250109    RELIEF
VALVE    TFA VAPORIZER STEAM LINE RELIEF VALVE (1-1/2” x 3” - SET @ 50PSI) PID
DWG TFA-16-14305-67    A RV-250503    RELIEF VALVE    TFA-TK092 PROPANE BULLET
RELIEF VALVE (4” x 6” / SET @ 250PSI) PID DWG 15-65    A RV-250502    RELIEF
VALVE    TFA-TK092 PROPANE SPHERE RELIEF VALVE (4” x 6” / SET @ 250PSI) PID DWG
16-14305-65    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-NL335A    SPECIALTY INST    TFA-NL335A FIRE WATER PUMP PN-166A ENGINE
RUNNING, LOOP INCLUDING: NL. DWG. NO. PID-15-3103-74    A TFA-NL335B   
SPECIALTY INST    TFA-NL335B FIRE WATER PUMP PN-166B ENGINE RUNNING, LOOP
INCLUDES: NL. DWG. NO. PID-15-3103-74    A TFA-NL335C    SPECIALTY INST   
TFA-NL335C FIRE WATER PUMP PN-166C ENGINE RUNNING, LOOP INCLUDES: NL. DWG. NO.
PID-15-3103-74    A TFA-UA354    SPECIALTY INST    TFA-UA354 LOCAL PLC/LEL
DETECTION TROUBLE ALARM, LOOP INCLUDES: US, UA. DWG. NO. PID-15-1002-65    A
TFA-UA356    SPECIALTY INST    TFA-UA356 PROPANE TANKS 90, 91, 92, & 93 SHUTDOWN
SYSTEM UPS TROUBLE, LOOP INCLUDES: US, UA. DWG. NO. PID-15-1002-65    A TFA-FND
   STRUCTURAL    TFA FOUNDATION - PROJECT TRACKING    A TFA- STRUCT   
STRUCTURAL    TFA STRUCTURAL - PROJECT TRACKING    A TFA-TK111    TANK    TFA #2
FUEL OIL STORAGE TANK TK-111 EXTERNAL FLOATING ROOF 100 FT DIAMETER / 48 FT
HEIGHT / 62,247 BBLS PID DWG 15-1803-48    A TFA-TK028    TANK    TFA #2 OIL /
DIESEL FUEL TANK TFA-TK028 144 FT DIAMETER / 48 FT HEIGHT / 136,354 BBLS PID DWG
15-1803-18    A TFA-TK018    TANK    TFA #2 OIL / DIESEL FUEL TANK TFA-TK018 044
FT DIAMETER / 47 FT HEIGHT/135,243 BBLS PID DWG 15-1803-17    A TFA-TK044   
TANK    TFA #2 OIL / DIESEL TANK TFA-TK044 TANK 144 FT DIAMETER / 48 FT HEIGHT /
136,368 BBLS PID DWG 15-1803-29    A TFA-TK030    TANK    TFA AV JET TANK
TFA-TK030 144 FT DIAMETER / 40 FT HEIGHT / 113,160 BBLS PID DWG 15-1803-16    A
TFA-TK050    TANK    TFA AVIATION GAS / TOLUENE/XYLENE TFA-TK050 TANK TK-050
INTERNAL FLOATING ROOF 100 FT DIAMETER / 40 FT HEIGHT / 51,450 BBLS PID DWG
15-1803-35    A TFA-TK060    TANK    TFA AVJET TANK TFA-TK 060 TANK 80 FT
DIAMETER / 40 FT HEIGHT / 34,941 BBLS PID DWG 15-1803-26    A TFA-TK110    TANK
   TFA AVJET TANK TFA-TK110 EXTERNAL FLOATING ROOF 100 FT DIAMETER/ 48 FT HEIGHT
/ 62,193 BBLS PID DWG 15-1803-47    A TFA-TK061    TANK    TFA AVJET TFA-TK061
TANK 80 FT DIAMETER/ 40 FT HEIGHT / 34,943 BBLS PID DWG 15-1803-25    A
TFA-TK219    TANK    TFA BENZENE TANK CR2-TK219 INTERNAL FLOATING ROOF 45 FT.
DIAMETER / 48 FT. HEIGHT / 12,508 BBLS PID 15-1803-51    A TFA-TK022    TANK   
TFA BENZENE TANK TFA-TKA022 EXTERNAL FLOATING ROOF TANK 100 FT DIAMETER / 40 FT
HEIGHT / 49,070 BBLS PID DWG 15-1803-24    A TFA-TK112    TANK    TFA BENZENE
TANK TFA-TK112 INTERNAL FLOATING ROOF 45 FT DIAMETER / 48 FT HEIGHT / 12,822
BBLS PID DWG 15-1803-47    A TFA-TK113    TANK    TFA BENZENE TANK TFA-TK113
INTERNAL FLOATING ROOF 45 FT DIAMETER / 48 FT HEIGHT / 12,905 BBLS PID DWG
15-1803-47    A TFA-TK339    TANK    TFA BLOWDOWN TANK TFA-TK339 TANK TK-339 48
FT DIAMETER / 24 FT HEIGHT / 7700BBLS    A TFA-TK201    TANK    TFA BOILER HOUSE
FUEL TANK TFA-TK201 40 FT DIAMETER / 42 FT HEIGHT / 8,727 BBLS PID DWG
POH-16-14287-43    A TFA-TK121    TANK    TFA BTX TANK TFA-TK121 EXTERNAL
FLOATING ROOF 120 FT DIAMETER / 40 FT HEIGHT / 73,859 BBLS PID DWG 15-1803-46   
A TFA-TK116    TANK    TFA CRUDE OIL TANK TFA-TK116 TANK 170 FT DIAMETER / 56 FT
HEIGHT / 203,904 BBLS PID DWG 15-1803-49    A TFA-TK010    TANK    TFA CRUDE
TANK TFA-TK010 EXTENAL FLOATING ROOF 168 FT. DIAMETER / 46 FT. HEIGHT / 161,259
BBLS PID DWG 15-1803-11    A TFA-TK011    TANK    TFA CRUDE TANK TFA-TK011
EXTERNAL FLOATING ROOF 168 FT. DIAMETER / 46 FT. HEIGHT / 163,092 BBLS PID DWG
15-1803-12    A TFA-TK012    TANK    TFA CRUDE TANK TFA-TK012 EXTERNAL FLOATING
ROOF 168 FT. DIAMETER/ 46 FT. HEIGHT / 157,885 BBLS PID DWG 15-1803-12    A
TFA-TK013    TANK    TFA CRUDE TANK TFA-TK013 EXTERNAL FLOATING ROOF 168 FT.
DIAMETER / 46 FT. HEIGHT / 162,459 BBLS PID DWG 15-1803-14    A TFA-TK017   
TANK    TFA CRUDE TANK TFA-TK017 TANK EXTERNAL FLOATING ROOF 144 FT DIAMETER /
55 FT HEIGHT / 148,900 BBLS PID DWG 15-1803-21    A TFA-TK027    TANK    TFA
CRUDE TANK TFA-TK027 EXTERNAL FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT /
124,732 BBLS PID DWG 15-1803-19    A TFA-TK101    TANK    TFA CRUDE TANK
TFA-TK101 EXTERNAL FLOATING ROOF 168 FT. DIAMETER / 46.5 FT. HEIGHT / 164,004
BBLS PID DWG 15-1803-02    A TFA-TK102    TANK    TFA CRUDE TANK TFA-TK102
EXTERNAL FLOATING ROOF 168 FT DIAMETER / 46.5 FT HEIGHT / 165,746 BBLS PID DWG
15-1803-02    A TFA-TK104    TANK    TFA CRUDE TANK TFA-TK104 EXTERNAL FLOATING
ROOF 180 FT DIAMETER / 40 FT HEIGHT / 162,599 BBLS PID DWG 15-1803-01    A
TFA-TK105    TANK    TFA CRUDE TANK TFA-TK105 EXTERNAL FLOATING ROOF 280 FT
DIAMETER / 48 FT HEIGHT / 474,184 BBLS PID DWG 15-1803-01    A TFA-TK117    TANK
   TFA CRUDE TANK TFA-TK117 170 FT DIAMETER / 56 FT HEIGHT / 224,172 BBLS PID
DWG 15-1803-49    A TFA-TK006    TANK    TFA CUTTER STORAGE TANK TFA-TK006 100
FT. DIAMETER / 40 FT. HEIGHT / 54,479 BBLS    A TFA-TK033    TANK    TFA DEICER
TFA-TK033 15 FT DIAMETER/ 18 FT HEIGHT / 551 BBLS    A TFA-TK064    TANK    TFA
DIESEL TANK TFA-TK064 INTERNAL FLOATING ROOF 180 FT DIAMETER / 40 FT HEIGHT /
163,328 BBLS PID DWG 15-1803-42    A TFA-TK051    TANK    TFA ETHANOL TANK
TFA-TK051 TANK INTERNAL FLOATING ROOF 100 FT DIAMETER / 40 FT HEIGHT / 51,450
BBLS PID DWG 15-1803-37    A TFA-TK016    TANK    TFA FCC CHARGE TANK TFA-TK016
144 FT DIAMETER / 48 FT HEIGHT / 136,375 BBLS PID DWG 15-1803-21    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-TK009    TANK    TFA FCC FEED TANK TFA-TK009 144 FT. DIAMETER / 48 FT.
HEIGHT / 136,354 BBLS PID DWG 15-1803-10    A TFA-TK005    TANK    TFA FIRE
WATER TANK TFA-TK005 144 FT. DIAMETER / 48 FT. HEIGHT / 136,375 BBLS PID DWG
15-1803-13    A TFA-TK056    TANK    TFA FIRE WATER TANK TFA-TK056 TANK 50 FT.
DIAMETER / 40 FT HEIGHT / 13,651 BBLS PID DWG 15-1803-62 (IN SERVICE)    A
TFA-TK213    TANK    TFA FRESH ACID TANK TFA-TK213 25 FT DIAMETER / 15 FT D    A
TFA-TK118    TANK    TFA FUEL OIL TANK TFA-TK118 170 FT DIAMETER / 56 FT HEIGHT
/ 203,734 BBLS PID DWG 15-1803-50    A TFA-TK119    TANK    TFA FUEL OIL TANK
TFA-TK119 170 FT DIAMETER / 56 FT HEIGHT / 203,732 BBLS PID DWG 15-1803-50    A
TFA-TK324    TANK    TFA FUEL OIL TANK TFA-TK324 TANK TK-324 24 FT DIAMETER / 18
FT HEIGHT / 1450BBLS    A TFA-TK402    TANK    TFA FURNACE OIL TANK TFA-TK402
TANK TK-402 180 FT DIAMETER / 48 FT HEIGHT / 227500BBLS PID DWG 15-1803-43    A
TFA-TK313    TANK    TFA GASOLINE BASE STOCKS TANK TFA-TK313 TK-313 48 FT
DIAMETER / 40.7FT HEIGHT / 13100BBLS    A TFA-TK316    TANK    TFA GASOLINE BASE
STOCKS TANK TFA-TK316 TK-316 48 FT DIAMETER / 40.7 FT HEIGHT / 13100BBLS    A
TFA-TK314    TANK    TFA GASOLINE BASE STOCKS TFA-TK314 TANK TK-314 48 FT
DIAMETER / 40.7 FT HEIGHT / 13100BBLS    A TFA-TK053    TANK    TFA GASOLINE
STORAGE TANK TFA TK-053 TANK EXTERNAL FLOATING ROOF 140 FT DIAMETER / 40 FT
HEIGHT / 97,041BBLS PID DWG 15-1803-41    A TFA-TK068    TANK    TFA GASOLINE
STORAGE TANK TFA-TK068 TANK INTERNAL FLOATING ROOF 180 FT DIAMETER / 40 FT
HEIGHT / 163,590 BBLS PID DWG 15-1803-45    A TFA-TK049    TANK    TFA GASOLINE
TANK TFA-TK049 TANK TK-049 INTERNAL FLOATING ROOF 100 FT DIAMETER / 40 FT HEIGHT
/ 50,076 BBLS PID DWG 15-1803-34    A TFA-TK014    TANK    TFA GASOLINE TANK
TFA-TK014 INTERNAL FLOATING ROOF 144 FT. DIAMETER / 48 FT. HEIGHT / 129,048 BBLS
PID DWG 15-1803-14    A TFA-TK032    TANK    TFA GASOLINE TANK TFA-TK032 20 FT
DIAMETER / 18 FT HEIGHT / 1005BBLS    A TFA-TK040    TANK    TFA GASOLINE TANK
TFA-TK040 INTERNAL FLOATING ROOF 80 FT DIAMETER / 40 FT HEIGHT / 32,948 BBLS PID
DWG 15-1803-26    A TFA-TK045    TANK    TFA GASOLINE TANK TFA-TK045 INTERNAL
FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT / 127,989 BBLS PID DWG 15-1803-29
   A TFA-TK046    TANK    TFA GASOLINE TANK TFA-TK046 TANK EXTERNAL FLOATING
ROOF 144 FT DIAMETER / 40 FT HEIGHT / 105,270 BBLS PID DWG 15-1803-33    A
TFA-TK047    TANK    TFA GASOLINE TANK TFA-TK047 TANK INTERNAL FLOATING ROOF 144
FT DIAMETER / 48 FT HEIGHT / 128,652 BBLS PID DWG 15-1803-32    A TFA-TK052   
TANK    TFA GASOLINE TANK TFA-TK052 TANK EXTERNAL FLOATING ROOF 140 FT DIAMETER
/ 40 FT HEIGHT / 97,041 BBLS PID DWG 15-1803-41    A TFA-TK054    TANK    TFA
GASOLINE TANK TFA-TK054 TANK TK-054 EXTERNAL FLOATING ROOF (OUT OF SERVICE) 120
FT DIAMETER / 40 FT HEIGHT / 70,979 BBLS PID DWG 15-1803-40    A TFA-TK055   
TANK    TFA GASOLINE TANK TFA-TK055 TANK TK-055 EXTERNAL FLOATING ROOF TANK 180
FT DIAMETER / 40 FT HEIGHT / 161,954 BBLS PID DWG 15-1803-27    A TFA-TK065   
TANK    TFA GASOLINE TANK TFA-TK065 TANK TK-065 EXTERNAL FLOATING ROOF 140 FT
DIAMETER / 40 FT HEIGHT / 101,585 BBLS PID DWG 15-1803-40    A TFA-TK069    TANK
   TFA GASOLINE TANK TFA-TK069 INTERNAL FLOATING ROOF 180 FT DIAMETER / 48 FT
HEIGHT / 204,927 BBLS PID DWG 15-1803-45    A TFA-TK070    TANK    TFA GASOLINE
TANK TFA-TK070 EXTERNAL FLOATING ROOF 180 FT. DIA. / 40 FT. HEIGHT / 164,120
BBLS PID DWG 15-1803-27    A TFA-TK120    TANK    TFA GASOLINE TANK TFA-TK120
EXTERNAL FLOATING ROOF 120 FT DIAMETER / 40 FT HEIGHT / 73,842 BBLS PID DWG
15-1803-46    A TFA-TK034    TANK    TFA INHIBITOR TANK TFA-TK-034 10 FT
DIAMETER / 12 FT HEIGHT / 162 BBLS PID DWG 15-5311-09    A TFA-TK323    TANK   
TFA INHIBITOR TANK TFA-TK323 24 FT DIAMETER / 18 FT HEIGHT / 1450BBLS    A
TFA-TK066    TANK    TFA ISOMERATE TANK TFA-TK066 TK066 INTERNAL FLOATING ROOF
140 FT DIAMETER / 40 FT HEIGHT 100,200 BBLS PID DWG 15-1803-40    A TFA-TK020   
TANK    TFA JET FUEL STORAGE TANK TFA-TK020 144 FT DIAMETER / 40 FT HEIGHT /
133,111 BBLS PID DWG 15-1803-16    A TFA-TK031    TANK    TFA LEAD FREE GASOLINE
TANK TFA-TK031 INTERNAL FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT / 129,066
BBLS PID DWG 15-1803-15    A TFA-TK024    TANK    TFA LIGHT CYCLE GAS OIL TANK
TFA-TK024 80 FT DIAMETER / 40 HEIGHT / 34,952 BBLS    A TFA-TK041    TANK    TFA
LIGHT CYCLE GAS OIL TANK TFA-TK041 TANK TK-041 100 FT DIAMETER / 40 FT HEIGHT /
54,594 BBLS PID DWG 15-1803-26    A TFA-TK023    TANK    TFA LIGHT CYCLE OIL
TANK TFA- TK023 70 FT DIAMETER / 36.5 FT HEIGHT / 24,326 BBLS PID DWG 15-1803-2
   A TFA-TK039    TANK    TFA LIGHT CYCLE OIL TFA-TK039 70 FT DIAMETER / 36.5 FT
HEIGHT / 24,326 BBLS PID DWG 15-1803-25    A TFA-TK048    TANK    TFA LOW SULPUR
DIESEL TANK TFA-TK048 INTERNAL FLOATING ROOF 100 FT DIAMETER / 40 FT HEIGHT
51,012 BBLS PID DWG 15-1803-30    A TFA-TK403    TANK    TFA LSD TANK TFA-TK043
TANK TK-403 144 FT DIAMETER / 48 FT HEIGHT / 139,200BBLS    A TFA-TK401    TANK
   TFA LSD TANK TFA-TK401 FT DIAMETER / 48 FT HEIGHT / 217500BBLS PID-15-1803-43
   A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-TK404    TANK    TFA LSD TANK TFA-TK404 TANK TK-404 180 FT DIAMETER / 48 FT
HEIGHT /217500BBLS    A TFA-TK026    TANK    TFA NAPHTHA TANK TFA-TK026 INTERNAL
FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT / 129,987 BBLS PID DWG 15-1803-19
   A TFA-TK038    TANK    TFA NAPHTHA TANK TFA-TK038 INTERNAL FLOATING ROOF 100
FT DIAMETER / 40 FT HEIGHT / 51,037 BBLS    A TFA-TK042    TANK    TFA NAPHTHA
TANK TFA-TK042 TANK TK-042 INTERNAL FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT
/ 130,469 BBLS PID DWG 15-1803-28    A TFA-TK043    TANK    TFA NAPHTHA TANK
TFA-TK043 TANK TK-043 INTERNAL FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT /
130,467 BBLS PID DWG 15-1803-28    A TFA-TK001    TANK    TFA NO. 6 FUEL OIL
TANK TFA-TK001 144 FT. DIAMETER / 48 FT. HEIGHT / 136,353 BBLS PID DWG
15-1803-10    A TFA-TK002    TANK    TFA NO. 6 FUEL OIL TANK TFA-TK002 144 FT.
DIAMETER / 48 FT. HEIGHT / 136,363 BBLS PID DWG 15-1803-11    A TFA-TK003   
TANK    TFA NO. 6 FUEL OIL TANK TFA-TK003 144 FT. DIAMETER / 47.9 FT. HEIGHT /
135,600 BBLS PID DWG 15-1803 (ILLEGIBLE)    A TFA-TK004    TANK    TFA NO. 6
FUEL OIL TANK TFA-TK004 144 FT. DIAMETER / 47.9 FT. HEIGHT / 135,600 BBLS PID
DWG 15-1803 (ILLEGIBLE)    A TFA-TK218    TANK    TFA FOUR DEPRESSANT TANK
TFA-TK218 10 FT DIA / 18 FT HEIGHT / 243 BBLS PID-15-5311-09    A TFA-TK029   
TANK    TFA RAFFINATE TANK TFA-TK029 INTERNAL FLOATING ROOF 144 FT DIAMETER /
47.9 FT HEIGHT / 128,859 BBLS PID DWG 15-1803-18    A TFA-TK340    TANK    TFA
SLOP OIL TANK WWT-TK340 PID-14-4103-19    A TFA-TK319    TANK    TFA SLOP TANK
TFA-TK319 30 DIAMETER / 30 HEIGHT / 3370BBLS    A TFA-TK326    TANK    TFA SLOP
TANK TFA-TK326 TANK TK-326 48 FT DIAMETER / 24 FT HEIGHT / 7700BBLS    A
TFA-TK334    TANK    TFA SLOP TANK TFA-TK334 TANK TK-334 40 FT DIAMETER / 42 FT
HEIGHT / 9400BBLS    A TFA-TK103    TANK    TFA SLUDGE TANK TFA-TK 103 PID DWG
15-1803-53.01 40 FT DIAMETER / 35 FT HEIGHT / 7,601 BBLS    A TFA-TK214    TANK
   TFA SPENT ACID TANK TFA-TK214 TANK 25 FT DIAMETER / 16 FT HEIGHT / 1400BBLS
   A TFA-TK338    TANK    TFA STORAGE TANK TFA-TK338 TANK TK-338 15’2” DIAMETER
/ 18’0” HEIGHT / 565BBLS    A TFA-TK067    TANK    TFA TOLUENE TANK TFA-TK067
TANK TK-067 INTERNAL FLOATING ROOF 140 FT DIAMETER / 40 FT HEIGHT 100,200 BBLS
PID-15-1803-40    A TFA-TK114    TANK    TFA TOLUENE TANK TFA-TK114 37 FT
DIAMETER / 48 FT HEIGHT 9,084 BBLS INTERNAL FLOATING ROOF PID DWG 15-1803-48   
A TFA-TK115    TANK    TFA TOLUENE TFA-TK115 37 FT DIAMETER / 48 FT HEIGHT 9,085
BBLS PID DWG 15-1803-48 INTERNAL FLOATING ROOF    A TFA-TK317    TANK    TFA
TREATED LT. FC TANK TFA-TK317 TK-317 48 FT DIAMETER / 40.7 FT HEIGHT / 13100BBLS
   A TFA-TK209    TANK    TFA TREATED WATER TANK TFA-TK209 60 FT DIAMETER / 40
FT HEIGHT / 20,145 BBLS    A TFA-TK019    TANK    TFA UNDYED HEATING OIL
TFA-TK019 144 FT DIAMETER / 48 FT HEIGHT / 136,343 BBLS ELECTRICAL SINGLE
DRAWING 11-13917-D    A TFA-TK021    TANK    TFA UNLEADED GASOLINE TANK
TFA-TK021 INTERNAL FLOATING ROOF 144 FT DIAMETER / 48 FT HEIGHT / 127,232 BBLS
PID DWG 15-1803-15    I TFA-TK025    TANK    TFA XYLENE TANK TFA-TK025 INTERNAL
FLOATING ROOF 100 FT DIAMETER / 40 FT HEIGHT / 51,414 BBLS PID DWG 15-1803-22   
A TK-232    TANK    TFA-TK232 SOUTH PROPANE STORAGE FOR FIRE TRAINING P&ID DWG
NO 15-74    A TK-233    TANK    TFA-TK233 NORTH PROPANE STORAGE FOR FIRE
TRAINING P&ID DWG NO 15-74    A TK-23281    TANK    TRK COMINGLE GASOLINE
STORAGE TANK TK-23281 PID DWG TRK-16-14307-07    D TFA-HLA138    TANK GAUGE   
HIGH LEVEL ALARM FOR NO. 1 PUMPHOUSE LIFT PUMP (PUMP NO. TFA-PN138)    A
TFA-HLA117    TANK GAUGE    TFA ASPHALT TANK 117 HIGH LEVEL HIGH 59’ 1” HIGH
HIGH 59’ 6” SP. GRAVITY 1.037 PID DWG 15-1803-49    A TFA-HLA030    TANK GAUGE
   TFA AV JET TANK 30 HIGH LEVEL ALARM HIGH 39’ 1” HIGH HIGH 39’6” SP. GRAVITY
80 PID DWG 15-1803-(ILLEGIBLE)    A TFA-HLA90    TANK GAUGE    TFA BULLET 90
LOCAL LEVEL ALARM HIGH 9’11”    A TFA-HLA91    TANK GAUGE    TFA BULLET 91 LOCAL
LEVEL ALARM HIGH 9’11”    A TFA-HLA92    TANK GAUGE    TFA BULLET 92 LOCAL LEVEL
ALARM HIGH 9’10”    A TFA-HLA93    TANK GAUGE    TFA BULLET 93 LOCAL LEVEL ALARM
HIGH 9’2 1/2”    A TFA-HLA05    TANK GAUGE    TFA BUNKER/FUEL OIL TANK TFA-TK005
LEVEL ALARM HIGH 46’11” HIGH HIGH 47’5” SPEC. WT .92 PID DWG TFA-16-14305-13   
A TFA-HLA06    TANK GAUGE    TFA CUTTER STORAGE TANK TFA-TK006 LEVEL ALARM HIGH
39’1” HIGH HIGH 39’7” SPEC. WT .95    A TFA-HLA039    TANK GAUGE    TFA DIESEL
TANK 39 HIGH LEVEL ALARM HIGH 35’7” HIGH HIGH 36’ 0” SP. GRAVITY .80 PID DWG
15-1803-25    A TFA-HLA064    TANK GAUGE    TFA DIESEL TANK 64 ALARMS HIGH 36’1”
HIGH HIGH 37’0” PID DWG TFA-16-14305-42    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-HLA3    TANK GAUGE    TFA DK 3 SUMP LEVEL ALARM 2” FROM OVERFLOW    A
TFA-HLA2    TANK GAUGE    TFA DK2 SUMP LEVEL ALARM 3” FROM OVERFLOW    A
TFA-HLA062    TANK GAUGE    TFA FCC CHARGE TANK 62 HIGH LEVEL ALARM HIGH 39’1”
HIGH 39’6” SP. GRAVITY .97 PID DWG 15-1803-4    A TFA-HLA063    TANK GAUGE   
TFA FCC CHARGE TANK 63 HIGH LEVEL, HIGH 39’1” HIGH HIGH 39’6” SP. GRAVITY .97
PID DWG 15-1803-42    A TFA-HLA116    TANK GAUGE    TFA FUEL OIL TANK 116 HIGH
LEVEL ALARM HIGH 54’1” HIGH HIGH 55’1” SP. GRAVITY .99 PID DWG 15-1803-49 (OUT
OF SERVICE)    A TFA-HLA01    TANK GAUGE    TFA FUEL OIL TANK TFA-TK001 LEVEL
ALARM HIGH 46’11” HIGH HIGH 47’5” SPEC. WT .92 PID DWG TFA-16-14305-10    A
TFA-HLA02    TANK GAUGE    TFA FUEL OIL TANK TFA-TK002 LEVEL HIGH 47’1” HIGH
HIGH 47’7” SPEC. WT .92 PID DWG TFA-16-14305-11    A TFA-HLA03    TANK GAUGE   
TFA FUEL OIL TANK TFA-TK003 LEVEL ALARM HIGH 46’11” HIGH HIGH 47’5” SPEC. WT .92
PID DWG TFA-16-14305-12    A TFA-HLA04    TANK GAUGE    TFA FUEL OIL TANK
TFA-TK004 LEVEL ALARMS HIGH 46’11” HIGH HIGH 47’5” SPEC. WT .92 PID DWG
TFA-16-14305-12    A TFA-HLA028    TANK GAUGE    TFA FURNACE OIL TANK 28 HIGH
LEVEL ALARM HIGH 47’1” HIGH HIGH 47’6” SP. GRAVITY .85 PID DWG 15-1803-18    A
TFA-HLA044    TANK GAUGE    TFA FURNACE OIL TANK 44 HIGH LEVEL ALARM HIGH 46’7”
HIGH HIGH 47’2” SP. GRAVITY .87 PID DWG 15-1803-29    A TFA-HLA056    TANK GAUGE
   TFA FURNACE OIL TANK 56 HIGH LEVEL ALARM HIGH 39’1” HIGH HIGH 39’6” SP.
GRAVITY .86 PID DWG 15-1803-62 (OUT OF SERVICE)    A TFA-HLA041    TANK GAUGE   
TFA LIGHT CYCLE GAS OIL 41 HIGH LEVEL ALARM HIGH 38’7’’ HIGH HIGH 39’0” 97 SP.
GRAVITY .89 PID DWG 15-1803-26    A TFA-HLA15    TANK GAUGE    TFA LIGHT CYCLE
GAS OIL TANK TK015 LEVEL ALARM HIGH 39’1’’ HIGH HIGH 39’7” SPEC. WT .85 PID DWG
TFA-16-14305-22    A TFA-HLA068    TANK GAUGE    TFA MTBE TANK 68 ALARMS HIGH
36’1” HIGH HIGH 36’6” PID DWG TFA-16-14305-45    A TFA-HLA069    TANK GAUGE   
TFA MTBE TANK 69 ALARMS HIGH 43’7” HIGH HIGH 44’5” PID-15-1803-45    A
TFA-HLA340    TANK GAUGE    TFA SLOP OIL TANK 340 HIGH LEVEL ALARM HIGH 14’0”
HIGH HIGH 14’6” SP. GRAVITY .99    A TFA-HLA1A    TANK GAUGE    TFA SUMP DK-1A
LEVEL ALARM 90% ON    A TFA-HLA025    TANK GAUGE    TFA TK 025 (XYLENE) TANK
ALARMS HIGH 36’7” HIGH HIGH 37’1”    A TFA-HLA16    TANK GAUGE    TFA TK-016
(PCC FEED) TANK LEVEL ALARM HIGH 46’4” HIGH HIGH 46’10” SPEC. WT .92 (LOCATED AT
FCC CONROL ROOM)    A TFA-HLA18    TANK GAUGE    TFA TK-018 (DIESEL) TANK LEVEL
ALARM HIGH 46’7” HIGH HIGH 47’1”    A TFA-HLA19    TANK GAUGE    TFA TK-019
(AVJET)TANK ALARMS HIGH 47’1” HIGH HIGH 47’6”    A TFA-HLA20    TANK GAUGE   
TFA TK-020 (TURBINE JET) TANK LEVEL ALARM HIGH 39’1” HIGH HIGH 39’7” SPEC. WT
.82    A TFA-HLA23    TANK GAUGE    TFA TK-023 (DIESEL TANK LEVEL ALARM HIGH
35’7” HIGH HIGH 36’1”    A TFA-HLA24    TANK GAUGE    TFA TK-024 (DIESEL) TANK
LEVEL ALARM HIGH 39’1” HIGH HIGH 39’7” SPEC. WT .82    A TFA-HLA29    TANK GAUGE
   TFA TK-029 (RAFFINATE) TANK ALARMS HIGH 43’7” HIGH HIGH 44’0”    A TFA-HLA60
   TANK GAUGE    TFA TK-060 (KEROSENE) TANK LEVEL ALARMS HIGH 39’1” HIGH HIGH
39’7” SPEC .WT .78    A TFA-HLA61    TANK GAUGE    TFA TK-061 (KEROSENE) TANK
LEVEL ALARMS HIGH 39’1” HIGH HIGH 39’7” SPEC .WT .78    A TFA-HLA010    TANK
GAUGE    TFA TK-010 (CRUDE) TANK ALARMS HIGH 44’3” HIGH HIGH 45’3” PID
15-1803-11    A TFA-HLA101    TANK GAUGE    TFA TK-101 (CRUDE) TANK ALARMS HIGH
43’7” HIGH HIGH 44’7”    A TFA-HLA102    TANK GAUGE    TFA TK-102 (CRUDE) TANK
ALARMS HIGH 45’1” HIGH HIGH 46’1”    A TFA-HLA104    TANK GAUGE    TFA TK-104
(CRUDE) TANK ALARMS HIGH 47’8 1/2” HIGH HIGH 44’11 1/2”    A TFA-HLA105    TANK
GAUGE    TFA TK-105 (CRUDE) TANK ALARMS HIGH 47’8 1/2” HIGH HIGH 47’11 1/2”    A
TFA-HLA011    TANK GAUGE    TFA TK-11 (CRUDE) TANK ALARMS HIGH 44’8” HIGH HIGH
45’4”    A TFA-HLA110    TANK GAUGE    TFA TK-110 (AVJET) TANK ALARMS HIGH 44’7”
HIGH HIGH 45’1”    A TFA-HLA111    TANK GAUGE    TFA TK-111 (RAFFINATE/KERO)TANK
ALARMS HIGH 44’7” HIGH HIGH 45’1”    A TFA-HLA112    TANK GAUGE    TFA TK-112
(BENZENE)TANK ALARMS HIGH 44’1” HIGH HIGH 44’7”    A TFA-HLA113    TANK GAUGE   
TFA TK-113 (BENZENE)TANK ALARMS HIGH 44’1” HIGH HIGH 44’7”    A TFA-HLA114   
TANK GAUGE    TFA TK-114 (CUMENE)TANK ALARMS HIGH 44’7” HIGH HIGH 44’9”    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-HLA115    TANK GAUGE    TFA TK-115 (TOLUENE) TANK ALARMS HIGH 44’9” HIGH
HIGH 44’11”    A TFA-HLA118    TANK GAUGE    TFA TK-118 (FCC FEED) TANK LEVEL
ALARM HIGH 59’1” HIGH HIGH 59’7” SPEC. WT.90    A TFA-HLA119    TANK GAUGE   
TFA TK-119 (NO 6 FUEL OIL) TANK LEVEL ALARM HIGH 59’1” HIGH HIGH 59’7” SPEC.
WT.90    A TFA-HLA012    TANK GAUGE    TFA TK-12(CRUDE) TANK ALARMS HIGH 44’1”
HIGH HIGH 45’1”    A TFA-HLA120    TANK GAUGE    TFA TK-120(MTBE) TANK ALARMS
HIGH 40’1” HIGH HIGH 40’7”    A TFA-HLA121    TANK GAUGE    TFA TK-121(MTBE)
TANK ALARMS HIGH 40’1” HIGH HIGH 40’7”    A TFA-HLA013    TANK GAUGE    TFA
TK-13(CRUDE) TANK ALARMS HIGH 44’9” HIGH HIGH 46’1”    A TFA-HLA014    TANK
GAUGE    TFA TK-14(GASOLINE) TANK ALARMS HIGH 44’6” HIGH HIGH 45’0”    A
TFA-HLA017    TANK GAUGE    TFA TK-17(CRUDE) TANK ALARMS HIGH 43’4” HIGH HIGH
44’4”    A TFA-HLA201    TANK GAUGE    TFA TK-201(BOILER HOUSE FUEL) HIGH LEVEL
ALARM    A TFA-HLA021    TANK GAUGE    TFA TK-21(GASOLINE) TANK ALARMS HIGH
44’1” HIGH HIGH 44’7”    A TFA-HLA218    TANK GAUGE    TFA TK-218(POR
DEPRESSANT) HIGH LEVEL ALARM HIGH 16’16” HIGH HIGH 16’8”    A CR2-HLA219    TANK
GAUGE    TFA TK-219(BENZENE) TANK ALARMS HIGH 44’1” HIGH HIGH 45’1”    A
TFA-HLA022    TANK GAUGE    TFA TK-22(BENZENE) TANK ALARMS HIGH 35’5” HIGH HIGH
35’11”    A TFA-HLA026    TANK GAUGE    TFA TK-26(NAPHTHA) TANK ALARMS HIGH
44’10” HIGH HIGH 45’4”    A TFA-HLA027    TANK GAUGE    TFA TK-27(CRUDE) TANK
ALARMS HIGH 44’9” HIGH HIGH 45’9” OUT OF SERVICE - PLEASE NOTIFY WHEN PUT BACK
INTO SERVICE - S. THOM    A TFA-HLA031    TANK GAUGE    TFA TK-31(GASOLINE) TANK
ALARMS HIGH 44’9” HIGH HIGH 45’3”    A VPS-HLA328    TANK GAUGE    TFA TK-328
REFLUX TANK ALARM    A TFA-HLA038    TANK GAUGE    TFA TK-38(NAPHTHA) TANK
ALARMS HIGH 36’7” HIGH HIGH 37’1”    TFA-HLA040    TANK GAUGE    TFA
TK-40(ALKYLATE) TANK ALARMS HIGH 38’7” HIGH HIGH 39’0”    A TFA-HLA401    TANK
GAUGE    TFA TK-401(CRUDE) TANK ALARMS HIGH 47’1” HIGH HIGH 47’7”    A
TFA-HLA402    TANK GAUGE    TFA TK-402(CRUDE) TANK ALARMS HIGH 47’1” HIGH HIGH
47’7”    A TFA-HLA403    TANK GAUGE    TFA TK-403(CRUDE) TANK ALARMS TANK FARM
HIGH 47’1” HIGH HIGH 47’7”    A TFA-HLA404    TANK GAUGE    TFA TK-404(CRUDE)
TANK ALARMS TANK FARM HIGH 46’7” HIGH HIGH 49’2”    A TFA-HLA042    TANK GAUGE
   TFA TK-42(NAPHTHA) TANK ALARM HIGH 45’1” HIGH HIGH 45’7”    A TFA-HLA043   
TANK GAUGE    TFA TK-43(NAPHTHA) TANK ALARMS HIGH 45’1” HIGH HIGH 47’7”    A
TFA-HLA045    TANK GAUGE    TFA TK-45(CAT GAS) TANK ALARMS HIGH 44’4” HIGH HIGH
44’10”    A TFA-HLA046    TANK GAUGE    TFA TK-46(GASOLINE) TANK ALARMS HIGH
35’6” HIGH HIGH 36’0”    A TFA-HLA047    TANK GAUGE    TFA TK-47(GASOLINE) TANK
ALARMS HIGH 44’7” HIGH HIGH 45’1”    A TFA-HLA048    TANK GAUGE    TFA
TK-48(DIESEL) TANK ALARMS HIGH 36’11” HIGH HIGH 37’5”    A TFA-HLA049    TANK
GAUGE    TFA TK-49(GASOLINE) TANK ALARMS HIGH 35’7” HIGH HIGH 36’1”    A
TFA-HLA050    TANK GAUGE    TFA TK-50(TOLUENE) TANK ALARMS HIGH 36’10” HIGH HIGH
37’4”    A TFA-HLA051    TANK GAUGE    TFA TK-51(AVGAS) TANK ALARMS HIGH 36’10”
HIGH HIGH 37’4”    A TFA-HLA052    TANK GAUGE    TFA TK-52(CRUDE) TANK ALARMS
HIGH 35’6” HIGH HIGH 36’0”    A TFA-HLA053    TANK GAUGE    TFA TK-53(GASOLINE)
TANK ALARMS HIGH 35’7” HIGH HIGH 36’1”    A TFA-HLA054    TANK GAUGE    TFA
TK-54(GASOLINE0) TANK ALARMS HIGH 34’10” HIGH HIGH 35’4” OUT OF SERVICE NOTIFY
WHEN BACK IN SERVICE S.THOM    A TFA-HLA055    TANK GAUGE    TFA
TK-55(REFORMATE) TANK ALARMS HIGH 35’1” HIGH HIGH 35’7”    A TFA-HLA067    TANK
GAUGE    TFA TK-67(TOLUENE) TANK ALARMS HIGH 36’7” HIGH HIGH 37’1”    A
TFA-HLA070    TANK GAUGE    TFA TK-70(GASOLINE) TANK ALARMS HIGH 39’5” HIGH HIGH
39’8”    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

TFA-HLA32    TANK GAUGE    TFA TK032 (GASOLINE) TANK HIGH LEVEL ALARM    A
TFA-HLA34    TANK GAUGE    TFA TK034 (INHIBITOR) HIGH LEVEL ALARMS SET AT HIGH
11’6” HIGH HIGH 11’8”    A TFA-HLA09    TANK GAUGE    TFA-FCC FEED TANK
TFA-TK009 LEVEL ALARM 46’11” HIGH HIGH 47’5” SPEC WT 90 PID DWG TFA-16-14305-10
   A TFA-HLA065    TANK GAUGE    TFA-TK-65(REFORMATE) TANK ALARMS HIGH 37’1”
HIGH HIGH 37’5”    A TFA-HLA066    TANK GAUGE    TFA-TK66(MTBE) TANK ALARMS HIGH
37’1” HIGH HIGH 37’5”    A TFA-TDC300    TDC    TFA DISTRIBUTIVE CONTROL SYSTEM
(HARDWARE AND SOFTWARE)    A TFA-T1149    TEMP LOOP    TFA TEMPERATURE
INDICATOR, (COLONIAL PIPELINE NOT ON PID) TT,TI (AREA EAST OF NO.1 PUMPHOUSE, IN
FIELD)    A TFA-T315    TEMP LOOP    TFA-T315 TANK 13 TEMPERATURE CONTROL, LOOP
INCLUDE: TE-315, TW-315, TCV-315    A TFA-T316    TEMP LOOP    TFA-T316 TANK 9
TEMPERATURE CONTROL, LOOP INCLUDED: TE-316, TW-316, TCV-316 DWG NO.
PID-15-1803-10    A TFA-T322    TEMP LOOP    TFA-T322 TANK 118 TEMPERATURE
CONTROL, LOOP INCLUDED: TE-322, TW-322, TCV-322, DWG NO. PID-15-1803-50    A
TFA-T323    TEMP LOOP    TFA-T323 TANK 119 TEMPERATURE CONTROL, LOOP INCLUDED:
TE-323, TW-323, TCV-323, DWG NO. PID-15-1803-50    A TFA-T368    TEMP LOOP   
TFA-T322 TANK 001 TEMPERATURE CONTROL, LOOP INCLUDED: TE-368, TW-368,TCV-368,
DWG NO. PID-15-1803-10    A TFA-T370    TEMP LOOP    TFA-T370 TANK 117
TEMPERATURE CONTROL, LOOP INCLUDED: TE-370, TW-370,TCV-370, DWG NO.
PID-15-1803-49    A TFA-TAL336A    TEMP LOOP    TFA-TAL336A PUMP HOUSE BUILDING
504 (PN166A) LOW TEMP, LOOP INCLUDES: TE, TAL. DWG. NO. PID-15-3103-74    A
TFA-TAL336B    TEMP LOOP    TFA-TAL336B PUMP HOUSE BUILDING 505 (PN166B) LOW
TEMP, LOOP INCLUDES: TE, TAL. DWG. NO. PID-15-3103-74    A TFA-TAL336C    TEMP
LOOP    TFA-TAL336C PUMP HOUSE BUILDING 506 (PN166C) LOW TEMP, LOOP INCLUDES:
TE, TAL. DWG. NO. PID-15-3103-74    A TFA-T306    TEMP LOOP    TFA-T1306 TANK 51
TEMPERATURE, LOOP INCLUDES: TW-306, TE-306, TI-306    A TFA-T1319    TEMP LOOP
   TFA-T1319 FIRE WATER TANK #5 TEMPERATURE, LOOP INCLUDES: TE, TI, TAH, TAL,
DWG. NO. PID-15-3103-74    TFA-TSH295    TEMP LOOP    TFA-TSH295 TFA GASOLINE
AND FURNACE OIL (LAUREL) TRANSFER PUMP TFA-PN060 HIGH PUMP CASE TEMP, LOOP
INCLUDES: TSH ***INTERLOCK***. DWG. NO. PID-15-1026-08    A S3T54-25   
TRANSFORMER    150KVA 2400/480 FOR 2 DOCK    A S3T54-191    TRANSFORMER    3
SINGLE POLE TOP TRANSFORMERS 2300V TO 480    A S3T54-401    TRANSFORMER    300
KVA PAD MOUNT ADDED FOR LSG PROJECT    A S3T54-196    TRANSFORMER    480V PAD
TYPE TRANSFORMER    A S3T54-177    TRANSFORMER    480V PAD TYPE TRANSFORMER AND
DISTRIBUTION RACK    A S3T43-004    TRANSFORMER    CONTROL POWER TRANSFORMER   
A S3T5-4-69    TRANSFORMER    DUPLICATE    D S3TF54-183    TRANSFORMER   
DUPLICATE    D TF-0044    TRANSFORMER    GPL TRANSFORMER POLE TOP 2400 X 240/120
SOUTH FOF TANK 26 3KVA PAD MOUNT YES.    A TF-0043    TRANSFORMER    GPL
TRANSFORMER POLE TOP AT TANK 26 2400 X 240/120 3 KVA. POLE NUMBER 11 PAD MOUNT
YES.    A S3T53-42    TRANSFORMER    GPL TRANSFORMER POLE TOP BY DOCK 2 2400 X
240/120 25 KVA. POLE NUMBER 114 PAD MOUNT YES.    A S3T43-006    TRANSFORMER   
HEAT TRACE TRANSFORMER AT 1A DOCK    A S3T43-139    TRANSFORMER    LIGHTING
TRANSFORMER FOR TRAILER    A S3T43-003    TRANSFORMER    LIGHTING TRANSFORMER ON
DISTRIBUTION RACK    A S3T54-179    TRANSFORMER    PAD MOUNT FOR MIXERS, AND
MOTORS. 2400/480 300 KVA. POLE NUMBER 267-S PAD MOUNT YES.    A S3T54-183   
TRANSFORMER    PAD MOUNT FOR NEW MOV’S, AND POWER FOR NEW 480 VOLT MOTORS 2400 X
480. POLE NUMBER 263-A PAD MOUNT YES.    A S3T54-193    TRANSFORMER    SALES
TERMINAL POWER TRANSFORMER    A S3T54-194    TRANSFORMER    SALES TERMINAL POWER
TRANSFORMER    A S3T54-110    TRANSFORMER    SRU TRANSFORMER 2400 X 480 POLE TOP
278 (1 OF 3) POLE NUMBER 278 PAD MOUNT YES.    A TF-0115    TRANSFORMER    TFA
TRANSFORMER 2400 X 120/208 POLE TOP OIL CHECK MUST BE COMPL. DURING UNIT
SHUTDOWN    A S3T53-67    TRANSFORMER    TFA TRANSFORMER 2400 X 208/120 KVA 150
LIGHTING FOR SALES AND WHAREHOUSE AND LOADING RACK POLE NUMBER 283 PAD MOUNT
YES. LK    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

S3T54-61    TRANSFORMER    TFA TRANSFORMER 2400 X 240/480 225KVA TYPE WT POWER
FOR PUMP MOTORS AND MOVS POLE NUMBER 26 PAD MOUNT YES.    I S4T54-65   
TRANSFORMER    TFA TRANSFORMER 2400 X 240/480 POWER FOR ASPHALT LOADING RACK
OPEN FACE CUTOUTS ON POLE 88 POLE NUMBER 35 PAD MOUNT YES    I S3T54-69   
TRANSFORMER    TFA TRANSFORMER 2400 X 480 KVA300 POWER FOR TANK MIXER MOTORS AND
MOVS. ELECTRICAL SINGLE DRAWING NUMBER 11-13917-D POLE NUMBER 51 PAD MOUNT YES.
   A S3T54-109    TRANSFORMER    TFA TRANSFORMER 2400 X 480 POWER FOR SOUTH TANK
FARM (OTHER SIDE OF RT.130) PAD MOUNT YES.    A TF-0113    TRANSFORMER    TFA
TRANSFORMER 2400 X 480 POLE TOP POLE NUMBER 278 PAD MOUNT YES.    A TF-0114   
TRANSFORMER    TFA TRANSFORMER 2400 X 480 POLE TOP POLE NUMBER 278 PAD MOUNT
YES.    A TF-0157    TRANSFORMER    TFA TRANSFORMER 2400 X 480 POWER FOR TANK
FARM EQUIPMENT (MOV’S MIXER MOTORS ECT.)    A S3T54-64    TRANSFORMER    TFA
TRANSFORMER 300KVA 2400V-480V DELTA-DELTA TRANSFORMER AND FUSED DISCONNECT POWER
FOR TANK MIXERS AND MOVS ELECTRICAL SINGLE LINE DRAWING 11-13818-D PAD MOUNT
YES.    I S3T43-212    TRANSFORMER    TFA TRANSFORMER 480 X 120/240 15KVA, FEEDS
FLOW METER PT-106 AND HEAT TRACE    A S3T43-211    TRANSFORMER    TFA
TRANSFORMER 480 X 120/240 50KVA SINGLE PHASE AT PH#1 BREAK ROOM    A S3T43-207
   TRANSFORMER    TFA TRANSFORMER 480 X 120/240 5KVA AT TK 118 SWITCH RACK POWER
FOR AREA LIGHTING    A S3T43-210    TRANSFORMER    TFA TRANSFORMER 480 X 120/240
7.5KVA AT N-14 POWER SWITCH RACK W. OF TK 118    A S3T43-005    TRANSFORMER   
TFA TRANSFORMER 480 X 120/240 7.5KVA FEEDS LP & LP AT RACK WEST OF TK5    A
S3T43-213    TRANSFORMER    TFA TRANSFORMER 480 X 120/240 7.5KVA, FEEDS PROPANE
BULLETS FIRE PROTECTION    A S3T43-008    TRANSFORMER    TFA TRANSFORMER 480 X
120/240 SINGLE PHASE 7.5KVA AT TK 001 SWITCH RACK POWER FOR AREA LIGHTING    A
S3T43-007    TRANSFORMER    TFA TRANSFORMER 480 X 120/240 SINGLE PHASE 7.5KVA,
AT TK 116/117 SWITCH RACK POWER FOR AREA LIGHTING    A S3T54-140    TRANSFORMER
   TFA TRANSFORMER NO.21 225 KVN 2400/ 480 VOLTS CRUDE SAMPLE TRANSFORMER POLE
NUMBER 421 PAD MOUNT YES.    A TF-0134    TRANSFORMER    TFA TRANSFORMER TANK
FARM (COLONIAL PIPE LINE BUILDING 240/480 10 KVA ONE OF THREE A-B-C    A TF-0016
   TRANSFORMER    TFA TRANSFORMER TANK FARM 2400 X 240/120 25 KVA POWER FOR
LIGHTING AND RELATED EQUIPMENT    A S3T54-9    TRANSFORMER    TFA TRANSFORMER
TANK FARM 2400 X 480 500 KVA CLASS ON POLE NUMBER UTP-004 PAD MOUNT YES.    I
S3T54-30    TRANSFORMER    TFA TRANSFORMER TANK FARM 2400 X 240/480 200 KVA POLE
NUMBER 43 PAD MOUNT YES.    A S3T54-8    TRANSFORMER    TFA TRANSFORMER TANK
FARM 2400 X 240/480 300 KVA POLE NUMBER 254 PAD MOUNT YES.    I S3T54-6   
TRANSFORMER    TFA TRANSFORMER TANK FARM TYPE HPZ 2400 X 480 200 KVA POLE NUMBER
254 PAD MOUNT YES.    A UPS-112    UPS    TFA UNINTERUPTED POWER SUPPLY UPS-112
   A MLV-11182A    VALVE    EAGLE POINT TO WOODBURY STATION
(DISTILLATES/GASOLINE) MAIN LINE VALVE PAID DWG # 01068-C **DOT**    A
MLV-11182C    VALVE    EAGLE POINT TO WOODBURY STATION (DISTILLATES/GASOLINE)
TRAP KICKER PAID DWG # 01068-C **DOT**    A MLV-11182B    VALVE    EAGLE POINT
TO WOODBURY STATION (DISTILLATES/GASOLINE) TRAP OUTLET PAID DWG # 01068-C
**DOT**    A MLV-11183G    VALVE    NATURAL GAS TO EAGLE POINT DELIVERY STATION
MAIN LINE VALVE PIP-11183 ***DOT****    A TFA-CHECK    VALVE    TFA CHECK VALVES
DOES NOT INCLUDE CONTROL VALVES, RELIEF VALVES AND GATE, GLOBE, OR BALL VALVE -
DO NOT WRITE WO FOR THOSE VALVES TO THIS EQUIP.    A TFA-VALVE    VALVE    TFA
VALVES DOES NOT INCLUDE CHECK, CONTROL, VALVES, OR RELIEF VALVES-DO NOT WRITE WO
FOR THOSE TO THIS EQUIP.    A MLV-11183E    VALVE    TRANSCO MAR STATION TO
EAGLE POINT (NATURAL GAS TO EP) MANUAL VALVE PAID DWG #9-5277-D **DOT**    A
MLV-11183B    VALVE    TRANSCO MAR STATION TO EAGLE POINT (NATURAL GAS TO EP)
MANUAL VALVE PAID DWG #9-5277-D **DOT**    A MLV-11183D    VALVE    TRANSCO MAR
STATION TO EAGLE POINT (NATURAL GAS TO EP) MANUAL VALVE PAID DWG #9-5277-D
**DOT**    A MLV-11183F    VALVE    TRANSCO MAR STATION TO EAGLE POINT (NATURAL
GAS TO EP) MANUAL VALVE PAID DWG #9-5277-D **DOT**    A MLV-11183C    VALVE   
TRANSCO MAR STATION TO EAGLE POINT (NATURAL GAS TO EP) PID DWG #9-5227-D **DOT**
   A MLV-11183A    VALVE    TRANSCO MAR STATION TO EP (NATURAL GAS TO EP) MANUAL
VALVE PAID DWG# 9-5277-D **DOT**    A VH-5423    VEHICLE    TFA TANK FARM
VEHICLE (TRACKMOBILE)VH-5423    I DRM-0035    VESSEL    TFA BUTANE SPHERE
TFA-TK035 TK-035 51 FT DIAMETER/ 12,220 BBL PID DWG 15-1803-60    A DRM-0036   
VESSEL    TFA BUTANE SPHERE TFA-TK036 51 FT DIAMETER / 12,220 BBL PID DWG
15-1803-61    A DRM-0037    VESSEL    TFA BUTANE SPHERE TFA-TK037 TK-037 51 FT
DIAMETER/ 12,220 BBL CAS 75-28-5 PID DWG 15-1803-61    A DRM-0058    VESSEL   
TFA BUTANE SPHERE TFA-TK058 51 FT DIAMETER / 12,220 BBL PID DWG 15-1803-59    A



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

DRM-1507    VESSEL    TFA BUTANE VAPORIZER DRUM DRUM D113 OLD E.P.# 1144 DRUM #2
PUMP HOUSE    A DRM-1167    VESSEL    TFA CLAY FILTER AT TANK No.20 TFA-D103
(DRM-1167) PID DWG 15-1803-16    A DRM-1502    VESSEL    TFA CUMENE FILTER
TFA-D108 PID DWG 15-5316-48.01    A DRM-1506    VESSEL    TFA CUMENE VAPOR VENT
DRUM D112 PID DWG 15-5316-48.01    A DRM-1505    VESSEL    TFA DIESEL FUEL
FILTER TFA-D111 PID DWG 15-1803-26    I DRM-1200    VESSEL    TFA DIESEL SALT
FILTER TFA-D105 PID DWG 15-1803-26    A DRM-2714    VESSEL    TFA HIGH SULFUR
No.2 FUEL OIL AIR ELIMINATOR PID DWG 20-2036-05   

I

DRM-1168    VESSEL    TFA JET FUEL CLAY FILTER TFA-D107 (DRM-1168) PID DWG
15-1803-16    A DRM-0090    VESSEL    TFA PROPANE STORAGE BULLET TFA-TK090 PID
DWG 15-1002-64 13 FT. DIA. / 79.5 HEIGHT / 1,362 BBLS    A DRM-0091    VESSEL   
TFA PROPANE STORAGE BULLET TFA-TK091 13 FT. DIAMETER / 79.5 FT. HEIGHT / 1,362
BBLS PID DWG 15-1002-64    A DRM-0092    VESSEL    TFA PROPANE STORAGE BULLET
TFA-TK092 13 FT. DIAMETER / 79.5 FT. HEIGHT / 1,362 BBLS PID DWG 15-1002-65    A
DRM-0093    VESSEL    TFA PROPANE STORAGE BULLET TFA-TK093 13 FT. DIAMETER /
79.5 FT. HEIGHT / 1,362 BBLS PID DWG 15-1002-65    A DRM-1166    VESSEL    TFA
SALT FILTER TFA-D102 (DRM-1166) PID DWG 15-1803-26    A DRM-1172    VESSEL   
TFA-D130 TETRAETHYL LEAD DRUM (OUT OF SERVICE - DUPONT RESPONSIBILITY DUE TO
LEAD) PID DWG 15-5302-57    I       Columbia to Transco Natural Gas Line      
   Nitrogen Generator   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

1     48001        90001        103        103        01        D        25/00
       0        200604    1     48001        90001        624        624       
01        D        25/00        0        200701    1     48001        90001     
  103        103        01        D        25/00        0        200607    1    
48001        90001        103        103        01        D        25/00       
0        201008    1     48133        90133        103        103        01     
  D        25/00        0        200610   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

1     48093        90093        103        103        0C        F        25/00
       0        200907    1     48041        90044        103        103       
0C        F        25/00        0        200604    1     48093        90093     
  600        600        0C        F        25/00        0        200611    1    
48041        90043        103        103        0C        F        25/00       
0        200401   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

1     48021        90021        103        103        0C        F        25/00
       0        200912    1     48101        90000        103        103       
0C        F        25/00        0        200611    1     48041        90044     
  103        103        0C        F        25/00        0        200903    1    
48101        90000        003        003        0C        F        25/00       
0        200801    1     48041        90043        103        103        0C     
  F        25/00        0        200603    1     48101        90000        103
       103        0C        F        25/00        0        200612    1     48041
       90043        103        103        0C        F        25/00        0     
  200512    1     48093        90093        103        103        0C        F   
    25/00        0        200412    1     48041        90044        103       
103        0C        F        25/00        0        200709    1     48041       
90043        103        103        0C        F        25/00        0       
200512    1     48041        90044        103        103        0C        F     
  25/00        0        200709    1     48101        90000        600        600
       0C        F        25/00        0        200705    1     48041       
90044        103        103        0C        F        25/00        0       
200412   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

20060322     2006        200603        593649301        C        03        N   
    10/00          10/00        0        2006        200607    20070101     2007
       200701        593649301        C        03        N        10/00         
10/00        0        2007        200707    20060715     2006        200607     
  593649301        T        03        D        10/00        1006        10/00   
    0        2006        200607    20100731     2010        201007       
593649301        T        03        D        10/00        1010        10/00     
  0        2010        201007    20061013     2006        200610       
593649301        C        03        N        10/00          10/00        0     
  2006        200607   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

20090707     2009        200907        593649301        C        03        N   
    10/00        10/00        0        2009        200907    20060317     2006
       200603        593649301        C        03        N        10/00       
10/00        0        2006        200607    20061114     2006        200611     
  593649301        C        03        N        10/00        10/00        0     
  2006        200607    20040113     2004        200401        593649301       
C        03        N        10/00        10/00        0        2004       
200407   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

20091130     2009        200911        593649301        C        03        N   
    10/00          10/00        0        2009        200907    20061115     2006
       200611        593649301        C        03        N        10/00         
10/00        0        2006        200607    20090225     2009        200902     
  593649301        C        03        N        10/00          10/00        0   
    2009        200907    20071221     2007        200712        593649301     
  C        01        N        39/00          39/00        0        2007       
200712    20060222     2006        200602        593649301        C        03   
    N        10/00          10/00        0        2006        200607    20061130
    2006        200611        593649301        C        03        N        10/00
         10/00        0        2006        200607    20051215     2005       
200512        593649301        C        03        N        10/00          10/00
       0        2005        200507    20041215     2004        200412       
593649301        C        03        N        10/00          10/00        0     
  2004        200407    20070915     2007        200709        593649301       
C        03        N        10/00          10/00        0        2007       
200707    20051215     2005        200512        593649301        C        03   
    N        10/00          10/00        0        2005        200507    20070827
    2007        200708        593649301        C        03        N        10/00
         10/00        0        2007        200707    20070425     2007       
200704        593649301        T        03        D        10/00        1007   
    10/00        0        2007        200707    20041215     2004        200412
       593649301        C        03        N        10/00          10/00       
0        2004        200407   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

A     13300        00242        W00020        REPAIR        .00        N       
3,369,728        11,232        662,713        —          22,465        —      A
    13300        00251        W00153        REPAIR        .00        N       
541,138        1,804        90,190        —          3,608        —      A    
13300        00245        W00108          .00        N        80,784        269
       15,080        —          539        80,784    A     13300        00294   
    W00290          .00        N        56,600        189        1,321       
—          377        56,600    A     13300        00248        W00067       
REPAIR        .00        N        29,500        98        5,212        —       
  197        —     



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

A     13300        00000        W00176      TAX WD     .00        N       
7,380,619        —          7,380,619        —          —          7,380,619   
A     13300        00000        W00048      TAX WD     .00        N       
5,253,480        —          5,253,480        —          —          5,253,480   
A     13300        00000        W00069      REPAIR     .00        N       
2,011,242        —          2,011,242        —          —          —      A    
13300        00000        TAX WD     .00        U        646,562        —       
  646,562        —          —          889,023   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

A     13300        00000        W00213      REPAIR     .00        N       
456,833        —          456,833        —          —          —      A    
13300        00000        W00046      REPAIR     .00        N        289,259   
    —          289,259        —          —          —      A     13300       
00000        W00254      TAX WD     .00        N        146,266        —       
  146,266        —          —          146,266    B     00000        00000     
  W00200      REPAIR     .00        N        114,632        —          114,632
       —          —          —      A     13300        00000        W00058     
REPAIR     .00        N        98,006        —          98,008        —         
—          —      A     13300        00000        W00141      TAX WD     .00   
    N        97,443        —          97,443        —          —          97,443
   A     13300        00000        W00039      TAX WD     .00        N       
96,299        —          96,299        —          —          96,299    A    
13300        00000        W00019      TAX WD     .00        N        92,757     
  —          92,757        —          —          92,757    A     13300       
00000        W00189      TAX WD     .00        N        63,423        —         
63,423        —          —          63,423    A     13300        00000       
W00032      REPAIR     .00        N        59,638        —          59,638     
  —          —          —      A     13300        00000        W00175      TAX
WD     .00        N        49,158        —          49,158        —          —  
       49,158    A     13300        00000        W00190          .00        N   
    48,013        —          48,013        —          —          48,013    A    
13300        00000        W00035      TAX WD     .00        N        42,403     
  —          42,403        —          —          42,403   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

  —          —          —          —          —          —          —         
—          —          —          —          —          —        —          —  
       —          —          —          —          —          —          —     
    —          —          —          —        51,004        7,445        51,004
       7,445        —          —          —          41,953        7,060       
41,953        7,060        —          —        2,830        2,830        5,660
       5,660        28,300        —          —          2,830        2,830     
  2,830        2,830        —          —        —          —          —         
—          —          —          —          —          —          —          —  
       —          —     



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

  7,268,451        —          7,268,451        —          —          —         
—          7,268,451        —          7,268,451        —          —         
—        5,253,480        —          5,253,480        —          —          —  
       —          5,253,460        —          5,253,480        —          —     
    —        —          —          —          —          —          —         
—          —          —          —          —          —          —       
889,023        —          889,023        —          —          —          —     
    889,023        —          889,023        —          —          —     



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

  —          —          —          —          —          —          —         
—          —          —          —          —          —        —          —  
       —          —          —          —          —          —          —     
    —          —          —          —        146,266        —          146,266
       —          —          —          —          146,266        —         
146,266        —          —          —        —          —          —         
—          —          —          —          —          —          —          —  
       —          —        —          —          —          —          —       
  —          —          —          —          —          —          —         
—        97,443        —          97,443        —          —          —         
—          97,443        —          97,443        —          —          —       
96,299        —          96,299        —          —          —          —       
  96,299        —          96,299        —          —          —        46,378
       —          92,757        —          46,378        —          —         
46,378        —          46,378        —          —          —        63,423   
    —          63,423        —          —          —          —          63,423
       —          63,423          —          —        —          —          —  
       —          —          —          —          —          —          —     
    —          —          —        49,158        —          49,158        —     
    —          —          —          49,158        —          49,158        —  
       —          —        25,889        5,531        25,889        5,531       
—          —          —          20,738        4,813        20,738        4,813
       —          —        21,201        —          42,403        —         
21,201        —          —          21,201        —          21,201        —  
       —          —     



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

  —          —          —          —          —          wwtp      —         
—          —          —          —          wwtp      —          —          —  
       —          —          wwtp      —          —          —          —       
  —          wwtp      —          —          —          —          —         
wwtp   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

—       —          —          —          —          Poho    —       —         
—          —          —        —       —          —          —          —       
—       —          —          —          —          poho   



--------------------------------------------------------------------------------

Attachment 1 to Schedule 2.2.1

 

  —          —          —          —          —          poho      —         
—          —          —          —          poho      —          —          —  
       —          —          poho      —          —          —          —       
  —          poho      —          —          —          —          —         
poho      —          —          —          —          —          poho      —  
       —          —          —          —          poho      —          —       
  —          —          —          poho      —          —          —         
—          —          poho      —          —          —          —          —  
       poho      —          —          —          —          —          poho   
  —          —          —          —          —          poho      —         
—          —          —          —          poho   



--------------------------------------------------------------------------------

SCHEDULE 2.2.7

CONTRIBUTED ASSETS – MISCELLANEOUS ASSETS

Contracts

1. Services Agreement #CW32429 made as of April 1, 2010 by and between the
Contributor and Veolia Water North America Operating Services, LLC (Full
Assignment).

2. Sidetrack Agreement between the Contributor and Consolidated Rail Corporation
dated March 24, 2005 (Full Assignment).

3. Tenant-in-Common Agreement made and entered into on June 29, 2011, with an
effective date of July 1, 2011, by and between the Contributor and Sunoco Power
Generation LLC (Full Assignment).

4. The materials and services contracts listed below:

 

Counterparty Name

  

Contract

Number

  

Expiration

Date

  

Consent

Required

  

Partial or Full

Assignment

A C SCHULTES, INC, FSC    CW38684    6/30/2013    No    Full AIR COMPLIANCE
CONSULTANTS, INC.    CW37226    1/3/2013      No    Partial AZIMA SVCS SOUTH   
CW28905    9/30/2011    No    Full BAKER PETROLITE CORPORATION    CW38672   
5/1/2014      No    Partial

BASIC CHEMICAL SOLUTIONS

(Caustic Soda)

   CW33545    5/1/2013      Yes    Partial

BASIC CHEMICAL SOLUTIONS

(Sulfuric Acid)

   CW2603      9/30/2011    No    Full BENTLY NEVADA CORPORATION    CW28681   
8/31/2011    Yes    Partial DEANGELO BROTHERS, INCORPORATED    CW25382   
10/1/2011    No    Full

 

2



--------------------------------------------------------------------------------

DIXON ENVIRONMENTAL ASSOCIATES, INC.    CW26880    5/31/2012     No    Full
EISCO-NJ (On-going Vacuum Service)    CW11678    10/31/2011    No    Full
EISCO-NJ (Vacuum Power Wash Tank Cleaning)    PH14836     10/31/2011    No   
Partial EISCO-NJ (Tank #3 Cleaning)    CW38979    10/1/2011      No    Full
BRAND INSULATION SERVICES    EG10072     5/31/2012     No    Full DEVON PROPERTY
SERVICES, LLC    CW29849    1/1/2012       No    Full ENVIRONMENTAL RESOURCE
MANAGEMENT    CW3189     6/30/2011     No    Partial FLO-BIN RENTALS, INC.   
CW36074    11/24/2012    No    Partial HULL & ASSOCIATES, INC.    CW21480   
12/31/2011    No    Partial KENNY ATLANTIC INDUSTRIAL SERVICES    CW18413   
10/30/2011    No    Full M DAVIS & SONS INC    CW22118    4/1/2012       No   
Full MOTOR TECHNOLOGY, INC.    CW24959    4/1/2012       No    Partial NATIONAL
BASIC SENSOR    CW17236    12/31/2011    No    Partial PRAXAIR SERVICES INC.   
CW5277     6/30/2011     Contract to be replaced by CW 39186. Consent not
required. Assignment to be partial. NORTH AMERICAN MACHINE WORKS    CW24380   
2/1/2012       No    Partial O’BRIEN & GERE ENGINEERS, INC.    CW27365   
6/30/2012     No    Partial

 

3



--------------------------------------------------------------------------------

PSC INDUSTRIAL OUTSOURCING, LP (Environmental Services)    CW16748     
6/30/2011      No    Partial PSC INDUSTRIAL OUTSOURCING, LP (Industrial Cleaning
Services)    CW35623      5/1/2014        No    Partial ROWSON ELECTRIC INC,   
CW27572      7/31/2011       No    Full ROUX ASSOCIATES, INC.    CW37725     
12/31/2013     No    Partial SAGE ENVIRONMENTAL    CW24357      6/30/2011     
No    Partial SEALTEC    NER11219    6/30/2011      No    Partial SHAW
ENVIRONMENTAL, INC.    CW24360      8/31/2011      No    Full ST HUDSON
ENGINEERS, INC.    CW30830      12/31/2012     No    Partial VAL ASSOCIATES
LABORATORY, INC.    CW30910      12/31/2012     No    Partial THE ENERGY COMPANY
INC.    CW37889      2/15/2012     No    Partial WTC INC.    CW29957     
12/2/2011       No    Full WASTE MANAGEMENT OF NEW JERSEY    CW21521     
11/30/2011     No    Full XEROX    CW9893        12/12/2013     Yes    Partial
ZEROCHAOS    CW26417      04/30/2012    No    Partial

5. All software licenses of the Contributor that are required for the operation
of the Contributed Assets (excluding those software licenses to which the
Acquirer already has ownership or use rights), such agreements to be identified
by the Parties promptly after the Closing.

 

4



--------------------------------------------------------------------------------

SCHEDULE 2.3.2

EXCLUDED ASSETS – TANGIBLE ASSETS

 

1. Ground water monitoring and recovery wells and their associated equipment.

 

2. See Attachment 1 to Schedule 2.3.2 (list of excluded processing unit
piping/lines).

 

5



--------------------------------------------------------------------------------

LOGO [g198273ex10_1pg140a.jpg]



--------------------------------------------------------------------------------

LOGO [g198273ex10_1pg141b.jpg]



--------------------------------------------------------------------------------

LOGO [g198273ex10_1pg142c.jpg]



--------------------------------------------------------------------------------

LOGO [g198273ex10_1pg143d.jpg]



--------------------------------------------------------------------------------

SCHEDULE 2.3.3

EXCLUDED ASSETS – CLAIMS

Property tax refund appeals are active for all years 2004 to 2010 for the
Refinery Complex and its on-site Cogeneration Plant. The Refinery Complex and
Cogeneration Plant have property assessments based on imputed fair market values
averaging $265 million in these years, and approximately $43 million total
property taxes have been paid to date. The Refinery Complex and Cogeneration
Plant purchase prices were $111 million and $3.2 million (plus inventory and
miscellaneous items), respectively. Based primarily on purchase price, property
taxes on the facilities would not exceed a combined $3.5 million per year in
2004 or 2005, and marginally higher in succeeding years. A pretrial conference
has been tentatively for June of 2011, with the trial to follow in July. The
Contributor has engaged a third-party appraiser to provide valuations of the
assets for all of the years in dispute to support its litigation argument and
work continues to support its discovery filings as the Contributor prepares for
trial.

 

6



--------------------------------------------------------------------------------

SCHEDULE 2.4.1

ASSUMED LIABILITIES – GUARANTEES

None.

 

7



--------------------------------------------------------------------------------

SCHEDULE 3.1.2

AUTHORIZATION OF TRANSACTION – CONTRIBUTOR

1. Consent of Veolia Water North America Operating Services, LLC in connection
with the assignment of the Services Agreement #CW32429 made as of April 1, 2010
by and between Sunoco, Inc. (R&M) and Veolia Water North America Operating
Services, LLC.

2. Consent of Consolidated Rail Corporation in connection with the assignment of
the Sidetrack Agreement between Sunoco, Inc. (R&M) and Consolidated Rail
Corporation dated March 24, 2005.

3. Reference is made to those counterparties listed in Item 4 of Schedule 2.2.7
as requiring consent.

4. Notice to the South Jersey Port Corporation, the Subzone, advising of the
transactions contemplated by this Agreement, including the change in ownership
of the Subzone to Sunoco Partners Marketing & Terminals L.P. and Sunoco, Inc.
(R&M)’s continuing operation of the Subzone as operator.

5. Filing with the EPA for modification of the CAA Consent Decree.

6. Notices of transfer to NJDEP in connection with:

 

  (a) The Wastewater Treatment Plant NPDES Permit #005401;

 

  (b) The Water Allocation Permit #2205P;

 

  (c) The Wastewater Treatment Plant Laboratory #08355

 

  (d) The Remediation Agreement between the Contributor and the NJDEP dated as
of January 13, 2004 and encompassing ISRA Case Nos. E 84158, E 20030526 and E
20030521; and

 

  (e) The Air Pollution Control Operating Permit (Title V) #55781.

7. Notice of transfer to Delaware River Basin Commission for Docket D-86-15-3.

 

8



--------------------------------------------------------------------------------

8. Filings with the FCC for consent to transfer the following FCC Radio
Licenses:

 

Call Sign

  

Location

  

FRN

  

Radio

Service

Code

  

Expiration

Date

KW4418    HANDHELD WITHIN DOCK AREA OF COASTAL EAGLE POINT REFINERY WESTVILLE
GLOUSTER COUNTY NJ    6174510    MC    3/8/2011 KB70290    Fixed-Route 130 and I
295 Westville, NJ GLOUCESTER County    6174510    IG    7/3/2015 WNUA656   
Fixed-US RT 130 S WESTVILLE, NJ GLOUCESTER County    6174510    IG    8/10/2015
KQ4073    Fixed-Route 130 and I 295 Westville, NJ GLOUCESTER County    6174510
   IG    12/5/2020

 

9



--------------------------------------------------------------------------------

SCHEDULE 3.2.2

AUTHORIZATION OF TRANSACTION – ACQUIRER

None.

 

10



--------------------------------------------------------------------------------

SCHEDULE 4.1.2

LICENSES

1. NPDES Permit #005401

2. NJDEP Water Allocation Permit #2205P

3. Delaware River Basin Commission Docket D-86-15-3

4. NJDEP Non-Community Non-Transient (NCNT) Water System #0820301

5. NJDEP WWTP Laboratory #08355

6. Air Pollution Control Operating Permit (Title V) #55781

7. State of New Jersey Bureau of Boiler and Pressure Vessel Compliance
Certificate of Inspection Registration Numbers:

NJ037016-07S – NB111 – Inspection Date 8/12/2010

NJ032476-07S – NB110 – Inspection Date 8/12/2010

NJ031809-07S – NB109 – Inspection Date 8/12/2010

NJ032994-07S – NB108 – Inspection Date 8/12/2010

8. FCC Radio Licenses

 

Call Sign

  

Location

  

FRN

  

Radio

Service

Code

  

Expiration
Date

KW4418    HANDHELD WITHIN DOCK AREA OF COASTAL EAGLE POINT REFINERY WESTVILLE
GLOUSTER COUNTY NJ    6174510    MC    3/8/2011 KB70290    Fixed-Route 130 and I
295 Westville, NJ GLOUCESTER County    6174510    IG    7/3/2015 WNUA656   
Fixed-US RT 130 S WESTVILLE, NJ GLOUCESTER County    6174510    IG    8/10/2015
KQ4073    Fixed-Route 130 and I 295 Westville, NJ GLOUCESTER County    6174510
   IG    12/5/2020

9. The software identified in Item 5 of Schedule 2.2.7.

 

11



--------------------------------------------------------------------------------

SCHEDULE 4.1.4

ENVIRONMENTAL MATTERS

1. Draft ACO and Settlement agreement received on June 7, 2010 relating to
alleged noncompliance with air regulations between July 2007 and December 2009.

2. Deviations and exceedances disclosed in reports filed pursuant to Air
Pollution Control Operating Permit (Title V) #55781 and NJPDES Permit #005401.

3. Remediation Agreement between Contributor and the NJDEP dated as of
January 13, 2004 and encompassing ISRA Case Nos. E 84158, E 20030526 and E
20030521.

4. CAA Consent Decree - United States of America & the State of New Jersey v.
Eagle Point Oil Company, Civil Act. No. 03-4625 U.S. Dist. Ct. N.J. (2003)

 

12



--------------------------------------------------------------------------------

SCHEDULE 4.1.5

LITIGATION

LawTrac No. 100011, Employee of Environmental Industrial Services Corporation,
Andre Wells. Claimant alleges he has a personal injury claim arising out of an
accident that occurred at the Refinery Complex on September 2, 2009. The alleged
accident occurred at approximately 2:20 p.m. near Tank No. 6, North. Claimant
further alleges he was leaving a job site at the Refinery Complex and was
traveling down an access road to enter the main road when another vehicle ran
into the rear of the vehicle operated by the Claimant. Siris Incident Report
No. 88940 also sets forth information regarding the incident. Claimant is
represented by Dennis E. Block from the Law Offices of Dennis E. Block, Esquire,
P.C. On January 14, 2010, this claim matter was turned over to ESIS for further
handling. ESIS has since denied Claimant’s claim and closed its file. The
Contributor established a LawTrac matter for the incident in the event Claimant
seeks to litigate this matter prior to the expiration of the statute of
limitations. If no further activity occurs in this matter by September 2, 2011,
the matter can be closed in LawTrac.

 

13



--------------------------------------------------------------------------------

SCHEDULE 4.1.6

EMPLOYEE MATTERS

(A) & (B) None

(C) Contracts of Employment.

Certain Current Employees have signed employment agreements and confidentiality
agreements and waivers of patent rights, copies of the forms of which have been
provided to the Acquirer. Non-represented employees of the Contributor are
covered under the terms of the Contributor’s Employee Resolution in Action
Program, a copy of which has been provided to the Acquirer.

 

14



--------------------------------------------------------------------------------

SCHEDULE 5.4.1

CURRENT EMPLOYEES

5.4.1 Current Employees

 

First

  

Last

  

Job Title

  

Service Dt

  

Base Sal

  

Status

  

Pay

Status

  

Accrued But
Unused
Vacation

John    Austin    Fire & ER Supr    9/1/1988    93,856    F    A    184.0
Jeffrey    Bilger    Fire & ER Supr    9/1/1994    84,597    F    A    188.0
Robert    Etschman    Metals Mech Fully Qual (6+mos)    5/1/1985    71,365    F
   A    280.0 Thomas    Hadfield    Instrument Fully Qual (6+ mos)    2/1/1995
   71,365    F    A    152.0 Michael    Harverson    Fully Qualified Oper (3
yrs)    2/5/2007    71,365    F    A    80.0 Frederick    Hesser    Metals Mech
Fully Qual (6+mos)    5/1/1994    71,365    F    A    172.0 Ronald    Holton   
Head Operator    12/1/1998    79,269    F    A    160.0 Stephen    Hurff   
Electrician Full Qual (6+ mos)    2/20/2001    71,365    F    A    160.0 Roland
   O’Neal    Head Operator    7/1/1987    79,269    F    A    240.0 Douglas   
Ries    Head Operator    5/1/1990    79,269    F    A    256.0 Thomas   
Stratton    Fire & ER Supr    4/17/2006    81,653    F    A    132.0

 

15



--------------------------------------------------------------------------------

SCHEDULE 5.4.5

CONTRIBUTOR BENEFIT PLANS

Retirement Plans:

Sunoco, Inc. Retirement Plan

Sunoco, Inc. Pension Restoration Plan

Sunoco, Inc. Capital Accumulation Plan

Sunoco, Inc. Savings Restoration Plan

Welfare Plans:

Sunoco, Inc. National Medical Program

Sunoco, Inc. Dental Assistance Plan

Sunoco, Inc. Health Care Reimbursement Plan

Sunoco, Inc. Cafeteria Plan

Sunoco, Inc. Dependent Care Reimbursement Plan

Sunoco, Inc. Disability Income Plan

Sunoco, Inc. Death Benefits Plan

Sunoco, Inc. Travel Accident Insurance Plan

Sunoco, Inc. Occupational Death Benefits Plan

Sunoco, Inc. Accidental Death & Disability Plan

Sunoco, Inc. Employee Assistance Plan

Sunoco, Inc. Optional Retirement Benefit Income Trust

Termination Plans:

Sunoco, Inc. Involuntary Termination Plan

Incentive Plans:

Sunoco, Inc. Annual Incentive Plan

Sunoco, Inc. Leadership Recognition Plan

Executive Plans:

Sunoco, Inc. Executive Retirement Plan

Sunoco, Inc. Executive Involuntary Severance Plan

Sunoco, Inc. Special Executive Severance Plan

Sunoco, Inc. Senior Executive Incentive Plan

Sunoco, Inc. Long-Term Performance Enhancement Plan II

Sunoco, Inc. Long-Term Performance Enhancement Plan III

Policies:

Paid Holidays (including Floating Holidays)

Paid Absence for Death in Family

Paid Absence for Jury Duty

Vacation

Civil Leaves of Absence

Family and Medical Leave

Military Leave

Educational Assistance for Employees

Flexible Schedule (9/80) Program

 

16



--------------------------------------------------------------------------------

SCHEDULE 5.5

REFINERY SITE-WIDE LICENSES

1. NJPDES Permit #005401

2. Water Allocation Permit #2205P

3. Delaware River Basin Commission Docket D-86-15-3

4. Non-Community Non-Transient (NCNT) Water System #0820301

5. Air Pollution Control Operating Permit (Title V) #55781

6. CAA Consent Decree - United States of America & the State of New Jersey v.
Eagle Point Oil Company, Civil Act. No. 03-4625 U.S. Dist. Ct. NJ. (2003).

 

17